19-36300-cgm           Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                      Main Document
                                                   Pg 1 of 365


     Edward O. Sassower, P.C.                                    Chad J. Husnick, P.C.
     Joshua A. Sussberg, P.C.                                    W. Benjamin Winger (admitted pro hac vice)
     KIRKLAND & ELLIS LLP                                        KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                          KIRKLAND & ELLIS INTERNATIONAL LLP
     601 Lexington Avenue                                        300 North LaSalle Street
     New York, New York 10022                                    Chicago, Illinois 60654
     Telephone:     (212) 446-4800                               Telephone:         (312) 862-2000
     Facsimile:     (212) 446-4900                               Facsimile:         (312) 862-2200

     Co-Counsel for the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                          )
     In re:                                                               )    Chapter 11
                                                                          )
     BARNEYS NEW YORK, INC., et al.,1                                     )    Case No. 19-36300 (CGM)
                                                                          )
                                        Debtors.                          )    (Jointly Administered)
                                                                          )

                     SUMMARY COVER SHEET TO THE FIRST
               INTERIM FEE APPLICATION OF KIRKLAND & ELLIS LLP
             AND KIRKLAND & ELLIS INTERNATIONAL LLP, ATTORNEYS
          FOR THE DEBTORS AND DEBTORS IN POSSESSION, FOR THE PERIOD
         FROM AUGUST 6, 2019 THROUGH AND INCLUDING SEPTEMBER 30, 2019


        In accordance with the Local Bankruptcy Rules for the Southern District of New York (the
 “Local Rules”), Kirkland & Ellis LLP and Kirkland & Ellis International LLP (collectively,
 “K&E”), attorneys for the above-captioned debtors and debtors in possession (collectively, the
 “Debtors”), submits this summary (this “Summary”) of fees and expenses sought as actual,
 reasonable, and necessary in the fee application to which this Summary is attached (the “Fee
 Application”)2 for the period from August 6, 2019 through September 30, 2019 (the “Fee Period”).

       K&E submits the Fee Application as an interim fee application in accordance with the
 Order Establishing Procedures for Interim Compensation and Reimbursement of Expenses for



 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 660
       Madison Avenue, New York, New York 10065.
 2
       Capitalized terms used but not otherwise defined in this Summary shall have the meanings ascribed to such terms
       in the Fee Application.
19-36300-cgm          Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36                  Main Document
                                                 Pg 2 of 365


 Retained Professionals (the “Interim Compensation Order”), which permits K&E to file interim
 fee applications every 45 days.


     General Information

     Name of Applicant:                                            Kirkland & Ellis LLP and Kirkland &
                                                                   Ellis International LLP

     Authorized to Provide Services to:                            Barneys New York, Inc., et al.

     Petition Date:                                                August 6, 2019

     Date of Order Authorizing
     the Debtors to Retain K&E [Docket No. 269]:                   September 19, 2019, nunc pro tunc to
                                                                   August 6, 2019

     Summary of Fees and Expenses Sought in the Fee Application

     Period for Which Compensation and
     Reimbursement is Sought in the Fee Application:               August 6, 2019 through September 30,
                                                                   2019

     Voluntary Fee Waiver and Expense Reduction in                 Reduced fees by $101,311.00 and
     this Fee Period:                                              expenses by $8,032.403

     Amount of Compensation Sought as Actual,
     Reasonable, and Necessary for the Fee Period:                 $2,954,099.00

     Amount of Expense Reimbursement Sought as
     Actual, Reasonable, and Necessary for the Fee                 $168,469.87
     Period:

     Total Compensation and Expense
     Reimbursement Requested for the Fee Period:                   $3,122,568.87

     Rate Increases Applicable to the Fee Period




 3
       K&E voluntarily reduced its fees and expenses by the amounts described above and consequently does not seek
       payment of these fees and expenses in this Fee Application.



                                                         2
19-36300-cgm     Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36   Main Document
                                          Pg 3 of 365



  Total Amount of Compensation
  Sought for the Fee Period, Calculated
  Using Rates as of the Date of Retention:            $0.00

  Summary of Past Requests for Compensation and Prior Payments

  Total Amount of Compensation Previously
  Requested Pursuant to the Interim Compensation     $2,954,099.00
  Order to Date:

  Total Amount of Expense
  Reimbursement Previously Requested
  Pursuant to the Interim Compensation Order to Date: $168,469.87

  Total Compensation Approved
  Pursuant to the Interim Compensation Order to Date: $0.00

  Total Amount of Expense Reimbursement Approved
  Pursuant to the Interim Compensation Order to Date: $0.00

  Total Allowed Compensation Paid to Date:           $0.00

  Total Allowed Expenses Paid to Date:               $0.00

  Compensation Sought in
  this Application Already Paid Pursuant to
  the Interim Compensation Order But Not Yet         $2,363,279.20
  Allowed:

  Expenses Sought In This
  Application Already Paid Pursuant to the
  Interim Compensation Order But Not Yet Allowed:    $168,469.87




                                               3
19-36300-cgm    Doc 534   Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                       Pg 4 of 365



New York, New York
Date: November 18, 2019                   /s/ Joshua A. Sussberg
                                          Joshua A. Sussberg, P.C.
                                          KIRKLAND & ELLIS LLP
                                          KIRKLAND & ELLIS INTERNATIONAL
                                          LLP
                                          601 Lexington Avenue
                                          New York, New York 10022
                                          Telephone:     (212) 446-4800
                                          Facsimile:     (212) 446-4900

                                          Counsel to the Debtors
                                          and Debtors in Possession




                                         4
19-36300-cgm           Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                      Main Document
                                                   Pg 5 of 365


     Edward O. Sassower, P.C.                                    Chad J. Husnick, P.C.
     Joshua A. Sussberg, P.C.                                    W. Benjamin Winger (admitted pro hac vice)
     KIRKLAND & ELLIS LLP                                        KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                          KIRKLAND & ELLIS INTERNATIONAL LLP
     601 Lexington Avenue                                        300 North LaSalle Street
     New York, New York 10022                                    Chicago, Illinois 60654
     Telephone:     (212) 446-4800                               Telephone:         (312) 862-2000
     Facsimile:     (212) 446-4900                               Facsimile:         (312) 862-2200

     Co-Counsel for the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                          )
     In re:                                                               )    Chapter 11
                                                                          )
     BARNEYS NEW YORK, INC., et al.,1                                     )    Case No. 19-36300 (CGM)
                                                                          )
                                        Debtors.                          )    (Jointly Administered)
                                                                          )

                        FIRST INTERIM FEE APPLICATION
                  OF KIRKLAND & ELLIS LLP AND KIRKLAND &
                ELLIS INTERNATIONAL LLP, ATTORNEYS FOR THE
             DEBTORS AND DEBTORS IN POSSESSION, FOR THE PERIOD
         FROM AUGUST 6, 2019 THROUGH AND INCLUDING SEPTEMBER 30, 2019


              Kirkland & Ellis LLP and Kirkland & Ellis International LLP (collectively, “K&E”),

 attorneys for the above-captioned debtors and debtors in possession (collectively, the “Debtors”),

 hereby submits its interim fee application (the “Fee Application”) for allowance of compensation

 for professional services provided in the amount of $2,954,099.00 and reimbursement of actual

 and necessary expenses in the amount of $168,469.87 that K&E incurred for the period from

 August 6, 2019 through September 30, 2019 (the “Fee Period”). In support of this Fee Application,



 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 660
       Madison Avenue, New York, New York 10065.
19-36300-cgm      Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36             Main Document
                                           Pg 6 of 365


 K&E submits the declaration of Joshua A. Sussberg, President of Joshua A. Sussberg, P.C., a

 partner at K&E, (the “Sussberg Declaration”), which is attached hereto as Exhibit A and

 incorporated by reference. In further support of this Fee Application, K&E respectfully states as

 follows.

                                            Jurisdiction

        1.      The United States Bankruptcy Court for the Southern District of New York (the

 “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This is a core

 proceeding pursuant to 28 U.S.C. § 157(b)(2).

        2.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.      The bases for the relief requested herein are sections 330 and 331 of title 11 of the

 United States Code (the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy

 Procedure (the “Bankruptcy Rules”), Rule 2016-1 of the Local Bankruptcy Rules for the Southern

 District of New York (the “Local Rules”), the Order Establishing Procedures for Interim

 Compensation and Reimbursement of Expenses for Retained Professionals [Docket No. 272] and

 (the “Interim Compensation Order”).

                                           Background

        4.      On August 6, 2019 (the “Petition Date”), each of the Debtors filed a voluntary

 petition for relief under chapter 11 of the Bankruptcy Code. The Debtors have operated their

 businesses and managed their properties as debtors-in-possession pursuant to sections 1107(a) and

 1108 of the Bankruptcy Code. On August 7, 2019, the Court entered an order [Docket No. 41]

 authorizing the joint administration and procedural consolidation of the Debtors’ chapter 11 cases

 pursuant to Bankruptcy Rule 1015(b). No entity has requested the appointment of a trustee or

 examiner in these chapter 11 cases. On August 15, 2019, the United States Trustee for the

 Southern District of New York (the “U.S. Trustee”) appointed an official committee of unsecured


                                                  2
19-36300-cgm      Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36         Main Document
                                              Pg 7 of 365


 creditors pursuant to section 1102 of the Bankruptcy Code (the “Committee”) [Docket No. 131].

        5.      A description of the Debtors’ businesses, the reasons for commencing the chapter

 11 cases, and the relief sought from the Court to allow for a smooth transition into chapter 11 are

 set forth in the Declaration of Mohsin Y. Meghji, Chief Restructuring Officer of Barneys New York,

 Inc. in Support of Debtors’ Chapter 11 Petitions and First Day Motions, filed on August 6, 2019

 [Docket No. 22] and incorporated herein by reference.

        6.      On September 20, 2019, the Court entered the Interim Compensation Order, which

 sets forth the procedures for interim compensation and reimbursement of expenses for all

 professionals in these cases.

                                       Preliminary Statement

        7.      K&E represented the Debtors professionally and diligently during the Fee Period,

 advising them on a variety of complex matters and issues. With K&E’s advice and assistance, the

 Debtors have, among other things:

                (A)     secured approval of all of their substantive “first day” motions on a final
                basis [Docket Nos. 155, 156, 208, 209, 210, 211, 212, 213, 216, 217, 221, 222, 230,
                and 282], allowing the Debtors to smoothly transition operations into chapter 11;

                (B)     secured approval of all of their procedural “first day” and typical “second
                day” motions [Docket Nos. 41, 48, 55, 207, 214, 269, 275, 271, 272, 273, 274, and
                275], allowing these chapter 11 cases to be managed efficiently and effectively;

                (C)    negotiated the terms of, conducted a contested evidentiary hearing for, and
                ultimately obtained interim and final approval of approximately $257 million in
                debtor-in-possession financing (the “DIP Financing”), including subsequent
                amendments thereto [Docket Nos. 49, 127, 222, 282];

                (D)    negotiated the terms and secured approval of, and undertook, the sale and
                marketing process for the Debtors’ assets [Docket Nos. 87, 91, 95, 144, 156, 200]
                (the “Sale Process”);

                (E)     engaged extensively with the Committee, the DIP Parties, and other
                interested parties regarding case strategy for the Sale Process;




                                                 3
19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                  Pg 8 of 365


                   (F)     negotiated the terms of a stalking horse purchase agreement in relation to
                   the Sale Process;

                   (G)     negotiated the terms of, conducted a contested hearing for, and ultimately
                   obtained interim and final approval for closing fifteen unprofitable store locations
                   and rejecting the related real property leases [Docket Nos. 12, 88, 90, 98, 132, 148,
                   216, 230];

                   (H)       filed and obtained entry of a bar date order [Docket No. 214]; and

                   (I)    prepared and filed schedules of assets of liabilities and statements of
                   financial affairs for the Debtor entities [See, e.g., Docket No. 2612].

                                               Case Status Summary

         8.        On the Petition Date, the Debtors filed (a) voluntary petitions for the Debtors and

 (b) a motion seeking approval of a $75 million financing facility, provided by Hilco Global and

 Gordon Brothers (the “Hilco DIP Facility”). During the first day hearing, the Debtors elected to

 replace the Hilco DIP Facility with an alternative, superior DIP financing proposal sponsored by

 Brigade Capital Management and BRF Finance Co., LLC (the “Brigade DIP Facility”). That same

 day, the Debtors also filed 17 procedural and substantive “first day” pleadings,3 completed their

 “first day” hearing, and obtained relief on all of the motions that were heard.4

         9.        Prior to and following the filing of the motion to approve the Hilco DIP Facility

 [Docket No. 20], the Debtors engaged in continuous negotiations with the Brigade DIP Facility




 2
     Schedules of assets and liabilities and statements of financial affairs were filed for each Debtor entity on their
     respective dockets.

 3
     [Docket Nos. 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 20, 22, 23].
 4
     Two motions were consensually adjourned to be heard at a later date, including the Debtors’ Omnibus Motion for
     Entry of an Order (I) Authorizing (A) Rejection of Certain Unexpired Leases of Nonresidential Real Property,
     Effective as of the Rejection Date, and (B) Abandonment of Any Personal Property Related Thereto, and
     (II) Granting Related Relief [Docket No. 12] and the Debtors’ Motion for Entry of an Order (I) Prohibiting Utility
     Providers from Altering, Refusing, or Discontinuing Utility Services, (II) Determining Adequate Assurance of
     Payment for Future Utility Services, (III) Establishing Procedures for Determining Adequate Assurance of
     Payment, (IV) Authorizing Fee Payments to NUS Consulting Group for Services Performed, and (V) Granting
     Related Relief [Docket No. 15].



                                                              4
19-36300-cgm      Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36            Main Document
                                           Pg 9 of 365


 parties with respect to $257 million of DIP financing that would fund the Sale Process through

 November 1, 2019, and satisfy the Prepetition Secured Obligations in cash, all subject to a final

 hearing. Ultimately, the Debtors determined that the Brigade DIP Facility provided the best

 available economic and non-economic terms for the reasons articulated by Mr. Burian at the First

 Day Hearing. On August 6, 2019, the Court approved the Brigade DIP Facility, granted the

 Debtors leave to file an amended motion in connection with the new terms, and scheduled a second

 interim hearing on the Brigade DIP Facility for August 14, 2019, at 2:30 p.m. prevailing Eastern

 Time (the “Second Interim DIP Hearing”) and a final hearing for September 4, 2019 (the “Second

 Day Hearing”). On August 7, 2019, the Court entered the Interim DIP Order [Docket No. 49], the

 Brigade DIP Facility closed, and the DIP Lenders funded the initial $75 million, a portion of which

 was used to satisfy Prepetition Secured Obligations. On August 15, 2019, the Court entered the

 Second Interim DIP Order [Docket No. 127] and the DIP Lenders funded the balance of the $217

 million DIP term loan facility, the proceeds of which were used, in part, to satisfy remaining

 Prepetition Secured Obligations.

        10.     Between the Second Interim DIP Hearing and the Second Day Hearing, the Debtors

 continued to engage with interested parties, including the U.S. Trustee and the Committee,

 regarding the DIP Facility. The Debtors received and responded to several objections to the Final

 DIP Order and the Debtors' Motion for Entry of Interim and Final Orders (I) Authorizing the

 Debtors to Enter into and Perform Under the Consultant Agreement, (II) Approving Procedures

 for Store Closing Sales, (III) Approving the Continuation of Related Non-Insider Severance

 Programs, and (IV) Granting Related Relief [Docket No. 90] from the U.S. Trustee and the

 Committee. At the Second Day Hearing, the Debtors obtained the requested relief over the

 remaining unresolved objections. The Court entered the Final DIP Order on September 5, 2019




                                                 5
19-36300-cgm      Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36             Main Document
                                           Pg 10 of 365


 [Docket No. 222]. Thereafter the Debtors and the DIP Parties entered into subsequent amendments

 and held status conferences related to the Final DIP Order [E.g., Docket No. 282].

        11.     In parallel, the Debtors also advanced the Sales Process, negotiating the terms of

 and obtaining approval of certain bidding procedures [Docket Nos. 156, 200] (the “Bidding

 Procedures”) and exited fifteen unprofitable store locations. The Debtors likewise had significant

 engagement with the U.S. Trustee, the Committee, and the DIP Parties regarding the Sale Process.

 During the Fee Period, the Debtors and their advisors continued to work tirelessly to preserve the

 value of the business, develop indications of interest for a going-concern transaction, and negotiate

 the terms of a stalking horse bid that could serve as a baseline proposal for a competitive process.

 These multi-track efforts involved extensive diligence, coordination, and analysis with various

 stakeholders, including the DIP Parties, potential purchasers, the Committee, landlords, suppliers,

 unions, and other parties in interest, during the Fee Period.

                                 The Debtors’ Retention of K&E

        12.     On September 19, 2019, the Court entered the Order Authorizing the Retention and

 Employment of Kirkland & Ellis LLP and Kirkland & Ellis International LLP as Attorneys for the

 Debtors and Debtors in Possession Effective Nunc Pro Tunc to the Petition Date [Docket

 No. 269] (the “Retention Order”), attached hereto as Exhibit B and incorporated by reference.

 The Retention Order authorizes the Debtors to compensate and reimburse K&E in accordance with

 the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and the Interim Compensation

 Order. The Retention Order also authorizes the Debtors to compensate K&E at K&E’s hourly

 rates charged for services of this type and to reimburse K&E for K&E’s actual and necessary out-

 of-pocket expenses incurred, subject to application to this Court. The particular terms of K&E’s

 engagement are detailed in the engagement letter by and between K&E and the Debtors, effective

 as of December 21, 2018 and attached hereto as Exhibit C (the “Engagement Letter”).


                                                   6
19-36300-cgm        Doc 534   Filed 11/18/19 Entered 11/18/19 18:39:36              Main Document
                                          Pg 11 of 365


        13.    The Retention Order authorizes K&E to provide the following services consistent

 with and in furtherance of the services enumerated above:

               a.      advising the Debtors with respect to their powers and duties as debtors in
                       possession in the continued management and operation of their businesses
                       and properties;

               b.      advising and consulting on their conduct during these chapter 11 cases,
                       including all of the legal and administrative requirements of operating in
                       chapter 11;

               c.      attending meetings and negotiating with representatives of creditors and
                       other parties in interest;

               d.      taking all necessary actions to protect and preserve the Debtors’ estates,
                       including prosecuting actions on the Debtors’ behalf, defending any action
                       commenced against the Debtors, and representing the Debtors in
                       negotiations concerning litigation in which the Debtors are involved,
                       including objections to claims filed against the Debtors’ estates;

               e.      preparing pleadings in connection with these chapter 11 cases, including
                       motions, applications, answers, orders, reports, and papers necessary or
                       otherwise beneficial to the administration of the Debtors’ estates;

               f.      representing the Debtors in connection with obtaining authority to continue
                       using cash collateral and postpetition financing;

               g.      advising the Debtors in connection with any potential sale of assets;

               h.      appearing before the Court and any appellate courts to represent the interests
                       of the Debtors’ estates;

               i.      advising the Debtors regarding tax matters;

               j.      taking any necessary action on behalf of the Debtors to negotiate, prepare,
                       and obtain approval of a disclosure statement and confirmation of a chapter
                       11 plan and all documents related thereto; and

               k.      performing all other necessary legal services for the Debtors in connection
                       with the prosecution of these chapter 11 cases, including: (i) analyzing the
                       Debtors’ leases and contracts and the assumption and assignment or
                       rejection thereof; (ii) analyzing the validity of liens against the Debtors; and
                       (iii) advising the Debtors on corporate and litigation matters.

                                    Disinterestedness of K&E

        14.    To the best of the Debtors’ knowledge and as disclosed in the Declaration of Joshua


                                                  7
19-36300-cgm       Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36            Main Document
                                            Pg 12 of 365


 A. Sussberg in Support of the Debtors’ Application for the Entry of an Order Authorizing the

 Retention and Employment of Kirkland & Ellis LLP and Kirkland & Ellis International LLP as

 Attorneys for the Debtors and Debtors in Possession Effective Nunc Pro Tunc to the Petition Date

 [Docket No. 175, Ex. B] (the “K&E Declaration”), (a) K&E is a “disinterested person” within the

 meaning of section 101(14) of the Bankruptcy Code, as required by section 327(a) of the

 Bankruptcy Code, and does not hold or represent an interest adverse to the Debtors’ estates and

 (b) K&E has no connection to the Debtors, their creditors, or other parties in interest, except as

 may be disclosed in the K&E Declaration.

        15.     K&E may have in the past represented, may currently represent, and likely in the

 future will represent parties in interest in connection with matters unrelated to the Debtors in these

 chapter 11 cases. In the K&E Declaration, K&E disclosed its connections to parties in interest that

 it has been able to ascertain using its reasonable efforts. K&E will update the K&E Declaration,

 as appropriate, if K&E becomes aware of relevant and material new information.

        16.     K&E performed the services for which it is seeking compensation on behalf of the

 Debtors and their estates, and not on behalf of any committee, creditor, or other entity.

        17.     Except to the extent of the advance payments paid to K&E that K&E previously

 disclosed to this Court in the K&E Declaration, K&E has received no payment and no promises

 for payment from any source other than the Debtors for services provided or to be provided in any

 capacity whatsoever in connection with these chapter 11 cases.

        18.     Pursuant to Bankruptcy Rule 2016(b), K&E has not shared, nor has K&E agreed to

 share (a) any compensation it has received or may receive with another party or person other than

 with the partners, counsel, and associates of K&E or (b) any compensation another person or party

 has received or may receive.




                                                   8
19-36300-cgm         Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36       Main Document
                                                Pg 13 of 365


                     Summary of Compliance with Interim Compensation Order

          19.      This Fee Application has been prepared in accordance with the Interim

 Compensation Order.

          20.      K&E seeks interim compensation for professional services rendered to the Debtors

 during the Fee Period in the amount of $2,954,099.00 and reimbursement of actual and necessary

 expenses incurred in connection with providing such services in the amount of $168,469.87.

 During the Fee Period, K&E attorneys and paraprofessionals expended a total of 3,424.00 hours

 for which compensation is requested.

          21.      In accordance with the Interim Compensation Order, as of the date hereof, K&E

 has received payments totaling $2,531,749.07 ($2,363,279.20 of which was for services provided

 and $168,469.87 of which was for reimbursement of expenses) for the Fee Period. Accordingly,

 by this Fee Application, and to the extent such amounts have not been paid by the time of the

 hearing on this Fee Application, K&E seeks payment of the remaining $422,349.93, which amount

 represents the entire amount of unpaid fees and expenses incurred between August 6, 2019 and

 September 30, 2019.5

                             Fees and Expenses Incurred During Fee Period

 A.       Customary Billing Disclosures.

          22.      K&E’s hourly rates are set at a level designed to compensate K&E fairly for the

 work of its attorneys and paraprofessionals and to cover fixed and routine expenses. The hourly

 rates and corresponding rate structure utilized by K&E in these chapter 11 cases are equivalent to

 the hourly rates and corresponding rate structure used by K&E for other restructuring matters, as

 well as similar complex corporate, securities, and litigation matters whether in court or otherwise,


 5
      This amount also reflects the 20% holdback for the Fee Period.



                                                          9
19-36300-cgm      Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36               Main Document
                                          Pg 14 of 365


 regardless of whether a fee application is required. The rates and rate structure reflect that such

 restructuring and other complex matters typically are national in scope and typically involve great

 complexity, high stakes, and severe time pressures. For the convenience of the Court and all

 parties in interest, attached hereto as Exhibit D is K&E’s budget and staffing plan for this Fee

 Period and attached hereto as Exhibit E is a summary of blended hourly rates for timekeepers who

 billed to non-bankruptcy matters and blended hourly rates for timekeepers who billed to the

 Debtors during the Fee Period.

 B.     Fees Incurred During Fee Period.

        23.     In the ordinary course of K&E’s practice, K&E maintains computerized records of

 the time expended to render the professional services required by the Debtors and their estates.

 For the convenience of the Court and all parties in interest, attached hereto as Exhibit F is a

 summary of fees incurred and hours expended during the Fee Period, setting forth the following

 information:

        •        the name of each attorney and paraprofessional for whose work on these chapter
                 11 cases compensation is sought;

        •        each attorney’s year of bar admission and area of practice concentration;

        •        the aggregate time expended and fees billed by each attorney and each
                 paraprofessional during the Fee Period;

        •        the hourly billing rate for each attorney and each paraprofessional at K&E’s
                 current billing rates;

        •        the hourly billing rate for each attorney and each paraprofessional as disclosed in
                 the first interim application;

        •        the number of rate increases since the inception of the case; and

        •        a calculation of total compensation requested using the rates disclosed in the
                 Debtors’ Application for Entry of an Order Authorizing the Retention and
                 Employment of Kirkland & Ellis LLP and Kirkland & Ellis International LLP as
                 Attorneys for the Debtors and Debtors in Possession Effective Nunc Pro Tunc to


                                                 10
19-36300-cgm      Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36            Main Document
                                           Pg 15 of 365


                 the Petition Date (the “Retention Application”).

 C.     Expenses Incurred During Fee Period.

        24.     In the ordinary course of K&E’s practice, K&E maintains a record of expenses

 incurred in the rendition of the professional services required by the Debtors and their estates and

 for which reimbursement is sought.        K&E currently charges $0.16 per page for standard

 duplication in its offices in the United States. Notwithstanding the foregoing and consistent with

 the Local Rules, K&E charged no more than $0.10 per page for standard duplication services in

 these chapter 11 cases. K&E does not charge its clients for incoming facsimile transmissions.

        25.     For the convenience of the Court and all parties in interest, attached hereto as

 Exhibit G is a summary for the Fee Period, setting forth the total amount of reimbursement sought

 with respect to each category of expenses for which K&E is seeking reimbursement.

                 Summary of Legal Services Rendered During the Fee Period

        26.     As discussed above, during the Fee Period, K&E provided extensive and important

 professional services to the Debtors in connection with these chapter 11 cases. These services

 were often performed under severe time constraints and were necessary to address a multitude of

 critical issues both unique to these chapter 11 cases and typically faced by large corporate debtors

 in similar cases of this magnitude and complexity.

        27.     To provide a meaningful summary of K&E’s services provided on behalf of the

 Debtors and their estates, K&E has established, in accordance with its internal billing procedures,

 certain subject matters categories (each, a “Matter Category”) in connection with these chapter 11

 cases. The following is a summary of the fees and hours billed for each Matter Category in the




                                                 11
 19-36300-cgm                 Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36                      Main Document
                                                      Pg 16 of 365


   Fee Period:6


  Matter                                                         Hours                           Total Compensation
                      Project Category Description
  Number
                                                       Budgeted          Billed              Budgeted                 Billed
Bankruptcy Preparation
       23         Travel                                    185-266         111.10      $180,000.00-$260,000.00        $101,275.00
Bankruptcy Proceedings
       3          Chapter 11 Filing                         300-431         181.10      $240,000.00-$345,000.00        $114,397.50
       8          Case Administration                       295-424         126.30      $270,000.00-$390,000.00         $77,220.50
       12         Creditor and Stakeholder                  150-216          15.50      $120,000.00-$175,000.00         $14,190.00
                  Communications
       13         Creditors’ Committee Issues               130-187          48.60      $120,000.00-$175,000.00         $46,571.50
       19         K&E Retention & Fee Applications          310-446         206.80      $270,000.00-$390,000.00        $151,526.00
       20         Non-K&E Retention & Fee                   100-144          94.20       $90,000.00-$130,000.00         $69,314.00
                  Applications
       21         SOFAs and Schedules                       100-144         119.80       $90,000.00-$130,000.00        $107,555.50
       24         U.S. Trustee Issues                       130-187          17.30      $120,000.00-$175,000.00         $17,375.00
Operational Issues
       7          Business Operations and Vendor                            280.50      $210,000.00-$300,000.00        $237,535.50
                                                            235-338
                  Issues
       9          DIP Financing, Debt Finance Issues        695-999         617.00      $690,000.00-$990,000.00        $634,341.50
       11         Corporate and Securities Issues           100-144           5.50      $100,118.00-$145,000.00          $7,615.00
       15         Employee Issues                           125-180         472.70        $60,000.00-$85,000.00        $419,623.00
       18         Insurance and Surety Matters               75-108           8.90        $60,000.00-$85,000.00          $9,872.50
       22         Tax Issues                                 90-129           8.30       $90,000.00-$130,000.00          $7,787.00
       25         Utilities                                  75-108          51.00        $60,000.00-$85,000.00         $43,355.00
Adversarial Matters
       4          Adversary Proceedings & Contested         210-302         417.70      $180,000.00-$260,000.00        $381,182.50
                  Matters
       6          Automatic Stay Issues                       65-93          43.80        $60,000.00-$85,000.00         $38,030.00
       10         Claims Administration and                  70-101          41.00                                      $33,880.00
                                                                                          $60,000.00-$85,000.00
                  Objections
       17         Hearings                                  115-165         356.30       $90,000.00-$130,000.00        $253,052.50
Asset-Related Issues
       5          Asset Sales and Disposition           1,310 -1,883        161.60   $1,230,000.00-$1,770,000.00       $158,024.00
       16         Executory Contracts and Unexpired         250-359          39.00      $210,000.00-$300,000.00         $30,375.50
                  Leases
Totals                                                  6520-10,579       3,424.00   $5,980,118.00-$8,605,000.00      $2,954,099.00


               28.      The following is a summary, by Matter Category, of the most significant

   professional services provided by K&E during the Fee Period. This summary is organized in


   6
           In certain instances K&E may have billed the same amount of fees, but different amount of hours to different
           matter categories. This difference is the result of different staffing of each such matter category.



                                                              12
19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36              Main Document
                                           Pg 17 of 365


 accordance with K&E’s internal system of matter numbers. The detailed descriptions demonstrate

 that K&E was heavily involved in performing services for the Debtors on a daily basis, often

 including night and weekend work, to meet the needs of the Debtors’ estates in these chapter 11

 cases. A schedule setting forth a description of the Matter Categories utilized in this case, the

 number of hours expended by K&E partners, associates and paraprofessionals by matter, and the

 aggregate fees associated with each matter is attached hereto as Exhibit H.

        29.     In addition, K&E’s computerized records of time expended providing professional

 services to the Debtors and their estates are attached hereto as Exhibit I, and K&E’s records of

 expenses incurred during the Fee Period in the rendition of professional services to the Debtors

 and their estates are attached as Exhibit J.

                (a)     Chapter 11 Filing [Matter No. 3]

                        Total Fees:  $114,397.50
                        Total Hours: 181.10

        30.     This Matter Category includes time spent by K&E attorneys and paraprofessionals

 providing services relating to the emergency filing of the Debtors’ chapter 11 petitions and various

 “first day” pleadings and related notices during the initial days of these chapter 11 cases, including,

 without limitation, (a) reviewing and revising the Debtors’ petitions and “first day” motions,

 proposed orders, affidavits and notices; and (b) preparing for the “first day” hearing, including

 drafting hearing notes and related materials and preparing potential witnesses in connection with

 certain of the first day motions.

        31.     Specifically, the Debtors filed several motions seeking orders authorizing the

 Debtors to pay various prepetition claims. Entry of these orders eased the strain on the Debtors’

 relationships with employees, vendors, customers, and taxing authorities as a consequence of the

 commencement of these chapter 11 cases. Among other things, these orders authorized the



                                                   13
19-36300-cgm       Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36             Main Document
                                            Pg 18 of 365


 Debtors to (a) pay certain critical vendors, suppliers, and lien claimants; (b) pay certain prepetition

 employee wages and benefits; (c) maintain cash management systems; (d) use prepetition bank

 accounts, checks and other business forms; (e) make tax payments to federal, local, and state taxing

 authorities; (f) prohibit utility companies from discontinuing services; and (g) maintain prepetition

 insurance policies and enter into new insurance policies.

                (b)     Adversary Proceedings & Contested Matters [Matter No. 4]

                        Total Fees:  $381,182.50
                        Total Hours: 417.70

        32.     This Matter Category includes time spent by K&E attorneys and paraprofessionals

 providing services relating to litigation, adversary proceedings, or other adversarial matters, and

 doing related research and drafting documentation on the Debtors’ litigation strategy. Specifically,

 K&E attorneys and paraprofessionals spent time:

                        (i)     litigating disputed matters in respect of the DIP Facility, store
                                closing procedures, and sale incentive plan;

                        (ii)    drafting, reviewing, and analyzing replies in response to objections
                                to the foregoing;

                        (iii)   preparing various declarants in these cases called to testify in
                                support of contested motions; and

                        (iv)    preparing litigation documents and board presentations relating to
                                the above matters.

                (c)     Asset Sales and Disposition [Matter No. 5]

                        Total Fees:  $158,024.00
                        Total Hours: 161.60
        33.     This Matter Category includes time spent by K&E attorneys and paraprofessionals

 providing services relating to the disposition of the Debtors’ assets and the Sale Process.

 Specifically, K&E attorneys and paraprofessionals spent time:




                                                   14
19-36300-cgm        Doc 534    Filed 11/18/19 Entered 11/18/19 18:39:36          Main Document
                                           Pg 19 of 365


                       (i)     researching and analyzing issues related to and conducting extensive
                               due diligence in connection with potential sales of the Debtors’
                               assets;

                       (ii)    reviewing and negotiating non-disclosure agreements with third
                               parties regarding potential sales of the Debtors’ assets;

                       (iii)   reviewing and analyzing various contracts and vendor agreements
                               of the Debtors in connection with such potential assets sales, and
                               drafting of an asset purchase agreement in relation to same;

                       (iv)    reviewing and revising bidding procedures and store closing order;

                       (v)     reviewing and analyzing various issues relating to the Sale Process;
                               and

                       (vi)    negotiating sale terms and other deal documents with interested
                               parties.

              (d)      Automatic Stay Issues [Matter No. 6]

                       Total Fees:  $38,030.00
                       Total Hours: 43.80

        34.    This Matter Category includes time spent by K&E attorneys and paraprofessionals

 providing services relating to the imposition of the automatic stay. Specifically, K&E attorneys

 and paraprofessionals spent time:

               (i)     drafting automatic stay letters and related materials;

               (ii)    corresponding with the Debtors’ other advisors regarding potential stay
                       violations; and

               (iii)   advising the Debtors with regard to potential violations of the automatic
                       stay.

              (e)      Business Operations & Vendor Issues [Matter No. 7]

                       Total Fees:  $237,535.50
                       Total Hours: 280.50

        35.    K&E attorneys and paraprofessionals spent time developing an all-encompassing

 and cohesive strategy for maintaining business operations with minimal disruptions during the

 course of the Debtors’ chapter 11 cases. K&E’s efforts ensured a smooth transition into chapter


                                                 15
19-36300-cgm         Doc 534   Filed 11/18/19 Entered 11/18/19 18:39:36            Main Document
                                           Pg 20 of 365


 11 and that the Debtors’ business operations continued without interruption. Specifically, K&E

 attorneys and paraprofessionals spent time:

                (i)     analyzing vendor issues and communicating with the management team, the
                        Debtors’ other professionals, and vendors regarding the same;

                (ii)    negotiating, reviewing, and revising vendor trade terms and agreements;
                        and

                (iii)   assisting the Debtors with their compliance with chapter 11 operating and
                        reporting requirements.

               (f)      Case Administration [Matter No. 8]

                        Total Fees:  $77,220.50
                        Total Hours: 126.30

        36.     This Matter Category includes time spent on a variety of tasks that were necessary

 to ensure the efficient and smooth administration of legal services related to the Debtors’

 chapter 11 cases. Specifically, K&E attorneys and paraprofessionals spent time:

                (i)     preparing and updating case calendars and critical dates charts, docket
                        reports, and works-in-process reports;

                (ii)    complying with applicable filing, service, agenda, and notice requirements;
                        and

                (iii)   managing case management tasks among K&E personnel and other retained
                        professionals.

        37.     Time billed to this Matter Category also includes work and meetings related to

 multiple matters such that the time cannot be easily allocated to one of the other matters.

                (g)     DIP Financing, Debt Finance Issues [Matter No. 9]

                        Total Fees:  $634,341.50
                        Total Hours: 617.00

         38.     This Matter Category includes time spent by K&E attorneys and paraprofessionals

 addressing issues related to the negotiation, implementation, and approval of the DIP Financing.

 The DIP Financing was a complex financing arrangement that involved multiple iterations,



                                                 16
19-36300-cgm          Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36           Main Document
                                                Pg 21 of 365


 structures, and parties, including Brigade Capital Management, LP, BRF Finance Co., LLC,

 GACP II, L.P., and GACP Finance Co., LLC, Hilco Global and Gordon Brothers, and the

 Prepetition Secured Parties. K&E attorneys spent significant amounts of time negotiating the DIP

 Financing documents following the Petition Date, developing and documenting the new Brigade

 DIP Facility, negotiating milestones, drafting a separate agreement for the $40 million

 consignment facility, negotiating amendments to the Final DIP Order, and throughout this process

 engaging in substantial negotiations, coordination, and dialogue with multiple DIP Parties, the

 Committee, the U.S. Trustee, and other parties in interest. During the Fee Period, K&E attorneys

 and paraprofessionals spent time:

                i.        reviewing and analyzing the Debtors’ prepetition financing arrangements;

               ii.        reviewing and analyzing perfection and other collateral issues;

              iii.        marketing the proposed DIP Financing and conducting substantial diligence
                          and coordination with interested parties, including unsuccessful bidders;

              iv.         negotiating, researching, analyzing and drafting the DIP Motion, the DIP Credit
                          Agreements, the commitment letter, the DIP Note, the Payoff Letter, the
                          Amended DIP Motion, the initial interim DIP order, the revised interim DIP
                          order, the Final DIP Order, the First Amended Final DIP Order, and
                          declarations in support;

               v.         negotiating, researching, and drafting the new Brigade DIP Facility, including
                          revised credit agreements for such facility;

              vi.         researching and drafting the DIP reply and preparing witnesses and other
                          materials for contested DIP proceedings;

             vii.         coordinating closing documents in connection with the various DIP Financing
                          proposals and associated transactions; and

             viii.        assisting the Debtors with their compliance with DIP requirements.

                    (h)      Claims Administration and Objections [Matter No. 10]

                             Total Fees:  $33,880.00
                             Total Hours: 41.00

       39.       This Matter Category includes time K&E attorneys and paraprofessionals spent on


                                                      17
19-36300-cgm      Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36           Main Document
                                             Pg 22 of 365


 matters related to claims administration and claims-related issues. Specifically, K&E attorneys

 and paraprofessionals spent time:

                       (i)       researching and analyzing claim treatment issues and issues related
                                 to the bar date and notice thereof;

                       (ii)      drafting and revising a bar date motion, proposed order, and notices;

                       (iii)     coordinating with Stretto and other parties regarding, among other
                                 issues, publication notice and timing issues;

                       (iv)      drafting the motion to extend the time to remove civil actions
                                 [Docket No. 305]; and

                       (v)       securing approval of the Order (A) Setting Bar Dates for Submitting
                                 Proofs of Claim, (B) Approving Procedures for Submitting Proofs
                                 of Claim, and (C) Approving Notice Thereof, and (D) Granting
                                 Related Relief [Docket No. 214].

               (i)     Corporate and Securities Issues [Matter No. 11]

                       Total Fees:  $7,615.00
                       Total Hours: 5.50
        40.    This Matter Category includes time spent by K&E attorneys and paraprofessionals

 advising the Debtors and the Board of Directors (the “Board”) regarding regarding corporate

 matters, governance, and reporting requirements.              Specifically, K&E attorneys and

 paraprofessionals spent time:

                       (i)       reviewing, analyzing, and advising the Debtors with respect to
                                 various corporate issues, including, among other things, financial,
                                 corporate governance and compliance issues as well as other
                                 corporate matters related to the Debtors’ chapter 11 cases;

                       (ii)      preparing for and participating in meetings and case update
                                 conferences with the Debtors’ board of directors; and

                       (iii)     addressing corporate or other matters with respect to the Debtors and
                                 their estates.




                                                  18
19-36300-cgm      Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36          Main Document
                                           Pg 23 of 365


                (j)     Creditor and Stakeholder Communications [Matter No. 12]

                        Total Fees:  $14,190.00
                        Total Hours: 15.50
        41.     This Matter Category includes time spent by K&E attorneys and paraprofessionals

 providing services relating to creditors and other collateral issues. Specifically, K&E attorneys

 and paraprofessionals spent time:

                        (i)    responding to inquiries from the Debtors’ creditors regarding case
                               status and various motions; and

                        (ii)   assisting the Debtors with their compliance with chapter 11
                               operating and reporting requirements

                (k)     Creditors’ Committee Issues [Matter No. 13]

                        Total Fees:  $46,571.50
                        Total Hours: 48.60
        42.     This Matter Category includes time spent by K&E attorneys meeting and

 corresponding with the Committee’s advisors and the Debtors’ lenders and their advisors to

 provide updates as to developments in the cases, providing relevant information and access to the

 Debtors and their records as requested, and responding to miscellaneous creditor inquiries. During

 the Fee Period, K&E attorneys and paraprofessionals organized, prepared for, and attended the

 Committee formation meeting. K&E attorneys and paraprofessionals also spent time responding

 to information requests from the Committee and coordinating with the Debtors’ other advisors to

 create and efficiently respond to diligence requests.

                (l)     Employee Issues [Matter No. 15]

                        Total Fees:  $419,623.00
                        Total Hours: 472.70

        43.     The Debtors and K&E believe that a successful reorganization depends on retaining

 their workforce, thereby ensuring continuity of the Debtors’ businesses. As a result, this Matter

 Category includes time spent by K&E attorneys and paraprofessionals addressing issues related to



                                                 19
19-36300-cgm      Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36           Main Document
                                            Pg 24 of 365


 wages, compensation, benefits, separation matters, single and multiemployer pension plans, and

 drafting, researching, negotiating, and revising the Debtors’ motion to approve their sale incentive

 plan [Docket No. 218].

                (m)     Executory Contracts and Unexpired Leases [Matter No. 16]

                        Total Fees:  $30,375.50
                        Total Hours: 39.00

        44.     This Matter Category includes time spent by K&E attorneys examining issues

 related to the Debtors’ executory contracts and unexpired leases. K&E attorneys spent time

 researching, analyzing, renegotiating, or rejecting the Debtors’ obligations under their various

 executory contracts. Specifically, K&E attorneys spent time:

                        (i)     advising the Debtors with respect to their rights and obligations
                                under their executory contracts and unexpired leases under relevant
                                bankruptcy and non-bankruptcy law;

                        (ii)    advising the Debtors with respect to the process for the assumption
                                or rejection of certain executory contracts and unexpired leases of
                                nonresidential real property;

                        (iii)   researching and analyzing issues related thereto; and

                        (iv)    preparing, negotiating, and filing pleadings and notices related
                                thereto.

                (n)     Hearings [Matter No. 17]

                        Total Fees:  $253,052.50
                        Total Hours: 356.30

         45.     This Matter Category includes time spent by K&E attorneys and paraprofessionals

 providing services related to preparing for and attending several hearings during the Fee Period,

 including preparing agendas, orders, and binders related to hearings, settling orders before and

 after hearings, responding to multiple substantial objections in advance of both the first and

 second day hearings, and corresponding with various parties in preparation for, and after, the

 hearings. These services also included conferences to discuss multiple matters scheduled for a


                                                 20
19-36300-cgm          Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36            Main Document
                                                Pg 25 of 365


 specific hearing and coordinating hearing logistics. During the Fee Period, K&E attorneys and

 paraprofessionals spent considerable time preparing for and attending hearings including:

                i.        a “first day” hearing on August 6, 2019;

               ii.        an interim hearing on the Interim DIP Order and Store Closing Motion on
                          August 14, 2019;

              iii.        a separate hearing for the bidding procedures and utilities on August 21, 2019;

              iv.         the “second day” hearing for the Final DIP Order, the Store Closing Order, other
                          “first day” relief, and the Case Management Conference on September 4, 2019;

               v.         a hearing for the Ordinary Course Professionals Motion, the Interim
                          Compensation Motion, the Sale Maximization Incentive Plan Motion, the M-III
                          Retention Application, and the Houlihan Retention Application on September
                          18, 2019; and

              vi.         a status conference on September 27, 2019.

                    (o)      Insurance and Surety Matters [Matter No. 18]

                             Total Fees:  $9,872.50
                             Total Hours: 8.90
        46.         This Matter Category includes time spent by K&E attorneys and paraprofessionals

 providing services related to ensuring that Debtors’ insurance policies were maintained during

 these chapter 11 cases. Specifically, K&E attorneys and paraprofessionals spent time analyzing

 and reviewing the Debtors’ insurance policies, including D&O insurance policies, and secured the

 Court’s approval to maintain prepetition insurance policies and enter into new insurance policies

 [Docket No. 210].

                    (p)      K&E Retention & Fee Applications [Matter No. 19]

                             Total Fees:  $151,526.00
                             Total Hours: 206.80
        47.         This Matter Category includes time spent by K&E attorneys and paraprofessionals

 providing services related to the retention of K&E as the Debtors’ counsel. Specifically, K&E

 attorneys and paraprofessionals spent time:



                                                       21
19-36300-cgm         Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36           Main Document
                                              Pg 26 of 365


                          (i)     preparing pleadings and a comprehensive conflict analysis
                                  necessary to obtain the order of the Court approving the employment
                                  of K&E to represent the Debtors;

                          (ii)    implementing internally established procedures which require the
                                  continuous analysis of potential new conflicts;

                          (iii)   preparing and filing the Retention Application;

                          (iv)    preparing updated professional disclosures for filing with the Court;

                          (v)     preparing and distributing K&E’s monthly fee statements in
                                  accordance with the Interim Compensation Order; and

                          (vi)    reviewing and revising invoices regarding privilege and
                                  confidentiality and to ensure compliance with the Interim
                                  Compensation Order, applicable provisions of the Bankruptcy
                                  Code, the Local Rules.

                 (q)      Non-K&E Retention & Fee Applications [Matter No. 20]

                          Total Fees:  $69,314.00
                          Total Hours: 94.20
        48.      This Matter Category includes time spent by K&E attorneys and paraprofessionals

 providing services related to ensuring the retention of the Debtors’ other professionals in these

 chapter 11 cases. Specifically, K&E attorneys and paraprofessionals spent time:

                i.     relating to the retention of Houlihan Lokey Capital, Inc. [Docket No. 178];
                       M-III Advisory Partners, LP [Docket No. 189]; and PricewaterhouseCoopers
                       LLP [Docket No. 286];

               ii.     engaging with the Debtors’ other professionals and the U.S. Trustee and the
                       Committee with respect to the foregoing retention applications and related
                       retention orders;

              iii.     coordinating with the Debtors and their other advisors with respect to ordinary
                       course professional retentions and complying with the related disclosure
                       requirements of applicable provisions of the Bankruptcy Code; and

              iv.      reviewing retention applications filed by the Committee’s professionals and
                       coordinating with the Committee to address the Debtors’ concerns regarding
                       these retentions and reviewing related fee statements.




                                                   22
19-36300-cgm      Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36            Main Document
                                           Pg 27 of 365


                (r)     SOFAs and Schedules [Matter No. 21]

                        Total Fees:  $107,555.50
                        Total Hours: 119.80

        49.     This Matter Category includes time spent by K&E attorneys and paraprofessionals

 providing services advising the Debtors, Stretto, and other advisors in connection with the

 preparation, review, revision, and filing of schedules of assets and liabilities and statements of

 financial affairs (collectively, the “Schedules and Statements”). Specifically, K&E attorneys and

 paraprofessionals providing services relating to the following matters:

                        (i)    advising the Debtors and the Debtors’ other advisors regarding
                               drafting the Schedules and Statements, including significant time
                               reviewing information for each of the Debtor entities as part of these
                               chapter 11 cases, and attended regular conferences with the Debtors’
                               management and other advisors regarding the same; and

                        (ii)   advising the Debtors and the Debtors’ other advisors regarding the
                               preparation of the Schedules and Statements in conformity with the
                               Bankruptcy Code and other applicable laws.

                (s)     Tax Issues [Matter No. 22]

                        Total Fees:  $7,787.00
                        Total Hours: 8.30

        50.     This Matter Category includes time spent by K&E attorneys and paraprofessionals

 conducting research and analysis regarding tax and custom matters, corresponding with

 governmental authorities regarding same, and generally advising the Debtors in connection with

 tax issues relating to the Debtors’ operations and post-petition financing.

                (t)     Travel [Matter No. 23]

                        Total Fees:  $101,275.00
                        Total Hours: 111.10

        51.     This Matter Category includes time spent by K&E attorneys and paraprofessionals

 providing services relating to traveling in connection with their representation of the Debtors. The

 amounts presented for review and the request for payment in the Fee Application reflect a


                                                 23
19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36              Main Document
                                           Pg 28 of 365


 reduction of one half the charges for travel time.

                (u)     U.S. Trustee Issues [Matter No. 24]

                        Total Fees:  $17,375.00
                        Total Hours: 17.30

        52.     This Matter Category includes time spent by K&E attorneys and paraprofessionals

 corresponding with the U.S. Trustee with respect to the following issues:

                (i)     attending the Committee formation meeting;

                (ii)    attending the initial Debtor interview;

                (iii)   preparing for the section 341 meeting; and

                (iv)    conducting discussions and corresponding with the U.S. Trustee to resolve
                        various questions and issues throughout the case.

                (v)     Utilities [Matter No. 25]

                        Total Fees:  $43,355.00
                        Total Hours: 51.00

        53.     This Matter Category includes time spent by K&E attorneys and paraprofessionals

 providing services relating to utility issues arising in connection with filing these chapter 11 cases,

 including corresponding with various utility providers regarding adequate protection related to the

 Order (I) Prohibiting Utility Providers from Altering, Refusing, or Discontinuing Services,

 (II) Determining Adequate Assurance of Payment for Future Utility Services, (III) Establishing

 Procedures for Determining Adequate Assurance of Payment, (IV) Authorizing Fee Payments to

 NUS Consulting Group for Services Performed, and (V) Granting Related Relief [Docket No. 155].

                        Actual and Necessary Expenses Incurred by K&E

        54.     As set forth in Exhibit I attached hereto, and as summarized in Exhibit G attached

 hereto, K&E has incurred a total of $168,469.87 in expenses on behalf of the Debtors during the

 Fee Period. These charges are intended to reimburse K&E’s direct operating costs, which are not

 incorporated into the K&E hourly billing rates. K&E charges external copying and computer


                                                   24
19-36300-cgm      Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36            Main Document
                                          Pg 29 of 365


 research at the provider’s cost without markup. Only clients who actually use services of the types

 set forth in Exhibit I of this Fee Application are separately charged for such services. The effect

 of including such expenses as part of the hourly billing rates would impose that cost upon clients

 who do not require extensive photocopying and other facilities and services.

                     Reasonable and Necessary Services Provided by K&E

 A.     Reasonable and Necessary Fees Incurred in Providing Services to the Debtors.

        55.     The foregoing professional services provided by K&E on behalf of the Debtors

 during the Fee Period were reasonable, necessary, and appropriate to the administration of these

 chapter 11 cases and related matters.

        56.     Many of the services performed by partners and associates of K&E were provided

 by K&E’s Restructuring Group. K&E has a prominent practice in this area and enjoys a national

 and international reputation for its expertise in financial reorganizations and restructurings of

 troubled companies, with over 200 attorneys focusing on this area of the law. The attorneys at

 K&E have represented either the debtor or the creditors’ committee or have acted as special

 counsel in many large chapter 11 cases.

        57.     In addition, due to the facts and circumstances of these chapter 11 cases, attorneys

 from K&E’s litigation, corporate and tax groups were heavily involved with K&E’s representation

 of the Debtors. These practice groups also enjoy a national and international reputation for their

 expertise. Overall, K&E brings to these chapter 11 cases a particularly high level of skill and

 knowledge, which inured to the benefit of the Debtors and all stakeholders.

 B.     Reasonable and Necessary Expenses Incurred in Providing Services to the Debtors.

        58.     The time constraints imposed by the circumstances of these chapter 11 cases

 required K&E attorneys and other employees to devote substantial time during the evenings and

 on weekends to perform services on behalf of the Debtors. These services were essential to meet


                                                 25
19-36300-cgm         Doc 534   Filed 11/18/19 Entered 11/18/19 18:39:36             Main Document
                                           Pg 30 of 365


 deadlines, respond to daily inquiries from various creditors and other parties in interest on a timely

 basis, and satisfy the demands of the Debtors’ businesses and ensure the orderly administration of

 their estates. Consistent with firm policy, and as further disclosed in the Retention Application,

 K&E attorneys and other K&E employees who worked late in the evenings or on weekends were

 reimbursed for their reasonable meal and transportation costs. K&E’s regular practice is not to

 include components for those charges in overhead when establishing billing rates, but rather to

 charge its clients for these and all other out-of-pocket disbursements incurred during the regular

 course of the rendition of legal services.

        59.     In addition, due to the location of the Debtors’ businesses, co-counsel, creditors,

 and other parties in interest in relation to K&E’s offices, frequent multi-party telephone

 conferences involving numerous parties were required. On many occasions, the exigencies and

 circumstances of these chapter 11 cases required overnight delivery of documents and other

 materials. The disbursements for such services are not included in K&E’s overhead for the purpose

 of setting billing rates and K&E has made every effort to minimize its disbursements in these

 chapter 11 cases. The actual expenses incurred in providing professional services were necessary,

 reasonable, and justified under the circumstances to serve the needs of the Debtors in these

 chapter 11 cases.

        60.     Among other things, K&E makes sure that all overtime meals, travel meals, hotel

 rates, and airfares are reasonable and appropriate expenses for which to seek reimbursement.

 Specifically, K&E regularly reviews its bills to ensure that the Debtors are only billed for services

 that were actual and necessary and, where appropriate, prorates expenses. In that regard, K&E

 will waive certain fees and reduce its expenses if necessary. In the Fee Period, K&E voluntarily

 reduced its fees by $101,311.00 and expenses by $8,032.40. Consequently, K&E does not seek




                                                  26
19-36300-cgm      Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36           Main Document
                                            Pg 31 of 365


 payment of such fees or reimbursement of such expenses in the Fee Application.

          K&E’s Requested Compensation and Reimbursement Should be Allowed

        61.     Section 331 of the Bankruptcy Code provides for interim compensation of

 professionals and incorporates the substantive standards of section 330 of the Bankruptcy Code to

 govern the Court’s award of such compensation. Section 330 of the Bankruptcy Code provides

 that a court may award a professional employed under section 327 of the Bankruptcy Code

 “reasonable compensation for actual necessary services rendered . . . and reimbursement for actual,

 necessary expenses.” 11 U.S.C. § 330(a)(1). Section 330 also sets forth the criteria for the award

 of such compensation and reimbursement:

                In determining the amount of reasonable compensation to be awarded, the
                court should consider the nature, extent, and the value of such services,
                taking into account all relevant factors, including—

                          (A)   the time spent on such services;

                          (B)   the rates charged for such services;
                          (C)   whether the services were necessary to the
                                administration of, or beneficial at the time at which
                                the service was rendered toward the completion of,
                                a case under this title;
                          (D)   whether the services were performed within a
                                reasonable amount of time commensurate with the
                                complexity, importance, and nature of the problem,
                                issue, or task addressed; and . . .
                          (F)   whether the compensation is reasonable based on
                                the customary compensation charged by
                                comparably skilled practitioners in cases other than
                                cases under this title.
 11 U.S.C. § 330(a)(3).

        62.     K&E respectfully submits that the services for which it seeks compensation in this

 Fee Application were, at the time rendered, necessary for and beneficial to the Debtors and their

 estates and were rendered to protect and preserve the Debtors’ estates. K&E further believes that




                                                 27
19-36300-cgm         Doc 534    Filed 11/18/19 Entered 11/18/19 18:39:36              Main Document
                                            Pg 32 of 365


 it performed the services for the Debtors economically, effectively, and efficiently, and the results

 obtained benefited not only the Debtors, but also the Debtors’ estates and the Debtors’ constituents.

 K&E further submits that the compensation requested herein is reasonable in light of the nature,

 extent, and value of such services to the Debtors, their estates, and all parties in interest.

         63.     During the Fee Period, K&E’s hourly billing rates for attorneys ranged from

 $595.00 to $1,585.00. The hourly rates and corresponding rate structure utilized by K&E in these

 chapter 11 cases are equivalent to the hourly rates and corresponding rate structure used by K&E

 for restructuring, workout, bankruptcy, insolvency, and comparable matters, and similar complex

 corporate, securities, and litigation matters, whether in court or otherwise, regardless of whether a

 fee application is required. K&E strives to be efficient in the staffing of matters. These rates and

 the rate structure reflect that such matters are typically national in scope and involve great

 complexity, high stakes, and severe time pressures—all of which were present in these

 chapter 11 cases.

         64.     Moreover, K&E’s hourly rates are set at a level designed to compensate K&E fairly

 for the work of its attorneys and paraprofessionals and to cover certain fixed and routine overhead

 expenses. Hourly rates vary with the experience and seniority of the individuals assigned. These

 hourly rates are subject to periodic adjustments to reflect economic and other conditions and are

 consistent with the rates charged elsewhere.

         65.     In sum, K&E respectfully submits that the professional services provided by K&E

 on behalf of the Debtors and their estates during these chapter 11 cases were necessary and

 appropriate given the complexity of these chapter 11 cases, the time expended by K&E, the nature

 and extent of K&E’s services provided, the value of K&E’s services, and the cost of comparable

 services outside of bankruptcy, all of which are relevant factors set forth in section 330 of the




                                                   28
19-36300-cgm      Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36            Main Document
                                           Pg 33 of 365


 Bankruptcy Code. Accordingly, K&E respectfully submits that approval of the compensation

 sought herein is warranted and should be approved.

        66.     No previous application for the relief sought herein has been made to this or any

 other Court.

                                Reservation of Rights and Notice

        67.     It is possible that some professional time expended or expenses incurred during the

 Fee Period are not reflected in the Fee Application. K&E reserves the right to include such

 amounts in future fee applications. In addition, the Debtors have provided notice of this Fee

 Application to: (a) the U.S. Trustee; (b) the entities on the Master Service List (as defined in the

 Case Management Order); and (c) the Application Recipients (as defined in the Interim

 Compensation Order) (collectively, the “Notice Parties”). Pursuant to the Interim Compensation

 Order, any party, other than the Notice Parties, that wishes to object to the Fee Application, must

 file its objection with the Court, with a copy to Chambers and serve it on the affected professional

 and the Notice Parties so that it is actually received on or before December 9, 2019 at 4:00 p.m.

 (prevailing Eastern Standard Time).

                                           No Prior Request

        68.     No prior application for the relief requested herein has been made to this or any

 other court.

                               [Remainder of Page Intentionally Left Blank]




                                                 29
19-36300-cgm      Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36        Main Document
                                           Pg 34 of 365


        WHEREFORE, K&E respectfully requests that the Court enter an order (a) awarding K&E

 interim compensation for professional and paraprofessional services provided during the Fee

 Period in the amount of $2,954,099.00, and reimbursement of actual, reasonable and necessary

 expenses incurred in the Fee Period in the amount of $168,469.87; (b) authorizing and directing

 the Debtors to remit payment to K&E for such fees and expenses to the extent unpaid; and

 (c) granting such other relief as is appropriate under the circumstances.

 Dated: November 18, 2019              /s/ Joshua A. Sussberg
 New York, New York                    Edward O. Sassower, P.C.
                                       Joshua A. Sussberg, P.C.
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       601 Lexington Avenue
                                       New York, New York 10022
                                       Telephone:     (212) 446-4800
                                       Facsimile:     (212) 446-4900
                                       -and-
                                       Chad J. Husnick, P.C.
                                       W. Benjamin Winger (admitted pro hac vice)
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       300 North LaSalle Street
                                       Chicago, Illinois 60654
                                       Telephone:     (312) 862-2000
                                       Facsimile:     (312) 862-2200

                                       Counsel to the Debtors
                                       and Debtors in Possession
19-36300-cgm   Doc 534   Filed 11/18/19 Entered 11/18/19 18:39:36   Main Document
                                     Pg 35 of 365


                                    Exhibit A

                               Sussberg Declaration
19-36300-cgm           Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                      Main Document
                                                  Pg 36 of 365



 UNITED STATES BANKRUPTCY COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                           )
     In re:                                                                )   Chapter 11
                                                                           )
     BARNEYS NEW YORK, INC., et al.,1                                      )   Case No. 19-36300 (CGM)
                                                                           )
                                        Debtors.                           )   (Jointly Administered)
                                                                           )

                    DECLARATION OF JOSHUA A. SUSSBERG
              IN SUPPORT OF THE INTERIM FEE APPLICATION OF
    KIRKLAND & ELLIS LLP AND KIRKLAND & ELLIS INTERNATIONAL LLP,
    ATTORNEYS FOR THE DEBTORS AND DEBTORS IN POSSESSION FOR THE
   PERIOD OF AUGUST 6, 2019 THROUGH AND INCLUDING SEPTEMBER 30, 2019
 ______________________________________________________________________________

              I, Joshua A. Sussberg, being duly sworn, state the following under penalty of perjury:

              1.     I am the president of Joshua A. Sussberg, P.C., a partner in the law firm of Kirkland

 & Ellis LLP, located at 601 Lexington Avenue, and a partner of Kirkland & Ellis International,

 LLP (together with Kirkland & Ellis LLP, “K&E”).2 I am one of the lead attorneys from K&E

 working on the above-captioned chapter 11 cases. I am a member in good standing of the Bar of

 the State of New York, and I have been admitted to practice in the United States Bankruptcy Court

 for the Southern District of New York. There are no disciplinary proceedings pending against me.

              2.     I have read the foregoing interim fee application of K&E, attorneys for the Debtors,

 for the Fee Period (the “Fee Application”). To the best of my knowledge, information and belief,




 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 660
       Madison Avenue, New York, New York 10065.
 2
       Capitalized terms used but not otherwise defined herein shall have the meaning as set forth in the Fee Application.
19-36300-cgm           Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36                    Main Document
                                               Pg 37 of 365


 the statements contained in the Fee Application are true and correct. In addition, I believe that the

 Fee Application complies with Local Rule 2016-1.

         3.       In connection therewith, I hereby certify that:

                  a)       to the best of my knowledge, information, and belief, formed after
                           reasonable inquiry, the fees and disbursements sought in the Fee
                           Application are permissible under the relevant rules, court orders, and
                           Bankruptcy Code provisions, except as specifically set forth herein;

                  b)       except to the extent disclosed in the Fee Application, the fees and
                           disbursements sought in the Fee Application are billed at rates customarily
                           employed by K&E and generally accepted by K&E’s clients. In addition,
                           none of the professionals seeking compensation varied their hourly rate
                           based on the geographic location of the Debtors’ case;

                  c)       the total fees sought do not exceed the fees budgeted in the budget and
                           staffing plan;

                  d)       K&E did not increase hourly rates from those disclosed in the Retention
                           Application during the Fee Period;

                  e)       K&E is seeking compensation with respect to the approximately 45.10
                           hours and $33,511.00 in fees spent reviewing or revising time records and
                           preparing, reviewing, and revising invoices3;

                  f)       in providing a reimbursable expense, K&E does not make a profit on that
                           expense, whether the service is performed by K&E in-house or through a
                           third party;

                  g)       in accordance with Rule 2016(a) of the Federal Rules of Bankruptcy
                           Procedure and 11 U.S.C. § 504, no agreement or understanding exists
                           between K&E and any other person for the sharing of compensation to be
                           received in connection with the above cases except as authorized pursuant
                           to the Bankruptcy Code, Bankruptcy Rules, and Local Rules; and

                  h)       All services for which compensation is sought were professional services
                           on behalf of the Debtors and not on behalf of any other person.

                                            [Remainder of Page Intentionally Left Blank]




 3
     This is limited to work involved in preparing and editing billing records that would not be compensable outside
     of bankruptcy and does not include reasonable fees for preparing a fee application.



                                                         2
19-36300-cgm      Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36           Main Document
                                          Pg 38 of 365


        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

 and correct to the best of my knowledge and belief.


  Dated: November 18, 2019                        Respectfully submitted,

                                                  /s/ Joshua A. Sussberg
                                                 Joshua A. Sussberg
                                                 as President of Joshua A. Sussberg, P.C., as
                                                 Partner of Kirkland & Ellis LLP; and as Partner
                                                 of Kirkland & Ellis International LLP
19-36300-cgm   Doc 534   Filed 11/18/19 Entered 11/18/19 18:39:36   Main Document
                                     Pg 39 of 365


                                    Exhibit B

                                 Retention Order
19-36300-cgm           Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                      Main Document
                                                  Pg 40 of 365



 UNITED STATES BANKRUPTCY COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                          )
     In re:                                                               )    Chapter 11
                                                                          )
     BARNEYS NEW YORK, INC., et al.,1                                     )    Case No. 19-36300 (CMG)
                                                                          )
                                        Debtors.                          )    (Jointly Administered)
                                                                          )

       ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF
    KIRKLAND & ELLIS LLP AND KIRKLAND & ELLIS INTERNATIONAL LLP
 AS ATTORNEYS FOR THE DEBTORS AND DEBTORS IN POSSESSION EFFECTIVE
                NUNC PRO TUNC TO THE PETITION DATE


              Upon the application (the “Application”)2 of the above-captioned debtors and debtors in

 possession (collectively, the “Debtors”) for the entry of an order (this “Order”) authorizing the

 Debtors to retain and employ Kirkland & Ellis LLP and Kirkland & Ellis International LLP

 (collectively, “Kirkland”) as their attorneys effective nunc pro tunc to the Petition Date, pursuant

 to sections 327(a) and 330 of title 11 of the United States Code (the “Bankruptcy Code”), Rules

 2014(a) and 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and

 Rules 2014-1 and 2016-1 of the Local Bankruptcy Rules for the Southern District of New York

 (the “Local Bankruptcy Rules”); and the Court having reviewed the Application, the Declaration

 of Joshua A. Sussberg, the president of Joshua A. Sussberg, P.C., a partner of Kirkland & Ellis

 LLP, and a partner of Kirkland & Ellis International LLP (the “Sussberg Declaration”), and the

 declaration of Mohsin Y. Meghji, Chief Restructuring Officer of Barneys New York, Inc. (the


 1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 575
       Fifth Avenue, New York, New York 10017.
 2     Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Application.
19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36             Main Document
                                           Pg 41 of 365


 “Meghji Declaration”); and the Court having found that the Court has jurisdiction over this matter

 pursuant to 28 U.S.C. §§ 157 and 1334; and the Court having found that the Application is a core

 proceeding pursuant to 28 U.S.C. § 157(b)(2); and the Court having found that venue of this

 proceeding and the Application in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;

 and the Court having found based on the representations made in the Application and in the

 Sussberg Declaration that (a) Kirkland does not hold or represent an interest adverse to the

 Debtors’ estates and (b) Kirkland is a “disinterested person” as defined in section 101(14) of the

 Bankruptcy Code and as required by section 327(a) of the Bankruptcy Code; and the Court having

 found that the relief requested in the Application is in the best interests of the Debtors’ estates,

 their creditors, and other parties in interest; and the Court having found that the Debtors provided

 adequate and appropriate notice of the Application under the circumstances and that no other or

 further notice is required; and the Court having reviewed the Application and having heard

 statements in support of the Application at a hearing held before the Court (the “Hearing”); and

 the Court having determined that the legal and factual bases set forth in the Application and at the

 Hearing establish just cause for the relief granted herein; and any objections to the relief requested

 herein having been withdrawn or overruled on the merits; and after due deliberation and sufficient

 cause appearing therefor, it is HEREBY ORDERED THAT:

        1.      The Application is granted to the extent set forth herein.

        2.      The Debtors are authorized to retain and employ Kirkland as their attorneys nunc

 pro tunc to the Petition Date in accordance with the terms and conditions set forth in the

 Application and in the Engagement Letter attached hereto as Exhibit 1.




                                                   2
19-36300-cgm         Doc 534   Filed 11/18/19 Entered 11/18/19 18:39:36              Main Document
                                           Pg 42 of 365


        3.      Kirkland is authorized to provide the Debtors with the professional services as

 described in the Application and the Engagement Letter. Specifically, but without limitation,

 Kirkland will render the following legal services:

                a.      advising the Debtors with respect to their powers and duties as debtors in
                        possession in the continued management and operation of their businesses
                        and properties;

                b.      advising and consulting on their conduct during these chapter 11 cases,
                        including all of the legal and administrative requirements of operating in
                        chapter 11;

                c.      attending meetings and negotiating with representatives of creditors and
                        other parties in interest;

                d.      taking all necessary actions to protect and preserve the Debtors’ estates,
                        including prosecuting actions on the Debtors’ behalf, defending any action
                        commenced against the Debtors, and representing the Debtors in
                        negotiations concerning litigation in which the Debtors are involved,
                        including objections to claims filed against the Debtors’ estates;

                e.      preparing pleadings in connection with these chapter 11 cases, including
                        motions, applications, answers, orders, reports, and papers necessary or
                        otherwise beneficial to the administration of the Debtors’ estates;

                f.      representing the Debtors in connection with obtaining authority to continue
                        using cash collateral and postpetition financing;

                g.      advising the Debtors in connection with any potential sale of assets;

                h.      appearing before the Court and any appellate courts to represent the interests
                        of the Debtors’ estates;

                i.      advising the Debtors regarding tax matters;

                j.      taking any necessary action on behalf of the Debtors to negotiate, prepare,
                        and obtain approval of a disclosure statement and confirmation of a chapter
                        11 plan and all documents related thereto; and

                k.      performing all other necessary legal services for the Debtors in connection
                        with the prosecution of these chapter 11 cases, including: (i) analyzing the
                        Debtors’ leases and contracts and the assumption and assignment or
                        rejection thereof; (ii) analyzing the validity of liens against the Debtors; and
                        (iii) advising the Debtors on corporate and litigation matters.



                                                   3
19-36300-cgm       Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36           Main Document
                                            Pg 43 of 365


          4.    Kirkland shall apply for compensation for professional services rendered and

 reimbursement of expenses incurred in connection with the Debtors’ chapter 11 cases in

 compliance with sections 330 and 331 of the Bankruptcy Code and applicable provisions of the

 Bankruptcy Rules, Local Bankruptcy Rules, and any other applicable procedures and orders of the

 Court.

          5.    Kirkland is authorized without further order of the Court to reserve and apply

 amounts from the prepetition advance payment retainer that would otherwise be applied toward

 payment of postpetition fees and expenses as are necessary and appropriate to compensate and

 reimburse Kirkland for fees or expenses incurred on or prior to the Petition Date consistent with

 its ordinary course billing practices.

          6.    Notwithstanding anything to the contrary in the Application, the Engagement

 Letter, or the Declarations attached to the Application, the reimbursement provisions allowing the

 reimbursement of fees and expenses incurred in connection with participating in, preparing for, or

 responding to any action, claim, suit, or proceeding brought by or against any party that relates to

 the legal services provided under the Engagement Letter and fees for defending any objection to

 Kirkland’s fee applications under the Bankruptcy Code are not approved pending further order of

 the Court.

          7.    Kirkland shall not charge a markup to the Debtors with respect to fees billed by

 contract attorneys who are hired by Kirkland to provide services to the Debtors and shall ensure

 that any such contract attorneys are subject to conflict checks and disclosures in accordance with

 the requirements of the Bankruptcy Code and Bankruptcy Rules.

          8.    Kirkland shall provide ten-business-days’ notice to the Debtors, the U.S. Trustee,

 and any official committee before any increases in the rates set forth in the Application or the


                                                  4
19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36              Main Document
                                           Pg 44 of 365


 Engagement Letter are implemented and shall file such notice with the Court. The U.S. Trustee

 retains all rights to object to any rate increase on all grounds, including the reasonableness standard

 set forth in section 330 of the Bankruptcy Code, and the Court retains the right to review any rate

 increase pursuant to section 330 of the Bankruptcy Code.

        9.      Kirkland shall not withdraw as Debtors’ counsel before the effective date of any

 chapter 11 plan confirmed in these chapter 11 cases without prior approval of the Court in

 accordance with Local Bankruptcy Rule 2090-1(e).

        10.     The Debtors and Kirkland are authorized to take all actions necessary to effectuate

 the relief granted pursuant to this Order in accordance with the Application.

        11.     Notice of the Application as provided therein is deemed to be good and sufficient

 notice of such Application, and the requirements of the Local Bankruptcy Rules are satisfied by

 the contents of the Application.

        12.     To the extent the Application, the Sussberg Declaration, the Meghji Declaration, or

 the Engagement Letter is inconsistent with this Order, the terms of this Order shall govern.

        13.     The terms and conditions of this Order shall be immediately effective and

 enforceable upon its entry.




                                                   5
19-36300-cgm      Doc 534    Filed 11/18/19 Entered 11/18/19 18:39:36             Main Document
                                         Pg 45 of 365


        14.    The Court retains jurisdiction with respect to all matters arising from or related to

 the implementation of this Order.

 No Objection: 9/17/2019

 /s/ Alicia M. Leonhard
 Alicia M. Leonhard
 Trial Attorney, UST, SDNY




                                                              /s/ Cecelia G. Morris
                                                              _______________________
Dated: September 19, 2019
                                                              Hon. Cecelia G. Morris
      Poughkeepsie, New York
                                                              Chief U.S. Bankruptcy Judge
19-36300-cgm    Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36          Main Document
                                        Pg 46 of 365


                                         EXHIBIT 1

                                     Engagement Letter


               (The Engagement Letter is included as Exhibit C to this Fee Application)
19-36300-cgm   Doc 534   Filed 11/18/19 Entered 11/18/19 18:39:36   Main Document
                                     Pg 47 of 365


                                    Exhibit C

                                Engagement Letter
19-36300-cgm   Doc 534   Filed 11/18/19 Entered 11/18/19 18:39:36   Main Document
                                     Pg 48 of 365
19-36300-cgm   Doc 534   Filed 11/18/19 Entered 11/18/19 18:39:36   Main Document
                                     Pg 49 of 365
19-36300-cgm   Doc 534   Filed 11/18/19 Entered 11/18/19 18:39:36   Main Document
                                     Pg 50 of 365
19-36300-cgm   Doc 534   Filed 11/18/19 Entered 11/18/19 18:39:36   Main Document
                                     Pg 51 of 365
19-36300-cgm   Doc 534   Filed 11/18/19 Entered 11/18/19 18:39:36   Main Document
                                     Pg 52 of 365
19-36300-cgm   Doc 534   Filed 11/18/19 Entered 11/18/19 18:39:36   Main Document
                                     Pg 53 of 365
19-36300-cgm   Doc 534   Filed 11/18/19 Entered 11/18/19 18:39:36   Main Document
                                     Pg 54 of 365
19-36300-cgm   Doc 534   Filed 11/18/19 Entered 11/18/19 18:39:36   Main Document
                                     Pg 55 of 365
19-36300-cgm   Doc 534   Filed 11/18/19 Entered 11/18/19 18:39:36   Main Document
                                     Pg 56 of 365
19-36300-cgm   Doc 534   Filed 11/18/19 Entered 11/18/19 18:39:36   Main Document
                                     Pg 57 of 365
19-36300-cgm   Doc 534   Filed 11/18/19 Entered 11/18/19 18:39:36   Main Document
                                     Pg 58 of 365
19-36300-cgm   Doc 534   Filed 11/18/19 Entered 11/18/19 18:39:36   Main Document
                                     Pg 59 of 365
19-36300-cgm   Doc 534   Filed 11/18/19 Entered 11/18/19 18:39:36   Main Document
                                     Pg 60 of 365


                                    Exhibit D

                             Budget and Staffing Plan
19-36300-cgm            Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36        Main Document
                                                  Pg 61 of 365


                                              Budget and Staffing Plan

     (For Matter Categories for the Period Beginning on August 6, 2019 and Ending on
                                    September 30, 2019)

 Budget


   Matter                                                                       Total Compensation
                         Project Category Description          Hours Budgeted
   Number                                                                            Budgeted

  Bankruptcy Preparation
      23        Travel                                        185-266              $180,000.00-$260,000.00
  Bankruptcy Proceedings
       3        Chapter 11 Filing                             300-431              $240,000.00-$345,000.00
       8        Case Administration                           295-424              $270,000.00-$390,000.00
      12        Creditor and Stakeholder Communications       150-216              $120,000.00-$175,000.00
      13        Creditors’ Committee Issues                   130-187              $120,000.00-$175,000.00
      19        K&E Retention & Fee Applications              310-446              $270,000.00-$390,000.00
      20        Non-K&E Retention & Fee Applications          100-144               $90,000.00-$130,000.00
      21        SOFAs and Schedules                           100-144               $90,000.00-$130,000.00
      24        U.S. Trustee Issues                           130-187              $120,000.00-$175,000.00
  Operational Issues
       7        Business Operations and Vendor Issues         235-338              $210,000.00-$300,000.00
       9        DIP Financing, Debt Finance Issues            695-999              $690,000.00-$990,000.00
      11        Corporate and Securities Issues               100-144              $100,118.00-$145,000.00
      15        Employee Issues                               125-180                $60,000.00-$85,000.00
      18        Insurance and Surety Matters                  75-108                 $60,000.00-$85,000.00
      22        Tax Issues                                    90-129                $90,000.00-$130,000.00
      25        Utilities                                     75-108                 $60,000.00-$85,000.00
  Adversarial Matters
       4        Adversary Proceedings & Contested Matters     210-302              $180,000.00-$260,000.00
       6        Automatic Stay Issues                         65-93                  $60,000.00-$85,000.00
      10        Claims Administration and Objections          70-101                 $60,000.00-$85,000.00
      17        Hearings                                      115-165               $90,000.00-$130,000.00
  Asset-Related Issues
       5        Asset Sales and Disposition                   1,310 -1,883      $1,230,000.00-$1,770,000.00
      16        Executory Contracts and Unexpired Leases      250-359              $210,000.00-$300,000.00
  Totals                                                      6520-10,579       $5,980,118.00-$8,605,000.00
19-36300-cgm         Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36                   Main Document
                                              Pg 62 of 365


 Staffing Plan

                                                            Number of Timekeepers
                                                              Expected to Work on                    Average
           Category of Timekeeper
                                                             the Matter Categories                 Hourly Rate1
                                                            During the Budget Period
     Partner                                                            15                                   $1332
     Counsel                                                            1                                     $658
     Associate                                                          17                                    $877
     Legal Assistant                                                     8                                    $334
     Project Assistant                                                   3                                    $360
     Total Attorney                                                     33                                   $1077
     Total Non-Attorney                                                 11                                    $341
     Total                                                              44                                    $920




 1
     The Average Hourly Rate is a weighted average based on the individual hourly rate of, and projected number of
     hours worked by, each timekeeper over the course of the chapter 11 cases.



                                                        4
19-36300-cgm   Doc 534   Filed 11/18/19 Entered 11/18/19 18:39:36   Main Document
                                     Pg 63 of 365


                                    Exhibit E

                            Voluntary Rate Disclosures
19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                    Main Document
                                                 Pg 64 of 365


 •     The blended hourly rate for all K&E domestic timekeepers (including both professionals and
       paraprofessionals) who billed to non-bankruptcy matters (collectively, the “Non-Bankruptcy
       Matters”)1 during the 12-month period beginning on October 1, 2018 and ending on September
       30, 2019 (the “Comparable Period”) was, in the aggregate, approximately $909.03 per hour
       (the “Non-Bankruptcy Blended Hourly Rate”).2

 •     The blended hourly rate for all K&E timekeepers (including both professionals and
       paraprofessionals) who billed to the Debtors during the Fee Period was approximately $862.76
       per hour (the “Debtor Blended Hourly Rate”).3

 •     A detailed comparison of these rates is as follows:

                                      Debtor Blended Hourly Rate              Non-Bankruptcy Blended
     Position at K&E
                                      for This Fee Application                Hourly Rate
     Partners                         $1,243.57                               $1,253.21
     Of Counsel                       $1,315.00                               $974.67
     Associates                       $850.14                                 $786.11
     Visiting Attorney                                                        $558.36
     Law Clerk                                                                $336.09
     Paralegal                        $404.52                                 $360.59
     Junior Paralegal                 $265.00                                 $234.20
     Support Staff                    $316.51                                 $83.65
     Attorneys &
                                      $862.76                                 $909.03
     Paraprofessionals




 1
       It is the nature of K&E’s practice that certain non-bankruptcy engagements require the advice and counsel of
       professionals and paraprofessionals who work primarily within K&E’s Restructuring Group. Accordingly, “Non-
       Bankruptcy Matters” consist of matters for which K&E domestic timekeepers represented a client in a matter
       other than an in-court bankruptcy proceeding. Moreover, the Non-Bankruptcy Matters include time billed by
       K&E domestic timekeepers who work primarily within K&E’s Restructuring Group.

 2
       K&E calculated the blended rate for Non-Bankruptcy Matters by dividing the total dollar amount billed by K&E
       domestic timekeepers to the Non-Bankruptcy Matters during the Comparable Period by the total number of hours
       billed by K&E domestic timekeepers to the Non-Bankruptcy Matters during the Comparable Period.

 3
       K&E calculated the blended rate for timekeepers who billed to the Debtors by dividing the total dollar amount
       billed by such timekeepers during the Fee Period by the total number of hours billed by such timekeepers during
       the Fee Period.
19-36300-cgm   Doc 534   Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                     Pg 65 of 365


                                      Exhibit F

        Summary of Total Fees Incurred and Hours Billed During the Fee Period
                    19-36300-cgm          Doc 534         Filed 11/18/19 Entered 11/18/19 18:39:36                      Main Document
                                                                      Pg 66 of 365




                                                                                                                                                       Fees Billed
                                                                                                                         Hourly Rate Billed         In this Application
                                                                                        Hours Billed    Number of                    In the First     at First Interim
                                                       Date of      Fees Billed            In this        Rate         In this         Interim      Application Billing
Attorney Name       Position      Department          Admission   In this Application    Application    Increases    Application     Application            Rate
Richard U. S.    Partner       Litigation - General     2006             $51,272.00             44.20          N/A     $1,160.00        $1,160.00           $51,272.00
Howell
Chad J.          Partner       Restructuring            2004            $210,888.00            139.20          N/A      $1,515.00       $1,515.00         $210,888.00
Husnick, P.C.
Melissa J.       Partner       Corporate - Debt         2003             $81,421.50             52.70          N/A     $1,545.00        $1,545.00           $81,421.50
Hutson, P.C.                   Finance
Matthew          Partner       Technology & IP          2002                 $647.50             0.50          N/A     $1,295.00        $1,295.00              $647.50
Lovell, P.C.                   Transactions
James H.         Partner       Litigation - General     1989              $3,170.00              2.00          N/A     $1,585.00        $1,585.00            $3,170.00
Mutchnik, P.C.
Claudia Ray      Partner       IP Litigation            1993              $1,618.50              1.30          N/A     $1,245.00        $1,245.00            $1,618.50
Edward O.        Partner       Restructuring            2000              $1,565.00              1.00          N/A     $1,565.00        $1,565.00            $1,565.00
Sassower, P.C.
Josh Sussberg,   Partner       Restructuring            2004             $69,955.50             44.70          N/A      $1,565.00       $1,565.00           $69,955.50
P.C.
Matthew          Partner       Technology & IP          2009                 $654.00             0.60          N/A     $1,090.00        $1,090.00              $654.00
Colman                         Transactions
Yates French     Partner       Litigation - General     2008           $224,336.00             200.30          N/A     $1,120.00        $1,120.00         $224,336.00
Susan D.         Partner       Restructuring            1988            $69,462.00              61.20          N/A     $1,135.00        $1,135.00          $69,462.00
Golden
Erik Hepler      Partner       Corporate - Debt         1990                 $819.00             0.60          N/A     $1,365.00        $1,365.00              $819.00
                               Finance
R.D. Kohut       Partner       Labor &                  2004              $8,960.00              8.00          N/A     $1,120.00        $1,120.00            $8,960.00
                               Employment
Dilen Kumar      Partner       Corporate -              2009              $1,762.50              1.50          N/A     $1,175.00        $1,175.00            $1,762.50
                               M&A/Private
                               Equity
Rohit Nafday     Partner       Executive                2011             $27,027.00             23.40          N/A     $1,155.00        $1,155.00           $27,027.00
                               Compensation
Anthony          Partner       Taxation                 2011              $3,792.00              3.20          N/A      $1,185.00       $1,185.00            $3,792.00
Vincenzo
Sexton
Steve Toth       Partner       Corporate -              2005              $7,780.50              6.30          N/A     $1,235.00        $1,235.00            $7,780.50
                               M&A/Private
                               Equity
W. Benjamin      Partner       Restructuring            2010            $319,389.00            281.40          N/A      $1,135.00       $1,135.00         $319,389.00
Winger
Jack N.          Of Counsel    Employee Benefits        1995              $2,630.00              2.00          N/A     $1,315.00        $1,315.00            $2,630.00
Bernstein
                      19-36300-cgm        Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36   Main Document
                                                                   Pg 67 of 365


Mark Adler         Associate   Corporate - Debt       2014      $102,787.00    94.30     N/A      $1,090.00   $1,090.00   $102,787.00
                               Finance
Rebecca Blake      Associate   Restructuring          2015      $134,491.50   128.70     N/A      $1,045.00   $1,045.00   $134,491.50
Chaikin
Pratik K. Ghosh    Associate   Litigation - General   2017       $88,563.00   111.40     N/A       $795.00     $795.00     $88,563.00
Gene S.            Associate   Restructuring          2016       $68,655.00    69.00     N/A       $995.00     $995.00     $68,655.00
Goldmintz
Russell L. Gray    Associate   Corporate -            2015        $1,492.50     1.50     N/A       $995.00     $995.00      $1,492.50
                               M&A/Private
                               Equity
Nitzan Halperin    Associate   Restructuring          2019       $62,110.50    88.10     N/A       $705.00     $705.00     $62,110.50
Paul Stephens      Associate   Taxation               2014        $3,196.00     3.40     N/A       $940.00     $940.00      $3,196.00
Hendrickson
Tatum Ji           Associate   Labor &                2015        $8,159.00     8.20     N/A       $995.00     $995.00      $8,159.00
                               Employment
Emily K.S.         Associate   Restructuring          2014      $376,464.00   409.20     N/A       $920.00     $920.00    $376,464.00
Kehoe
Thomas Koester     Associate   Corporate - Debt       2017        $6,624.00     7.20     N/A       $920.00     $920.00      $6,624.00
                               Finance
Nir Levin          Associate   Restructuring                     $20,765.50    34.90     N/A       $595.00     $595.00     $20,765.50
Tiffany T.         Associate   Corporate -            2016         $493.50      0.70     N/A       $705.00     $705.00       $493.50
Mason                          General
Alex               Associate   Restructuring          2018        $6,440.00     8.00     N/A       $805.00     $805.00      $6,440.00
McCammon
Kevin Scott        Associate   Restructuring          2016      $162,104.00   176.20     N/A       $920.00     $920.00    $162,104.00
McClelland
Casey James        Associate   Litigation - General   2014       $12,915.00    12.60     N/A      $1,025.00   $1,025.00    $12,915.00
McGushin
Robert             Associate   Restructuring          2014       $88,412.00    96.10     N/A       $920.00     $920.00     $88,412.00
McLellarn
Annemarie          Associate   Executive              2018        $1,974.00     2.80     N/A       $705.00     $705.00      $1,974.00
Mierzejewski                   Compensation
Kimberly           Associate   Restructuring          2017      $219,114.00   310.80     N/A       $705.00     $705.00    $219,114.00
Pageau
Madeleine C.       Associate   Restructuring          2019       $73,013.50    90.70     N/A       $805.00     $805.00     $73,013.50
Parish
Miriam A.          Associate   Restructuring          2019       $77,973.00   110.60     N/A       $705.00     $705.00     $77,973.00
Peguero
Medrano
Andrew             Associate   Restructuring          2018      $$84,811.50   120.30     N/A       $705.00     $705.00     $84,811.50
Polansky
Tricia Lynn        Associate   Restructuring          2015         $920.00      1.00     N/A       $920.00     $920.00       $920.00
Schwallier
Melissa M.         Associate   Labor &                2016        $3,097.50     3.50     N/A       $885.00     $885.00      $3,097.50
Soares                         Employment
Daryl L. Steiger   Associate   Corporate - Debt       2017       $31,740.00    34.50     N/A       $920.00     $920.00      31,740.00
                               Finance




                                                       9
                      19-36300-cgm                 Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36                      Main Document
                                                                            Pg 68 of 365


Marc Weinstein     Associate           Corporate -            2018              44,830.00               6.00         N/A        $805.00          $805.00            $4,830.00
                                       General
Simon James        Associate           Restructuring                            $1,487.50               2.50         N/A        $595.00          $595.00            $1,487.50
Wood


                                                                                                                                                              Fees Billed
                                                                                                                                Hourly Rate Billed         In this Application
                                                                                               Hours Billed    Number of                    In the First     at First Interim
Paraprofessional                                              Date of      Fees Billed            In this        Rate         In this         Interim      Application Billing
     Name              Position            Department        Admission   In this Application    Application    Increases    Application     Application            Rate
Anthony Abate       Paralegal           Restructuring          N/A                 $162.50              0.50          N/A       $325.00          $325.00             $162.50
Ryan Besaw          Paralegal           Restructuring          N/A               $4,972.50             15.30          N/A       $325.00          $325.00            $4,972.50
Julia R. Foster     Paralegal           Restructuring          N/A                 $227.50              0.70          N/A       $325.00          $325.00             $227.50
Hannah Kupsky       Paralegal           Restructuring          N/A              $11,440.00             35.20          N/A       $325.00          $325.00           $11,440.00
Amanda Mitchell     Paralegal           Litigation -           N/A               $1,404.00              3.90          N/A       $360.00          $360.00            $1,404.00
                                        General
Carrie Therese      Paralegal           Restructuring          N/A               $1,720.00              4.00          N/A       $430.00          $430.00            $1,720.00
Oppenheim
Robert Orren        Paralegal           Restructuring          N/A              $27,821.00             64.70          N/A       $430.00          $430.00           $27,821.00
Laura Saal          Paralegal           Restructuring          N/A              $93,482.00            217.40          N/A       $430.00          $430.00           $93,482.00
Logan Taylor        Paralegal           Litigation -           N/A              $24,300.00             67.50          N/A       $360.00          $360.00           $24,300.00
Wiggins                                 General
Katie Kane          Junior Paralegal    Restructuring          N/A              $14,972.50             56.50          N/A       $265.00          $265.00           $14,972.50
Alec Klimowicz      Junior Paralegal    Litigation -           N/A                $636.00               2.40          N/A       $265.00          $265.00             $636.00
                                        General
Michele Manzo       Junior Paralegal    Restructuring          N/A                $318.00               1.20          N/A       $265.00          $265.00             $318.00
Leo Rosenberg       Junior Paralegal    Restructuring          N/A              $21,147.00             79.80          N/A       $265.00          $265.00           $21,147.00
Lib Expert          Support Staff       Administrative         N/A                $720.00               2.00          N/A       $360.00          $360.00              $720.00
Witness Research                        Mgt - Office
Library Factual     Support Staff       Administrative         N/A                 $324.00              0.90          N/A       $360.00          $360.00              $324.00
Research                                Mgt - Office
Alli Beckett        Support Staff       Conflicts Analysis     N/A               $1,180.00              4.00          N/A       $295.00          $295.00            $1,180.00
Michael Y. Chan     Support Staff       Conflicts Analysis     N/A               $3,315.00             13.00          N/A       $255.00          $255.00            $3,315.00
Eric Nyberg         Support Staff       Conflicts Analysis     N/A               $4,590.00             18.00          N/A       $255.00          $255.00            $4,590.00
Kenneth             Support Staff       Conflicts Analysis     N/A                 $950.00              2.50          N/A       $380.00          $380.00             $950.00
Sampson
Toni M.             Support Staff       Litigation -           N/A                 $532.00              1.40          N/A       $380.00          $380.00              $532.00
Anderson                                General
Megan Buenviaje     Support Staff       Litigation -           N/A               $3,914.00             10.30          N/A       $380.00          $380.00            $3,914.00
                                        General
Roman Bielski       Support Staff       Litigation -           N/A               $4,500.00             12.00          N/A       $375.00          $375.00            $4,500.00
                                        General
Josh Urban          Support Staff       Litigation -           N/A               $1,687.50              4.50          N/A       $375.00          $375.00            $1,687.50
                                        General




                                                               10
19-36300-cgm    Doc 534    Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                       Pg 69 of 365


                                       Exhibit G

               Summary of Actual and Necessary Expenses for the Fee Period
19-36300-cgm       Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36           Main Document
                                             Pg 70 of 365


                 Summary of Actual and Necessary Expenses for the Fee Period

  Expense                             Vendor (if any)   Unit Cost (if applicable)     Amount
  Third Party Telephone Charges                                                       $914.94
  Standard Copies or Prints                                                           $6,391.10
  Color Copies or Prints                                                              $15,765.75
  Scanned Images                                                                      $0.10
  Postage                                                                             $1.45
  Outside Messenger Services                                                          $57.20
  Local Transportation                                                                $5,482.97
  Travel Expense                                                                      $17,676.31
  Airfare                                                                             $17,702.72
  Transportation to/from airport                                                      $9,667.07
  Travel Meals                                                                        $3,663.97
  Other Travel Expenses                                                               $19,913.96
  Court Reporter Fee/Deposition                                                       $6,618.89
  Filing Fees                                                                         $44,556.58
  Calendar/Court Services                                                             $50.00
  Outside Printing Services                                                           $8,803.24
  Computer Database Research                                                          $1,468.60
  Westlaw Research                                                                    $1,290.04
  Overtime Transportation                                                             $582.52
  Overtime Meals - Attorney                                                           $157.71
  Rental Expenses                                                                     $7,166.37
  Miscellaneous Office Expenses                                                       $70.00
  Overnight Delivery - Hard                                                           $115.28
  Computer Database Research - Soft                                                   $353.10
  Third Party Telephone Charges                                                       $914.94
  Standard Copies or Prints                                                           $6,391.10
  Color Copies or Prints                                                              $15,765.75
  Scanned Images                                                                      $0.10
  Totals                                                                              $168,469.87
19-36300-cgm   Doc 534    Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                      Pg 71 of 365


                                      Exhibit H

               Summary of Fees and Expenses by Matter for the Fee Period
         19-36300-cgm             Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36                            Main Document
                                                           Pg 72 of 365



 Matter              Project Category             Hours                         Total Compensation
                                                                                                                    Expenses       Total
 Number                Description
                                         Budgeted         Billed             Budgeted                Billed
Bankruptcy Preparation
    23        Travel                         185-266        111.10      $180,000.00-$260,000.00      $101,275.00               -    $101,275.00
    26        Expenses                                                                                              $168,469.87     $168,469.87
Bankruptcy Proceedings
     3        Chapter 11 Filing              300-431        181.10      $240,000.00-$345,000.00      $114,397.50               -    $114,397.50
     8        Case Administration            295-424        126.30      $270,000.00-$390,000.00       $77,220.50               -     $77,220.50
    12        Creditor and Stakeholder       150-216         15.50      $120,000.00-$175,000.00       $14,190.00               -     $14,190.00
              Communications
    13        Creditors’ Committee           130-187         48.60      $120,000.00-$175,000.00       $46,571.50               -     $46,571.50
              Issues
    19        K&E Retention & Fee            310-446        206.80                                   $151,526.00               -    $151,526.00
                                                                        $270,000.00-$390,000.00
              Applications
    20        Non-K&E Retention &            100-144         94.20       $90,000.00-$130,000.00       $69,314.00               -     $69,314.00
              Fee Applications
    21        SOFAs and Schedules            100-144        119.80       $90,000.00-$130,000.00      $107,555.50               -    $107,555.50
    24        U.S. Trustee Issues            130-187         17.30      $120,000.00-$175,000.00       $17,375.00               -     $17,375.00
Operational Issues
     7        Business Operations and                       280.50      $210,000.00-$300,000.00      $237,535.50               -    $237,535.50
                                             235-338
              Vendor Issues
     9        DIP Financing, Debt            695-999        617.00                                   $634,341.50               -    $634,341.50
                                                                        $690,000.00-$990,000.00
              Finance Issues
    11        Corporate and Securities       100-144          5.50                                     $7,615.00               -      $7,615.00
                                                                        $100,118.00-$145,000.00
              Issues
    15        Employee Issues                125-180        472.70        $60,000.00-$85,000.00      $419,623.00               -    $419,623.00
    18        Insurance and Surety            75-108          8.90        $60,000.00-$85,000.00        $9,872.50               -      $9,872.50
              Matters
    22        Tax Issues                      90-129          8.30       $90,000.00-$130,000.00        $7,787.00               -      $7,787.00
    25        Utilities                       75-108         51.00        $60,000.00-$85,000.00       $43,355.00               -     $43,355.00
Adversarial Matters
     4        Adversary Proceedings          210-302        417.70      $180,000.00-$260,000.00      $381,182.50               -    $381,182.50
              & Contested Matters
     6        Automatic Stay Issues            65-93         43.80        $60,000.00-$85,000.00       $38,030.00               -     $38,030.00
    10        Claims Administration           70-101         41.00                                    $33,880.00               -     $33,880.00
                                                                          $60,000.00-$85,000.00
              and Objections
    17        Hearings                       115-165        356.30       $90,000.00-$130,000.00      $253,052.50               -    $253,052.50
Asset-Related Issues
     5        Asset Sales and            1,310 -1,883       161.60                                   $158,024.00               -    $158,024.00
                                                                     $1,230,000.00-$1,770,000.00
              Disposition
    16        Executory Contracts and        250-359         39.00      $210,000.00-$300,000.00       $30,375.50               -     $30,375.50
              Unexpired Leases
Totals                                   6520-10,579      3,424.00   $5,980,118.00-$8,605,000.00   $2,954,099.00    $168,469.87    $3,122,568.87
19-36300-cgm   Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36   Main Document
                                       Pg 73 of 365


                                         Exhibit I

                         Detailed Description of Services Provided
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 74 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 2, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018176
                                                                              Client Matter: 13699-3

In the Matter of Chapter 11 Filing




For legal services rendered through August 31, 2019
(see attached Description of Legal Services for detail)                                                      $ 114,397.50
Total legal services rendered                                                                                $ 114,397.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                 Pg 75 of 365
Legal Services for the Period Ending August 31, 2019          Invoice Number:      1050018176
Barneys New York, Inc.                                         Matter Number:         13699-3
Chapter 11 Filing




                                      Summary of Hours Billed

Name                                                       Hours        Rate         Amount
Ryan Besaw                                                   9.10     325.00         2,957.50
Roman Bielski                                               12.00     375.00         4,500.00
Pratik K. Ghosh                                              1.00     795.00           795.00
Susan D. Golden                                              0.30   1,135.00           340.50
Gene S. Goldmintz                                           13.30     995.00        13,233.50
Katie Kane                                                  10.80     265.00         2,862.00
Hannah Kupsky                                               19.50     325.00         6,337.50
Kevin Scott McClelland                                      12.40     920.00        11,408.00
Carrie Therese Oppenheim                                     3.20     430.00         1,376.00
Robert Orren                                                20.70     430.00         8,901.00
Kimberly Pageau                                             22.30     705.00        15,721.50
Madeleine C. Parish                                         18.30     805.00        14,731.50
Leo Rosenberg                                                0.50     265.00           132.50
Laura Saal                                                  22.70     430.00         9,761.00
Anthony Vincenzo Sexton                                      0.30   1,185.00           355.50
Josh Sussberg, P.C.                                         10.00   1,565.00        15,650.00
W. Benjamin Winger                                           4.70   1,135.00         5,334.50

TOTALS                                                    181.10                 $ 114,397.50




                                                  2
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36       Main Document
                                                 Pg 76 of 365
Legal Services for the Period Ending August 31, 2019          Invoice Number:           1050018176
Barneys New York, Inc.                                         Matter Number:              13699-3
Chapter 11 Filing



                                    Description of Legal Services

Date     Name                               Hours Description
08/06/19 Ryan Besaw                           8.80 Assist with case filing and proposed order
                                                   submission (5.9); review, revise first day
                                                   pleadings (1.6); correspond with K&E team re
                                                   same (.4); correspond with K&E team re first
                                                   day hearing (.9).
08/06/19 Roman Bielski                       12.00 Prepare and coordinate technology for first
                                                   day hearing (4.2); provide technology setup in
                                                   Poughkeepsie bankruptcy court (3.9); provide
                                                   technology support during first day hearing
                                                   (3.9).
08/06/19 Pratik K. Ghosh                      1.00 Review and analyze Mohsin Meghji direct
                                                   examination outline (.2); telephone
                                                   conference with Mohsin Meghji re first day
                                                   hearing direct examination preparation (.6);
                                                   correspond with Y. French re same (.2).
08/06/19 Gene S. Goldmintz                   11.50 Review, revise first day motions, orders,
                                                   administrative documents for filing (8.5);
                                                   coordinate filing of same (1.4); review, revise
                                                   first day presentation (.6); correspond with
                                                   K&E team, Stretto re filing (1.0).
08/06/19 Katie Kane                          10.00 Prepare for and attend first day hearing.
08/06/19 Hannah Kupsky                       19.00 Assist with chapter 11 filing (3.9); prepare for
                                                   first day hearing (3.9); prepare orders for
                                                   submission to chambers (2.1); prepare
                                                   redlines for chambers re same (2.4); revise
                                                   orders of first day motions (2.1); prepare
                                                   binders for first day hearing (3.1); file DIP
                                                   motion (.5); file pro hoc motions (1.0).
08/06/19 Carrie Therese Oppenheim             3.20 Prepare first day declaration and pleadings for
                                                   filing (.7); finalize, file same (.5); correspond
                                                   with K&E team re hearing preparations and
                                                   recently filed pleadings (1.1); review, finalize
                                                   hearing agenda and notice of commencement
                                                   (.6); file same (.3).




                                                  3
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36       Main Document
                                                 Pg 77 of 365
Legal Services for the Period Ending August 31, 2019          Invoice Number:           1050018176
Barneys New York, Inc.                                         Matter Number:              13699-3
Chapter 11 Filing

Date     Name                               Hours Description
08/06/19 Robert Orren                        20.20 File voluntary petitions and first day
                                                   pleadings (8.0); prepare materials for first day
                                                   hearing (2.5); attend hearing telephonically
                                                   (2.0); revise first day orders (2.0); prepare
                                                   same for submission and uploading (2.0);
                                                   draft notices of filing revised proposed orders
                                                   (1.7); correspond with K&E team re same
                                                   (2.0).
08/06/19 Kimberly Pageau                     22.30 Review and revise first day pleadings and file
                                                   re same (8.9); review and revise first day
                                                   presentation (3.9); prepare for and attend first
                                                   day hearing (6.5); review and revise interim
                                                   orders (3).
08/06/19 Madeleine C. Parish                 18.30 Assist with Chapter 11 filing (8.0); prepare
                                                   for and attend first day hearing (5.3); revise
                                                   orders per first day hearing (5.0).
08/06/19 Laura Saal                          20.50 Review and revise and compile filing versions
                                                   of first day pleadings (4.1); prepare copies of
                                                   all first day pleadings (2.1); prepare binders
                                                   of first day pleadings and petitions (3.9);
                                                   electronic filing of pro hoc for B. Winger (.3);
                                                   upload order re same (.3); prepare copies of
                                                   first day presentation (.7); organize hearing
                                                   materials (1.1); attend hearing (8.0).
08/06/19 Anthony Vincenzo Sexton              0.30 Review and revise credit agreement (.2);
                                                   correspond with K&E team re same (.1).
08/06/19 Josh Sussberg, P.C.                 10.00 Prepare for first day hearing and revise
                                                   presentation re same (3.1); telephone
                                                   conference re DIP and status and Brigade
                                                   (1.9); telephone conference with parties re
                                                   same (2.0); attend first day hearing (3.0).
08/06/19 W. Benjamin Winger                   4.70 Review, revise first day pleadings (2.4);
                                                   research, analyze diligence materials,
                                                   precedent re same (1.7); correspond with
                                                   K&E team re filing of same (.4); telephone
                                                   conferences with G. Goldmintz, K&E team re
                                                   same (.2).
08/07/19 Ryan Besaw                           0.30 Research, distribute omnibus motion to
                                                   shorten precedent.
08/07/19 Susan D. Golden                      0.30 Telephone conferences with F. Fredericks re
                                                   first day orders.
08/07/19 Gene S. Goldmintz                    1.80 Correspond with K&E team re first day
                                                   orders.


                                                  4
        19-36300-cgm    Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 78 of 365
Legal Services for the Period Ending August 31, 2019          Invoice Number:         1050018176
Barneys New York, Inc.                                         Matter Number:            13699-3
Chapter 11 Filing

Date     Name                               Hours Description
08/07/19 Hannah Kupsky                       0.50 Prepare zip re filed interim orders and
                                                  circulate to team (.4); correspond with K&E
                                                  team re first day hearing transcript (.1).
08/07/19 Robert Orren                        0.50 Submit customer program order for Judge's
                                                  approval (.3); correspond with S. Golden re
                                                  same (.2).
08/07/19 Leo Rosenberg                       0.50 Research precedent re omnibus motions.
08/08/19 Katie Kane                          0.80 Prepare CourtSolutions lines for upcoming
                                                  hearings and correspond re opening lines (.4);
                                                  draft shell re budget memorandum (.4).
08/08/19 Laura Saal                          0.60 Compile petitions and distribute same to T.
                                                  Passaretti (.4); correspond with B. Winger re
                                                  same (.2).
08/09/19 Laura Saal                          1.60 Correspond with K&E team re service of
                                                  pleadings with Stretto (.4); correspond with
                                                  G. Goldmintz re same (.2); prepare PDF
                                                  versions of orders to shorten notice (.6);
                                                  prepare same for entry on the docket (.4).
08/23/19 Kevin Scott McClelland              0.60 Review and revise notice of commencement.
08/26/19 Kevin Scott McClelland              2.30 Correspond with K&E team re first day
                                                  pleading issues (1.2); analyze issues re same
                                                  (1.1).
08/28/19 Kevin Scott McClelland              3.90 Correspond with K&E team re first day
                                                  pleading issues (1.5); analyze issues re same
                                                  (2.4).
08/29/19 Kevin Scott McClelland              4.20 Correspond with multiple parties re first day
                                                  pleading issues (1.8); analyze issues re same
                                                  (2.4).
08/30/19 Kevin Scott McClelland              1.40 Correspond with K&E team re first day
                                                  pleading issues (.8); analyze issues re same
                                                  (.6).

Total                                       181.10




                                                     5
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 79 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 2, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018175
                                                                              Client Matter: 13699-4

In the Matter of Adversary Proceedings & Contested Matter




For legal services rendered through August 31, 2019
(see attached Description of Legal Services for detail)                                                      $ 269,827.00
Total legal services rendered                                                                                $ 269,827.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                 Pg 80 of 365
Legal Services for the Period Ending August 31, 2019          Invoice Number:      1050018175
Barneys New York, Inc.                                         Matter Number:         13699-4
Adversary Proceedings & Contested Matter




                                      Summary of Hours Billed

Name                                                      Hours        Rate          Amount
Toni M. Anderson                                            1.00     380.00            380.00
Megan Buenviaje                                            10.30     380.00          3,914.00
Yates French                                              107.80   1,120.00        120,736.00
Pratik K. Ghosh                                            78.20     795.00         62,169.00
Susan D. Golden                                             0.20   1,135.00            227.00
Nitzan Halperin                                             1.10     705.00            775.50
Richard U. S. Howell                                       32.30   1,160.00         37,468.00
Emily K.S. Kehoe                                            8.00     920.00          7,360.00
Alec Klimowicz                                              1.20     265.00            318.00
Lib Expert Witness Research                                 2.00     360.00            720.00
Kevin Scott McClelland                                      8.70     920.00          8,004.00
Amanda Mitchell                                             3.30     360.00          1,188.00
Carrie Therese Oppenheim                                    0.30     430.00            129.00
Kimberly Pageau                                             5.10     705.00          3,595.50
Andrew Polansky                                             9.70     705.00          6,838.50
Josh Urban                                                  0.50     375.00            187.50
Logan Taylor Wiggins                                       37.00     360.00         13,320.00
W. Benjamin Winger                                          2.20   1,135.00          2,497.00

TOTALS                                                    308.90                 $ 269,827.00




                                                  2
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 81 of 365
Legal Services for the Period Ending August 31, 2019          Invoice Number:        1050018175
Barneys New York, Inc.                                         Matter Number:           13699-4
Adversary Proceedings & Contested Matter



                                    Description of Legal Services

Date     Name                               Hours Description
08/08/19 Yates French                        0.50 Telephone conference with M. Galitz re
                                                  litigation matters.
08/09/19 Yates French                        2.00 Review and revise draft motions (1.5);
                                                  telephone conference with M. Galitz (.5).
08/09/19 Richard U. S. Howell                0.50 Telephone conference with K&E team re
                                                  multiple potential litigation issues (.2);
                                                  prepare and review correspondence re same
                                                  (.3).
08/12/19 Pratik K. Ghosh                     5.90 Draft adversary complaint re vendor dispute
                                                  (3.6); review and analyze related agreements
                                                  and prior filings re same (1.5); research and
                                                  analyze relevant case and statutory law re
                                                  same (.8).
08/12/19 Pratik K. Ghosh                     4.20 Telephone conference with Y. French re
                                                  proposed adversary proceeding (.2);
                                                  correspond with L. Saal re same (.1); review
                                                  and analyze related agreements,
                                                  correspondence, and legal analysis of issues
                                                  re same (3.9).
08/12/19 Richard U. S. Howell                0.60 Review correspondence re open litigation and
                                                  restructuring issues.
08/13/19 Yates French                        1.00 Review and revise draft board minutes.
08/13/19 Pratik K. Ghosh                     7.90 Draft adversary complaint re vendor dispute
                                                  (3.8); review and analyze related agreements
                                                  and prior filings re same (2.9); research and
                                                  analyze relevant case and statutory law re
                                                  same (1.2).
08/14/19 Yates French                        4.00 Draft adversary complaint.
08/14/19 Pratik K. Ghosh                     6.90 Review and revise adversary complaint re
                                                  vendor dispute (3.9); review and analyze
                                                  related agreements and prior filings re same
                                                  (2.3); research and analyze relevant case and
                                                  statutory law re same (.7).
08/15/19 Yates French                        1.00 Review and revise draft adversary complaint.
08/15/19 Pratik K. Ghosh                     3.20 Research and analyze procedural issues re
                                                  remedies for violations of the automatic stay
                                                  (2.6); correspond with Y. French re same (.6).




                                                  3
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                 Pg 82 of 365
Legal Services for the Period Ending August 31, 2019          Invoice Number:         1050018175
Barneys New York, Inc.                                         Matter Number:            13699-4
Adversary Proceedings & Contested Matter

Date     Name                               Hours Description
08/15/19 Pratik K. Ghosh                      4.40 Review and revise adversary complaint re
                                                   vendor dispute (3.9); review and analyze
                                                   related agreements and prior filings re same
                                                   (.5).
08/16/19 Pratik K. Ghosh                      5.40 Review and analyze materials re litigation
                                                   hold issues (1.3); research and analyze
                                                   caselaw re same (2.0); draft notices re same
                                                   (2.1).
08/16/19 Pratik K. Ghosh                      2.80 Draft analysis re response letter by Goyard
                                                   counsel to adversary complaint (.8); review
                                                   and analyze adversary complaint and relevant
                                                   documents re same (1.0); research and
                                                   analyze relevant case law re same (1.0).
08/18/19 Pratik K. Ghosh                      1.00 Review and analyze materials re litigation
                                                   hold issues (.2); research and analyze caselaw
                                                   re same (.3); draft notices re same (.5).
08/19/19 Yates French                         8.00 Research re adversary claim (3.9); draft TRO
                                                   papers re adversary claim (4.1).
08/19/19 Pratik K. Ghosh                      0.50 Telephone conference with R. Howell and Y.
                                                   French re vendor TRO (.3); review and
                                                   analyze related correspondence re same (.2).
08/19/19 Pratik K. Ghosh                      1.50 Research and analyze procedural legal issues
                                                   re TRO relief contained within an adversary
                                                   complaint (1.0); review, analyze findings re
                                                   same (.5).
08/19/19 Pratik K. Ghosh                      4.50 Research and analyze legal issues re TRO
                                                   application for vendor dispute (3.5); draft
                                                   outline for TRO motion re same (1.0).
08/19/19 Susan D. Golden                      0.20 Telephone conference with Y. French re
                                                   vendor dispute.
08/19/19 Richard U. S. Howell                 1.30 Prepare and review correspondence re
                                                   potential preliminary injunction of TRO (.6);
                                                   review precedent re same (.5); telephone
                                                   conference to discuss same (.2).
08/20/19 Richard U. S. Howell                 0.70 Prepare and review correspondence re
                                                   potential dispute with vendors and other
                                                   potential litigation issues.
08/22/19 Yates French                        12.50 Prepare production of documents (3.2);
                                                   correspond with K&E team re discovery of
                                                   DIP objection (3.1); prepare for upcoming
                                                   deposition (3.1);telephone conference with R.
                                                   Howell re same (3.1).



                                                  4
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 83 of 365
Legal Services for the Period Ending August 31, 2019          Invoice Number:        1050018175
Barneys New York, Inc.                                         Matter Number:           13699-4
Adversary Proceedings & Contested Matter

Date     Name                               Hours Description
08/22/19 Pratik K. Ghosh                      1.10 Conference with R. Howell and Y. French re
                                                   contested DIP Financing hearing (.6); review
                                                   and analyze relevant documents and
                                                   correspondence re: same (.5).
08/22/19 Richard U. S. Howell                 2.50 Prepare and review re potential objection to
                                                   and litigation related to final DIP hearing
                                                   (1.2); review draft documents re same (.5);
                                                   telephone conferences with K&E team re
                                                   same (.8).
08/22/19 Carrie Therese Oppenheim             0.30 Research re re deposition transcripts and
                                                   declarations in retail chapter 11 matters.
08/23/19 Megan Buenviaje                      2.30 Correspond with K&E team re email
                                                   collection (1.1); draft correspondence re
                                                   internal emails for attorney review (1.2).
08/23/19 Yates French                        11.20 Correspond with K&E team re production of
                                                   documents (2.9); correspond with K&E team
                                                   re discovery for DIP objection (3.9); prepare
                                                   for upcoming deposition (3.9); telephone
                                                   conference with J. Morris re same (.5).
08/23/19 Pratik K. Ghosh                      1.80 Correspond with Creditors' Committee
                                                   counsel and Brigade counsel re Creditors'
                                                   Committee’s DIP financing objection (1.0);
                                                   draft key points and correspond with R.
                                                   Howell and Y. French re same (.3);
                                                   correspond with Creditors' Committee
                                                   counsel re DIP dispute discovery (.5).
08/23/19 Pratik K. Ghosh                      1.50 Review and analyze key documents and prior
                                                   filings re Creditors' Committee DIP financing
                                                   objection.
08/23/19 Richard U. S. Howell                 2.20 Review correspondence and other materials in
                                                   preparation for depositions related to final
                                                   DIP hearing (1.5); telephone conference with
                                                   K&E team re same (.3); prepare and review
                                                   correspondence re discovery issues for final
                                                   DIP hearing (.4).
08/23/19 Lib Expert Witness Research          2.00 Research to provide information re expert of
                                                   Alix Partners.
08/23/19 Amanda Mitchell                      0.80 Correspond with K&E team re database (.3);
                                                   correspond with K&E team re preparation of
                                                   document review and production (.5).




                                                  5
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 84 of 365
Legal Services for the Period Ending August 31, 2019          Invoice Number:         1050018175
Barneys New York, Inc.                                         Matter Number:            13699-4
Adversary Proceedings & Contested Matter

Date     Name                               Hours Description
08/23/19 Logan Taylor Wiggins                1.00 Review production of documents in response
                                                  to Committee request (.5); prepare logistics
                                                  for upcoming depositions (.2); telephone
                                                  conference with Y. French re depositions and
                                                  document production (.3).
08/24/19 Megan Buenviaje                     1.00 Review and analyze production set (.6);
                                                  prepare memorandum to case team re same
                                                  (.4).
08/24/19 Yates French                        4.00 Office and telephone conference with
                                                  committee re discovery requests (1.9);
                                                  correspond with K&E team re document
                                                  production (1.1); prepare for deposition (1.0).
08/24/19 Pratik K. Ghosh                     3.80 Review and analyze documents in preparation
                                                  for production re Creditors' Committee DIP
                                                  Financing Objection.
08/24/19 Richard U. S. Howell                0.80 Review materials in preparation for
                                                  deposition of S. Burian (.5); correspond with
                                                  K&E team re open discovery issues in
                                                  advance of final DIP hearing (.3).
08/24/19 Logan Taylor Wiggins                3.00 Review and finalize production of documents
                                                  in response to Committee request (1.5);
                                                  prepare logistics for upcoming depositions
                                                  (.5); telephone conference with Y. French re
                                                  depositions and document production (.5);
                                                  draft notice of taking deposition of H. Etlin
                                                  (.5).
08/25/19 Megan Buenviaje                     1.50 Prepare production set for attorney review
                                                  and delivery to outside counsel.
08/25/19 Yates French                        4.00 Correspond with K&E team re document
                                                  production (2.0); prepare for deposition (2.0).
08/25/19 Pratik K. Ghosh                     1.00 Review and analyze documents in preparation
                                                  for production re Creditors' Committee DIP
                                                  financing objection.
08/25/19 Andrew Polansky                     5.10 Draft DIP reply (3.8); correspond with K.
                                                  McClelland re same (.3); revise DIP reply
                                                  (.9); correspond with M-III team re same (.1).
08/26/19 Megan Buenviaje                     2.80 Prepare Company files for vendor processing
                                                  and attorney review (1.1); review and analyze
                                                  production sets (1.1); prepare production for
                                                  attorney review and delivery to outside
                                                  counsel (.6).




                                                  6
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                 Pg 85 of 365
Legal Services for the Period Ending August 31, 2019          Invoice Number:          1050018175
Barneys New York, Inc.                                         Matter Number:             13699-4
Adversary Proceedings & Contested Matter

Date     Name                               Hours Description
08/26/19 Yates French                        10.00 Office conference and telephone conference
                                                   with committee re discovery requests (2.3);
                                                   correspond with K&E team re document
                                                   production (3.8); prepare for deposition (3.9).
08/26/19 Pratik K. Ghosh                      3.50 Review, analyze, and redact documents for
                                                   production re Creditors' Committee DIP
                                                   financing objection.
08/26/19 Richard U. S. Howell                 2.50 Review materials in preparation for
                                                   depositions for contested DIP hearing (1.2);
                                                   telephone conferences with K&E team re
                                                   same (.5); prepare and review correspondence
                                                   re same (.8).
08/26/19 Emily K.S. Kehoe                     0.50 Correspond with Company, DIP Lenders re
                                                   Comenity Bank concerns.
08/26/19 Amanda Mitchell                      0.80 Telephone conference with attorney team re
                                                   suggestion of bankruptcy (.3); revise
                                                   suggestions of bankruptcy (.5).
08/26/19 Logan Taylor Wiggins                 8.50 Prepare documents for additional document
                                                   production (3.5); prepare attorney team for S.
                                                   Burian deposition preparation meeting (2.0);
                                                   prepare documents for H. Etlin deposition
                                                   (1.0); assist K&E team with deposition
                                                   preparation (1.5); correspond with Y. French
                                                   re document productions and upcoming
                                                   depositions (.5).
08/27/19 Megan Buenviaje                      2.70 Prepare client files for vendor processing and
                                                   attorney review (.8); review and analyze
                                                   production sets (.8); prepare productions for
                                                   attorney review and delivery to outside
                                                   counsel (1.1).
08/27/19 Yates French                        11.50 Draft witness declaration (3.9); prepare for
                                                   and attend office conference with expert
                                                   witness (3.9); review Etlin expert analysis
                                                   (3.0); review produced documents; prepare
                                                   for deposition (.7).
08/27/19 Pratik K. Ghosh                      4.30 Attend S. Burian deposition preparation
                                                   session re Creditors' Committee DIP objection
                                                   (3.8); review and analyze documents to
                                                   prepare for same (.5).
08/27/19 Pratik K. Ghosh                      1.70 Prepare board presentations document
                                                   production re Creditors' Committee DIP
                                                   objection (1.5); correspond with litigation
                                                   team re same (.2).


                                                  7
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                 Pg 86 of 365
Legal Services for the Period Ending August 31, 2019          Invoice Number:          1050018175
Barneys New York, Inc.                                         Matter Number:             13699-4
Adversary Proceedings & Contested Matter

Date     Name                               Hours Description
08/27/19 Richard U. S. Howell                7.00 Telephone conferences re depositions of S.
                                                  Burian and H. Etlin (3.5); review materials re
                                                  same (2.0); prepare and review
                                                  correspondence re H. Etlin expert disclosure
                                                  (.8); review and revise deposition outline for
                                                  H. Etlin (.7).
08/27/19 Emily K.S. Kehoe                    0.50 Attend deposition preparation of Houlihan
                                                  team.
08/27/19 Logan Taylor Wiggins                8.50 Prepare documents for document production
                                                  (2.0); prepare attorney team for S. Burian
                                                  deposition preparation meeting and deposition
                                                  (1.5); review and revise H. Etlin outline and
                                                  prepare documents for H. Etlin deposition
                                                  (3.0); assist K&E team with deposition
                                                  preparation (1.0); telephone conference with
                                                  Y. French re document productions and
                                                  upcoming depositions (1.0).
08/28/19 Yates French                        9.00 Prepare for and attend deposition of H. Etlin.
08/28/19 Pratik K. Ghosh                     3.70 Attend deposition of Saul Burian (Houlihan)
                                                  re Creditors' Committee DIP financing
                                                  objection (3.0); prepare for same (.7).
08/28/19 Richard U. S. Howell                6.50 Prepare for and defend deposition of S.
                                                  Burian (4.5); correspond with K&E team re
                                                  same (.7); telephone conference re deposition
                                                  of S. Burian and H. Etlin (.5); correspond
                                                  with K&E team re open settlement and
                                                  litigation issues re contested DIP hearing (.8).
08/28/19 Emily K.S. Kehoe                    7.00 Correspond with Chubb Company re
                                                  insurance and wages order and language re
                                                  same (1.5); correspond with K&E team re
                                                  same (1.5); review, revise same (1.0);
                                                  correspond with Chubb Companies re final
                                                  DIP Order and comments to same (1.0);
                                                  review, revise, analyze materials re same
                                                  (1.0); correspond with Company re same
                                                  (1.0).
08/28/19 Kevin Scott McClelland              1.10 Review and revise DIP reply (.6); correspond
                                                  with K&E team re same (.5).
08/28/19 Amanda Mitchell                     0.20 Correspond with K&E team re suggestion of
                                                  bankruptcy.




                                                  8
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                 Pg 87 of 365
Legal Services for the Period Ending August 31, 2019          Invoice Number:          1050018175
Barneys New York, Inc.                                         Matter Number:             13699-4
Adversary Proceedings & Contested Matter

Date     Name                               Hours Description
08/28/19 Logan Taylor Wiggins                14.00 Prepare attorney team for H. Etlin deposition
                                                   preparation meeting and deposition (5.0);
                                                   Review and edit H. Etlin outline and prepare
                                                   documents for H. Etlin deposition (3.0);
                                                   attend deposition of H. Etlin (3.0); review and
                                                   revise H. Etlin deposition summary (3.0).
08/29/19 Yates French                         7.70 Review DIP materials (2.7); review
                                                   deposition transcripts (2.9); correspond with
                                                   Creditors' Committee re discovery requests
                                                   (2.1).
08/29/19 Pratik K. Ghosh                      4.20 Attend deposition of P. Mandarino re
                                                   Creditors' Committee DIP financing objection
                                                   (3.0); travel to same (.5); prepare for same
                                                   (.7).
08/29/19 Pratik K. Ghosh                      1.50 Draft summary of P. Mandarino deposition
                                                   (1.0); review and analyze relevant exhibits
                                                   (.5).
08/29/19 Richard U. S. Howell                 4.40 Review deposition transcript of H. Etlin (1.0);
                                                   prepare, correspondence re final DIP hearing
                                                   (1.7); review draft settlement correspondence
                                                   (.2); review materials in preparation for trial
                                                   (1.5).
08/29/19 Alec Klimowicz                       1.20 Review pending litigation documents and
                                                   prepare service copies for opposing council.
08/29/19 Amanda Mitchell                      1.50 Revise suggestion of bankruptcy in
                                                   preparation of filing with Court (.8);
                                                   correspond with managing clerk's office to
                                                   electronically file same (.5); correspond with
                                                   K&E team re suggestion of bankruptcy (.2).
08/29/19 Andrew Polansky                      4.60 Review, analyze DIP Objection (1.7); revise
                                                   DIP reply (2.8); correspond with K.
                                                   McClelland re same (.1).
08/29/19 Josh Urban                           0.50 Prepare equipment order, delivery and setup
                                                   time with courthouse staff and equipment
                                                   vendor.
08/29/19 Logan Taylor Wiggins                 2.00 Review suggestions of Bankruptcy and
                                                   correspond with A. Mitchell re same (1.0);
                                                   prepare P. Mandarino deposition (1.0).
08/30/19 Toni M. Anderson                     1.00 Prepare client production documents for
                                                   attorney review.




                                                  9
        19-36300-cgm    Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36       Main Document
                                                 Pg 88 of 365
Legal Services for the Period Ending August 31, 2019          Invoice Number:           1050018175
Barneys New York, Inc.                                         Matter Number:              13699-4
Adversary Proceedings & Contested Matter

Date     Name                               Hours Description
08/30/19 Yates French                        10.70 Correspond with Creditors' Committee re
                                                   discovery requests (2.9); review and revise
                                                   reply brief (3.9); prepare for contested hearing
                                                   (3.9).
08/30/19 Pratik K. Ghosh                      0.70 Draft summary of Perry Mandarino
                                                   deposition (.5); review and analyze relevant
                                                   exhibits (.1); correspond with Y. French re
                                                   same (.1).
08/30/19 Nitzan Halperin                      1.10 Telephone conference with K&E team re DIP
                                                   reply (.2); review Creditors' committee
                                                   Objection to DIP (.9).
08/30/19 Richard U. S. Howell                 1.70 Telephone conferences with K&E team re
                                                   contested DIP hearing (.5); correspond with
                                                   K&E team re same (1.2).
08/30/19 Kevin Scott McClelland               2.30 Review and revise DIP reply (1.7);
                                                   correspond with K&E team re same (.6).
08/30/19 W. Benjamin Winger                   2.20 Review, analyze DIP, store closing objections
                                                   (1.1); research, analyze diligence materials re
                                                   same (.6); telephone conferences with Y.
                                                   French, K&E team re same (.5).
08/31/19 Yates French                        10.70 Review and revise reply brief (3.9); review
                                                   deposition transcripts (2.4); draft witness
                                                   outlines; office and telephone conference with
                                                   creditors’ counsel (2.1); prepare for contested
                                                   DIP hearing (2.3).
08/31/19 Pratik K. Ghosh                      1.20 Review and revise Creditors' Committee DIP
                                                   objection reply brief (.5); review and analyze
                                                   relevant deposition transcripts re same (.5);
                                                   correspond with K&E team re same (.2).
08/31/19 Richard U. S. Howell                 1.60 Review materials in preparation for final DIP
                                                   hearing (1.0); draft outline for witness
                                                   examination (.6).
08/31/19 Kevin Scott McClelland               5.30 Review and revise DIP reply (4.6); telephone
                                                   conference with lenders, K&E team re same
                                                   (.7).
08/31/19 Kimberly Pageau                      5.10 Review consulting agreement precedent re
                                                   DIP reply (3.9); revise DIP reply re U.S.
                                                   Trustee objection (.9); correspond with K&E
                                                   team re same (.3).

Total                                       308.90




                                                  10
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 89 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 2, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018174
                                                                              Client Matter: 13699-5

In the Matter of Asset Sales and Disposition




For legal services rendered through August 31, 2019
(see attached Description of Legal Services for detail)                                                      $ 117,880.50
Total legal services rendered                                                                                $ 117,880.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm        Doc 534    Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                 Pg 90 of 365
Legal Services for the Period Ending August 31, 2019          Invoice Number:      1050018174
Barneys New York, Inc.                                         Matter Number:         13699-5
Asset Sales and Disposition




                                      Summary of Hours Billed

Name                                                       Hours      Rate           Amount
Ryan Besaw                                                   0.20 325.00                65.00
Pratik K. Ghosh                                              6.10 795.00             4,849.50
Gene S. Goldmintz                                           26.80 995.00            26,666.00
Russell L. Gray                                              1.20 995.00             1,194.00
Chad J. Husnick, P.C.                                        8.90 1,515.00          13,483.50
Emily K.S. Kehoe                                             9.80 920.00             9,016.00
Kevin Scott McClelland                                       8.70 920.00             8,004.00
Robert Orren                                                 3.60 430.00             1,548.00
Kimberly Pageau                                             13.90 705.00             9,799.50
Madeleine C. Parish                                         10.30 805.00             8,291.50
Laura Saal                                                   3.20 430.00             1,376.00
Josh Sussberg, P.C.                                          1.30 1,565.00           2,034.50
W. Benjamin Winger                                          27.80 1,135.00          31,553.00

TOTALS                                                    121.80                 $ 117,880.50




                                                  2
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 91 of 365
Legal Services for the Period Ending August 31, 2019          Invoice Number:         1050018174
Barneys New York, Inc.                                         Matter Number:            13699-5
Asset Sales and Disposition



                                    Description of Legal Services

Date     Name                               Hours Description
08/07/19 Gene S. Goldmintz                    4.50 Revise NDAs (1.5); correspond with
                                                   Company re same (.7); revise bidding
                                                   procedures motion, declaration, and
                                                   procedures (1.2); draft motion to shorten re
                                                   same (1.1).
08/07/19 Chad J. Husnick, P.C.                1.30 Correspond with J. Sussberg, M. Meghji, S.
                                                   Burian, D. Vitale re sale process (.6);
                                                   correspond with B. Winger, S. Levinson re
                                                   sale procedures motion (.6); telephone
                                                   conference with J. Feintuch, M. Snyder re
                                                   NDA (.1).
08/07/19 W. Benjamin Winger                   2.90 Review, revise bidding procedures motion
                                                   (1.7); research, analyze precedent, diligence
                                                   materials re same (.8); telephone conferences
                                                   with E. Kehoe, K&E team re same (.4).
08/08/19 Gene S. Goldmintz                    6.30 Analyze, comment on NDAs (.8); correspond
                                                   with Company re same (.5); comment on
                                                   bidding procedures motion (2.3); draft motion
                                                   to shorten re same (1.7); analyze materials re
                                                   same (1.0).
08/08/19 Chad J. Husnick, P.C.                0.40 Correspond and conference with J. Sussberg
                                                   re sale process and next steps.
08/08/19 Kimberly Pageau                      2.80 Review and revise NDA agreements (1.9);
                                                   correspond with G. Goldmintz, Company, and
                                                   advisors re same (.9).
08/08/19 Madeleine C. Parish                 10.30 Review and revise store closing (6.0);
                                                   correspond with vendors and landlords (4.3).
08/09/19 Pratik K. Ghosh                      5.20 Review and analyze Store Closing Motion
                                                   draft (1.2); telephone conference with Y.
                                                   French re same (.1); review and analyze case
                                                   law cited in same (3.5) draft analysis and
                                                   correspond with Y. French re same (.4).
08/09/19 Pratik K. Ghosh                      0.90 Review and revise Store Closing Motion (.8);
                                                   telephone conference with Y. French re same
                                                   (.1).




                                                  3
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                 Pg 92 of 365
Legal Services for the Period Ending August 31, 2019          Invoice Number:          1050018174
Barneys New York, Inc.                                         Matter Number:             13699-5
Asset Sales and Disposition

Date     Name                               Hours Description
08/09/19 Gene S. Goldmintz                   8.40 Revise bid procedures motion, bid
                                                  procedures, and order (2.6); analyze materials
                                                  re same (.4); analyze DIP milestones re same
                                                  (.3); incorporate lender comments re same
                                                  (.6); correspond with K&E team re same (.8);
                                                  revise motion to shorten re same (3.0);
                                                  coordinate filing re same (.7).
08/09/19 Chad J. Husnick, P.C.               0.80 Correspond and conference with J. Sussberg
                                                  re sale process and next steps.
08/09/19 Emily K.S. Kehoe                    2.00 Review, revise bidding procedures, motion
                                                  and order (1.0); correspond with K&E team re
                                                  same (.5); review, analyze materials re same
                                                  (.5).
08/09/19 Kimberly Pageau                     9.20 Review and revise bid procedures motion
                                                  (2.8); correspond with K&E team and
                                                  advisors re same (.5); review and execute
                                                  NDA agreements (.8); review and revise store
                                                  closings motion (2.7); correspond with K&E
                                                  team re same (1.2); draft declaration re same
                                                  (.8); prepare filing versions re same (.4).
08/09/19 Laura Saal                          3.20 Prepare notice of hearing for bidding
                                                  procedures motion (.9); review and revise
                                                  same (.5); prepare for and electronic filing of
                                                  same (1.2); prepare service of same (.2);
                                                  electronic filing of motion to shorten notice re
                                                  same (.4).
08/09/19 W. Benjamin Winger                  1.70 Review, revise bidding procedures motion
                                                  (.9); research, analyze diligence materials re
                                                  same (.3); telephone conferences with E.
                                                  Kehoe, K&E team re same (.5).
08/12/19 Gene S. Goldmintz                   5.20 Revise NDAs (2.0); correspond with
                                                  Company re same (1.6); revise store closing
                                                  order (.8); correspond with Company re
                                                  vendor issues (.8).
08/12/19 Russell L. Gray                     0.70 Correspond with S. Toth re deal status and
                                                  time-line (.3); review and analyze the bid
                                                  procedure court documents (.4).
08/12/19 Kimberly Pageau                     0.70 Telephone conference with G. Goldmintz and
                                                  M. Galitz re NDAs and vendor issues (.6);
                                                  review and revise NDAs (.1).




                                                  4
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 93 of 365
Legal Services for the Period Ending August 31, 2019          Invoice Number:        1050018174
Barneys New York, Inc.                                         Matter Number:           13699-5
Asset Sales and Disposition

Date     Name                               Hours Description
08/12/19 W. Benjamin Winger                  1.90 Review, revise store closing order, related
                                                  materials (.5); research, analyze diligence
                                                  materials, precedent re same (.8); telephone
                                                  conferences with DIP lenders, Company re
                                                  same (.6).
08/13/19 Gene S. Goldmintz                   2.40 Revise NDAs (2.0); correspond with
                                                  Company re operational issues (.4).
08/13/19 Russell L. Gray                     0.50 Telephonically attend board meeting re the
                                                  sale process (.3); correspond with T. Mason re
                                                  same (.2).
08/13/19 Chad J. Husnick, P.C.               1.10 Telephone conferences with J. Sussberg, D.
                                                  Vitale, S. Burian, M. Meghji, R. Beyer re sale
                                                  process and store closing issues (.8);
                                                  correspond with J. Sussberg, B. Winger re
                                                  same (.3).
08/13/19 Kevin Scott McClelland              0.50 Review and revise bidding procedures.
08/13/19 Kimberly Pageau                     1.20 Review, revise NDAs and execute re same.
08/13/19 W. Benjamin Winger                  5.90 Review, analyze potential objections to store
                                                  closing motion (2.7); review, revise
                                                  resolutions re same (1.7); telephone
                                                  conferences with lessors, interested parties,
                                                  Company re same (1.5).
08/14/19 W. Benjamin Winger                  0.60 Review, analyze store closing implementation
                                                  matters (.4); telephone conferences with
                                                  Company re same (.1); review, revise
                                                  materials re same (.1).
08/16/19 Chad J. Husnick, P.C.               0.40 Correspond with J. Sussberg, B. Winger re
                                                  sale process and bidding procedures.
08/16/19 W. Benjamin Winger                  0.40 Review, analyze store closing implementation
                                                  matters (.2); telephone conferences with
                                                  Company re same (.2).
08/17/19 Kevin Scott McClelland              0.70 Review and revise bidding procedures and
                                                  order (.5); correspond with K&E team re
                                                  same (.2).
08/18/19 Kevin Scott McClelland              1.10 Review and revise bidding procedures and
                                                  order.
08/18/19 Josh Sussberg, P.C.                 0.10 Correspond with K&E team re sale status.
08/18/19 W. Benjamin Winger                  1.10 Review, analyze bid procedures matters (.5);
                                                  telephone conferences with Creditors'
                                                  Committee, Company re same (.3); research,
                                                  analyze precedent, diligence materials re
                                                  same (.3).
08/19/19 Ryan Besaw                          0.20 Prepare redline re final store closing order.

                                                  5
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 94 of 365
Legal Services for the Period Ending August 31, 2019          Invoice Number:         1050018174
Barneys New York, Inc.                                         Matter Number:            13699-5
Asset Sales and Disposition

Date     Name                               Hours Description
08/19/19 Chad J. Husnick, P.C.               1.50 Review and revise bid procedures and order
                                                  re same (.4); telephone conferences with B.
                                                  Winger, J. Sussberg re same (1.1).
08/19/19 Kevin Scott McClelland              3.20 Correspond with K&E team re bidding
                                                  procedures (1.6); revise same (1.1); analyze
                                                  issues re same (.3); correspond with K&E
                                                  team re notices re same (.2).
08/19/19 Josh Sussberg, P.C.                 0.70 Telephone conference and correspondence
                                                  with S. Charles, B. Sandler and C. Husnick re
                                                  bid procedures and incentive plan.
08/19/19 W. Benjamin Winger                  3.90 Review, revise bidding procedures, order,
                                                  related materials (2.2); research, analyze
                                                  diligence materials, precedent re same (.9);
                                                  telephone conferences with DIP lenders,
                                                  Creditors' Committee, Company re same (.8).
08/20/19 Chad J. Husnick, P.C.               2.70 Correspond and conference with B. Winger, J.
                                                  Sussberg, B. Sandler, S. Levinson, S. Burian,
                                                  J. Feintuch, S. Lovett re bidding procedures
                                                  and order (2.3); review and revise same (.4).
08/20/19 Kevin Scott McClelland              2.50 Review and revise bidding procedures (1.6);
                                                  correspond with K&E team re same (.9).
08/20/19 Robert Orren                        2.80 Prepare for filing notice of revised bid
                                                  procedures order (1.3); revise same (1.0); file
                                                  same (.3); correspond with K&E team re
                                                  same (.2).
08/20/19 W. Benjamin Winger                  4.40 Review, finalize bidding procedures, order,
                                                  and related materials (1.7); research, analyze
                                                  diligence materials, precedent re same (.8);
                                                  telephone conferences with DIP lenders,
                                                  Creditors' Committee, C. Husnick, K&E team
                                                  re same (1.6); prepare filing of same (.3).
08/21/19 Chad J. Husnick, P.C.               0.70 Correspond and conference with B. Winger,
                                                  S. Lovett, J. Sussberg re bidding procedures.
08/21/19 Kevin Scott McClelland              0.70 Review and revise bidding procedures (.5);
                                                  correspond with K&E team re same (.2).
08/21/19 Robert Orren                        0.80 Prepare bid procedures order for submission
                                                  to judge (.3); submit same to judge (.3);
                                                  correspond with K&E team re same (.2).
08/21/19 Josh Sussberg, P.C.                 0.20 Correspond re bidding procedures and discuss
                                                  same with C. Husnick.
08/26/19 Emily K.S. Kehoe                    1.30 Review, analyze NDAs (1.0); correspond with
                                                  K&E team re same (.3).



                                                  6
        19-36300-cgm   Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                 Pg 95 of 365
Legal Services for the Period Ending August 31, 2019          Invoice Number:         1050018174
Barneys New York, Inc.                                         Matter Number:            13699-5
Asset Sales and Disposition

Date     Name                               Hours Description
08/26/19 W. Benjamin Winger                  0.60 Review, analyze store closing order matters
                                                  (.3); telephone conferences with C. Husnick,
                                                  K&E team, Creditors' Committee re same
                                                  (.3).
08/27/19 W. Benjamin Winger                  0.60 Review, analyze store closing matters (.3);
                                                  telephone conferences with Creditors'
                                                  Committee, C. Husnick, K&E team re same
                                                  (.3).
08/28/19 Emily K.S. Kehoe                    2.00 Correspond with K&E team, Company re
                                                  NDAs (1.0); review, revise, analyze materials
                                                  re same (1.0).
08/29/19 Emily K.S. Kehoe                    4.50 Correspond with Company, K&E team re
                                                  NDAs (1.0); correspond with NDA
                                                  counterparties re same (1.5); review, analyze
                                                  materials re same (2.0).
08/29/19 W. Benjamin Winger                  2.40 Review, revise final store closing order (1.2);
                                                  research, analyze diligence materials re same
                                                  (.4); conferences with landlord's counsel, M-
                                                  III re same (.8).
08/30/19 Josh Sussberg, P.C.                 0.30 Correspond with K&E team re sale
                                                  procedures and landlord issues.
08/30/19 W. Benjamin Winger                  1.40 Review, finalize store closing order (.5);
                                                  telephone conferences with Creditors'
                                                  Committee, DIP lenders re same (.3); review,
                                                  revise bidding procedures (.4); telephone
                                                  conferences with K. McClelland re same (.2).

Total                                       121.80




                                                     7
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 96 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 2, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018173
                                                                              Client Matter: 13699-6

In the Matter of Automatic Stay Issues




For legal services rendered through August 31, 2019
(see attached Description of Legal Services for detail)                                                       $ 24,765.50
Total legal services rendered                                                                                 $ 24,765.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                 Pg 97 of 365
Legal Services for the Period Ending August 31, 2019          Invoice Number:      1050018173
Barneys New York, Inc.                                         Matter Number:         13699-6
Automatic Stay Issues




                                      Summary of Hours Billed

Name                                                       Hours     Rate            Amount
Pratik K. Ghosh                                             9.30 795.00              7,393.50
Chad J. Husnick, P.C.                                       1.20 1,515.00            1,818.00
Kimberly Pageau                                             1.60 705.00              1,128.00
Madeleine C. Parish                                         4.30 805.00              3,461.50
Andrew Polansky                                             1.50 705.00              1,057.50
Steve Toth                                                  0.60 1,235.00              741.00
Logan Taylor Wiggins                                        1.50 360.00                540.00
W. Benjamin Winger                                          7.60 1,135.00            8,626.00

TOTALS                                                      27.60                 $ 24,765.50




                                                  2
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 98 of 365
Legal Services for the Period Ending August 31, 2019          Invoice Number:         1050018173
Barneys New York, Inc.                                         Matter Number:            13699-6
Automatic Stay Issues



                                    Description of Legal Services

Date     Name                               Hours Description
08/08/19 Chad J. Husnick, P.C.               0.30 Correspond and conference with M. Parrish,
                                                  B. Winger re vendor communications.
08/08/19 W. Benjamin Winger                  1.70 Review, analyze automatic stay issue (.4);
                                                  review, revise letter re same (.7); telephone
                                                  conference with vendor’s counsel, Company
                                                  re same (.6).
08/09/19 Chad J. Husnick, P.C.               0.30 Correspond and telephone conference with B.
                                                  Winger re vendor communications.
08/12/19 Chad J. Husnick, P.C.               0.60 Telephone conference with D. Vitale, S. Risi
                                                  re vendor issues (.3); correspond with B.
                                                  Winger, J. Sussberg, Y. French re same (.1);
                                                  telephone conferences with B. Winger, M.
                                                  Meghji re additional vendor issues (.2).
08/12/19 Madeleine C. Parish                 4.30 Correspond with Company re suggestions of
                                                  bankruptcy filings (2.2); revise pending
                                                  litigation and demand tracker (1.4);
                                                  correspond with K&E team and K&E
                                                  litigation re same (.7).
08/12/19 W. Benjamin Winger                  1.60 Review, analyze potential automatic stay
                                                  violation matters and related remedies (.7);
                                                  research, analyze diligence materials re same
                                                  (.5); telephone conferences with Company,
                                                  stakeholders, Y. French re same (.4).
08/13/19 Steve Toth                          0.60 Participate in and attend telephonic board
                                                  meeting re sale process and correspond with
                                                  R. Gray re same.
08/14/19 Kimberly Pageau                     0.40 Correspond with Company and K&E team re
                                                  automatic stay form letters.
08/15/19 Pratik K. Ghosh                     0.80 Telephone conference with M. Galitz and M.
                                                  Parish re litigation notices (.6); review and
                                                  analyze relevant documents re same (.2).
08/15/19 Logan Taylor Wiggins                0.50 Draft Notice of Suggestion of Bankruptcy and
                                                  serve same.
08/15/19 W. Benjamin Winger                  1.10 Review, analyze potential automatic stay
                                                  violations and related remedies (.7); telephone
                                                  conferences with Company, stakeholders re
                                                  same (.2); review, revise materials re same
                                                  (.2).



                                                  3
        19-36300-cgm   Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                 Pg 99 of 365
Legal Services for the Period Ending August 31, 2019          Invoice Number:         1050018173
Barneys New York, Inc.                                         Matter Number:            13699-6
Automatic Stay Issues

Date     Name                               Hours Description
08/16/19 W. Benjamin Winger                  1.40 Review, analyze potential automatic stay
                                                  violations and related remedies (.6); review,
                                                  revise materials re same (.4); telephone
                                                  conferences with Company, Y. French re
                                                  same (.4).
08/17/19 W. Benjamin Winger                  0.60 Review, analyze automatic stay matter (.3);
                                                  review, revise materials re same (.3).
08/19/19 W. Benjamin Winger                  1.20 Review, analyze potential automatic stay
                                                  violation matters (.6); research, analyze
                                                  diligence materials re same (.3); telephone
                                                  conferences with Company, other
                                                  stakeholders re same (.3).
08/21/19 Pratik K. Ghosh                     1.20 Telephone conference with E. Kehoe re
                                                  litigation hold issues (.5); review and analyze
                                                  relevant documents re same (.6); correspond
                                                  with Y. French and E. Kehoe re same (.1).
08/22/19 Pratik K. Ghosh                     3.30 Review and analyze issues re litigation
                                                  notices for pending and threatened litigation
                                                  against the Company (2.8); draft analysis and
                                                  correspond with Y. French and E. Kehoe re
                                                  same (.5).
08/22/19 Andrew Polansky                     1.50 Review, analyze case law re automatic stay
                                                  issue (1.3); correspond with K. McClelland re
                                                  same (.2).
08/23/19 Logan Taylor Wiggins                1.00 Review notices of automatic stay and
                                                  correspond with K&E team re same.
08/24/19 Pratik K. Ghosh                     0.50 Research and analyze case law re automatic
                                                  stay enforcement issues.
08/25/19 Pratik K. Ghosh                     1.80 Research and analyze case law re automatic
                                                  stay enforcement of employee matters (1.5);
                                                  draft analysis and correspond with Y. French
                                                  re same (.3).
08/26/19 Pratik K. Ghosh                     0.60 Review and revise suggestions of bankruptcy
                                                  to pending litigation matters (.4); correspond
                                                  with K&E team re same (.2).
08/26/19 Pratik K. Ghosh                     1.10 Draft letter re employee matters (1.0);
                                                  correspond with client re same (.1).
08/29/19 Kimberly Pageau                     1.20 Draft stay relief stipulation.

Total                                        27.60




                                                     4
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 100 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 2, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018172
                                                                              Client Matter: 13699-7

In the Matter of Business Operations and Vendor Issues




For legal services rendered through August 31, 2019
(see attached Description of Legal Services for detail)                                                      $ 157,621.50
Total legal services rendered                                                                                $ 157,621.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 101 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018172
Barneys New York, Inc.                                          Matter Number:         13699-7
Business Operations and Vendor Issues




                                       Summary of Hours Billed

Name                                                       Hours        Rate          Amount
Rebecca Blake Chaikin                                        0.30   1,045.00            313.50
Gene S. Goldmintz                                            3.00     995.00          2,985.00
Nitzan Halperin                                              3.80     705.00          2,679.00
Chad J. Husnick, P.C.                                        0.50   1,515.00            757.50
Emily K.S. Kehoe                                            18.00     920.00         16,560.00
Hannah Kupsky                                                4.20     325.00          1,365.00
Kevin Scott McClelland                                      46.60     920.00         42,872.00
James H. Mutchnik, P.C.                                      2.00   1,585.00          3,170.00
Robert Orren                                                 7.30     430.00          3,139.00
Kimberly Pageau                                             10.80     705.00          7,614.00
Madeleine C. Parish                                         41.50     805.00         33,407.50
Andrew Polansky                                             26.50     705.00         18,682.50
Laura Saal                                                   8.70     430.00          3,741.00
Josh Sussberg, P.C.                                          1.10   1,565.00          1,721.50
W. Benjamin Winger                                          16.40   1,135.00         18,614.00

TOTALS                                                     190.70                 $ 157,621.50




                                                   2
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 102 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:       1050018172
Barneys New York, Inc.                                          Matter Number:          13699-7
Business Operations and Vendor Issues



                                     Description of Legal Services

Date     Name                               Hours Description
08/07/19 Gene S. Goldmintz                    3.00 Research consignment issues (.8); analyze
                                                   materials re same (.4); telephone conferences
                                                   and correspondence with Company re vendor
                                                   issues and proposed responses (1.0);
                                                   correspond with K&E team re specific vendor
                                                   outreach and correspond re automatic stay
                                                   application (.8).
08/07/19 Chad J. Husnick, P.C.                0.50 Correspond with G. Fu, S. Rishi, T. Klestadt,
                                                   M. Meghji, M. Parish re shipper claims (.3);
                                                   correspond with G. Fu, B. Winger re
                                                   concession communications (.2).
08/07/19 Kimberly Pageau                      0.30 Correspond with K&E team and Company re
                                                   vendor issues.
08/07/19 Kimberly Pageau                      1.10 Review and revise bankruptcy 101 deck for
                                                   Company.
08/07/19 Madeleine C. Parish                  9.90 Review and revise store closing motion (3.9);
                                                   correspond with Company re leases (3.1)
                                                   correspond with Company revendor issues
                                                   (2.9).
08/07/19 W. Benjamin Winger                   3.20 Review, revise store closing procedures
                                                   motion (1.9); research, analyze precedent,
                                                   diligence materials re same (.7); telephone
                                                   conferences with M. Parish, K&E team re
                                                   same (.6).
08/08/19 Emily K.S. Kehoe                     0.50 Telephone conference with M-III team re
                                                   customer programs and operations issues.
08/08/19 Kimberly Pageau                      2.70 Revise billing memorandum (.3); correspond
                                                   with K&E team re opening new client
                                                   matters, other post-petition administrative
                                                   matters (1.7); review and revise bankruptcy
                                                   101 deck (.7).
08/08/19 W. Benjamin Winger                   0.80 Review, analyze vendor matters (.2);
                                                   research, analyze diligence materials re same
                                                   (.3); telephone conferences with Company,
                                                   M-III re same (.3).
08/09/19 Madeleine C. Parish                 10.90 File store closing motion (1.3); correspond
                                                   with vendors and landlords re same (3.9);
                                                   correspond with Company re vendor issues
                                                   (2.9); correspond with M-III re same (2.8).


                                                   3
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 103 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:       1050018172
Barneys New York, Inc.                                          Matter Number:          13699-7
Business Operations and Vendor Issues

Date     Name                               Hours Description
08/09/19 Laura Saal                          3.30 Prepare notice of hearing re Store Closing
                                                  Motion (.8); review and revise same (.4);
                                                  compile filing version of same (.3); prepare
                                                  for and electronic filing of same (1.2);
                                                  electronic filing of motion to shorten notice
                                                  (.4); coordinate service of same (.2).
08/09/19 W. Benjamin Winger                  2.10 Review, revise store closing procedures relief
                                                  (.9); research, analyze diligence materials,
                                                  precedent re same (.3); telephone conferences
                                                  with DIP lenders, K&E team re same (.4);
                                                  review, analyze vendor matters (.2); telephone
                                                  conferences with M. Parish, K&E team re
                                                  same (.3).
08/12/19 Hannah Kupsky                       1.30 Prepare notice for filing and revise re same
                                                  (.6); correspond with E. Kehoe re same (.3);
                                                  prepare for and file notice of exhibit C to
                                                  consultant agreement (.4).
08/12/19 Madeleine C. Parish                 3.10 Correspond with Company re vendor issues
                                                  (1.7); draft reclamation letters (1.4).
08/12/19 W. Benjamin Winger                  1.60 Review, analyze various vendor matters,
                                                  disputes (.6); research, analyze diligence
                                                  materials, precedent, first day orders re same
                                                  (.5); telephone conferences with M-III,
                                                  Company, M. Parish, K&E team re same (.5).
08/13/19 Emily K.S. Kehoe                    4.00 Correspond with Comenity Bank, Company
                                                  re store closing order (2.5); review, analyze
                                                  materials re same (1.5).
08/13/19 Kimberly Pageau                     0.60 Telephone conference with G. Goldmintz, M.
                                                  Parish, and Company re consignment vendor
                                                  issues.
08/13/19 Kimberly Pageau                     0.30 Review and revise Bankruptcy 101 deck.
08/13/19 Madeleine C. Parish                 6.20 Correspond with Company re vendor issues
                                                  (3.1); correspond with K&E team re same
                                                  (2.3); review and revise reclamation tracker
                                                  and letters (.8).
08/13/19 Laura Saal                          3.30 Prepare notice of filing re revised interim
                                                  order for store closing (.8); prepare filing
                                                  version of proposed interim store closing
                                                  order (.4); correspond with M. Parish re same
                                                  (.2); compile filing version of revised
                                                  proposed interim store closing order (.4);
                                                  prepare for and electronic filing of proposed
                                                  interim store closing order (1.5).


                                                   4
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                 Pg 104 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:         1050018172
Barneys New York, Inc.                                          Matter Number:            13699-7
Business Operations and Vendor Issues

Date     Name                               Hours Description
08/13/19 Josh Sussberg, P.C.                 1.10 Telephone conference with Company and
                                                  correspond with same re payments and
                                                  vendors.
08/14/19 Madeleine C. Parish                 3.80 Correspond with Company and M-III re
                                                  vendor issues (2.4); correspond with K&E
                                                  team re same (1.3); review and revise
                                                  reclamation tracker (.1).
08/14/19 Laura Saal                          0.70 Prepare for and electronic filing of the revised
                                                  proposed interim store closing order (.5);
                                                  prepare and coordinate service of same (.2).
08/15/19 Emily K.S. Kehoe                    1.50 Correspond with Company, M-III team re
                                                  vendor issues (1.0); review, analyze materials
                                                  re same (.5).
08/15/19 Robert Orren                        0.80 Prepare interim store closing order for
                                                  submission to chambers (.3); submit same to
                                                  chambers (.2); correspond with K&E team re
                                                  same (.2); correspond with E. Kehoe re
                                                  entered version of same (.1).
08/15/19 Kimberly Pageau                     1.10 Revise simplified trade agreement (.8);
                                                  correspond with K&E team and Company re
                                                  same (.3).
08/15/19 Madeleine C. Parish                 5.20 Correspond with Company and K&E
                                                  litigation re demand letters (2.9); correspond
                                                  with various vendors re same (2.3).
08/16/19 Emily K.S. Kehoe                    0.50 Correspond with Company, K&E team re
                                                  vendor issues.
08/16/19 Kevin Scott McClelland              6.50 Analyze vendor issues (3.2); telephone
                                                  conference and correspond with multiple
                                                  parties re same (1.6); review and revise
                                                  documents re same (1.7).
08/16/19 Robert Orren                        1.30 Draft notice of filing vendor agreement under
                                                  seal (.4); prepare same for filing (.5);
                                                  correspond with K&E team re same (.4).
08/16/19 Kimberly Pageau                     2.30 Revise trade agreement for vendor (.7);
                                                  correspond with K&E team re same (.3);
                                                  review and revise simplified trade agreement
                                                  (.6); correspond with K&E team re same (.2);
                                                  revise reclamation demand tracker (.5).
08/16/19 Madeleine C. Parish                 2.40 Review and revise notice of filing vendor
                                                  agreement (1.4); correspond with K&E team
                                                  re same (1.0).




                                                   5
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36        Main Document
                                                 Pg 105 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:          1050018172
Barneys New York, Inc.                                          Matter Number:             13699-7
Business Operations and Vendor Issues

Date     Name                               Hours Description
08/16/19 Andrew Polansky                     0.80 Telephone conference, correspond with K.
                                                  McClelland re vendor issue (.2); research case
                                                  law re same (.6).
08/16/19 W. Benjamin Winger                  2.30 Review, analyze vendor matters, including
                                                  critical vendor issues (.9); telephone
                                                  conferences with M-III, Company, K.
                                                  McClelland re same (.7); review, revise
                                                  materials re same (.7).
08/17/19 Andrew Polansky                     0.80 Review, analyze case law re vendor issue (.7);
                                                  correspond with K. McClelland re same (.1).
08/18/19 Andrew Polansky                     1.00 Review, analyze case law re vendor issue (.8);
                                                  correspond with K. McClelland re same (.2).
08/19/19 Emily K.S. Kehoe                    0.50 Correspond with Company, K&E team re
                                                  vendor communications and related trade
                                                  agreements.
08/19/19 Kevin Scott McClelland              2.80 Review and revise vendor letters (.8);
                                                  telephone conference and correspond with
                                                  multiple parties re vendor issues (.8); analyze
                                                  issues re same (1.2).
08/19/19 Robert Orren                        2.40 Prepare for filing first sealed notice re critical
                                                  vendors (.6); revise same (.4); file same (.3);
                                                  distribute same and under seal version to
                                                  chambers, trustee, Creditors' Committee (.7);
                                                  correspond with K&E team re same (.4).
08/19/19 Andrew Polansky                     2.00 Telephone conference, correspond with K.
                                                  McClelland, K&E team re vendor issues (.4);
                                                  review, analyze precedent re same (.7); draft
                                                  letter to vendor re same (.9).
08/19/19 W. Benjamin Winger                  1.30 Review, analyze various vendor, commercial
                                                  contracts issues (.7); telephone conferences
                                                  with Company, M-III, stakeholders re same
                                                  (.3); review, revise materials re same (.3).
08/20/19 Emily K.S. Kehoe                    1.00 Correspond with the Company re vendor
                                                  concerns.
08/20/19 Hannah Kupsky                       0.40 Prepare notice re final store closing hearing.
08/20/19 Kevin Scott McClelland              4.70 Correspond with K&E team re vendor issues
                                                  (2.5); analyze issues re same (2.2).
08/20/19 Robert Orren                        2.80 Prepare for filing notice of revised final store
                                                  closing order (1.3); revise same (.9); file same
                                                  (.3); correspond with K&E team re same (.3).
08/20/19 Kimberly Pageau                     1.10 Review reclamation and critical vendor status
                                                  demands and compile tracker re same.


                                                   6
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 106 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:        1050018172
Barneys New York, Inc.                                          Matter Number:           13699-7
Business Operations and Vendor Issues

Date     Name                               Hours Description
08/20/19 Andrew Polansky                     0.70 Revise vendor letter (.4); correspond with M-
                                                  III, K&E team same (.3).
08/20/19 W. Benjamin Winger                  0.40 Review, revise Company NDA (.2); telephone
                                                  conferences with E. Kehoe re same (.2).
08/21/19 Emily K.S. Kehoe                    1.50 Correspond with Company re vendor
                                                  concerns (1.0); review, analyze, draft
                                                  communication materials re same (.5).
08/21/19 Kevin Scott McClelland              2.60 Telephone conference and correspond with
                                                  multiple parties re vendor issues (1.7);
                                                  analyze issues re same (.9).
08/21/19 Andrew Polansky                     1.10 Draft, revise reclamation letters.
08/21/19 W. Benjamin Winger                  0.40 Review, analyze commercial contract matters
                                                  (.2); conferences with Houlihan, M-III re
                                                  same (.2).
08/22/19 Nitzan Halperin                     1.80 Telephone conference with vendors on the
                                                  creditor communications list (1.3); correspond
                                                  with Stretto re same (.1); office conference
                                                  with E. Keho re same (.2); telephone
                                                  conference with M. Parish re same (.2).
08/22/19 Emily K.S. Kehoe                    4.00 Correspond with Company re various vendor
                                                  requests and demands (2.0); review, analyze
                                                  materials re same (1.0); research, analyze
                                                  Bankruptcy Code sections 365, 507 re same
                                                  (1.0).
08/22/19 Emily K.S. Kehoe                    0.80 Review, analyze creditor inquiries (.5);
                                                  correspond with N. Halperin re same (.3).
08/22/19 Kevin Scott McClelland              4.90 Telephone conference and correspond with
                                                  multiple parties re vendor issues (2.6);
                                                  analyze issues re same (2.3).
08/22/19 Andrew Polansky                     7.00 Draft powerpoint re sales incentive plan (3.8);
                                                  correspond with R. Chaikin, HL, M-III teams
                                                  re same (.5); review, analyze case law re
                                                  prepaid inventory (2.4); correspond with E.
                                                  Kehoe re same (.3).
08/22/19 W. Benjamin Winger                  0.40 Review, analyze various vendor matters (.2);
                                                  telephone conferences with K. McClelland re
                                                  same (.2).
08/23/19 Rebecca Blake Chaikin               0.30 Correspond with K&E team re comments to
                                                  bar date order (.2); review same (.1).
08/23/19 Emily K.S. Kehoe                    1.00 Correspond with Company, M-III team re
                                                  vendor concerns.



                                                   7
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                 Pg 107 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:         1050018172
Barneys New York, Inc.                                          Matter Number:            13699-7
Business Operations and Vendor Issues

Date     Name                               Hours Description
08/23/19 Kevin Scott McClelland              5.30 Telephone conference and correspond with
                                                  multiple parties re vendor issues (2.7);
                                                  analyze issues re same (2.6).
08/23/19 Andrew Polansky                     2.70 Draft reclamation letters (.7); correspond with
                                                  vendors re same (.5); review, analyze case
                                                  law re employee issue (1.1); correspond with
                                                  K. McClelland re same (.1); telephone
                                                  conference with N. Halperin, M. Parish re
                                                  vendor issues (.3).
08/26/19 Emily K.S. Kehoe                    1.70 Correspond with K&E team, Company re
                                                  vendor issues and Bankruptcy Code section
                                                  365 and the automatic stay (1.0); research,
                                                  analyze Bankruptcy Code re same (.7).
08/26/19 Andrew Polansky                     4.70 Review, analyze precedent re DIP Declaration
                                                  (2.1); draft DIP declaration (1.3); correspond
                                                  with K. McClelland re same (.5); correspond
                                                  with Y. French re same (.1); correspond with
                                                  vendors re reclamation (.4); telephone
                                                  conference with vendor re vendor cure (.3).
08/27/19 Emily K.S. Kehoe                    1.00 Correspond with Company, K&E team re
                                                  vendor issues and Bankruptcy Code section
                                                  365 and the automatic stay.
08/27/19 Kevin Scott McClelland              3.40 Telephone conference and correspond with
                                                  multiple parties re vendor issues (1.3);
                                                  analyze issues re same (2.1).
08/27/19 James H. Mutchnik, P.C.             0.50 Review vendor issues with Company and
                                                  counsel.
08/27/19 Andrew Polansky                     3.90 Telephone conference with vendor, Company
                                                  re vendor proposals and negotiations (.8);
                                                  correspond with B. Winger, K. McClelland,
                                                  re same (.2); draft reclamation letters (.7);
                                                  correspond with vendors re critical vendor
                                                  status (.3); correspond with E. Kehoe re same
                                                  (.1); review, analyze contract re vendor deal
                                                  (.7); revise same (.3); review, analyze critical
                                                  vendor motions (.6); correspond with K.
                                                  McClelland re same (.2).
08/27/19 Laura Saal                          0.90 Research precedent re critical vendors.
08/27/19 W. Benjamin Winger                  0.40 Review, analyze vendor matters (.2);
                                                  conferences with M-III, Company re same
                                                  (.2).
08/28/19 Nitzan Halperin                     0.30 Correspond with M-III, K&E team re vendor
                                                  inquiries.


                                                   8
        19-36300-cgm   Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                 Pg 108 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:         1050018172
Barneys New York, Inc.                                          Matter Number:            13699-7
Business Operations and Vendor Issues

Date     Name                               Hours Description
08/28/19 Hannah Kupsky                       2.30 Prepare notice of filing re critical vendor list
                                                  (.5); revise re same (.4); correspond with M.
                                                  Parish (.1); prepare for filing re same (1.3).
08/28/19 Kevin Scott McClelland              6.00 Telephone conference and correspond with
                                                  K&E team re vendor issues (2.9); analyze
                                                  issues re same (3.1).
08/28/19 James H. Mutchnik, P.C.             1.00 Correspond with K&E team re contracting
                                                  matters with vendor counsel and deal team.
08/28/19 Andrew Polansky                     1.10 Telephone conference, correspond with
                                                  creditors (.4); correspond with E. Kehoe, K.
                                                  McClelland re vendor issues (.4); correspond
                                                  with vendors re reclamation (.3).
08/29/19 Hannah Kupsky                       0.20 Revise notice re critical vendors.
08/29/19 Kevin Scott McClelland              6.60 Telephone conference and correspond with
                                                  K&E team re vendor issues (3.4); analyze
                                                  issues re same (3.2).
08/29/19 James H. Mutchnik, P.C.             0.50 Review and revise MSA and correspondences
                                                  with K&E team re same.
08/29/19 Kimberly Pageau                     1.30 Revise final store closings order and
                                                  correspond with K&E team re same.
08/29/19 Andrew Polansky                     0.70 Draft, revise reclamation letters.
08/29/19 Laura Saal                          0.50 Electronic filing of Notice of Critical Vendor
                                                  Payment/Agreement (.3); prepare service of
                                                  same (.2).
08/29/19 W. Benjamin Winger                  1.60 Review, analyze vendor matters, NDAs (.7);
                                                  review, revise materials re same (.6);
                                                  telephone conferences with Company, M-III
                                                  re same (.3).
08/30/19 Nitzan Halperin                     1.70 Telephone conference with vendors re
                                                  inquiries.
08/30/19 Kevin Scott McClelland              3.80 Telephone conference and correspond with
                                                  K&E team re vendor issues (2.7); analyze
                                                  issues re same (1.1).
08/30/19 W. Benjamin Winger                  1.90 Review, analyze vendor matters (.6); review,
                                                  revise agreements, materials re same (.8);
                                                  telephone conferences with M-III, Company
                                                  re same (.5).

Total                                       190.70




                                                     9
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 109 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 2, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018171
                                                                              Client Matter: 13699-8

In the Matter of Case Administration




For legal services rendered through August 31, 2019
(see attached Description of Legal Services for detail)                                                       $ 45,758.00
Total legal services rendered                                                                                 $ 45,758.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 110 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018171
Barneys New York, Inc.                                          Matter Number:         13699-8
Case Administration




                                       Summary of Hours Billed

Name                                                       Hours        Rate          Amount
Ryan Besaw                                                  3.00      325.00            975.00
Rebecca Blake Chaikin                                       3.30    1,045.00          3,448.50
Michael Y. Chan                                             4.50      255.00          1,147.50
Nitzan Halperin                                             5.20      705.00          3,666.00
Chad J. Husnick, P.C.                                       2.30    1,515.00          3,484.50
Katie Kane                                                  5.70      265.00          1,510.50
Emily K.S. Kehoe                                            6.70      920.00          6,164.00
Hannah Kupsky                                               1.40      325.00            455.00
Kevin Scott McClelland                                      5.10      920.00          4,692.00
Eric Nyberg                                                 5.00      255.00          1,275.00
Robert Orren                                                0.90      430.00            387.00
Kimberly Pageau                                             9.10      705.00          6,415.50
Andrew Polansky                                             2.60      705.00          1,833.00
Leo Rosenberg                                               5.30      265.00          1,404.50
Laura Saal                                                  4.10      430.00          1,763.00
Edward O. Sassower, P.C.                                    1.00    1,565.00          1,565.00
Josh Sussberg, P.C.                                         2.40    1,565.00          3,756.00
W. Benjamin Winger                                          1.60    1,135.00          1,816.00

TOTALS                                                      69.20                  $ 45,758.00




                                                   2
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 111 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:       1050018171
Barneys New York, Inc.                                          Matter Number:          13699-8
Case Administration



                                     Description of Legal Services

Date     Name                               Hours Description
08/06/19 Chad J. Husnick, P.C.               1.10 Correspond and conference with J. Sussberg,
                                                  B. Winger and, G. Goldmintz re case
                                                  administration and next steps post-filing.
08/07/19 Ryan Besaw                          0.20 Calendar upcoming hearings.
08/07/19 Emily K.S. Kehoe                    0.50 Telephone conference with K&E team re
                                                  work in process.
08/07/19 Kimberly Pageau                     4.30 Draft internal billing memorandum (1.6);
                                                  correspond with K&E team re same (.4);
                                                  assist with post-filing administrative matters
                                                  (2.3).
08/07/19 Leo Rosenberg                       1.00 Review and compile docket files.
08/07/19 Josh Sussberg, P.C.                 0.90 Telephone conference and correspond with R.
                                                  Beyer, R. Perry, C. Husnick, J. Kogan re case
                                                  status and sale process.
08/08/19 Emily K.S. Kehoe                    2.50 Review, revise work in process list (1.7);
                                                  review, analyze case milestones re same (.5);
                                                  correspond with K&E team re same (.3).
08/08/19 Leo Rosenberg                       1.00 Draft docket update.
08/08/19 Laura Saal                          0.20 Review and revise pleading template.
08/09/19 Rebecca Blake Chaikin               0.40 Telephone conference with B. Winger re
                                                  strategy.
08/09/19 Chad J. Husnick, P.C.               1.20 Correspond and telephone conference with B.
                                                  Winger, R. Chaikin, K. McClelland re status
                                                  update and next steps.
08/09/19 Emily K.S. Kehoe                    1.00 Telephone conference with K&E team re
                                                  work in process.
08/09/19 Kimberly Pageau                     0.50 Conference with K&E team re work in
                                                  process.
08/09/19 W. Benjamin Winger                  0.60 Review, analyze case administration matters
                                                  (.3); conferences with C. Husnick, K&E team
                                                  re same (.3).
08/12/19 Rebecca Blake Chaikin               0.20 Review background materials.
08/12/19 Kimberly Pageau                     0.50 Revise work in process charts (.3); correspond
                                                  with K&E team and M-III re post-filing
                                                  administrative matters (.2).
08/12/19 Kimberly Pageau                     0.40 Review precedent re case management and
                                                  noticing procedures.
08/12/19 Leo Rosenberg                       0.50 Prepare docket update.

                                                   3
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 112 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:       1050018171
Barneys New York, Inc.                                          Matter Number:          13699-8
Case Administration

Date     Name                               Hours Description
08/12/19 Laura Saal                          1.50 Draft Pro Hac Vice for C. McGushin (.7);
                                                  correspond with C. McGushin and R. Howell
                                                  re same (.2); electronic filing of same (.3);
                                                  prepare order and upload same for entry by
                                                  chambers (.3).
08/12/19 W. Benjamin Winger                  0.30 Review, analyze case administration matters.
08/13/19 Kevin Scott McClelland              0.60 Office conference with B. Winger re
                                                  outstanding workstreams.
08/13/19 Leo Rosenberg                       0.20 Prepare docket update.
08/13/19 Edward O. Sassower, P.C.            1.00 Correspond and conference with various
                                                  parties re strategy and tactics.
08/13/19 Josh Sussberg, P.C.                 1.00 Telephone conferences with C. Husnick and
                                                  S. Charles re case status and bid procedures.
08/15/19 Kevin Scott McClelland              0.60 Review and analyze priority workstreams
                                                  (.4); correspond with K&E team re same (.2).
08/16/19 Ryan Besaw                          2.10 Prepare reference materials re team member
                                                  on-boarding (1.8); research re S.D.N.Y. filing
                                                  procedures (.3).
08/16/19 Ryan Besaw                          0.30 Obtain transcript re August 14, 2019 hearing.
08/16/19 Rebecca Blake Chaikin               1.00 Correspond with K&E team re care package
                                                  and open items (.5); telephone conference
                                                  with K&E team re portion of work in process
                                                  (.5).
08/16/19 Emily K.S. Kehoe                    0.70 Telephone conference with K&E team re
                                                  work in process.
08/16/19 Kevin Scott McClelland              2.20 Conference and correspond with multiple
                                                  parties re priority workstreams.
08/16/19 Robert Orren                        0.40 Compile case materials for distribution to R.
                                                  Chaikin.
08/16/19 Kimberly Pageau                     1.10 Prepare materials for new K&E team
                                                  members in advance of work in process
                                                  meeting (.5); conference with K&E team re
                                                  work in process (.6).
08/16/19 Leo Rosenberg                       0.50 Prepare docket update.
08/18/19 Nitzan Halperin                     3.30 Review first day pleadings, DIP materials and
                                                  other diligence materials.
08/19/19 Michael Y. Chan                     0.50 Review conflicts correspondence.
08/19/19 Katie Kane                          0.80 Compile precedent re notices of amended
                                                  exhibits (.4); compile precedent re notices
                                                  setting objection deadlines (.4).
08/19/19 Leo Rosenberg                       0.20 Prepare docket update.


                                                   4
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 113 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:        1050018171
Barneys New York, Inc.                                          Matter Number:           13699-8
Case Administration

Date     Name                               Hours Description
08/20/19 Rebecca Blake Chaikin               0.50 Participate in conference with K&E team re
                                                  work in process.
08/20/19 Nitzan Halperin                     0.50 Telephone conference with K&E team re
                                                  work in process.
08/20/19 Emily K.S. Kehoe                    0.50 Telephone conference with K&E team re
                                                  work in process.
08/20/19 Hannah Kupsky                       0.30 Telephone conference with K&E team re
                                                  work in process.
08/20/19 Kevin Scott McClelland              0.50 Prepare for and participate in telephone
                                                  conference with K&E team re priority
                                                  workstreams.
08/20/19 Robert Orren                        0.50 Telephone conference with K&E team re
                                                  work in process.
08/20/19 Kimberly Pageau                     0.90 Prepare for and attend conference with K&E
                                                  team re work in process (.7); review and
                                                  revise work in process charts (.2).
08/20/19 Andrew Polansky                     1.70 Prepare for telephone conference with B.
                                                  Winger, K&E team re work in process.
08/21/19 Hannah Kupsky                       1.10 Assist with filing of Bar Date, ordinary course
                                                  professionals and Assumption Rejection
                                                  Procedures (.6); research re credit agreement
                                                  filings (.5).
08/21/19 Leo Rosenberg                       0.20 Prepare docket update.
08/22/19 Leo Rosenberg                       0.30 Prepare docket update.
08/22/19 Josh Sussberg, P.C.                 0.30 Telephone conference with C. Husnick re
                                                  case status (.2); telephone conference with M.
                                                  Meighji re status (.1).
08/23/19 Nitzan Halperin                     0.80 Revise work in process charts.
08/23/19 Leo Rosenberg                       0.20 Prepare docket update.
08/23/19 Josh Sussberg, P.C.                 0.20 Correspond with K&E team re case
                                                  administrative items.
08/26/19 Leo Rosenberg                       0.30 Prepare docket update.
08/27/19 Ryan Besaw                          0.40 Prepare final and second day orders (.3);
                                                  correspond with K&E team re same (.1).
08/27/19 Rebecca Blake Chaikin               0.90 Participate in telephone conference with K&E
                                                  team work in process (.5); correspond with
                                                  K&E team re open items (.4).
08/27/19 Michael Y. Chan                     4.00 Analyze disclosure of creditors/entities.
08/27/19 Katie Kane                          0.30 Participate in office conference with K&E
                                                  team re case status.



                                                   5
     19-36300-cgm      Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36       Main Document
                                                 Pg 114 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:          1050018171
Barneys New York, Inc.                                          Matter Number:             13699-8
Case Administration

Date     Name                               Hours Description
08/27/19 Emily K.S. Kehoe                    0.50 Telephone conference with K&E team re
                                                  work in process.
08/27/19 Kevin Scott McClelland              0.20 Telephone conference with K&E team re
                                                  priority workstreams.
08/27/19 Eric Nyberg                         5.00 Organize and prepare parties for conflicts
                                                  searching for creditors/entities submitted
                                                  (2.0); research creditors/entities (1.0); analyze
                                                  disclosure of creditors/entities (2.0)
08/27/19 Kimberly Pageau                     0.20 Prepare for and attend conference with K&E
                                                  team re work in process.
08/27/19 Leo Rosenberg                       0.20 Prepare docket update.
08/27/19 Laura Saal                          1.50 Compile final word versions of first day
                                                  orders (.7); correspond with R. Besaw re same
                                                  (.2); participate in telephone conference with
                                                  K&E team re work in process (.6).
08/28/19 Katie Kane                          2.40 Research re engagement letter precedent (.4);
                                                  research re insurance orders where Chubb
                                                  was a provider (.8); research and circulate
                                                  recently filed pleadings (.2); draft shell re seal
                                                  documents (.7); research ordinary course
                                                  professionals order precedent (.3).
08/28/19 Leo Rosenberg                       0.20 Prepare docket update.
08/29/19 Rebecca Blake Chaikin               0.30 Conference with K&E team re work in
                                                  process.
08/29/19 Nitzan Halperin                     0.60 Telephone conference with K&E team re
                                                  work in process.
08/29/19 Katie Kane                          1.00 Participate in office conference with K&E
                                                  team re case status.
08/29/19 Katie Kane                          1.20 Prepare shell re stipulation.
08/29/19 Emily K.S. Kehoe                    1.00 Telephone conference with K&E team re
                                                  work in process.
08/29/19 Kevin Scott McClelland              1.00 Telephone conference with K&E team re
                                                  priority workstreams.
08/29/19 Kimberly Pageau                     1.20 Prepare for and attend conference with K&E
                                                  team re work in process.
08/29/19 Andrew Polansky                     0.90 Conference with B. Winger, K&E team re
                                                  work in process.
08/29/19 Leo Rosenberg                       0.30 Prepare docket update.
08/29/19 Laura Saal                          0.90 Participate in conference with K&E team re
                                                  work in process.



                                                   6
        19-36300-cgm   Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 115 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018171
Barneys New York, Inc.                                          Matter Number:         13699-8
Case Administration

Date     Name                               Hours Description
08/29/19 W. Benjamin Winger                  0.70 Participate in conference with K&E team re
                                                  works in process meeting.
08/30/19 Leo Rosenberg                       0.20 Prepare docket update.

Total                                        69.20




                                                     7
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 116 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 2, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018170
                                                                              Client Matter: 13699-9

In the Matter of DIP Financing, Debt Finance Issues




For legal services rendered through August 31, 2019
(see attached Description of Legal Services for detail)                                                      $ 470,427.00
Total legal services rendered                                                                                $ 470,427.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 117 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018170
Barneys New York, Inc.                                          Matter Number:         13699-9
DIP Financing, Debt Finance Issues




                                       Summary of Hours Billed

Name                                                       Hours        Rate          Amount
Mark Adler                                                  79.30   1,090.00         86,437.00
Ryan Besaw                                                   0.50     325.00            162.50
Susan D. Golden                                              1.30   1,135.00          1,475.50
Gene S. Goldmintz                                           14.90     995.00         14,825.50
Nitzan Halperin                                              2.30     705.00          1,621.50
Paul Stephens Hendrickson                                    1.40     940.00          1,316.00
Erik Hepler                                                  0.60   1,365.00            819.00
Chad J. Husnick, P.C.                                       41.40   1,515.00         62,721.00
Melissa J. Hutson, P.C.                                     49.70   1,545.00         76,786.50
Katie Kane                                                   1.20     265.00            318.00
Emily K.S. Kehoe                                            78.40     920.00         72,128.00
Thomas Koester                                               7.20     920.00          6,624.00
Hannah Kupsky                                                0.60     325.00            195.00
Kevin Scott McClelland                                       4.80     920.00          4,416.00
Casey James McGushin                                         8.60   1,025.00          8,815.00
Robert Orren                                                 5.30     430.00          2,279.00
Kimberly Pageau                                             23.40     705.00         16,497.00
Andrew Polansky                                              4.60     705.00          3,243.00
Laura Saal                                                  15.30     430.00          6,579.00
Tricia Lynn Schwallier                                       1.00     920.00            920.00
Daryl L. Steiger                                            28.20     920.00         25,944.00
Josh Sussberg, P.C.                                          6.00   1,565.00          9,390.00
Marc Weinstein                                               6.00     805.00          4,830.00
W. Benjamin Winger                                          54.70   1,135.00         62,084.50

TOTALS                                                     436.70                 $ 470,427.00




                                                   2
     19-36300-cgm      Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                 Pg 118 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:         1050018170
Barneys New York, Inc.                                          Matter Number:            13699-9
DIP Financing, Debt Finance Issues



                                     Description of Legal Services

Date     Name                               Hours Description
08/06/19 Mark Adler                          18.40 Review, revise DIP agreement (4.3);
                                                   telephone conferences with K&E team re
                                                   same (3.5); telephone conferences with Jones
                                                   Day re same (3.3); revise DIP agreement
                                                   (3.3); prepare for first day hearing re DIP
                                                   matters (4.0).
08/06/19 Ryan Besaw                           0.50 Draft notice of filing of DIP credit agreement
                                                   (.3); file, serve same (.2).
08/06/19 Chad J. Husnick, P.C.                6.70 Correspond and conference with B. Winger, J.
                                                   Sussberg, S. Burian, M. Meghji, J. Feintuch,
                                                   D. Rothman, A. Harris, I. Fredericks, C.
                                                   Dickerson re DIP and related issues (3.4);
                                                   review and revise documents re same (3.3).
08/06/19 Melissa J. Hutson, P.C.             15.00 Review, revise DIP loan documentation (3.9);
                                                   telephone conferences with K&E team re
                                                   same (3.5); telephone conferences with Jones
                                                   Day re same (3.4); revise DIP documentation
                                                   (2.1); revise commitment letter (2.1).
08/06/19 Emily K.S. Kehoe                    11.00 Review, revise DIP Motion (3.2); correspond
                                                   with K&E team re same (1.2); research,
                                                   analyze materials re same (.6); review, revise
                                                   Houlihan Lokey DIP declaration (1.9);
                                                   correspond with K&E team, Houlihan Lokey
                                                   team re same (.6); draft, revise DIP financing
                                                   presentation (2.5); correspond with C.
                                                   Husnick re same (.3); research, analyze
                                                   materials re same (.7).
08/06/19 Daryl L. Steiger                    10.70 Telephone conferences with Company,
                                                   lenders and lenders' counsels re DIP note and
                                                   DIP order (3.5); review and revise DIP
                                                   documents (2.2); correspond with lenders'
                                                   counsels re same (2.2); prepare execution
                                                   versions of DIP documents (1.7); correspond
                                                   with K&E team re same (1.1).
08/06/19 W. Benjamin Winger                   5.90 Review, revise DIP motion, order (3.9);
                                                   research, analyze diligence materials,
                                                   precedent, statutes, local rules re same (1.3);
                                                   multiple conferences with DIP lenders, their
                                                   advisors, K&E team re same (.7).



                                                   3
     19-36300-cgm      Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                 Pg 119 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:         1050018170
Barneys New York, Inc.                                          Matter Number:            13699-9
DIP Financing, Debt Finance Issues

Date     Name                               Hours Description
08/07/19 Mark Adler                           9.70 Review and analyze credit agreement (2.5);
                                                   review analyze initial funding re same (2.5);
                                                   review analyze A&R Note (3.6); correspond
                                                   with K&E team re credit agreement, DIP
                                                   (1.1).
08/07/19 Gene S. Goldmintz                    7.00 Revise amended interim DIP motion (3.0);
                                                   analyze restated note re same (1.2); draft
                                                   motion to shorten notice re same (2.8).
08/07/19 Erik Hepler                          0.10 Telephone conference with M. Adler re DIP
                                                   issues.
08/07/19 Chad J. Husnick, P.C.                0.80 Correspond with B. Winger, J. Sussberg, M.
                                                   Adler, M. Hutson re DIP closing.
08/07/19 Melissa J. Hutson, P.C.              5.30 Review and revise commitment letter and
                                                   note (3.3); correspond with lender’s counsel
                                                   (2.0).
08/07/19 Katie Kane                           0.90 Draft multiple DIP-related documents.
08/07/19 Emily K.S. Kehoe                     5.00 Research, analyze precedent re motion to
                                                   amend DIP documents (1.2); review, analyze
                                                   DIP documents re same (.3); correspond with
                                                   B. Winger, K&E team re same (.2); review,
                                                   revise motion to amend DIP documents (3.3).
08/07/19 Kimberly Pageau                      4.50 Draft motion to approve amended DIP order
                                                   (2.1); correspond with E. Kehoe re same (.3);
                                                   review and revise re same (2.1).
08/07/19 Daryl L. Steiger                     7.30 Review and revise DIP documents (3.1);
                                                   correspond with Jones Day re same (.4);
                                                   coordinate funding conference call with DIP
                                                   lenders, their counsel, Wells and its counsel
                                                   (.2); assist with filing of interim order (.6);
                                                   attend funding call (1.1); review and revise
                                                   commitment letter, amended and restated note
                                                   and other deliverables (1.7); correspond with
                                                   K&E team re the same (.2).
08/07/19 W. Benjamin Winger                   6.20 Review, revise DIP motion, second interim
                                                   order (4.6); research, analyze diligence
                                                   materials, precedent, rules, local rules,
                                                   statutes re same (1.2); conferences with C.
                                                   Husnick, K&E team re same (.4).
08/08/19 Mark Adler                          10.10 Review and revise Note (3.7); review and
                                                   revise credit agreement (3.2); conference and
                                                   correspond with K&E team re same (2.2);
                                                   correspond with Jones Day re same (1.0).



                                                   4
     19-36300-cgm      Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 120 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:       1050018170
Barneys New York, Inc.                                          Matter Number:          13699-9
DIP Financing, Debt Finance Issues

Date     Name                               Hours Description
08/08/19 Gene S. Goldmintz                   3.70 Comment on amended DIP motion (2.1);
                                                  analyze materials re same (.6); correspond
                                                  with K&E team re same (.4); revise motion to
                                                  shorten re same (.6).
08/08/19 Chad J. Husnick, P.C.               3.70 Correspond and conference with B. Winger, J.
                                                  Sussberg re DIP order and related issues
                                                  (1.8); review, analyze, and revise DIP order
                                                  (.4); telephone conferences with opposing
                                                  counsel, M. Adler, M. Hutson re same (1.5).
08/08/19 Melissa J. Hutson, P.C.             7.80 Review and revise Note, Order and other
                                                  ancillary agreements (3.9); telephone
                                                  conferences with K&E team re same (3.9).
08/08/19 Emily K.S. Kehoe                    7.00 Telephone conference with K&E team, DIP
                                                  lenders re amended DIP note and interim
                                                  order (1.0); revise DIP Amendment Motion
                                                  (2.3); research Bankruptcy Code sections 364
                                                  re same (1.2); research precedent re same
                                                  (1.9); correspond with B. Winger, G.
                                                  Goldmintz, K. Pageau re same (.6).
08/08/19 Kimberly Pageau                     2.90 Review and revise amended DIP motion
                                                  (2.3); correspond with K&E team re same
                                                  (.6).
08/08/19 Daryl L. Steiger                    3.80 Telephone conference with prepetition
                                                  lenders' counsels re order (.6); review and
                                                  revise commitment letter (.5); review and
                                                  revise amended and restated note (.5); draft
                                                  amended and restated guaranty (1.0);
                                                  correspond with M. Adler re same (.3);
                                                  telephone conference with prepetition lenders'
                                                  counsels re order and budget (.9).
08/08/19 Josh Sussberg, P.C.                 0.50 Correspond re DIP takeout and telephone
                                                  conference with C. Husnick.
08/08/19 W. Benjamin Winger                  4.90 Review, revise DIP motion, second interim
                                                  order (2.3); research, analyze precedent,
                                                  diligence materials re same (1.7); multiple
                                                  conferences with DIP lenders, prepetition
                                                  secured parties, Company re same (.9).
08/09/19 Mark Adler                          9.00 Review and revise DIP documents (3.9);
                                                  telephone conferences with K&E team re
                                                  same (2.1); telephone conferences with Jones
                                                  Day re same (3.0).




                                                   5
     19-36300-cgm      Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36        Main Document
                                                 Pg 121 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:           1050018170
Barneys New York, Inc.                                          Matter Number:              13699-9
DIP Financing, Debt Finance Issues

Date     Name                               Hours Description
08/09/19 Gene S. Goldmintz                    3.30 Comment on amended DIP motion (1.5);
                                                   analyze materials re same (.6); correspond
                                                   with K&E team re same (.4); revise motion to
                                                   shorten re same (.6); coordinate filing re same
                                                   (.2).
08/09/19 Chad J. Husnick, P.C.                1.60 Correspond and conference with B. Winger, J.
                                                   Sussberg re DIP order and related issues.
08/09/19 Melissa J. Hutson, P.C.              6.00 Telephone conference re DIP Note and Order
                                                   (1.1); revise note (2.1); prepare for filing (.8);
                                                   telephone conference with lenders’ counsels
                                                   (2.0).
08/09/19 Emily K.S. Kehoe                    11.00 Review, revise DIP Amendment Motion
                                                   (3.4); correspond with K&E team re same
                                                   (.8); review, analyze DIP documents re same
                                                   (2.7); research, analyze precedent re challenge
                                                   period (2.7); prepare and file same (.2);
                                                   telephone conferences with K&E team,
                                                   lenders re amended DIP Note and Interim
                                                   Order (1.2).
08/09/19 Kimberly Pageau                      1.30 Review DIP motion and order precedent (.9);
                                                   correspond with K&E team re same and other
                                                   DIP matters (.4).
08/09/19 Laura Saal                           2.20 Prepare fully compiled versions of the
                                                   amended DIP motion (.3); prepare for and
                                                   electronic filing of same (1.1); electronic
                                                   filing of motion to shorten notice (.4);
                                                   correspond with S. Golden re same (.2);
                                                   coordinate service of same (.2).
08/09/19 Tricia Lynn Schwallier               1.00 Correspond with K&E team re challenge
                                                   period (.2); research case law re same (.8).
08/09/19 Daryl L. Steiger                     3.50 Review and analyze amended and restated
                                                   note (.6); correspond with K&E team and
                                                   lenders' counsels re same (.3); telephone
                                                   conference with M. Hutson and M. Adler re
                                                   amended and restated note and commitment
                                                   letter (.6); review, revise, and circulate
                                                   amended and restated guaranty (.1); telephone
                                                   conference with lenders' counsels re order,
                                                   commitment letter and amended and restated
                                                   note (1.2); telephone conference with Jones
                                                   Day re commitment letter and amended and
                                                   restated note (.7).




                                                   6
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36       Main Document
                                                 Pg 122 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:         1050018170
Barneys New York, Inc.                                          Matter Number:            13699-9
DIP Financing, Debt Finance Issues

Date     Name                               Hours Description
08/09/19 Josh Sussberg, P.C.                 0.80 Correspond with K&E team re DIP and status
                                                  (.5); telephone conference with R. Beyer re
                                                  same (.2); correspond with K&E team re
                                                  board meeting (.1).
08/09/19 W. Benjamin Winger                  4.20 Review, revise DIP motion, order (2.9);
                                                  research, analyze diligence materials,
                                                  precedent re same (.8); conferences with DIP
                                                  lenders, prepetition secured parties, Company
                                                  re same (.5).
08/10/19 Gene S. Goldmintz                   0.30 Analyze correspondence re DIP revisions.
08/10/19 Chad J. Husnick, P.C.               1.00 Correspond and conference with B. Winger, J.
                                                  Sussberg re DIP order and related issues.
08/10/19 Emily K.S. Kehoe                    3.50 Research, analyze precedent re DIP financing
                                                  terms (2.0); correspond with K&E team re
                                                  same (.3); draft summary re same (1.0);
                                                  correspond with lenders re DIP financing
                                                  documents (.2).
08/10/19 Kimberly Pageau                     2.50 Review and analyze DIP order precedent.
08/10/19 Laura Saal                          3.50 Prepare notice of filing re revised DIP order
                                                  (.9); prepare for potential filing of same (2.6).
08/10/19 Josh Sussberg, P.C.                 0.40 Telephone conference with M. Meighji re DIP
                                                  status and correspond with M-III re same.
08/11/19 Mark Adler                          2.20 Review and analyze DIP Note and Order.
08/11/19 Gene S. Goldmintz                   0.60 Analyze correspondence re DIP revisions.
08/11/19 Chad J. Husnick, P.C.               0.50 Correspond and conference with B. Winger, J.
                                                  Sussberg re DIP order and related issues.
08/11/19 Emily K.S. Kehoe                    1.50 Telephone conference with DIP Lenders,
                                                  K&E team re DIP financing negotiations and
                                                  final draft documents (.8); review, analyze
                                                  materials re same (.5); correspond with
                                                  Lenders re same (.2).
08/11/19 Laura Saal                          2.30 Research precedent re Notice of Filing
                                                  Revised DIP (.8); prepare notice of same
                                                  (1.0); correspond with K&E team re
                                                  precedent (.2); correspond with K&E team re
                                                  potential filing (.3).
08/11/19 Josh Sussberg, P.C.                 0.30 Correspond with K&E team re DIP and
                                                  status.
08/11/19 W. Benjamin Winger                  3.40 Review, revise second interim DIP order
                                                  (2.1); research, analyze diligence materials,
                                                  precedent re same (.9); conferences with DIP
                                                  lenders, C. Husnick, K&E team re same (.4).


                                                   7
     19-36300-cgm      Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 123 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:       1050018170
Barneys New York, Inc.                                          Matter Number:          13699-9
DIP Financing, Debt Finance Issues

Date     Name                               Hours Description
08/12/19 Mark Adler                          6.50 Review, revise and analyze issues re Order,
                                                  Note, payoff letter and fee letter.
08/12/19 Erik Hepler                         0.20 Review subrogation language for DIP order
                                                  for M. Adler.
08/12/19 Chad J. Husnick, P.C.               1.80 Correspond and conference with B. Winger, J.
                                                  Sussberg, A. Harris, J. Sprayregen re DIP
                                                  order negotiations (1.4); review and analyze
                                                  issues re same (.4).
08/12/19 Melissa J. Hutson, P.C.             7.00 Review and analyze payoff letter (2.7);
                                                  review and analyze revised order (2.4);
                                                  telephone conferences with K&E team re
                                                  order (1.9).
08/12/19 Emily K.S. Kehoe                    5.40 Telephone conference with K&E team,
                                                  lenders re DIP negotiations (2.9); review,
                                                  revise notice of filing of amended DIP order
                                                  (1.0); review, prepare documents re same
                                                  (1.0); correspond with K&E team re same
                                                  (.5).
08/12/19 Hannah Kupsky                       0.10 Compile precedent re payoff letters.
08/12/19 Casey James McGushin                3.20 Review amended DIP Motion, first day
                                                  hearing transcript, and related materials in
                                                  preparation for second interim DIP hearing.
08/12/19 Daryl L. Steiger                    2.50 Review and revise agent fee letter (.2);
                                                  telephone conference with lenders' counsels re
                                                  DIP order (1.8); review and analyze existing
                                                  credit agreement (.4); correspond with M.
                                                  Adler re same (.1).
08/12/19 Josh Sussberg, P.C.                 0.80 Telephone conference with D. Vitale, S. Risi
                                                  and C. Husnick (.3); correspond with C.
                                                  Husnick re same (.2); correspond with K&E
                                                  team re DIP and status (.1); telephone
                                                  conference with R. Beyer re status (.2).
08/12/19 Marc Weinstein                      2.30 Conference with M. Adler re payoff letter
                                                  (.5); review and revise same (1.8).
08/12/19 W. Benjamin Winger                  6.70 Review, revise second interim DIP order
                                                  (3.9); research, analyze diligence materials,
                                                  precedent, rules, secondary sources, case law
                                                  re same (1.6); multiple conferences with
                                                  prepetition secured parties, DIP lenders,
                                                  company re same (1.2).
08/13/19 Mark Adler                          7.30 Review, revise and analyze issues re DIP
                                                  Order (3.7); review, revise and analyze issues
                                                  re credit agreement (3.6).


                                                   8
     19-36300-cgm      Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                 Pg 124 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:        1050018170
Barneys New York, Inc.                                          Matter Number:           13699-9
DIP Financing, Debt Finance Issues

Date     Name                               Hours Description
08/13/19 Susan D. Golden                      0.50 Telephone conference with A. Leonhard re
                                                   DIP objection (.3); correspond with C.
                                                   Husnick re same (.2).
08/13/19 Paul Stephens Hendrickson            0.90 Review and analyze latest draft DIP note (.6);
                                                   correspond with A. Sexton re same (.1);
                                                   telephone conference with M. Adler re same
                                                   (.1); correspond with K&E team re same (.1).
08/13/19 Chad J. Husnick, P.C.                5.60 Review and revise DIP order (.7); telephone
                                                   conferences with B. Winger, A. Harris, S.
                                                   Levinson, J. Sussberg re same (1.6); prepare
                                                   for hearing re same (3.2); telephone
                                                   conference with S. Lovett re same (.1).
08/13/19 Melissa J. Hutson, P.C.              5.00 Review and revise order (4.1); telephone
                                                   conference with K&E team re same (.9).
08/13/19 Emily K.S. Kehoe                    13.00 Review, revise notice of filing of revised DIP
                                                   documents (3.3); correspond with K&E team
                                                   re same (.6); prepare amended DIP Order for
                                                   filing (1.2); review, prepare revised DIP Note
                                                   for filing (2.4); correspond with M. Adler, G.
                                                   Goldmintz, B. Winger, M-III team re
                                                   amended DIP Order and revised DIP Note
                                                   (1.5); review and revise same (2.9);
                                                   correspond with B. Winger, M. Adler, K&E
                                                   team, Lenders re same (1.1).
08/13/19 Kevin Scott McClelland               0.60 Review and analyze consignment note.
08/13/19 Casey James McGushin                 2.10 Draft and revise proffer for S. Burian in
                                                   support of second interim DIP Order (1.1);
                                                   prepare for hearing on second interim DIP
                                                   Order (1.0).
08/13/19 Marc Weinstein                       1.50 Amend DIP agency fee letter (.5); correspond
                                                   with K&E team re DIP financing (.5); revise
                                                   omnibus consent (.5).
08/13/19 W. Benjamin Winger                   8.80 Review, revise second interim DIP order
                                                   (5.7); research, analyze diligence materials,
                                                   precedent, case law, secondary sources, rules
                                                   re same (1.6); multiple conferences with
                                                   prepetition secured parties, DIP lenders,
                                                   Company re same (1.5).
08/14/19 Mark Adler                           8.70 Review, analyze DIP Order (3.8); review,
                                                   analyze DIP Note (2.1); review, analyze
                                                   ancillary debt documents and payoff letter
                                                   (2.8).




                                                   9
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                 Pg 125 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:         1050018170
Barneys New York, Inc.                                          Matter Number:            13699-9
DIP Financing, Debt Finance Issues

Date     Name                               Hours Description
08/14/19 Chad J. Husnick, P.C.                5.40 Review and revise DIP order (.8); telephone
                                                   conferences with B. Winger, A. Harris, J.
                                                   Sussberg re same (1.3); correspond with B.
                                                   Winger, A. Harris, J. Sussberg re same (.9);
                                                   prepare for hearing re same (2.4).
08/14/19 Melissa J. Hutson, P.C.              1.80 Review and revise DIP note and order.
08/14/19 Emily K.S. Kehoe                    15.00 Review, revise interim DIP order (4.4);
                                                   review, analyze DIP documents, materials re
                                                   same (3.4); telephone conference with K&E
                                                   team re DIP hearing and interim DIP order
                                                   and prepare for same (2.2); correspond with
                                                   K&E team re same (3.3); correspond with
                                                   Lenders re same (1.7).
08/14/19 Thomas Koester                       0.70 Finalize closing documents.
08/14/19 Hannah Kupsky                        0.50 Prepare notice of revised DIP budget for
                                                   filing (.3); prepare for filing re same (.2).
08/14/19 Casey James McGushin                 3.30 Prepare for hearing on second interim DIP
                                                   motion and store closing motion (2.4); draft
                                                   and revise proffer of S. Burian (.9).
08/14/19 Robert Orren                         3.80 Draft notice of filing approved budget, payoff
                                                   letter and revised DIP order (.4); prepare for
                                                   filing of same (1.4); prepare DIP materials for
                                                   distribution at DIP hearing (1.6); correspond
                                                   with K&E team re same (.4).
08/14/19 Kimberly Pageau                      3.20 Draft notice re revised second interim DIP
                                                   order (2.6); correspond with K&E team re
                                                   same (.6).
08/14/19 Laura Saal                           2.80 Prepare for and electronic filing of Second
                                                   Interim DIP order (2.3); prepare copies of
                                                   same for chambers and U.S. Trustee (.5).
08/14/19 Marc Weinstein                       0.50 Correspond with financial advisors re payoff
                                                   letter.
08/14/19 W. Benjamin Winger                  10.40 Review, revise second interim DIP order
                                                   (5.9); research, analyze diligence materials,
                                                   precedent re same (1.6); multiple conferences
                                                   with prepetition secured parties, DIP lenders,
                                                   Company, and their respective advisors re
                                                   same (2.9).
08/15/19 Mark Adler                           2.70 Review, revise, discuss and telephone
                                                   conferences re DIP Note and related
                                                   deliverables.




                                                  10
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 126 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:       1050018170
Barneys New York, Inc.                                          Matter Number:          13699-9
DIP Financing, Debt Finance Issues

Date     Name                               Hours Description
08/15/19 Chad J. Husnick, P.C.               0.70 Correspond and conference with B. Winger,
                                                  M. Meghji, J. Sussberg re DIP closing and
                                                  budget issues.
08/15/19 Melissa J. Hutson, P.C.             0.80 Review DIP Note and related deliverables.
08/15/19 Emily K.S. Kehoe                    5.00 Correspond with B. Winger, K&E team,
                                                  Chambers re entry of Interim DIP Order (2.4);
                                                  review, revise same (1.0); correspond with B.
                                                  Winger, K&E team, lenders re same (1.6).
08/15/19 Thomas Koester                      2.80 Finalize DIP Note documents (1.5);
                                                  correspond with K&E team re same (.6);
                                                  attend DIP closing call (.7).
08/15/19 Robert Orren                        1.50 Prepare for filing of interim DIP order and
                                                  budget (.6); submit order to chambers (.3);
                                                  file DIP budget (.3); correspond with K&E
                                                  team re same (.3).
08/15/19 Josh Sussberg, P.C.                 0.20 Correspond with K&E team re DIP status.
08/15/19 Marc Weinstein                      0.70 Coordinate DIP closing call.
08/15/19 W. Benjamin Winger                  2.90 Review, finalize second interim DIP order
                                                  (1.2); conferences with prepetition secured
                                                  parties, DIP lenders, Company, and their
                                                  respective advisors re same (.9); research,
                                                  analyze diligence materials re same (.5);
                                                  coordinate closing of same (.3).
08/16/19 Mark Adler                          1.00 Review DIP Note re compliance and related
                                                  matters.
08/16/19   Thomas Koester                    0.40 Begin drafting compliance guidelines.
08/16/19   Marc Weinstein                    1.00 Draft DIP summary.
08/19/19   Mark Adler                        0.70 Review consignment matters.
08/19/19   Erik Hepler                       0.30 Review consignment letters.
08/20/19   Mark Adler                        0.30 Review borrowing base matters.
08/20/19   Chad J. Husnick, P.C.             0.30 Correspond with B. Winger, J. Sussberg, B.
                                                  Sandler, R. Feinstein re second day hearing
                                                  schedule (.1); telephone conference with S.
                                                  Burian, J. Feintuch re same (.2).
08/21/19 Mark Adler                          0.20 Review analyze DIP matters.
08/21/19 Melissa J. Hutson, P.C.             1.00 Telephone conference with K&E team re rent
                                                  reserves and analyze same
08/21/19 Thomas Koester                      3.30 Draft deliverable compliance guide.
08/21/19 Josh Sussberg, P.C.                 0.30 Correspond with K&E team re enhancement
                                                  fee (.2); telephone conference with B. Sandler
                                                  re same (.1).


                                                  11
     19-36300-cgm      Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 127 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:        1050018170
Barneys New York, Inc.                                          Matter Number:           13699-9
DIP Financing, Debt Finance Issues

Date     Name                               Hours Description
08/22/19 Mark Adler                          1.50 Review administrative claims and DIP note.
08/22/19 Chad J. Husnick, P.C.               1.80 Telephone conferences with L. Marinuzzi, S.
                                                  Lovett, J. Sussberg, S. Burian, J. Feintuch re
                                                  DIP issues (1.5); review and analyze same
                                                  (.3).
08/22/19 Kevin Scott McClelland              0.30 Correspond with multiple parties re DIP
                                                  issues.
08/22/19 Josh Sussberg, P.C.                 0.20 Correspond with K&E team re enhancement
                                                  fee.
08/23/19 Chad J. Husnick, P.C.               1.50 Telephone conferences with B. Sandler, S.
                                                  Burian, J. Sussberg re DIP issues (.8); review
                                                  and analyze same (.4); telephone conference
                                                  with R. Howell re litigation and discovery re
                                                  same (.3).
08/23/19 Emily K.S. Kehoe                    1.00 Correspond with contract counterparty re DIP
                                                  order (.5); correspond with K&E team re
                                                  same (.5).
08/23/19 Kevin Scott McClelland              0.40 Correspond with K&E team re DIP issues
                                                  (.3); analyze issues re same (.1).
08/23/19 Josh Sussberg, P.C.                 0.30 Telephone conference with B. Sandler and C.
                                                  Husnick re DIP.
08/24/19 Chad J. Husnick, P.C.               0.80 Correspond and telephone conference with
                                                  K&E team re DIP issues and related
                                                  litigation.
08/24/19 Kevin Scott McClelland              0.20 Correspond with K&E team re DIP issues.
08/24/19 Andrew Polansky                     2.80 Review, analyze case law re DIP provisions
                                                  (2.6); correspond with B. Winger, K.
                                                  McClelland re same (.2).
08/25/19 Chad J. Husnick, P.C.               0.30 Correspond and conference with K&E team
                                                  re DIP issues and related litigation.
08/25/19 Kevin Scott McClelland              0.20 Review and revise DIP chart.
08/26/19 Chad J. Husnick, P.C.               0.80 Correspond and conference with K&E team
                                                  re DIP issues.
08/26/19 Kevin Scott McClelland              3.10 Review and revise DIP declaration (.8);
                                                  correspond with K&E team re reply of same
                                                  (.6); analyze issues re same (1.7).
08/26/19 Daryl L. Steiger                    0.30 Review and analyze credit documents from
                                                  ABL financing.




                                                  12
     19-36300-cgm      Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 128 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:        1050018170
Barneys New York, Inc.                                          Matter Number:           13699-9
DIP Financing, Debt Finance Issues

Date     Name                               Hours Description
08/27/19 Paul Stephens Hendrickson           0.50 Search correspondence and background
                                                  materials for Company's tax basis/attribute
                                                  information (.3); correspond with A. Sexton
                                                  re same (.1); correspond with K&E team re
                                                  valuation and structure (.1).
08/27/19 Chad J. Husnick, P.C.               2.20 Correspond and conference with K&E team
                                                  re DIP issues (1.4); attend portions of Burian
                                                  deposition preparation session (.8).
08/27/19 Katie Kane                          0.30 Pull precedent re payoff letter and credit
                                                  agreement.
08/27/19 Kimberly Pageau                     2.50 Review precedent DIP motions and credit
                                                  agreements (2.1); correspond with K&E team
                                                  re same (.4).
08/27/19 Daryl L. Steiger                    0.10 Correspond with Simpson Thatcher and
                                                  Pachulski Stang Ziehl & Jones LLP re
                                                  mortgages.
08/27/19 Josh Sussberg, P.C.                 0.20 Telephone conferences with M. Meighji, C.
                                                  Husnick re DIP and status.
08/28/19 Mark Adler                          0.50 Review cash collateral insert.
08/28/19 Chad J. Husnick, P.C.               1.60 Correspond and conference with J. Sussberg,
                                                  B. Winger, S. Burian, J. Feintuch, S.
                                                  Levinson, B. Sandler, Y. French re DIP
                                                  issues.
08/28/19 Andrew Polansky                     1.40 Draft declaration re DIP Perfection (.8);
                                                  correspond with K. McClelland re same (.2);
                                                  revise declaration (.4).
08/28/19 Josh Sussberg, P.C.                 0.40 Correspond with K&E team re DIP status.
08/29/19 Susan D. Golden                     0.80 Telephone conference with A. Leonhard re
                                                  DIP objection (.4); correspond with C.
                                                  Husnick and J. Sussberg re same (.1);
                                                  correspond with Y. French re DIP hearing
                                                  logistics (.1); telephone conference with B.
                                                  Robie and V. DeCicco re same (.2).
08/29/19 Nitzan Halperin                     2.30 Review, analyze DIP order and cash
                                                  management rrder (2.1); correspond with S.
                                                  Fox, K&E team re same (.2).
08/29/19 Chad J. Husnick, P.C.               1.30 Correspond and conference with J. Sussberg,
                                                  B. Winger, S. Burian, J. Feintuch, S.
                                                  Levinson, B. Sandler re DIP issues.
08/29/19 W. Benjamin Winger                  0.90 Review, revise final DIP order (.5); research,
                                                  analyze diligence materials re same (.2);
                                                  conferences with E. Kehoe, K&E team re
                                                  same (.2).

                                                  13
        19-36300-cgm   Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 129 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:        1050018170
Barneys New York, Inc.                                          Matter Number:           13699-9
DIP Financing, Debt Finance Issues

Date     Name                               Hours Description
08/29/19 W. Benjamin Winger                  0.40 Review, analyze cash management matter
                                                  (.2); telephone conferences with Wells Fargo
                                                  re same (.2).
08/30/19 Mark Adler                          0.50 Review DIP note provisions.
08/30/19 Chad J. Husnick, P.C.               1.80 Correspond and conference with J. Sussberg,
                                                  S. Burian, J. Feintuch, S. Levinson, B.
                                                  Sandler re DIP motion (1.5); review and
                                                  analyze Creditors' Committee objection re
                                                  same (.3).
08/30/19 Kimberly Pageau                     6.50 Review and analyze DIP budget precedent
                                                  (1.4); correspond with K&E team re same
                                                  (.2); review and revise DIP reply (4.9).
08/30/19 Andrew Polansky                     0.40 Review, analyze first day hearing transcript re
                                                  DIP negotiations, correspond with B. Winger,
                                                  K. McClelland re same.
08/31/19 Chad J. Husnick, P.C.               1.20 Correspond and conference with J. Sussberg,
                                                  S. Burian, J. Feintuch, S. Levinson, B.
                                                  Sandler re DIP issues.
08/31/19 Laura Saal                          4.50 Research re DIP motions, orders and
                                                  declarations.
08/31/19 Josh Sussberg, P.C.                 1.60 Telephone conferences with S. Levinson, B.
                                                  Sandler re DIP (.4); telephone conference re
                                                  DIP with Creditors' Committee and lenders
                                                  (.3); correspond with K&E team re same (.3);
                                                  correspond with K&E team re vendor status
                                                  (.2); telephone conference with G. Saydeh re
                                                  same (.4).

Total                                       436.70




                                                  14
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 130 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 2, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018169
                                                                              Client Matter: 13699-10

In the Matter of Claims Administration and Objections




For legal services rendered through August 31, 2019
(see attached Description of Legal Services for detail)                                                       $ 29,859.50
Total legal services rendered                                                                                 $ 29,859.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm        Doc 534    Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 131 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018169
Barneys New York, Inc.                                          Matter Number:        13699-10
Claims Administration and Objections




                                       Summary of Hours Billed

Name                                                       Hours      Rate            Amount
Ryan Besaw                                                   1.30 325.00                422.50
Rebecca Blake Chaikin                                       11.40 1,045.00           11,913.00
Susan D. Golden                                              0.50 1,135.00              567.50
Nitzan Halperin                                              2.70 705.00              1,903.50
Kevin Scott McClelland                                       0.40 920.00                368.00
Robert Orren                                                 1.20 430.00                516.00
Kimberly Pageau                                             17.20 705.00             12,126.00
W. Benjamin Winger                                           1.80 1,135.00            2,043.00

TOTALS                                                      36.50                  $ 29,859.50




                                                   2
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                 Pg 132 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:         1050018169
Barneys New York, Inc.                                          Matter Number:           13699-10
Claims Administration and Objections



                                     Description of Legal Services

Date     Name                               Hours Description
08/18/19 Nitzan Halperin                     2.10 Research re bar date timeline (1.1); review,
                                                  analyze precedents re same (.8); correspond
                                                  with K&E team re same (.2).
08/19/19 Ryan Besaw                          1.10 Precedent research re shortened bar date
                                                  notice.
08/19/19 Susan D. Golden                     0.20 Office conference with R. Chaikin, K.
                                                  Pageau, and N. Halperin re Bar Date
                                                  procedures.
08/19/19 Kimberly Pageau                     5.30 Review SDNY bar date guidelines (.3);
                                                  prepare timeline for bar date motion and
                                                  notices (.6); correspond with K&E team re
                                                  same (.9); review bar date precedent (.6);
                                                  draft bar date motion (2.9).
08/20/19 Rebecca Blake Chaikin               2.60 Revise bar date motion and order (2.4);
                                                  correspond with K&E team re same (.2).
08/20/19 Kimberly Pageau                     5.60 Review and revise bar date motion (4.9);
                                                  correspond with K&E team re same (.7).
08/21/19 Rebecca Blake Chaikin               3.40 Correspond with K&E team re bar date
                                                  motion (.3); coordinate filing of same (.3);
                                                  review and revise same (2.6); telephone
                                                  conference with B. Winger re same (.2).
08/21/19 Robert Orren                        1.20 Revise bar date motion (.3); prepare same for
                                                  filing (.4); file same (.3); correspond with N.
                                                  Halperin re same (.2).
08/21/19 Kimberly Pageau                     3.40 Review and revise bar date motion (2.9);
                                                  correspond with K&E team re same (.5).
08/21/19 W. Benjamin Winger                  0.60 Review, revise claims bar date motion (.2);
                                                  conferences with R. Chaikin re same (.2);
                                                  research, analyze precedent re same (.2).
08/22/19 Ryan Besaw                          0.20 Prepare bar date order.
08/22/19 Rebecca Blake Chaikin               0.30 Correspond with Schulte re comments to bar
                                                  date order (.1); correspond with Stretto, N.
                                                  Halperin re form 410 (.1); revise notice of
                                                  filing (.1).
08/23/19 Nitzan Halperin                     0.60 Telephone conference with M. Parish and A.
                                                  Polansky re creditor escalations (.3);
                                                  correspond with K. McClelland re same (.2);
                                                  telephone conference with E. Keho re same
                                                  (.1).

                                                   3
        19-36300-cgm   Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 133 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:        1050018169
Barneys New York, Inc.                                          Matter Number:          13699-10
Claims Administration and Objections

Date     Name                               Hours Description
08/24/19 Susan D. Golden                     0.30 Correspond with R. Chaikin re Bar Date
                                                  requests from K. Manoukian of Schulte.
08/26/19 Rebecca Blake Chaikin               0.50 Analyze comments to bar date order (.3);
                                                  telephone conference with Schulte re same
                                                  (.2).
08/26/19 Kevin Scott McClelland              0.40 Review and analyze bar date order.
08/27/19 Rebecca Blake Chaikin               1.30 Mark up Schulte comments to bar date order
                                                  (.8); correspond with K. Pageau re same (.3);
                                                  correspond with Schulte re same (.2).
08/27/19 Kimberly Pageau                     0.70 Review and revise bar date order.
08/28/19 Kimberly Pageau                     0.70 Revise bar date order (.6); correspond with
                                                  K&E team re same (.1).
08/29/19 Rebecca Blake Chaikin               1.10 Telephone conference with S. Golden re
                                                  creditor matrix issue (.3); correspond with
                                                  K&E team, Schulte re bar date order (.4);
                                                  analyze comments to same (.4).
08/29/19 Kimberly Pageau                     0.80 Review and revise bar date order.
08/29/19 W. Benjamin Winger                  0.60 Review, revise bar date order (.2);
                                                  conferences with R. Chaikin re same (.2);
                                                  research, analyze diligence materials re same
                                                  (.2).
08/30/19 Rebecca Blake Chaikin               2.10 Telephone conferences with Schulte re bar
                                                  date order (.4); telephone conference with B.
                                                  Winger re same (.2); telephone conferences
                                                  with K. Pageau re same (.2); revise same (.9);
                                                  correspond with Schulte, K&E re same (.4).
08/30/19 Kimberly Pageau                     0.70 Review and revise bar date order.
08/30/19 W. Benjamin Winger                  0.60 Review, revise bar date order (.4);
                                                  conferences with R. Chaikin re same (.2).
08/31/19 Rebecca Blake Chaikin               0.10 Correspond with K&E team re bar date order.

Total                                        36.50




                                                     4
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 134 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 2, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018168
                                                                              Client Matter: 13699-11

In the Matter of Corporate and Securities Issues




For legal services rendered through August 31, 2019
(see attached Description of Legal Services for detail)                                                         $ 7,312.00
Total legal services rendered                                                                                   $ 7,312.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 135 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018168
Barneys New York, Inc.                                          Matter Number:        13699-11
Corporate and Securities Issues




                                       Summary of Hours Billed

Name                                                       Hours     Rate             Amount
Chad J. Husnick, P.C.                                       1.50 1,515.00             2,272.50
Emily K.S. Kehoe                                            0.70 920.00                 644.00
Kimberly Pageau                                             0.30 705.00                 211.50
Josh Sussberg, P.C.                                         2.20 1,565.00             3,443.00
Steve Toth                                                  0.60 1,235.00               741.00

TOTALS                                                        5.30                  $ 7,312.00




                                                   2
        19-36300-cgm   Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 136 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018168
Barneys New York, Inc.                                          Matter Number:        13699-11
Corporate and Securities Issues



                                     Description of Legal Services

Date     Name                               Hours Description
08/08/19 Emily K.S. Kehoe                    0.70 Review, revise Company presentation re
                                                  Bankruptcy 101 (.5); correspond with K&E
                                                  team re same (.2).
08/13/19 Josh Sussberg, P.C.                 0.70 Participate on board telephone conference and
                                                  correspond re board minutes.
08/14/19 Kimberly Pageau                     0.30 Review and revise bankruptcy 101 deck.
08/16/19 Steve Toth                          0.60 Analyze proposed e-commerce agreements
                                                  and prepare related correspondence.
08/28/19 Chad J. Husnick, P.C.               0.80 Correspond and conference with J. Sussberg,
                                                  R. Perry, others re governance issues.
08/29/19 Chad J. Husnick, P.C.               0.20 Correspond and conference with J. Sussberg,
                                                  others re governance issues.
08/30/19 Chad J. Husnick, P.C.               0.50 Prepare for and attend board meeting.
08/30/19 Josh Sussberg, P.C.                 1.50 Participate on board telephone conference and
                                                  follow-up calls with R. Perry, M. Meghji, and
                                                  R. Beyer re same.

Total                                         5.30




                                                     3
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 137 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 2, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018167
                                                                              Client Matter: 13699-12

In the Matter of Creditor and Stakeholder Communications




For legal services rendered through August 31, 2019
(see attached Description of Legal Services for detail)                                                         $ 6,944.50
Total legal services rendered                                                                                   $ 6,944.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm        Doc 534    Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 138 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018167
Barneys New York, Inc.                                          Matter Number:        13699-12
Creditor and Stakeholder Communications




                                       Summary of Hours Billed

Name                                                       Hours     Rate             Amount
Susan D. Golden                                             0.50 1,135.00               567.50
Nitzan Halperin                                             1.60 705.00               1,128.00
Chad J. Husnick, P.C.                                       1.40 1,515.00             2,121.00
Emily K.S. Kehoe                                            2.50 920.00               2,300.00
Kevin Scott McClelland                                      0.90 920.00                 828.00

TOTALS                                                        6.90                  $ 6,944.50




                                                   2
        19-36300-cgm   Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 139 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:        1050018167
Barneys New York, Inc.                                          Matter Number:          13699-12
Creditor and Stakeholder Communications



                                     Description of Legal Services

Date     Name                               Hours Description
08/06/19 Chad J. Husnick, P.C.               1.40 Correspond and conference with various
                                                  creditors re chapter 11 filing and next steps.
08/12/19 Emily K.S. Kehoe                    2.00 Telephone conference with Bank re
                                                  Company's private label credit card (.5);
                                                  prepare for same (.2); telephone conference
                                                  with G. Goldmintz re same (.3); correspond
                                                  with Company, M-III re same (.5); review,
                                                  analyze materials re same (.5).
08/22/19 Emily K.S. Kehoe                    0.50 Correspond with Bank re Company's credit
                                                  card program (.3); draft materials re same
                                                  (.2).
08/22/19 Kevin Scott McClelland              0.90 Correspond with K&E team re creditor
                                                  communications (.6); organize same (.3).
08/27/19 Nitzan Halperin                     1.60 Telephone conference with vendors re
                                                  inquiries (1.2); correspond with Stretto, K&E
                                                  team re same (.4).
08/29/19 Susan D. Golden                     0.50 Telephone conference with R. Chaikin re
                                                  creditor matrix motion (.3); telephone
                                                  conference with A. Leonhard re same (.2).

Total                                         6.90




                                                     3
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 140 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 2, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018166
                                                                              Client Matter: 13699-13

In the Matter of Creditors' Committee Issues




For legal services rendered through August 31, 2019
(see attached Description of Legal Services for detail)                                                       $ 38,861.50
Total legal services rendered                                                                                 $ 38,861.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 141 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018166
Barneys New York, Inc.                                          Matter Number:        13699-13
Creditors' Committee Issues




                                       Summary of Hours Billed

Name                                                       Hours      Rate            Amount
Susan D. Golden                                              6.20 1,135.00            7,037.00
Chad J. Husnick, P.C.                                        2.10 1,515.00            3,181.50
Emily K.S. Kehoe                                             9.70 920.00              8,924.00
Robert Orren                                                 1.30 430.00                559.00
Kimberly Pageau                                              0.40 705.00                282.00
Leo Rosenberg                                                3.50 265.00                927.50
Laura Saal                                                   4.00 430.00              1,720.00
W. Benjamin Winger                                          14.30 1,135.00           16,230.50

TOTALS                                                      41.50                  $ 38,861.50




                                                   2
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 142 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:        1050018166
Barneys New York, Inc.                                          Matter Number:          13699-13
Creditors' Committee Issues



                                     Description of Legal Services

Date     Name                               Hours Description
08/07/19 Susan D. Golden                     0.80 Correspond and telephone conference with J.
                                                  Merks re Organizational Meeting logistics
                                                  and set-up.
08/08/19 Susan D. Golden                     0.90 Finalize Organizational Meeting logistics (.4);
                                                  correspond with L. Penpraze re same (.1);
                                                  office conference with J. Sussberg re same
                                                  (.4).
08/12/19 Susan D. Golden                     0.50 Correspond with L. Penpraze and M. Martin
                                                  re Organizational Meeting logistics (.2);
                                                  correspond with J. Merk and B. Winger re
                                                  same (.3).
08/12/19 W. Benjamin Winger                  0.60 Review, analyze Creditors' Committee
                                                  formation meeting issues (.3); conferences
                                                  with stakeholders, K&E team re same (.3).
08/14/19 W. Benjamin Winger                  0.60 Review, analyze Creditors' Committee
                                                  formation matters (.3); prepare for same (.2);
                                                  conferences with S. Golden re same (.1).
08/15/19 Susan D. Golden                     4.00 Attend Creditors' Committee formation
                                                  meeting.
08/15/19 Emily K.S. Kehoe                    2.00 Attend and prepare for formation meeting.
08/15/19 Leo Rosenberg                       3.50 Attend Creditors' Committee formation
                                                  meeting.
08/15/19 Laura Saal                          4.00 Attend Creditors' Committee formation
                                                  meeting.
08/15/19 W. Benjamin Winger                  4.20 Prepare for Creditors' Committee formation
                                                  meeting (1.7); participate in same (2.1);
                                                  conferences with Company re same (.4).
08/16/19 Chad J. Husnick, P.C.               2.10 Prepare for and attend telephone conference
                                                  with B. Sandford, R. Feinstein re case
                                                  overview, sale process, and DIP (1.2);
                                                  correspond with J. Sussberg, B. Winger, S.
                                                  Burian, M. Meghji, D. Vitale, S. Risi, others
                                                  re same (.9).
08/16/19 W. Benjamin Winger                  2.20 Participate in kickoff conference with
                                                  Creditors' Committee advisors (.7); review,
                                                  analyze diligence materials for Creditors'
                                                  Committee (1.1); coordinate sharing of same
                                                  (.4).



                                                   3
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 143 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:        1050018166
Barneys New York, Inc.                                          Matter Number:          13699-13
Creditors' Committee Issues

Date     Name                               Hours Description
08/22/19 W. Benjamin Winger                  0.60 Review, analyze Creditors' Committee
                                                  information requests re contested DIP issues
                                                  (.3); conferences with Y. French, K&E team
                                                  re same (.2); conferences with client re same
                                                  (.1).
08/23/19 Emily K.S. Kehoe                    1.20 Correspond with M-III team, K&E team re
                                                  Committee diligence requests (.5); review,
                                                  analyze materials re same (.7).
08/23/19 Robert Orren                        1.30 Prepare supplemental notice of chapter 11
                                                  filing (.8); file same (.2); correspond with
                                                  K&E working group re same (.3).
08/23/19 W. Benjamin Winger                  0.80 Review, analyze Creditors' Committee
                                                  discovery matters re contested DIP issues (.4);
                                                  research, analyze diligence materials re same
                                                  (.2); conferences with Y. French, K&E team
                                                  re same (.2).
08/27/19 W. Benjamin Winger                  0.80 Review, analyze Creditors' Committee
                                                  comments to various first day orders (.4);
                                                  review, revise comments re same (.2);
                                                  conferences with K. McClelland, K&E team
                                                  re same (.2).
08/28/19 Emily K.S. Kehoe                    3.00 Correspond with K&E team re Creditors'
                                                  Committee comments and inquiries re final
                                                  orders (1.0); review, revise final orders re
                                                  same (.5); review, analyze materials re same
                                                  (1.0); correspond with K&E litigation team re
                                                  Creditors' Committee diligence requests (.5).
08/28/19 W. Benjamin Winger                  2.40 Review, revise first day orders re Creditors'
                                                  Committee comments (.7); research, analyze
                                                  diligence materials, precedent re same (.6);
                                                  multiple conferences with Creditors'
                                                  Committee, Company, K&E team, DIP
                                                  lenders re same (1.1).
08/29/19 Emily K.S. Kehoe                    3.50 Telephone conference with Creditors'
                                                  Committee counsel re final orders and
                                                  inquiries re same (.5); review, analyze
                                                  materials re same (1.0); correspond with
                                                  Company, K&E team re same (1.5); review,
                                                  revise orders re same (.5).
08/30/19 Kimberly Pageau                     0.40 Correspond with K&E team and Company re
                                                  committee diligence requests.




                                                   4
        19-36300-cgm   Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 144 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:       1050018166
Barneys New York, Inc.                                          Matter Number:         13699-13
Creditors' Committee Issues

Date     Name                               Hours Description
08/30/19 W. Benjamin Winger                  2.10 Review, revise first day orders re Creditors'
                                                  Committee comments (1.3); research, analyze
                                                  precedent, diligence materials re same (.5);
                                                  conferences with M-III, Company re same
                                                  (.3).

Total                                        41.50




                                                     5
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 145 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 2, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018165
                                                                              Client Matter: 13699-15

In the Matter of Employee Issues




For legal services rendered through August 31, 2019
(see attached Description of Legal Services for detail)                                                      $ 117,822.50
Total legal services rendered                                                                                $ 117,822.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 146 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018165
Barneys New York, Inc.                                          Matter Number:        13699-15
Employee Issues




                                       Summary of Hours Billed

Name                                                       Hours        Rate          Amount
Anthony Abate                                                0.50     325.00            162.50
Jack N. Bernstein                                            2.00   1,315.00          2,630.00
Rebecca Blake Chaikin                                       22.00   1,045.00         22,990.00
Julia R. Foster                                              0.40     325.00            130.00
Susan D. Golden                                              0.60   1,135.00            681.00
Nitzan Halperin                                             13.10     705.00          9,235.50
Chad J. Husnick, P.C.                                        0.20   1,515.00            303.00
Tatum Ji                                                     7.90     995.00          7,860.50
Emily K.S. Kehoe                                             3.50     920.00          3,220.00
R.D. Kohut                                                   7.50   1,120.00          8,400.00
Hannah Kupsky                                                3.40     325.00          1,105.00
Kevin Scott McClelland                                       7.10     920.00          6,532.00
Annemarie Mierzejewski                                       2.80     705.00          1,974.00
Rohit Nafday                                                16.70   1,155.00         19,288.50
Andrew Polansky                                              7.70     705.00          5,428.50
Laura Saal                                                   0.60     430.00            258.00
Melissa M. Soares                                            3.50     885.00          3,097.50
Josh Sussberg, P.C.                                          2.40   1,565.00          3,756.00
W. Benjamin Winger                                          18.30   1,135.00         20,770.50

TOTALS                                                     120.20                 $ 117,822.50




                                                   2
     19-36300-cgm      Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                 Pg 147 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:        1050018165
Barneys New York, Inc.                                          Matter Number:          13699-15
Employee Issues



                                     Description of Legal Services

Date     Name                               Hours Description
08/06/19 Jack N. Bernstein                   2.00 Review CBAs re pension and OPEB issues
                                                  (1.0); correspond with G. Goldmintz re same
                                                  (.5); telephone conferences with G.
                                                  Goldmintz re same (.5).
08/06/19 Julia R. Foster                     0.40 Analyze severance spreadsheets data for M.
                                                  Soares.
08/06/19 Tatum Ji                            5.40 Research employee issues (3.5); draft
                                                  summary re same ( 1.9).
08/06/19 R.D. Kohut                          3.30 Review employee issues (1.4); correspond
                                                  with M. Soares re same (.1); correspond with
                                                  J. Sussberg, B. Winger, C. Husnick, and G.
                                                  Fu re same (.2); correspond with G. Fu re
                                                  same (.1); draft employee talking points (.7);
                                                  review union issues (.8).
08/06/19 Melissa M. Soares                   1.50 Review and revise employee notice diligence
                                                  (.5); request assistance from J. Foster re same
                                                  (.1); internal telephone conference with R.
                                                  Kohut re necessary items to mail for notices
                                                  (.2); internal telephone conferences with R.
                                                  Kohut and T. Ji to discuss research for
                                                  defense of notice time line (.1); review email
                                                  correspondence from W. Winger re severance
                                                  obligations pursuant to various collective
                                                  bargaining agreements and draft summary of
                                                  obligations re same (.2); review research
                                                  findings re employee issues (.4).
08/07/19 Tatum Ji                            1.50 Review employee issue (.5); research CA law
                                                  re-establishments for plant closings (1.0).
08/07/19 R.D. Kohut                          1.50 Review employee issues (.5); conference with
                                                  T. Ji re same (.5); conference with B. Winger
                                                  re same (.3); conference with G. Fu re same
                                                  (.2).
08/07/19 Melissa M. Soares                   0.30 Review research re federal and state matters
                                                  for compliance issues (.2); review email
                                                  correspondence between R. Kohut, T. Ji, and
                                                  client re same (.1).
08/08/19 R.D. Kohut                          0.80 Review employee information requests (.4);
                                                  conferences with T. Ji, M. Soares, B. Winger
                                                  and G. Fu re same (.3); review union
                                                  arbitration issues (.1).


                                                   3
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                 Pg 148 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:        1050018165
Barneys New York, Inc.                                          Matter Number:          13699-15
Employee Issues

Date     Name                               Hours Description
08/08/19 Melissa M. Soares                   0.70 Review state laws and regulations re claims
                                                  and draft summary of same (.4); telephone
                                                  conference with R. Kohut re employer
                                                  requirements re same (.3).
08/08/19 Josh Sussberg, P.C.                 0.20 Correspond with parties re severance.
08/08/19 W. Benjamin Winger                  1.60 Review, analyze employee severance matter
                                                  (.8); telephone conferences with company, C.
                                                  Husnick re same (.5); review, revise materials
                                                  re same (.3).
08/09/19 R.D. Kohut                          0.80 Draft severance section for store closing
                                                  motion (.3); telephone conference with B.
                                                  Winger re same (.1); telephone conference
                                                  with G. Fu re unemployment issues (.2);
                                                  review same (.2).
08/09/19 Melissa M. Soares                   1.00 Research re state employee matters (.3); draft
                                                  summary of same for R. Kohut (.3);
                                                  correspond with Company re re same (.1);
                                                  research re union-related matters (.1); provide
                                                  case law and summary of same to R. Kohut
                                                  (.2).
08/09/19 W. Benjamin Winger                  5.80 Review, revise motion re employee severance
                                                  (3.7); research, analyze diligence materials,
                                                  precedent re same (1.2); telephone
                                                  conferences with Company, K&E team re
                                                  same (.9).
08/11/19 Tatum Ji                            0.20 Review union benefits payment materials.
08/12/19 R.D. Kohut                          0.20 Review union claims matters (.1); telephone
                                                  conference with B. Winger and G. Fu re same
                                                  (.1).
08/12/19 Laura Saal                          0.60 Research precedent re notice of filing
                                                  consulting agreement (.4); correspond with E.
                                                  Kehoe re same (.2).
08/13/19 Rohit Nafday                        1.30 Draft incentive plan term sheet (1.1);
                                                  telephone conference with B. Winger re
                                                  incentive plan targets (.2).
08/14/19 R.D. Kohut                          0.10 Review union notice of suggestion.
08/15/19 Rebecca Blake Chaikin               0.20 Correspond with K&E team, M-III, and
                                                  Houlihan re sales incentive plan.
08/15/19 R.D. Kohut                          0.10 Review employment correspondence and
                                                  notice of suggestion.
08/17/19 Josh Sussberg, P.C.                 0.10 Correspond with K&E team re incentive plan.
08/18/19 Rohit Nafday                        0.20 Telephone conference with Houlihan Lokey,
                                                  K&E team re targets for sale incentive plan.

                                                   4
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 149 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:        1050018165
Barneys New York, Inc.                                          Matter Number:          13699-15
Employee Issues

Date     Name                               Hours Description
08/18/19 W. Benjamin Winger                  0.30 Review, analyze employee matter (.2);
                                                  telephone conferences with R. Chaikin, K&E
                                                  team re same (.1).
08/19/19 Rebecca Blake Chaikin               1.20 Telephone conferences with R. Nafday re sale
                                                  incentive plan term sheet (.4); telephone
                                                  conference with C. Khoury re same (.1);
                                                  telephone conference with Houlihan, M-III,
                                                  R. Nafday re same (.4); correspond with K&E
                                                  team, Houlihan, M-III re same (.3).
08/19/19 Chad J. Husnick, P.C.               0.20 Correspond with S. Risi, G. Good, M. Meghji,
                                                  union counsel, G. Fu, B. Winger re 401(k)
                                                  and union dues.
08/19/19 Tatum Ji                            0.80 Review employee matters diligence materials.
08/19/19 R.D. Kohut                          0.20 Telephone conference with M-III Partners re
                                                  employee issues.
08/19/19 Annemarie Mierzejewski              0.50 Participate in telephone conference with bank
                                                  re sale incentive plan.
08/19/19 Rohit Nafday                        0.50 Telephone conference with M-III and
                                                  Houlihan Lokey re sale incentive plan
                                                  structure.
08/20/19 R.D. Kohut                          0.10 Review union claim notice.
08/20/19 Rohit Nafday                        0.90 Review and revise sale incentive plan term
                                                  sheet.
08/21/19 Rebecca Blake Chaikin               2.30 Telephone conference with R. Nafday re
                                                  Incentive Plan (.2); review and revise term
                                                  sheet re same (1.3); correspond with R.
                                                  Nafday re motion to approve same (.5);
                                                  telephone conference with B. Winger re same
                                                  (.3).
08/21/19 R.D. Kohut                          0.20 Review union correspondence and benefits
                                                  issues.
08/21/19 Rohit Nafday                        2.10 Review and analyze DIP and administrative
                                                  claim valuation model (.2); review and revise
                                                  sale incentive plan term sheet (1.1); telephone
                                                  conference with R. Chaikin re same (.3);
                                                  telephone conference with Houlihan Lokey
                                                  and M-III re sale incentive plan targets (.5).
08/21/19 Andrew Polansky                     0.20 Correspond with R. Chaikin re sales incentive
                                                  plan deck.
08/21/19 Josh Sussberg, P.C.                 0.10 Correspond with K&E team re management
                                                  incentive plan.



                                                   5
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 150 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:       1050018165
Barneys New York, Inc.                                          Matter Number:         13699-15
Employee Issues

Date     Name                               Hours Description
08/21/19 W. Benjamin Winger                  0.30 Review, analyze employee matters (.2);
                                                  telephone conferences with R. Kohut, K&E
                                                  team re same (.1).
08/22/19 Anthony Abate                       0.50 Draft template KEIP motion.
08/22/19 Rebecca Blake Chaikin               0.80 Review precedent board presentations re
                                                  incentive plans (.4); correspond with A.
                                                  Polansky, R. Nafday re same (.4).
08/22/19 Emily K.S. Kehoe                    3.50 Draft incentive program motion (2.0);
                                                  correspond with R. Chaikin, N. Halperin re
                                                  same (.5); review, analyze materials re same
                                                  (1.0).
08/22/19 R.D. Kohut                          0.20 Review union arbitration issues.
08/22/19 Hannah Kupsky                       1.40 Pull precedent re KEIP motions (.7); pull
                                                  precedent re KEIP declarations (.3); prepare
                                                  shell re KEIP (.4).
08/22/19 Kevin Scott McClelland              4.80 Confer and correspond with K&E team re
                                                  employee issues (2.3); research and analyze
                                                  issues re same (2.5).
08/22/19 Rohit Nafday                        0.20 Review and revise board presentation re sales
                                                  incentive plan.
08/22/19 W. Benjamin Winger                  0.60 Review, analyze employee matter (.3);
                                                  telephone conferences with K. McClelland,
                                                  K&E team re same (.2); telephone conference
                                                  with Company re same (.1).
08/23/19 Rebecca Blake Chaikin               2.60 Telephone conference with R. Nafday and
                                                  Katzke re Incentive Plan (.5); revise
                                                  presentation to the board re same (2.1).
08/23/19 Nitzan Halperin                     4.70 Revise KEIP Motion (3.4); review analyze
                                                  precedents re same (1.3).
08/23/19 Annemarie Mierzejewski              0.50 Participate in telephone conference with
                                                  executive compensation and K&E teams re
                                                  incentive plan.
08/23/19 Rohit Nafday                        1.10 Telephone conference with Katzke &
                                                  Morgenbesser re sales incentive plan term
                                                  sheet (.5); review and revise same (.6).
08/23/19 Andrew Polansky                     2.30 Revise powerpoint re sales incentive plan
                                                  motion (2.2); correspond with R. Nafday re
                                                  same (.1).
08/23/19 Josh Sussberg, P.C.                 0.50 Telephone conference with D. Vitale re
                                                  incentive and retention plan (.3); telephone
                                                  conference with M. Meighji re same (.2).



                                                   6
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 151 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:       1050018165
Barneys New York, Inc.                                          Matter Number:         13699-15
Employee Issues

Date     Name                               Hours Description
08/24/19 Rohit Nafday                        0.20 Review and revise sale incentive plan term
                                                  sheet.
08/25/19 Rebecca Blake Chaikin               2.00 Correspond with K&E team re incentive plan
                                                  (.2); review revised term sheet re same (.4);
                                                  revise board presentation for same (1.4).
08/25/19 Susan D. Golden                     0.60 Telephone conference with R. Chaikin re
                                                  KEIP motion.
08/25/19 Nitzan Halperin                     1.60 Draft declaration in support of the KEIP
                                                  Motion (.9); research for precedent re same
                                                  (.6); correspond with R. Chaikin and K&E
                                                  team re same (.1).
08/25/19 Hannah Kupsky                       1.20 Draft shell re KEIP declaration (.5); pull
                                                  precedent re same (.2); research re
                                                  declarations re Mo Meghji background
                                                  sections (.5).
08/25/19 Rohit Nafday                        0.70 Review and revise board presentation re sales
                                                  incentive plan.
08/26/19 Rebecca Blake Chaikin               1.40 Telephone conference with K&E team re
                                                  board presentation re Incentive Plan (.3);
                                                  review comments to same (.5); correspond
                                                  with K&E team re same (.2); correspond with
                                                  A. Polansky re action items re same (.2);
                                                  correspond with E. Kehoe and N. Halperin re
                                                  motion to approve Incentive Plan (.1);
                                                  correspond with Houlihan and M-III re comps
                                                  (.1).
08/26/19 Nitzan Halperin                     5.10 Draft Incentive Program declaration (3.6);
                                                  review analyze precedents re same (.9);
                                                  telephone conference with K&E team re
                                                  board deck re Incentive Program (.3);
                                                  correspond with K&E team re same (.3).
08/26/19 Hannah Kupsky                       0.80 Pull precedent re KEIP motions (.5);
                                                  correspond with N. Halperin re same (.1); pull
                                                  orders re same (.2).
08/26/19 Kevin Scott McClelland              0.90 Analyze employee issues (.5); correspond
                                                  with B. Winger re same (.4).
08/26/19 Annemarie Mierzejewski              0.50 Prepare and participate in telephone
                                                  conference with K&E team re board meeting
                                                  and compensation plan.
08/26/19 Rohit Nafday                        1.60 Telephone conference with K&E team re
                                                  sales incentive plan (.5); review and revise
                                                  board deck (.6); review and revise sale
                                                  incentive plan term sheet (.5).


                                                   7
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 152 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:        1050018165
Barneys New York, Inc.                                          Matter Number:          13699-15
Employee Issues

Date     Name                               Hours Description
08/26/19 Andrew Polansky                     2.80 Conference with R. Chaikin, K&E team re
                                                  sales incentive power point (.3); telephone
                                                  conference with R. Chaikin re same (.1);
                                                  revise power point (1.8); correspond with
                                                  K&E, M-III, Houlihan Lokey teams re same
                                                  (.6).
08/26/19 Josh Sussberg, P.C.                 0.40 Correspond K&E team re incentive plan and
                                                  status.
08/27/19 Rebecca Blake Chaikin               0.70 Correspond with K&E team, Houlihan, M-III
                                                  re Incentive Plan.
08/27/19 Nitzan Halperin                     1.70 Revise KEIP Declaration (1.4); office
                                                  conference with E. Kehoe re same (.3).
08/27/19 Kevin Scott McClelland              1.40 Analyze employee issues (.8); correspond
                                                  with K&E team re same (.6).
08/27/19 Rohit Nafday                        2.10 Draft sale incentive plan and award letter.
08/27/19 Josh Sussberg, P.C.                 0.30 Correspond with K&E team re incentive plan.
08/27/19 W. Benjamin Winger                  0.40 Review, analyze employee matter (.2);
                                                  telephone conferences with K. McClelland,
                                                  K&E team re same (.2).
08/28/19 Rebecca Blake Chaikin               0.30 Correspond with A. Polansky re board
                                                  presentation for incentive plan (.1); review
                                                  same (.2).
08/28/19 Rohit Nafday                        0.10 Telephone conference with B. Winger re sales
                                                  incentive plan.
08/28/19 Andrew Polansky                     1.00 Revise Sales Incentive Plan Deck (.6);
                                                  correspond with R. Chaikin, K&E team re
                                                  same (.4).
08/28/19 Josh Sussberg, P.C.                 0.30 Correspond with K&E team re incentive plan.
08/28/19 W. Benjamin Winger                  1.90 Review, revise incentive plan materials,
                                                  including board materials (1.1); research,
                                                  analyze diligence materials re same (.5);
                                                  telephone conferences with M-III, Company
                                                  re same (.3).
08/29/19 Rebecca Blake Chaikin               0.80 Telephone conference with Katzke, K&E
                                                  team re Incentive Plan (.3); telephone
                                                  conference with R. Nafday re same (.3);
                                                  correspond with M-III and Houlihan re same
                                                  (.2).
08/29/19 Annemarie Mierzejewski              1.30 Review and revise maximization incentive
                                                  plan (1.0); participate in telephone conference
                                                  re reimbursement of attorney’s fees (.3).



                                                   8
        19-36300-cgm    Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 153 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:       1050018165
Barneys New York, Inc.                                          Matter Number:         13699-15
Employee Issues

Date     Name                               Hours Description
08/29/19 Rohit Nafday                        3.60 Telephone conference with Katzke &
                                                  Morgenbesser re incentive plan terms (.5);
                                                  review and revise incentive plan term sheet
                                                  (.2); revise draft of incentive plan and award
                                                  letter (2.9).
08/29/19 Andrew Polansky                     1.40 Correspond with B. Winger re Sales Incentive
                                                  Plan deck (.1); revise same (1.3).
08/29/19 Josh Sussberg, P.C.                 0.30 Correspond with K&E team re incentive plan.
08/29/19 W. Benjamin Winger                  4.80 Review, revise incentive plan materials,
                                                  including board materials (3.1); research,
                                                  analyze precedent, diligence materials re
                                                  same (.9); telephone conferences with M-III,
                                                  Company, J. Sussberg re same (.8).
08/30/19 Rebecca Blake Chaikin               0.60 Telephonically attend board meeting re
                                                  incentive plan (.4); correspond with K&E
                                                  team re same (.2).
08/30/19 Rohit Nafday                        2.10 Telephone conference with K&E team, board
                                                  of directors re incentive plan (.5); telephone
                                                  conference with Katzke & Morgenbesser re
                                                  sales incentive plan (.3); review and revise
                                                  sales incentive plan (1.3).
08/30/19 Josh Sussberg, P.C.                 0.20 Telephone conference with M. Katzke re
                                                  incentive plan.
08/30/19 W. Benjamin Winger                  2.60 Review, analyze incentive plan matters (1.2);
                                                  research, analyze diligence materials re same
                                                  (.5); telephone conferences with Company,
                                                  M-III re same (.4); participate in board
                                                  meeting re same (.5).
08/31/19 Rebecca Blake Chaikin               9.10 Review precedent re KEIP motions and
                                                  declarations (1.7); revise incentive plan
                                                  declaration (5.4); review materials re same
                                                  (1.3); review incentive plan document (.7).

Total                                       120.20




                                                     9
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 154 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 2, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018164
                                                                              Client Matter: 13699-16

In the Matter of Executory Contracts and Unexpired Leases




For legal services rendered through August 31, 2019
(see attached Description of Legal Services for detail)                                                       $ 24,145.00
Total legal services rendered                                                                                 $ 24,145.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm        Doc 534    Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 155 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018164
Barneys New York, Inc.                                          Matter Number:        13699-16
Executory Contracts and Unexpired Leases




                                       Summary of Hours Billed

Name                                                       Hours     Rate             Amount
Kevin Scott McClelland                                      8.50 920.00               7,820.00
Robert Orren                                                3.00 430.00               1,290.00
Kimberly Pageau                                             6.10 705.00               4,300.50
Madeleine C. Parish                                         6.30 805.00               5,071.50
Andrew Polansky                                             0.50 705.00                 352.50
Laura Saal                                                  1.00 430.00                 430.00
W. Benjamin Winger                                          4.30 1,135.00             4,880.50

TOTALS                                                      29.70                  $ 24,145.00




                                                   2
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 156 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:       1050018164
Barneys New York, Inc.                                          Matter Number:         13699-16
Executory Contracts and Unexpired Leases



                                     Description of Legal Services

Date     Name                               Hours Description
08/07/19 W. Benjamin Winger                  0.90 Review, analyze lessor matters (.4); research,
                                                  analyze diligence materials re same (.3);
                                                  conferences with Company, lessors counsel re
                                                  same (.2).
08/10/19 Madeleine C. Parish                 2.10 Review and analyze precedent re store closing
                                                  consultation agreements (2.0); correspond
                                                  with B. Winger re same (.1).
08/11/19 Madeleine C. Parish                 2.40 Review and analyze comments to store
                                                  closing motion (1.3); correspond with K&E
                                                  team re same (1.1).
08/12/19 Kimberly Pageau                     6.10 Research case law re 365(d)(3) and rent
                                                  matters (3.2); correspond with K&E team re
                                                  same (.6); further research case law re rent
                                                  matters (2.3).
08/13/19 Madeleine C. Parish                 1.80 Review comments and precedent re store
                                                  closing motion (1.5); correspond with B.
                                                  Winger re same (.3).
08/17/19 Kevin Scott McClelland              1.10 Review and revise contract procedures
                                                  motion.
08/20/19 Kevin Scott McClelland              0.70 Review and revise contract procedures motion
                                                  (.4); correspond with K&E team re same (.3).
08/20/19 Andrew Polansky                     0.50 Review, analyze executory contract motion.
08/20/19 W. Benjamin Winger                  1.40 Review, revise 365 procedures motion (.5);
                                                  research, analyze diligence materials,
                                                  precedent re same (.2); telephone conferences
                                                  with K. McClelland re same (.1); review,
                                                  revise schedule to lease rejection relief
                                                  requested (.2); telephone conferences with
                                                  landlord's counsel re same (.2); telephone
                                                  conferences with E. Kehoe re same (.2).
08/21/19 Kevin Scott McClelland              1.40 Review and revise contract procedures motion
                                                  (.8); correspond with K&E team re same (.6).
08/21/19 Robert Orren                        1.30 Correspond with A. Polansky re lease
                                                  rejection procedures precedent (.4); prepare
                                                  for filing of assumption and rejection
                                                  procedures motion (.4); file same (.3);
                                                  correspond with K. McClelland re same (.2).




                                                   3
        19-36300-cgm    Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36       Main Document
                                                 Pg 157 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:          1050018164
Barneys New York, Inc.                                          Matter Number:            13699-16
Executory Contracts and Unexpired Leases

Date     Name                               Hours Description
08/21/19 W. Benjamin Winger                  0.60 Review, revise motion re 365 procedures (.3);
                                                  telephone conferences with K. McClelland,
                                                  K&E team, DIP lenders re same (.2);
                                                  coordinate filing of same (.1).
08/21/19 W. Benjamin Winger                  0.40 Review, analyze rejection order matters (.2);
                                                  telephone conferences with landlords, K.
                                                  McClelland re same (.2).
08/23/19 Kevin Scott McClelland              1.00 Correspond with multiple parties re contract
                                                  issues (.7); analyze issues re same (.3).
08/23/19 Robert Orren                        1.50 Draft motion re lease matters (1.3);
                                                  correspond with A. Polansky re same (.2).
08/26/19 W. Benjamin Winger                  0.70 Review, analyze contract procedures matters
                                                  (.2); telephone conferences with K.
                                                  McClelland re same (.2); review, analyze
                                                  lease payment issues (.2); telephone
                                                  conferences with M-III re same (.1).
08/27/19 Kevin Scott McClelland              3.00 Review and revise contract procedures (.7);
                                                  correspond with K&E team re same (1.2);
                                                  correspond with K&E team re store closing
                                                  procedures (1.1).
08/28/19 Kevin Scott McClelland              1.30 Correspond with K&E team re store closing
                                                  procedures.
08/28/19 Robert Orren                        0.20 Correspond with M. Parish re notice of
                                                  additional lease rejection precedent.
08/28/19 Laura Saal                          1.00 Research precedent re notice of lease
                                                  rejection (.4); prepare notice of filing of lease
                                                  rejection (.4); correspond with M. Parish re
                                                  same (.2).
08/28/19 W. Benjamin Winger                  0.30 Review, analyze contract procedures matters
                                                  (.2); telephone conferences with K.
                                                  McClelland re same (.1).

Total                                        29.70




                                                     4
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 158 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 2, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018163
                                                                              Client Matter: 13699-17

In the Matter of Hearings




For legal services rendered through August 31, 2019
(see attached Description of Legal Services for detail)                                                      $ 119,408.50
Total legal services rendered                                                                                $ 119,408.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm        Doc 534    Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 159 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018163
Barneys New York, Inc.                                          Matter Number:        13699-17
Hearings




                                       Summary of Hours Billed

Name                                                       Hours        Rate          Amount
Ryan Besaw                                                   0.20     325.00             65.00
Yates French                                                10.70   1,120.00         11,984.00
Susan D. Golden                                              6.00   1,135.00          6,810.00
Gene S. Goldmintz                                            8.50     995.00          8,457.50
Chad J. Husnick, P.C.                                        9.70   1,515.00         14,695.50
Katie Kane                                                   0.60     265.00            159.00
Emily K.S. Kehoe                                            22.00     920.00         20,240.00
Hannah Kupsky                                                2.80     325.00            910.00
Kevin Scott McClelland                                       1.00     920.00            920.00
Casey James McGushin                                         1.20   1,025.00          1,230.00
Robert Orren                                                 7.40     430.00          3,182.00
Kimberly Pageau                                              1.70     705.00          1,198.50
Madeleine C. Parish                                          4.10     805.00          3,300.50
Leo Rosenberg                                               21.90     265.00          5,803.50
Laura Saal                                                  39.90     430.00         17,157.00
Daryl L. Steiger                                             3.10     920.00          2,852.00
Josh Sussberg, P.C.                                          2.00   1,565.00          3,130.00
Logan Taylor Wiggins                                         9.00     360.00          3,240.00
W. Benjamin Winger                                          12.40   1,135.00         14,074.00

TOTALS                                                     164.20                 $ 119,408.50




                                                   2
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36        Main Document
                                                 Pg 160 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:           1050018163
Barneys New York, Inc.                                          Matter Number:             13699-17
Hearings



                                     Description of Legal Services

Date     Name                               Hours Description
08/06/19 Yates French                        10.70 Prepare for and attend first day hearing (5.5);
                                                   prepare for and present witness at first day
                                                   hearing (5.2).
08/06/19 Susan D. Golden                      5.00 Prepare for first day hearing (4.5); correspond
                                                   with E. Kehoe re first day hearing talking
                                                   points (.5).
08/06/19 Gene S. Goldmintz                    7.50 Prepare for first day hearing, including
                                                   coordinate printing and logistics (5.0); attend
                                                   same (2.5).
08/06/19 Chad J. Husnick, P.C.                7.30 Prepare for first day hearing (4.6); attend first
                                                   day hearing (2.7).
08/06/19 Emily K.S. Kehoe                    12.50 Attend and participate in first day hearing
                                                   (4.0); draft, review, and revise talking points
                                                   re same (3.5); coordinate and correspond with
                                                   K&E team re same (1.0); review, revise first
                                                   day orders re record established at the hearing
                                                   (2.5); correspond with K&E team re same
                                                   (1.5).
08/06/19 Leo Rosenberg                        8.40 Prepare hearing binders for Judge Morris and
                                                   A. Leonhard (2.0); prepare materials for
                                                   Chapter 11 (5.0); prepare and deliver Debtor
                                                   in Possession and First Day Declaration
                                                   motions for Judge Morris and A. Leonhard
                                                   (1.0); prepare supplies for hearing (.4).
08/06/19 Leo Rosenberg                        2.50 Attend hearing re first day pleadings.
08/06/19 Daryl L. Steiger                     2.30 Telephonically attend first day hearing.
08/06/19 Logan Taylor Wiggins                 8.00 Prepare for First Day Hearing (6.0); attend
                                                   First Day Hearing (2.0).
08/06/19 W. Benjamin Winger                   5.40 Review, revise talking points re first day
                                                   hearing (1.2); prepare for same (1.3);
                                                   participate in same (2.9).
08/07/19 Emily K.S. Kehoe                     5.50 Review, revise interim orders (1.5);
                                                   correspond with G. Goldmintz, K&E team re
                                                   entry of same (1.0); correspond with
                                                   Chambers re entry of same (.5); draft, revise
                                                   notices of hearing (1.0); review, analyze
                                                   precedent re same (.5); correspond with K&E
                                                   team, Chambers re same (1.0).



                                                   3
     19-36300-cgm      Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                 Pg 161 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:         1050018163
Barneys New York, Inc.                                          Matter Number:           13699-17
Hearings

Date     Name                               Hours Description
08/07/19 Laura Saal                          8.60 Prepare draft shell of notice of hearing re DIP
                                                  motion (.7); review and revise same (.3);
                                                  prepare draft shell of notice of hearing re
                                                  utilities (.7); review and revise same (.3);
                                                  prepare draft shell of second day hearing
                                                  (1.1); review and revise same (.3); research re
                                                  notice of second day hearing (.4); correspond
                                                  with E. Kehoe re same (.2); prepare redlines
                                                  re notices of hearing (.7); prepare filing
                                                  versions of notices of hearing (.6); prepare for
                                                  and electronic filing of notice of hearing re
                                                  utilities (.7); coordinate service of same (.2);
                                                  prepare for and electronic filing of second day
                                                  hearing (.8); coordinate service of same (.2);
                                                  prepare for and electronic filing of DIP notice
                                                  of hearing (.8); coordinate service of same
                                                  (.2); correspond with G. Goldmintz re first
                                                  day transcript (.2); telephone conference with
                                                  Veritext re same (.2).
08/11/19 Hannah Kupsky                       2.00 Prepare agenda re August 14 hearing and
                                                  revise re same (.8); prepare notice re revised
                                                  order and revise re same (.2); correspond with
                                                  team and prepare for filings re same (1.0).
08/12/19 Laura Saal                          3.40 Review and revise August 14 hearing agenda
                                                  (.7); prepare filing version of same (.2);
                                                  prepare for and electronic filing of agenda
                                                  (2.3); prepare service of same (.2).
08/13/19 Laura Saal                          6.70 Review and revise agenda (.4); prepare
                                                  hearing binders for August 14 hearing (3.6);
                                                  prepare loose copies of all pleadings related to
                                                  the store closing motion (1.8); review and
                                                  organize same (.9).
08/14/19 Susan D. Golden                     1.00 Conference with L. Saal and M. Parish re DIP
                                                  hearing and logistics therefore.
08/14/19   Gene S. Goldmintz                 1.00 Attend hearing.
08/14/19   Chad J. Husnick, P.C.             1.60 Attend hearing re second interim DIP order.
08/14/19   Katie Kane                        0.60 Prepare for and attend hearing.
08/14/19   Casey James McGushin              1.20 Attend hearing on second interim DIP motion
                                                  and store closing motion.
08/14/19 Kimberly Pageau                     0.80 Prepare for and telephonically attend DIP and
                                                  store closing hearing.
08/14/19 Madeleine C. Parish                 4.10 Prepare for hearing re store closing (2.2);
                                                  attend hearing re store closing and DIP (1.9).


                                                   4
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                 Pg 162 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:         1050018163
Barneys New York, Inc.                                          Matter Number:           13699-17
Hearings

Date     Name                               Hours Description
08/14/19 Leo Rosenberg                        5.50 Prepare for hearing (4.5); attend hearing on
                                                   debtor in possession and store closing (1.0).
08/14/19 Laura Saal                          11.00 Coordinate conference room and printers for
                                                   August 14 hearing (1.); correspond with B.
                                                   Winger same (.3); review and revise hearing
                                                   agenda (.4); electronic filing of same (.3);
                                                   coordinate service of same (.2); prepare
                                                   additional copies of interim orders re DIP and
                                                   store closing and organize same (1.8); attend
                                                   hearing (3.4); prepare for and upload store
                                                   closing interim order for entry by chambers
                                                   (1.5); prepare for and upload second interim
                                                   DIP order for entry by chambers (2.1).
08/14/19 Daryl L. Steiger                     0.80 Attend debtor in possession and store closure
                                                   hearing.
08/14/19 Josh Sussberg, P.C.                  2.00 Attend hearing on final DIP and store closing
                                                   (1.0); coordinate re same (.5); correspond
                                                   with K&E team re sale process (.5).
08/14/19 W. Benjamin Winger                   3.80 Prepare for store closing, second interim DIP
                                                   hearing (1.7); review, revise materials re same
                                                   (.9); participate in same (.8); telephone
                                                   conferences with stakeholders re same (.4).
08/15/19 Laura Saal                           0.80 Prepare draft agenda for August 21 hearing.
08/20/19 Robert Orren                         3.20 Revise August 21 hearing agenda (.6); file
                                                   same (.2); prepare materials for hearing (2.4).
08/20/19 Leo Rosenberg                        1.80 Prepare materials for hearing.
08/21/19 Ryan Besaw                           0.20 Arrange telephonic appearances re August 21
                                                   and Sept. 4 hearings.
08/21/19 Chad J. Husnick, P.C.                0.80 Prepare for and attend hearing re bidding
                                                   procedures.
08/21/19 Emily K.S. Kehoe                     4.00 Prepare for hearing on utilities motion (2.0);
                                                   attend and present at same (1.5); correspond
                                                   with K&E team re preparation for same (.5).
08/21/19 Hannah Kupsky                        0.80 Assist with hearing preparation.
08/21/19 Kevin Scott McClelland               1.00 Prepare for bidding procedures hearing (.5);
                                                   attend bidding procedures hearing (.5).
08/21/19 Robert Orren                         4.20 Prepare materials for hearing (2.8); attend
                                                   same (1.4).
08/21/19 Kimberly Pageau                      0.90 Prepare for and telephonically attend utilities
                                                   hearing.
08/21/19 Leo Rosenberg                        1.20 Prepare materials for hearing.



                                                   5
        19-36300-cgm   Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 163 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:        1050018163
Barneys New York, Inc.                                          Matter Number:          13699-17
Hearings

Date     Name                               Hours Description
08/21/19 W. Benjamin Winger                  3.20 Prepare for hearing re bid procedures (1.1);
                                                  review, revise talking points re same (.6);
                                                  telephone conferences with DIP lenders,
                                                  Creditors' Committee, C. Husnick, K&E team
                                                  re same (.9); participate in hearing (.6).
08/27/19 Laura Saal                          1.90 Prepare agenda for second day hearing.
08/28/19 Laura Saal                          0.20 Correspond with L. Wiggins re September 4
                                                  hearing logistics.
08/29/19 Laura Saal                          0.60 Review and revise hearing agenda for
                                                  September 4.
08/29/19 Logan Taylor Wiggins                1.00 Plan and prepare logistics for DIP hearing.
08/30/19 Leo Rosenberg                       2.50 Prepare and organize materials for September
                                                  4 hearing.
08/30/19 Laura Saal                          6.70 Review and revise hearing agenda (.7);
                                                  prepare hearing binder re DIP pleadings (1.2);
                                                  prepare binder re store closing pleadings (.9);
                                                  prepare binder re uncontested pleadings (1.1);
                                                  prepare and organize loose copies of DIP
                                                  pleadings (.9); prepare and organize pleadings
                                                  re store closing (.8); prepare and organize
                                                  loose copies of contested pleadings (1.1).

Total                                       164.20




                                                     6
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 164 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 2, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018162
                                                                              Client Matter: 13699-18

In the Matter of Insurance and Surety Matters




For legal services rendered through August 31, 2019
(see attached Description of Legal Services for detail)                                                         $ 3,965.50
Total legal services rendered                                                                                   $ 3,965.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 165 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018162
Barneys New York, Inc.                                          Matter Number:        13699-18
Insurance and Surety Matters




                                       Summary of Hours Billed

Name                                                       Hours     Rate             Amount
Chad J. Husnick, P.C.                                       1.00 1,515.00             1,515.00
Emily K.S. Kehoe                                            0.60 920.00                 552.00
Kimberly Pageau                                             0.60 705.00                 423.00
W. Benjamin Winger                                          1.30 1,135.00             1,475.50

TOTALS                                                        3.50                  $ 3,965.50




                                                   2
        19-36300-cgm   Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 166 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:       1050018162
Barneys New York, Inc.                                          Matter Number:         13699-18
Insurance and Surety Matters



                                     Description of Legal Services

Date     Name                               Hours Description
08/08/19 W. Benjamin Winger                  0.30 Review, analyze insurance matter (.2);
                                                  telephone conferences with Company, M-III
                                                  re same (.1).
08/22/19 Emily K.S. Kehoe                    0.60 Correspond with C. Husnick re insurance
                                                  providers (.1); review, analyze materials re
                                                  same (.5).
08/22/19 W. Benjamin Winger                  0.40 Review, analyze insurance matters (.2);
                                                  telephone conferences with M-III, C. Husnick
                                                  re same (.2).
08/23/19 Chad J. Husnick, P.C.               1.00 Telephone conference with G. Fu, E. Kehoe,
                                                  B. Winger and F. Frantz re insurance
                                                  payments and budget questions.
08/27/19 Kimberly Pageau                     0.40 Review insurance motion and order.
08/28/19 Kimberly Pageau                     0.20 Revise final insurance order.
08/29/19 W. Benjamin Winger                  0.60 Review, analyze insurance order matters (.2);
                                                  conferences with Chubb re same (.2); review,
                                                  revise order re same (.2).

Total                                         3.50




                                                     3
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 167 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 2, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018161
                                                                              Client Matter: 13699-19

In the Matter of K&E Retention & Fee Applications




For legal services rendered through August 31, 2019
(see attached Description of Legal Services for detail)                                                      $ 113,829.00
Total legal services rendered                                                                                $ 113,829.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 168 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018161
Barneys New York, Inc.                                          Matter Number:        13699-19
K&E Retention & Fee Applications




                                       Summary of Hours Billed

Name                                                       Hours        Rate          Amount
Alli Beckett                                                 4.00     295.00          1,180.00
Michael Y. Chan                                              8.50     255.00          2,167.50
Susan D. Golden                                              3.30   1,135.00          3,745.50
Nitzan Halperin                                              5.60     705.00          3,948.00
Chad J. Husnick, P.C.                                        1.30   1,515.00          1,969.50
Katie Kane                                                   0.40     265.00            106.00
Emily K.S. Kehoe                                            62.50     920.00         57,500.00
Hannah Kupsky                                                0.10     325.00             32.50
Kevin Scott McClelland                                       7.10     920.00          6,532.00
Eric Nyberg                                                 13.00     255.00          3,315.00
Carrie Therese Oppenheim                                     0.50     430.00            215.00
Kimberly Pageau                                             37.90     705.00         26,719.50
Laura Saal                                                   6.00     430.00          2,580.00
Kenneth Sampson                                              2.50     380.00            950.00
Josh Sussberg, P.C.                                          0.60   1,565.00            939.00
W. Benjamin Winger                                           1.70   1,135.00          1,929.50

TOTALS                                                     155.00                 $ 113,829.00




                                                   2
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 169 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:        1050018161
Barneys New York, Inc.                                          Matter Number:          13699-19
K&E Retention & Fee Applications



                                     Description of Legal Services

Date     Name                               Hours Description
08/06/19 Alli Beckett                        4.00 Organize and review of disclosures relating to
                                                  all original creditors/entities.
08/07/19 Emily K.S. Kehoe                    2.00 Research, analyze precedent re retention
                                                  applications and filing of same (1.0); draft
                                                  findings re same (.5); correspond with G.
                                                  Goldmintz, K&E team re same (.5).
08/07/19 Laura Saal                          1.90 Prepare draft shell of K&E retention
                                                  application.
08/08/19 Kimberly Pageau                     1.10 Revise interested parties list for conflicts
                                                  review and noticing (.8); correspond with
                                                  K&E team and advisors re same (.3).
08/08/19 Kimberly Pageau                     0.80 Review and revise K&E retention materials.
08/08/19 Laura Saal                          1.10 Prepare draft shell re Interim Compensation
                                                  (.9); correspond with E. Kehoe re same (.2).
08/09/19 Michael Y. Chan                     1.50 Organize and prepare parties for conflicts
                                                  searching for creditors/entities (.5); analyze
                                                  disclosure of creditors/entities (.5); organize
                                                  and review of disclosures re creditors/entities
                                                  (.5).
08/09/19 Eric Nyberg                         3.00 Organize and prepare parties for conflicts
                                                  searching for creditors/entities (.5); research
                                                  parent Company for creditors/entities (1.0);
                                                  research parent Company for creditors/entities
                                                  (1.5).
08/12/19   Kimberly Pageau                   0.60 Review and revise K&E retention application.
08/12/19   Kimberly Pageau                   0.70 Update interested parties list.
08/13/19   Katie Kane                        0.40 Pull precedent re K&E retention applications.
08/13/19   Kimberly Pageau                   3.90 Review and analyze K&E retention
                                                  application precedent (.3); review and revise
                                                  K&E retention application (2.9); review and
                                                  revise other K&E retention materials (.3);
                                                  correspond with K&E team re same (.4).
08/14/19 Kimberly Pageau                     2.70 Review and analyze conflicts reports (1.4);
                                                  review and revise K&E retention application
                                                  (1.3).
08/15/19 Michael Y. Chan                     0.50 Organize and prepare parties for conflicts
                                                  searching for creditors/entities.



                                                   3
     19-36300-cgm      Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                 Pg 170 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:         1050018161
Barneys New York, Inc.                                          Matter Number:           13699-19
K&E Retention & Fee Applications

Date     Name                               Hours Description
08/15/19 Emily K.S. Kehoe                     5.00 Review, revise K&E retention application
                                                   (2.0); review, analyze conflict reports (2.5);
                                                   correspond with K. Pageau re same (.5).
08/15/19 Hannah Kupsky                        0.10 Pull precedent re K&E retention.
08/15/19 Eric Nyberg                          1.00 Research for creditors/entities (.5); analyze
                                                   disclosure of creditors/entities (.5)
08/15/19 Kimberly Pageau                      7.90 Review and analyze conflicts reports (4.9);
                                                   telephone conference and correspond with E.
                                                   Kehoe re same (1.9); revise K&E retention
                                                   application (1.1).
08/16/19 Michael Y. Chan                      3.50 Draft schedule 1 for K&E retention
                                                   declaration.
08/16/19 Emily K.S. Kehoe                    12.00 Review, revise K&E retention application
                                                   (4.0); correspond with K&E billing team, K.
                                                   Pageau re same (.5); review, analyze billing
                                                   materials, rates re same (1.0); review, analyze
                                                   conflict reports (4.0); draft findings re same
                                                   (2.5).
08/16/19 Eric Nyberg                          2.50 Search and pull engagement letters (1.5); draft
                                                   and send RFC correspondence (1.0).
08/16/19 Kimberly Pageau                      5.00 Review conflicts reports and engagement
                                                   letters for K&E retention application.
08/17/19 Kimberly Pageau                      2.10 Review conflicts reports and engagement
                                                   letters for K&E retention application.
08/18/19 Susan D. Golden                      1.10 Review and revise K&E retention application
                                                   (1.0); correspond with E. Kehoe and B.
                                                   Winger re same (.1).
08/18/19 Emily K.S. Kehoe                     3.00 Correspond with K&E team re conflicts
                                                   review process (.5); review, analyze conflicts
                                                   results (2.0); review, revise K&E retention
                                                   application re same (.5).
08/18/19 Kimberly Pageau                      3.20 Correspond with K&E team re K&E retention
                                                   application (.5); review K&E retention
                                                   application precedent (.4); review conflicts
                                                   reports and engagement letters (2.3).
08/19/19 Emily K.S. Kehoe                     3.50 Review, analyze conflict reports (2.0);
                                                   review, revise K&E retention application
                                                   (1.5).
08/19/19 Eric Nyberg                          0.50 Review K&E retention application.
08/19/19 Kimberly Pageau                      0.60 Correspond with K&E team re conflicts
                                                   specific disclosures.



                                                   4
     19-36300-cgm      Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                 Pg 171 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:         1050018161
Barneys New York, Inc.                                          Matter Number:           13699-19
K&E Retention & Fee Applications

Date     Name                               Hours Description
08/20/19 Susan D. Golden                     0.50 Review and revise Monthly/Interim
                                                  Compensation Motion (.3); correspond with
                                                  E. Kehoe with comments thereto (.2).
08/20/19 Emily K.S. Kehoe                    7.00 Review, analyze conflict reports (4.0);
                                                  review, revise K&E retention application
                                                  (2.5); correspond with K. Pageau, K&E team
                                                  re same (.5).
08/20/19 Kimberly Pageau                     0.70 Review and analyze conflicts reports re
                                                  specific disclosures (.3); correspond with
                                                  K&E team re same (.4).
08/21/19 Emily K.S. Kehoe                    6.00 Review conflict reports (3.5); draft findings re
                                                  same (2.0); correspond with K. Pageau re
                                                  same (.5).
08/23/19 Emily K.S. Kehoe                    5.00 Review, revise K&E retention application
                                                  (3.0); correspond with B. Winger, K&E team
                                                  re same (1.0); review conflict reports (1.0).
08/23/19 Eric Nyberg                         4.00 Organize and prepare parties for conflicts
                                                  searching for creditors/entities (1.0); research
                                                  for creditors/entities (1.0); analyze disclosure
                                                  of creditors/entities (2.0).
08/23/19 W. Benjamin Winger                  0.90 Review, revise K&E retention application
                                                  (.5); research, analyze diligence materials re
                                                  same (.2); telephone conferences with E.
                                                  Kehoe, K&E team re same (.2).
08/24/19 Nitzan Halperin                     4.50 Revise K&E retention application (3.9);
                                                  correspond with E. Kehoe and K&E team re
                                                  same (.6).
08/24/19 Emily K.S. Kehoe                    1.00 Correspond with N. Halperin re K&E
                                                  retention application (.5); review, analyze
                                                  revisions to same (.5).
08/24/19 Josh Sussberg, P.C.                 0.60 Review and revise K&E retention application.
08/25/19 Kevin Scott McClelland              3.80 Review and revise K&E retention materials.
08/26/19 Michael Y. Chan                     3.00 Draft schedules 1 & 2 for K&E retention
                                                  declaration.
08/26/19 Susan D. Golden                     1.00 Correspond with A. Yenamandra and E.
                                                  Kehoe re K&E retention application revisions
                                                  (.5); review C. Husnick revisions to K&E
                                                  retention application (.5).
08/26/19 Nitzan Halperin                     1.10 Correspond with E. Kehoe, K&E team re
                                                  K&E retention application (.9); revise same
                                                  (.2).



                                                   5
        19-36300-cgm   Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36       Main Document
                                                 Pg 172 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:          1050018161
Barneys New York, Inc.                                          Matter Number:            13699-19
K&E Retention & Fee Applications

Date     Name                               Hours Description
08/26/19 Chad J. Husnick, P.C.                0.90 Review and revise K&E retention application
                                                   (.8); correspond with B. Winger, E. Kehoe re
                                                   same (.1).
08/26/19 Emily K.S. Kehoe                     8.00 Review, revise K&E retention application
                                                   (3.0); correspond with K&E team re same
                                                   (2.0); review, analyze conflict reports (3.0).
08/26/19 Kevin Scott McClelland               2.60 Review and revise K&E retention materials.
08/26/19 Eric Nyberg                          2.00 Analyze disclosure of creditors/entities.
08/26/19 Carrie Therese Oppenheim             0.50 Review precedent re K&E retention
                                                   applications.
08/26/19 Kimberly Pageau                      8.10 Revise K&E retention materials (7.0);
                                                   correspond with K&E team re same (1.1).
08/26/19 Kenneth Sampson                      2.50 Organize and review disclosures re all
                                                   creditors/entities.
08/26/19 W. Benjamin Winger                   0.40 Review, analyze K&E retention matters (.2);
                                                   telephone conferences with E. Kehoe, K&E
                                                   team re same (.2).
08/27/19 Susan D. Golden                      0.70 Telephone conferences with E. Kehoe re
                                                   comments to K&E retention application (.3);
                                                   review K&E retention application (.4).
08/27/19 Chad J. Husnick, P.C.                0.40 Review and revise K&E retention application.
08/27/19 Emily K.S. Kehoe                    10.00 Review, revise K&E retention application
                                                   (3.5); correspond with C. Husnick, K&E team
                                                   re same (2.0); review, analyze conflict reports
                                                   re same (2.5); prepare same for filing (2.0).
08/27/19 Kevin Scott McClelland               0.70 Correspond with K&E team re retention
                                                   application.
08/27/19 Kimberly Pageau                      0.50 Review and reviseK&E retention materials.
08/27/19 Laura Saal                           2.70 Research precedent re K&E retention
                                                   applications and billing rates (.9); prepare for
                                                   and assist K. Kane with filing K&E retention
                                                   application (.9); prepare for and assist K.
                                                   Kane with filing of Interim Comp Motion
                                                   (.9).
08/27/19 W. Benjamin Winger                   0.40 Review, analyze K&E retention matters (.2);
                                                   telephone conferences with E. Kehoe, K&E
                                                   team re same (.2).
08/28/19 Laura Saal                           0.30 Correspond with S. Golden re retention
                                                   matters.

Total                                       155.00


                                                     6
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 173 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 2, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018160
                                                                              Client Matter: 13699-20

In the Matter of Non-K&E Retention & Fee Applications




For legal services rendered through August 31, 2019
(see attached Description of Legal Services for detail)                                                       $ 46,587.50
Total legal services rendered                                                                                 $ 46,587.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm        Doc 534    Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 174 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018160
Barneys New York, Inc.                                          Matter Number:        13699-20
Non-K&E Retention & Fee Applications




                                       Summary of Hours Billed

Name                                                       Hours      Rate            Amount
Ryan Besaw                                                   1.00 325.00                325.00
Susan D. Golden                                              9.60 1,135.00           10,896.00
Nitzan Halperin                                              0.40 705.00                282.00
Katie Kane                                                   9.80 265.00              2,597.00
Emily K.S. Kehoe                                             8.20 920.00              7,544.00
Hannah Kupsky                                                0.10 325.00                 32.50
Kevin Scott McClelland                                       5.40 920.00              4,968.00
Robert Orren                                                 2.90 430.00              1,247.00
Kimberly Pageau                                             11.80 705.00              8,319.00
Madeleine C. Parish                                          5.90 805.00              4,749.50
Laura Saal                                                   8.30 430.00              3,569.00
Josh Sussberg, P.C.                                          0.30 1,565.00              469.50
W. Benjamin Winger                                           1.40 1,135.00            1,589.00

TOTALS                                                      65.10                  $ 46,587.50




                                                   2
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 175 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:       1050018160
Barneys New York, Inc.                                          Matter Number:         13699-20
Non-K&E Retention & Fee Applications



                                     Description of Legal Services

Date     Name                               Hours Description
08/08/19 Emily K.S. Kehoe                    0.50 Correspond with G. Goldmintz, K&E team re
                                                  retention applications (.5).
08/08/19 Laura Saal                          1.10 Prepare draft shell of OCP motion (.9);
                                                  correspond with E. Kehoe re same (.2).
08/12/19 Katie Kane                          2.90 Draft various retention application shells.
08/12/19 Emily K.S. Kehoe                    6.00 Review, revise interim compensation motion
                                                  (1.5); research, analyze precedent re same
                                                  (1.5); correspond with G. Goldmintz, S.
                                                  Golden re same (.5); review, revise ordinary
                                                  course professionals motion (1.0); correspond
                                                  with K&E, M-III, and Company re same (.5);
                                                  research, analyze precedent re same (1.0).
08/12/19 Kimberly Pageau                     0.50 Review and revise Stretto 327 retention
                                                  application.
08/12/19 Laura Saal                          2.80 Prepare draft retention application for PwC
                                                  (1.9); correspond with E. Kehoe re same (.2);
                                                  research re precedent for OCP motions (.4);
                                                  correspond with E. Kehoe re M-III and Katten
                                                  retention applications (.3).
08/13/19 Hannah Kupsky                       0.10 Correspond with M. Parish re PWC retention
                                                  application.
08/13/19 Kimberly Pageau                     3.70 Review and revise Stretto 327 retention
                                                  application.
08/14/19 Kimberly Pageau                     0.30 Review and revise Stretto 327 retention
                                                  application.
08/16/19 Ryan Besaw                          0.40 Research restructuring advisor retention
                                                  application precedent (.3); correspond with
                                                  K&E team re same (.1).
08/16/19 Susan D. Golden                     2.60 Review and revise Stretto's 327(a) retention
                                                  application (.4); correspond with K. Pageau
                                                  with comments to same (.1); review and
                                                  revise M-III retention application (1.1); and
                                                  correspond with M. parish and B. Winger re
                                                  same (.2); review and revise Houlihan Lokey
                                                  retention application (.7); correspond with M.
                                                  Parish and B. Winger re same (.1).
08/16/19 Madeleine C. Parish                 5.90 Review and draft M-III and Houlihan Lokey
                                                  retention applications.



                                                   3
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                 Pg 176 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:        1050018160
Barneys New York, Inc.                                          Matter Number:          13699-20
Non-K&E Retention & Fee Applications

Date     Name                               Hours Description
08/17/19 Ryan Besaw                          0.30 Research restructuring advisor retention
                                                  application precedent.
08/18/19 Susan D. Golden                     1.00 Review and revise Houlihan Lokey retention
                                                  application (.4); correspond with M. Parish
                                                  and B. Winger re same (.1); review and make
                                                  final revisions on M-III application (.4);
                                                  correspond with M. Parish and B. Winger re
                                                  same (.1).
08/20/19 Susan D. Golden                     1.00 Telephone conference with M-III team re
                                                  comments to retention application (.5);
                                                  telephone conference with M. Parish re same
                                                  (.3); correspond with J. Sussberg re same (.2).
08/20/19 Josh Sussberg, P.C.                 0.30 Correspond with K&E team re M-III
                                                  retention.
08/20/19 W. Benjamin Winger                  0.80 Review, revise ordinary course professionals
                                                  motion (.4); research, analyze diligence
                                                  materials, precedent re same (.2); telephone
                                                  conferences with E. Kehoe, K&E team re
                                                  same (.2).
08/21/19 Robert Orren                        1.20 Prepare for filing of ordinary course
                                                  professionals motion (.6); file same (.4);
                                                  correspond with K&E team re same (.2).
08/21/19 W. Benjamin Winger                  0.60 Review, revise ordinary course professionals
                                                  motion (.2); telephone conferences with E.
                                                  Kehoe re same (.2); review, analyze diligence
                                                  materials re same (.1); coordinate filing of
                                                  same (.1).
08/23/19 Susan D. Golden                     1.00 Review revised Houlihan Lokey retention
                                                  application (.7); correspond with M. Parish
                                                  with comments to same (.3).
08/23/19 Kevin Scott McClelland              0.60 Review and revise Houlihan Lokey
                                                  application.
08/26/19 Ryan Besaw                          0.30 Research chief restructuring officer retention
                                                  application precedent.
08/26/19 Susan D. Golden                     1.30 Correspond with M. Parish re M-III retention
                                                  application revisions (.5); review revised
                                                  order (.3); review and revise interim
                                                  compensation application (.5).
08/26/19 Emily K.S. Kehoe                    0.50 Correspond with K&E team re Katten
                                                  retention application (.2); correspond with
                                                  Katten, Company re same (.3).




                                                   4
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36       Main Document
                                                 Pg 177 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:          1050018160
Barneys New York, Inc.                                          Matter Number:            13699-20
Non-K&E Retention & Fee Applications

Date     Name                               Hours Description
08/26/19 Robert Orren                        1.70 Draft notices of presentment for M-III and
                                                  Houlihan Lokey retention applications (.8);
                                                  revise applications (.6); correspond with M.
                                                  Parish re same (.3).
08/26/19 Kimberly Pageau                     0.70 Review and revise Stretto retention
                                                  application (.5); correspond with K&E team
                                                  re same (.2).
08/27/19 Susan D. Golden                     1.70 Review and revise M-III Engagement Letter
                                                  (.3); correspond with M. Parish and M-III
                                                  team re same (.2); review and sign off on
                                                  Interim Compensation Application (.3);
                                                  review and revise Stretto retention application
                                                  and sign off (.4); review and revise Houlihan
                                                  Lokey retention application and call with E.
                                                  Kehoe re same (.5).
08/27/19 Katie Kane                          6.90 Prepare notice of filing (.4); prepare for filing
                                                  and file the interim compensation motion and
                                                  various retention applications (6.5).
08/27/19 Emily K.S. Kehoe                    1.20 Correspond with Katten re retention
                                                  application (.2); correspond with M-III team,
                                                  K&E team re retention application (1.0).
08/27/19 Kevin Scott McClelland              3.90 Review and revise retention applications
                                                  (1.8); correspond with K&E team re same
                                                  (2.1).
08/27/19 Kimberly Pageau                     3.50 Review and revise Stretto, Houlihan Lokey
                                                  retention applications (1.4); prepare same for
                                                  filing (.3); correspond with K&E team and
                                                  Houlihan Lokey, M-III teams re same in
                                                  preparation for filing (1.8).
08/27/19 Laura Saal                          2.80 Correspond with M. Parish re retention
                                                  applications (.3); correspond with K. Kane re
                                                  same (.3); review and revise notices of
                                                  hearing for MII and Houlihan Lokey (.5);
                                                  prepare for and assist K. Kane with filing of
                                                  Stretto retention application (.8); assist K.
                                                  Kane with filing Houlihan Lokey retention
                                                  application (.9).
08/28/19 Kevin Scott McClelland              0.90 Review and revise M-III application (.4);
                                                  correspond with K&E team re same (.5).
08/28/19 Kimberly Pageau                     3.10 Research and analyze precedent chief
                                                  restructuring officer engagement letter fees
                                                  (2.9); correspond with K&E team re same
                                                  (.2).


                                                   5
        19-36300-cgm   Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                 Pg 178 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:        1050018160
Barneys New York, Inc.                                          Matter Number:          13699-20
Non-K&E Retention & Fee Applications

Date     Name                               Hours Description
08/30/19 Susan D. Golden                     1.00 Revise M-III retention application (.7);
                                                  correspond with M. Parish, K. McClelland,
                                                  and C. Garner of M-III re same (.3).
08/30/19 Nitzan Halperin                     0.40 Revise final OCP order (.2); correspond with
                                                  UCC and K&E team re cash management
                                                  order (.2).
08/30/19 Laura Saal                          1.60 Revise M-III retention application (.4);
                                                  correspond with M. Parish re same (.3);
                                                  prepare filing versions of M-III retention
                                                  application (.4); electronic filing of M-III
                                                  retention application (.3); coordinate service
                                                  of same (.2).

Total                                        65.10




                                                     6
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 179 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 2, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018159
                                                                              Client Matter: 13699-21

In the Matter of SOFAs and Schedules




For legal services rendered through August 31, 2019
(see attached Description of Legal Services for detail)                                                       $ 16,842.50
Total legal services rendered                                                                                 $ 16,842.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 180 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018159
Barneys New York, Inc.                                          Matter Number:        13699-21
SOFAs and Schedules




                                       Summary of Hours Billed

Name                                                       Hours      Rate            Amount
Rebecca Blake Chaikin                                        4.60 1,045.00            4,807.00
Nitzan Halperin                                             13.30 705.00              9,376.50
Emily K.S. Kehoe                                             1.00 920.00                920.00
Michele Manzo                                                1.20 265.00                318.00
Kimberly Pageau                                              0.70 705.00                493.50
Leo Rosenberg                                                3.50 265.00                927.50

TOTALS                                                      24.30                  $ 16,842.50




                                                   2
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                 Pg 181 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:         1050018159
Barneys New York, Inc.                                          Matter Number:           13699-21
SOFAs and Schedules



                                     Description of Legal Services

Date     Name                               Hours Description
08/16/19 Rebecca Blake Chaikin               1.00 Office conference with N. Halperin re
                                                  schedules and statements filing timeline (.5);
                                                  telephone conferences with C. Good, B.
                                                  Winger re same (.5).
08/16/19 Nitzan Halperin                     0.90 Office conference with R. Chaikin re
                                                  schedules and statements (.4); correspond
                                                  with S. Golden and K&E team re precedents
                                                  of same (.2); research re timeline for same
                                                  (.3).
08/16/19 Michele Manzo                       1.10 Search and distribute precedent schedules and
                                                  statements of financial affairs.
08/19/19 Rebecca Blake Chaikin               1.80 Office conferences with K. Pageau and N.
                                                  Halperin re schedules and statements and
                                                  timeline for same and bar dates (.7);
                                                  correspond with M-III and Stretto re same
                                                  (.3); analyze timeline (.5); telephone
                                                  conference with B. Winger re same (.1);
                                                  telephone conference with Stretto re same
                                                  (.2).
08/19/19 Nitzan Halperin                     1.00 Review, analyze SDNY Guidelines re Bar
                                                  Dates (.3); office conference with R. Chaikin
                                                  and K. Pageau re timeline for filing SOFA
                                                  and Schedules (.2); draft timeline (.5).
08/20/19 Rebecca Blake Chaikin               0.50 Telephone conference with Stretto and M-III
                                                  re schedules and statements (.3); correspond
                                                  with Stretto and M-III re same (.2).
08/20/19 Nitzan Halperin                     0.80 Review, analyze SoFA and schedules
                                                  precedents.
08/21/19 Nitzan Halperin                     6.60 Revise Bar Date Motion (3.8); revise proof of
                                                  claim form (.5); prepare Bar Date Motion for
                                                  filing (1.8); telephone conference with Stretto,
                                                  M-III re SOFA and Schedules (.5).
08/21/19 Emily K.S. Kehoe                    1.00 Telephone conference with K&E team, M-III
                                                  team, Company re preparation of schedules
                                                  and statements.
08/21/19 Michele Manzo                       0.10 Search and distribute precedent schedules and
                                                  statements of financial affairs.
08/22/19 Rebecca Blake Chaikin               0.30 Prepare for and attend office conference with
                                                  N. Halperin re questions re Schedules and
                                                  Statements.

                                                   3
        19-36300-cgm   Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 182 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:       1050018159
Barneys New York, Inc.                                          Matter Number:         13699-21
SOFAs and Schedules

Date     Name                               Hours Description
08/22/19 Nitzan Halperin                     0.20 Office conference with R. Chaikin re SOFA
                                                  and schedules issues.
08/22/19 Leo Rosenberg                       2.30 Analyze precedent on the retail industry's
                                                  submitted Statement of Financial Affairs.
08/23/19 Rebecca Blake Chaikin               0.30 Correspond with Stretto, K&E team re data
                                                  for schedules and statements and global notes.
08/23/19 Nitzan Halperin                     0.90 Review analyze precedents re SOFA &
                                                  Schedules.
08/23/19 Leo Rosenberg                       1.00 Analyze precedent on the retail industry's
                                                  submitted Statement of Financial Affairs.
08/30/19 Rebecca Blake Chaikin               0.70 Telephone conference with Company, Stretto,
                                                  M-III re initial data.
08/30/19 Nitzan Halperin                     1.00 Draft SOFA and Schedules (.3); telephone
                                                  conference re SOFA and Schedules (.7).
08/30/19 Kimberly Pageau                     0.70 Telephone conference with Stretto and K&E
                                                  team re schedules and statements.
08/30/19 Leo Rosenberg                       0.20 Pull precedent schedules and statement of
                                                  financial affairs.
08/31/19 Nitzan Halperin                     1.90 Review analyze precedents re SOFA and
                                                  Schedules (1.3); draft global notes re same
                                                  (.6).

Total                                        24.30




                                                     4
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 183 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 2, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018158
                                                                              Client Matter: 13699-22

In the Matter of Tax Issues




For legal services rendered through August 31, 2019
(see attached Description of Legal Services for detail)                                                         $ 5,298.00
Total legal services rendered                                                                                   $ 5,298.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 184 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018158
Barneys New York, Inc.                                          Matter Number:        13699-22
Tax Issues




                                       Summary of Hours Billed

Name                                                       Hours     Rate             Amount
Nitzan Halperin                                             0.80 705.00                 564.00
Paul Stephens Hendrickson                                   0.80 940.00                 752.00
Kimberly Pageau                                             2.00 705.00               1,410.00
Anthony Vincenzo Sexton                                     1.50 1,185.00             1,777.50
W. Benjamin Winger                                          0.70 1,135.00               794.50

TOTALS                                                        5.80                  $ 5,298.00




                                                   2
        19-36300-cgm   Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 185 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:        1050018158
Barneys New York, Inc.                                          Matter Number:          13699-22
Tax Issues



                                     Description of Legal Services

Date     Name                               Hours Description
08/07/19 Anthony Vincenzo Sexton             0.20 Correspond with K&E team, Company, and
                                                  PwC re tax analysis issues.
08/13/19 Anthony Vincenzo Sexton             0.30 Review and revise credit agreement (.2),
                                                  correspond with K&E team re same (.1).
08/14/19 Kimberly Pageau                     0.20 Review tax order in response to inquiry.
08/21/19 Kimberly Pageau                     1.80 Review tax order (.3); research case law on
                                                  penalties under bankruptcy code section 507
                                                  (1.5).
08/26/19 W. Benjamin Winger                  0.30 Review, analyze tax matters (.2); telephone
                                                  conferences with M-III, taxing authority re
                                                  same (.1).
08/27/19 Anthony Vincenzo Sexton             0.40 Review and analyze potential tax
                                                  consequences of sale transaction.
08/28/19 Nitzan Halperin                     0.80 Revise Final NOL Order.
08/28/19 Paul Stephens Hendrickson           0.10 Correspond with K&E team re workstreams
                                                  re tax attributes/basis.
08/29/19 Paul Stephens Hendrickson           0.70 Telephone conference with Company and
                                                  accountants re tax attributes, tax basis, etc.
                                                  (.4); prepare spreadsheet to compile from
                                                  various correspondence and documents
                                                  information relevant to our tax analyses (.3).
08/29/19 Anthony Vincenzo Sexton             0.60 Telephone conference with Company and
                                                  PwC re tax modeling issues (.4); review
                                                  materials re same (.2).
08/29/19 W. Benjamin Winger                  0.40 Review, analyze tax matters (.2); conferences
                                                  with stakeholders, M-III re same (.2).

Total                                         5.80




                                                     3
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 186 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 2, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018157
                                                                              Client Matter: 13699-23

In the Matter of Travel




For legal services rendered through August 31, 2019
(see attached Description of Legal Services for detail)                                                       $ 45,475.00
Total legal services rendered                                                                                 $ 45,475.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm        Doc 534    Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 187 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018157
Barneys New York, Inc.                                          Matter Number:        13699-23
Travel




                                       Summary of Hours Billed

Name                                                       Hours        Rate          Amount
Yates French                                                 8.00   1,120.00          8,960.00
Gene S. Goldmintz                                            2.50     995.00          2,487.50
Richard U. S. Howell                                         2.80   1,160.00          3,248.00
Chad J. Husnick, P.C.                                        7.40   1,515.00         11,211.00
Katie Kane                                                   2.50     265.00            662.50
Kevin Scott McClelland                                       4.10     920.00          3,772.00
Casey James McGushin                                         2.80   1,025.00          2,870.00
Leo Rosenberg                                                2.60     265.00            689.00
Josh Sussberg, P.C.                                          2.40   1,565.00          3,756.00
Logan Taylor Wiggins                                        11.00     360.00          3,960.00
W. Benjamin Winger                                           3.40   1,135.00          3,859.00

TOTALS                                                      49.50                  $ 45,475.00




                                                   2
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                 Pg 188 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:         1050018157
Barneys New York, Inc.                                          Matter Number:           13699-23
Travel



                                     Description of Legal Services

Date     Name                               Hours Description
08/06/19 Yates French                        1.00 Travel to and from Poughkeepsie, NY to New
                                                  York, NY for first day hearing (billed at half-
                                                  time).
08/06/19 Gene S. Goldmintz                   2.50 Travel to and from Poughkeepsie, NY to New
                                                  York, NY for first day hearing (billed at half-
                                                  time).
08/06/19 Katie Kane                          2.00 Travel from Poughkeepsie, NY to New York,
                                                  NY re hearing (billed at half-time).
08/06/19 Leo Rosenberg                       1.80 Travel from New York, NY to Poughkeepsie,
                                                  NY for the first day hearing (billed at half-
                                                  time).
08/06/19 Josh Sussberg, P.C.                 2.40 Travel from New York, NY to Poughkeepsie,
                                                  NY re hearing (billed at half-time).
08/06/19 Logan Taylor Wiggins                2.00 Travel from Chicago, IL to Poughkeepsie,
                                                  NY for the first day hearing (billed at half-
                                                  time).
08/06/19 W. Benjamin Winger                  1.20 Travel from Poughkeepsie, NY to Chicago,
                                                  IL re first day hearing (billed at half-time).
08/07/19 Logan Taylor Wiggins                3.00 Travel from Poughkeepsie, NY to Chicago,
                                                  IL re first day hearing (billed at half-time).
08/08/19 Chad J. Husnick, P.C.               1.20 Travel from New York, NY to Chicago, IL re
                                                  return from first day hearing (billed at half-
                                                  time).
08/09/19 Yates French                        2.50 Travel from New York, NY to Chicago, IL re
                                                  first day hearing (billed at half-time).
08/13/19 Casey James McGushin                1.30 Travel from Chicago, IL to New York, NY
                                                  for second interim DIP hearing (billed at half-
                                                  time).
08/14/19 Chad J. Husnick, P.C.               2.80 Travel from Chicago, IL to New York, NY re
                                                  hearing (1.0) (billed at half-time); travel from
                                                  New York, NY to Chicago, IL re same (1.8)
                                                  (billed at half-time).
08/14/19 Katie Kane                          0.50 Travel from New York, NY (office) to
                                                  Bowling Green courthouse re hearing (billed
                                                  at half-time).
08/14/19 Casey James McGushin                1.50 Travel from New York, NY to Chicago, IL re
                                                  hearing on interim DIP motion and store
                                                  closing motion (billed at half-time).


                                                   3
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 189 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:        1050018157
Barneys New York, Inc.                                          Matter Number:          13699-23
Travel

Date     Name                               Hours Description
08/14/19 Leo Rosenberg                       0.80 Travel from New York, NY (office) to
                                                  Bowling Green courthouse re hearing (billed
                                                  at half-time)
08/14/19 W. Benjamin Winger                  0.60 Travel from Chicago, IL to New York, NY re
                                                  second interim DIP and store closing hearing
                                                  (billed at half-time).
08/15/19 W. Benjamin Winger                  0.90 Travel from New York, NY to Chicago, IL re
                                                  second interim DIP hearing, store closing, and
                                                  Creditors' Committee formation (billed at
                                                  half-time).
08/20/19 Kevin Scott McClelland              1.80 Travel from Chicago, IL to New York, NY
                                                  for bidding procedures hearing (billed at half-
                                                  time).
08/20/19 W. Benjamin Winger                  0.70 Travel from Chicago, IL to New York, NY re
                                                  bidding procedures hearing (billed at half-
                                                  time).
08/21/19 Chad J. Husnick, P.C.               1.70 Travel from Chicago, IL to New York, NY re
                                                  bidding procedures hearing (billed at half-
                                                  time).
08/21/19 Kevin Scott McClelland              1.70 Travel from New York, NY to Chicago, IL re
                                                  bidding procedures hearing (billed at half-
                                                  time).
08/21/19 Kevin Scott McClelland              0.60 Travel from New York, NY (office) to
                                                  Bowling Green courthouse re hearing (billed
                                                  at half-time)
08/22/19 Chad J. Husnick, P.C.               1.70 Travel from New York, NY to Chicago, IL re
                                                  bidding procedures hearing (billed at half-
                                                  time).
08/25/19 Yates French                        3.00 Travel from Chicago, IL to New York, NY re
                                                  deposition (billed at half-time).
08/25/19 Logan Taylor Wiggins                3.00 Travel from Chicago, IL to New York, NY re
                                                  deposition preparation (billed at half-time).
08/27/19 Richard U. S. Howell                1.50 Travel from Chicago, IL to New York, NY to
                                                  prepare for depositions in contested DIP
                                                  hearing (billed at half-time).
08/29/19 Yates French                        1.50 Travel from New York, NY to Chicago, IL re
                                                  depositions (billed at half-time).
08/29/19 Richard U. S. Howell                1.30 Travel from New York, NY to Chicago, IL re
                                                  following depositions (billed at half-time).




                                                   4
        19-36300-cgm   Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 190 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:       1050018157
Barneys New York, Inc.                                          Matter Number:         13699-23
Travel

Date     Name                               Hours Description
08/29/19 Logan Taylor Wiggins                3.00 Travel from New York, NY to Chicago, IL re
                                                  deposition preparation (billed at half-time).

Total                                        49.50




                                                     5
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 191 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 2, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018156
                                                                              Client Matter: 13699-24

In the Matter of U.S. Trustee Issues




For legal services rendered through August 31, 2019
(see attached Description of Legal Services for detail)                                                         $ 5,587.00
Total legal services rendered                                                                                   $ 5,587.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 192 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018156
Barneys New York, Inc.                                          Matter Number:        13699-24
U.S. Trustee Issues




                                       Summary of Hours Billed

Name                                                       Hours     Rate             Amount
Rebecca Blake Chaikin                                       0.60 1,045.00               627.00
Susan D. Golden                                             2.20 1,135.00             2,497.00
Nitzan Halperin                                             0.70 705.00                 493.50
Chad J. Husnick, P.C.                                       1.30 1,515.00             1,969.50

TOTALS                                                        4.80                  $ 5,587.00




                                                   2
        19-36300-cgm   Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 193 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:       1050018156
Barneys New York, Inc.                                          Matter Number:         13699-24
U.S. Trustee Issues



                                     Description of Legal Services

Date     Name                               Hours Description
08/06/19 Susan D. Golden                     0.50 Correspond and telephone conference with A.
                                                  Leonhard re first day motions.
08/06/19 Susan D. Golden                     0.50 Correspond and participate in telephone
                                                  conference with A. Leonhard re U.S. Trustee
                                                  concerns with proposed DIP.
08/06/19 Chad J. Husnick, P.C.               1.30 Prepare for and attend conferences with A.
                                                  Leonhard, B. Harrington re chapter 11 filing
                                                  and first day hearing.
08/13/19 Rebecca Blake Chaikin               0.10 Correspond with S. Golden re anticipated
                                                  objection from U.S. Trustee to creditor matrix
                                                  motion.
08/14/19 Rebecca Blake Chaikin               0.50 Correspond with S. Golden re anticipated
                                                  objection to creditor matrix motion (.2);
                                                  develop counterarguments re same (.3).
08/27/19 Nitzan Halperin                     0.70 Compile final orders for the U.S. Trustee.
08/29/19 Susan D. Golden                     0.20 Telephone conference with A. Leonhard re
                                                  initial debtor interview scheduling (.1);
                                                  correspond with C. Husnick re same (.1).
08/30/19 Susan D. Golden                     1.00 Review and analyze U.S. Trustee objections
                                                  to DIP and Consultant Agreement.

Total                                         4.80




                                                     3
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 194 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 2, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018155
                                                                              Client Matter: 13699-25

In the Matter of Utilities




For legal services rendered through August 31, 2019
(see attached Description of Legal Services for detail)                                                       $ 20,210.00
Total legal services rendered                                                                                 $ 20,210.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 195 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018155
Barneys New York, Inc.                                          Matter Number:        13699-25
Utilities




                                       Summary of Hours Billed

Name                                                       Hours      Rate            Amount
Susan D. Golden                                              0.50 1,135.00              567.50
Emily K.S. Kehoe                                            16.50 920.00             15,180.00
Robert Orren                                                 2.30 430.00                989.00
Kimberly Pageau                                              3.80 705.00              2,679.00
W. Benjamin Winger                                           0.70 1,135.00              794.50

TOTALS                                                      23.80                  $ 20,210.00




                                                   2
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                 Pg 196 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:         1050018155
Barneys New York, Inc.                                          Matter Number:           13699-25
Utilities



                                     Description of Legal Services

Date     Name                               Hours Description
08/13/19 Kimberly Pageau                     0.40 Correspond with utility company re Debtor
                                                  accounts.
08/14/19 Kimberly Pageau                     0.30 Correspond with utility company re San
                                                  Francisco store accounts.
08/15/19 Emily K.S. Kehoe                    1.50 Telephone conference with internet provider
                                                  re service (.5); correspond with Company,
                                                  K&E team re same (1.0).
08/19/19 Susan D. Golden                     0.50 Meet with E. Kehoe re noticing and revisions
                                                  of Utilities Motion.
08/19/19 Emily K.S. Kehoe                    6.00 Correspond with B. Winger, K&E team re
                                                  additional utility providers (1.0); review,
                                                  analyze materials re same (2.0); correspond
                                                  with Company re same (1.5); review, revise
                                                  notice re same (1.0); review precedent re
                                                  same (.5).
08/19/19 Kimberly Pageau                     3.10 Prepare notice for supplemental utilities
                                                  exhibit (1.3); review precedent re same (.9);
                                                  correspond with K&E team re same (.9).
08/19/19 W. Benjamin Winger                  0.70 Review, analyze utilities matters (.3);
                                                  conferences with E. Kehoe re same (.2);
                                                  research diligence materials re same (.2).
08/20/19 Emily K.S. Kehoe                    5.50 Correspond with K. Pageau, K&E team re
                                                  utilities motion and providers (.5); review,
                                                  analyze materials re same (1.5); correspond
                                                  with Company, M-III team re same (1.0);
                                                  draft revised notice and schedule for same
                                                  (1.0); prepare talking points for hearing on
                                                  same (1.5).
08/20/19 Robert Orren                        2.00 Prepare filing of Notice of Filing of Amended
                                                  Rejection Schedule (1.4); file same (.3);
                                                  correspond with E. Kehoe and Stretto re
                                                  service of same (.3).
08/21/19 Emily K.S. Kehoe                    1.00 Correspond with Company, M-III team re
                                                  utility providers (.7); review materials re same
                                                  (.3).
08/21/19 Robert Orren                        0.30 Prepare utilities order for submission to
                                                  chambers (.2); correspond with E. Kehoe re
                                                  same (.1).



                                                   3
        19-36300-cgm   Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 197 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018155
Barneys New York, Inc.                                          Matter Number:        13699-25
Utilities

Date     Name                               Hours Description
08/22/19 Emily K.S. Kehoe                    1.00 Correspond with Company, M-III team re
                                                  utility providers.
08/26/19 Emily K.S. Kehoe                    1.50 Telephone conferences with Company, M-III
                                                  team re utility providers (1.0); review,
                                                  analyze materials re same (.5).

Total                                        23.80




                                                     4
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 198 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 14, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018629
                                                                              Client Matter: 13699-4

In the Matter of Adversary Proceedings & Contested Matter




For legal services rendered through September 30, 2019
(see attached Description of Legal Services for detail)                                                      $ 111,355.50
Total legal services rendered                                                                                $ 111,355.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm        Doc 534    Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 199 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018629
Barneys New York, Inc.                                         Matter Number:         13699-4
Adversary Proceedings & Contested Matter




                                      Summary of Hours Billed

Name                                                       Hours        Rate         Amount
Toni M. Anderson                                             0.40     380.00           152.00
Yates French                                                52.00   1,120.00        58,240.00
Pratik K. Ghosh                                              6.70     795.00         5,326.50
Richard U. S. Howell                                         9.10   1,160.00        10,556.00
Alec Klimowicz                                               1.20     265.00           318.00
Kevin Scott McClelland                                       3.20     920.00         2,944.00
Amanda Mitchell                                              0.60     360.00           216.00
Josh Sussberg, P.C.                                          0.40   1,565.00           626.00
Logan Taylor Wiggins                                         9.00     360.00         3,240.00
W. Benjamin Winger                                          26.20   1,135.00        29,737.00

TOTALS                                                    108.80                 $ 111,355.50




                                                  2
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                Pg 200 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:          1050018629
Barneys New York, Inc.                                         Matter Number:             13699-4
Adversary Proceedings & Contested Matter



                                    Description of Legal Services

Date     Name                               Hours Description
09/01/19 Yates French                        10.50 Review and revise DIP reply brief (2.7);
                                                   review deposition transcripts and draft
                                                   witness outlines, declaration re same (2.6);
                                                   conference with creditors’ counsel (2.6);
                                                   prepare for contested DIP hearing (2.6).
09/01/19 Pratik K. Ghosh                      4.70 Review and revise Creditors' Committee DIP
                                                   objection reply brief (2.0); review and analyze
                                                   relevant deposition transcripts re same (2.5);
                                                   correspond with K&E team re same (.2).
09/01/19 Logan Taylor Wiggins                 3.00 Review H. Etlin deposition in preparation of
                                                   DIP Hearing cross examination (2.5);
                                                   conference with Y. French re upcoming DIP
                                                   hearing and logistics for same (.5).
09/01/19 W. Benjamin Winger                  11.80 Review, revise omnibus reply re contested
                                                   DIP (3.5); review, revise omnibus reply re
                                                   store closing relief requested (3.0); research,
                                                   analyze diligence materials, precedent, case
                                                   law, statutes, rules, local rules, other
                                                   secondary sources re same (3.6); multiple
                                                   conferences with Y. French, K&E team re
                                                   same (1.7).
09/02/19 Yates French                         8.00 Draft witness outlines (2.5); draft witness
                                                   declaration (1.5); meet and confer with
                                                   creditors’ counsel (.5); prepare for contested
                                                   DIP hearing (3.5).
09/02/19 Pratik K. Ghosh                      1.00 Review and analyze documents re Creditors'
                                                   Committee DIP Objection (1.0).
09/02/19 Richard U. S. Howell                 1.30 Prepare for potential contested hearing (.7);
                                                   prepare and review correspondence re same
                                                   (.6).
09/02/19 Logan Taylor Wiggins                 3.00 Prepare for upcoming DIP hearing.
09/02/19 W. Benjamin Winger                   6.80 Review, finalize omnibus reply re contested
                                                   DIP (2.4); review, finalize omnibus reply re
                                                   store closing relief requested (2.5); research,
                                                   analyze case law, precedent, diligence
                                                   materials, statutes, rules, local rules,
                                                   secondary sources re same (1.4); conferences
                                                   with Y. French, K&E team, DIP lenders re
                                                   same (.5).



                                                  3
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                Pg 201 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:        1050018629
Barneys New York, Inc.                                         Matter Number:           13699-4
Adversary Proceedings & Contested Matter

Date     Name                               Hours Description
09/03/19 Toni M. Anderson                    0.40 Prepare production documents for attorney
                                                  review.
09/03/19 Yates French                        5.00 Prepare for contested DIP hearing (3.5); draft
                                                  supplemental Burian declaration re same
                                                  (1.5).
09/03/19 Pratik K. Ghosh                     1.00 Review and analyze document production to
                                                  Creditors' Committee re DIP Objection by
                                                  same.
09/03/19 Richard U. S. Howell                0.60 Prepare and review correspondence re DIP
                                                  objection discussions.
09/03/19 Alec Klimowicz                      1.20 Review and revise suggestion of bankruptcy.
09/03/19 Kevin Scott McClelland              3.20 Prepare for contested DIP hearing and second
                                                  day hearing.
09/03/19 Logan Taylor Wiggins                1.50 Prepare attorney team for upcoming hearing.
09/04/19 Richard U. S. Howell                0.80 Review materials re first day hearing.
09/12/19 Richard U. S. Howell                1.70 Review materials re incentive plan motion
                                                  (.6); prepare and review correspondence re
                                                  potential contested hearing on incentive plan
                                                  (.6); review research re same (.5).
09/13/19 Yates French                        9.20 Review and revise KEIP pleadings (2.0); draft
                                                  witness materials, declaration re same (3.9);
                                                  prepare for KEIP hearing (3.3).
09/13/19 Richard U. S. Howell                1.50 Review materials in preparation for hearing
                                                  on incentive plan (.9); prepare and review
                                                  correspondence re same (.6).
09/16/19 Yates French                        7.00 Draft witness declarations re KEIP (3.4);
                                                  review pleadings, prepare for hearing re same
                                                  (3.6).
09/16/19 Richard U. S. Howell                1.20 Review and provide comments to materials
                                                  for use in hearing on incentive plan (.7);
                                                  prepare and review correspondence re same
                                                  (.5).
09/16/19 Amanda Mitchell                     0.30 Prepare demonstrative in preparation for
                                                  contested KEIP hearing.
09/16/19 W. Benjamin Winger                  7.60 Review, revise incentive plan reply (2.0);
                                                  review, revise talking points re same (2.0);
                                                  review, revise related presentation materials
                                                  re same (1.6); research, analyze diligence
                                                  materials, precedent, statutes, case law,
                                                  secondary sources re same (1.3); multiple
                                                  conferences with Company, Y. French, K&E
                                                  team re same (.7).


                                                  4
        19-36300-cgm    Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 202 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:        1050018629
Barneys New York, Inc.                                         Matter Number:           13699-4
Adversary Proceedings & Contested Matter

Date     Name                               Hours Description
09/17/19 Yates French                        9.30 Prepare for and attend meeting with M.
                                                  Meghji re contested KEIP hearing preparation
                                                  (5.4); review pleadings re same (3.9).
09/17/19 Richard U. S. Howell                0.50 Review final draft of witness outline for
                                                  incentive plan hearing.
09/17/19 Amanda Mitchell                     0.30 Revise demonstrative in preparation for KEIP
                                                  hearing.
09/17/19 Josh Sussberg, P.C.                 0.40 Telephone conference with C. Husnick and
                                                  correspond re DIP and incentive plan.
09/17/19 Logan Taylor Wiggins                1.50 Assist Y. French in preparation for contested
                                                  KEIP hearing.
09/18/19 Yates French                        3.00 Coordinate production of documents.
09/18/19 Richard U. S. Howell                0.70 Telephone conference with K&E team re
                                                  incentive plan hearing (.2); prepare and
                                                  review correspondence re same (.5).
09/23/19 Richard U. S. Howell                0.50 Prepare and review correspondence re open
                                                  litigation issues (.3); telephone conferences
                                                  with K&E team re same (.2).
09/25/19 Richard U. S. Howell                0.30 Prepare and review correspondence re open
                                                  litigation issues.

Total                                       108.80




                                                     5
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 203 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 14, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018628
                                                                              Client Matter: 13699-5

In the Matter of Asset Sales and Disposition




For legal services rendered through September 30, 2019
(see attached Description of Legal Services for detail)                                                       $ 40,143.50
Total legal services rendered                                                                                 $ 40,143.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm        Doc 534    Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 204 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018628
Barneys New York, Inc.                                         Matter Number:         13699-5
Asset Sales and Disposition




                                      Summary of Hours Billed

Name                                                       Hours        Rate         Amount
Pratik K. Ghosh                                             1.80      795.00         1,431.00
Russell L. Gray                                             0.30      995.00           298.50
Nitzan Halperin                                             0.50      705.00           352.50
Chad J. Husnick, P.C.                                       5.50    1,515.00         8,332.50
Emily K.S. Kehoe                                            6.00      920.00         5,520.00
Dilen Kumar                                                 1.50    1,175.00         1,762.50
Nir Levin                                                   1.70      595.00         1,011.50
Tiffany T. Mason                                            0.70      705.00           493.50
Kevin Scott McClelland                                      0.40      920.00           368.00
Robert Orren                                                0.40      430.00           172.00
Kimberly Pageau                                             7.20      705.00         5,076.00
Laura Saal                                                  2.30      430.00           989.00
Josh Sussberg, P.C.                                         1.80    1,565.00         2,817.00
Steve Toth                                                  5.10    1,235.00         6,298.50
W. Benjamin Winger                                          4.60    1,135.00         5,221.00

TOTALS                                                      39.80                 $ 40,143.50




                                                  2
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 205 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:        1050018628
Barneys New York, Inc.                                         Matter Number:           13699-5
Asset Sales and Disposition



                                    Description of Legal Services

Date     Name                               Hours Description
09/01/19 Kevin Scott McClelland              0.40 Correspond with K&E team re bidding
                                                  procedures (.2); review and revise same (.2).
09/02/19 Nitzan Halperin                     0.40 Review and revise final store closing order.
09/02/19 Laura Saal                          1.00 Prepare notice of filing re revised bidding
                                                  procedures (.7); review and revise same (.3).
09/02/19 Josh Sussberg, P.C.                 0.20 Review ABG agreement.
09/03/19 Russell L. Gray                     0.30 Correspond with S. Toth and T. Mason re
                                                  status of potential sale.
09/03/19 Nitzan Halperin                     0.10 Revise lease rejection order.
09/03/19 Emily K.S. Kehoe                    6.00 Draft, revise presentation re store closing
                                                  motion (3.0); review, analyze pleadings re
                                                  same (2.0); review, analyze term sheets,
                                                  agreements re same (.5); correspond with C.
                                                  Husnick re same (.5).
09/03/19 Laura Saal                          1.30 Review and revise notice of filing bidding
                                                  procedures (.3); correspond with K.
                                                  McClelland re same (.2); prepare and assist
                                                  with filing of same (.8).
09/04/19 Pratik K. Ghosh                     1.80 Correspond with K&E team re Creditors'
                                                  Committee due diligence document requests
                                                  (.3); review and analyze documents re same
                                                  (1.5).
09/04/19 Robert Orren                        0.40 Prepare for submission of store closing order
                                                  (.2); submit same (.2).
09/04/19 Kimberly Pageau                     0.70 Review precedent and prepare notice of store
                                                  closings order.
09/04/19 W. Benjamin Winger                  0.80 Review, finalize store closing order (.5);
                                                  conferences with landlords, Creditors'
                                                  Committee, DIP lenders re same (.3).
09/05/19 Kimberly Pageau                     2.50 Draft notice to landlords re store closing
                                                  procedures and order.
09/06/19 Kimberly Pageau                     0.80 Correspond with K&E team re amended store
                                                  closings order.
09/09/19 Kimberly Pageau                     2.70 Review and revise amended final store
                                                  closings order and exhibits for submission to
                                                  court.
09/11/19 Kimberly Pageau                     0.50 Correspond with K&E team re notice of
                                                  service on all landlords.


                                                  3
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                Pg 206 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:         1050018628
Barneys New York, Inc.                                         Matter Number:            13699-5
Asset Sales and Disposition

Date     Name                               Hours Description
09/23/19 Chad J. Husnick, P.C.               1.60 Correspond and conference with K&E team,
                                                  opposing counsel re sale process.
09/23/19 Josh Sussberg, P.C.                 0.30 Correspond with K&E team re asset sale
                                                  status.
09/24/19 Chad J. Husnick, P.C.               1.10 Correspond and conference with K&E team,
                                                  Company, other advisors re sale process.
09/24/19 Josh Sussberg, P.C.                 0.40 Correspond with K&E team re letter of intent
                                                  status.
09/24/19 W. Benjamin Winger                  1.70 Review, analyze sale process matters (.6);
                                                  review, revise materials re same (.3);
                                                  participate in conferences with Houlihan,
                                                  other advisors re same (.4); research diligence
                                                  materials re same (.4).
09/25/19 Chad J. Husnick, P.C.               0.80 Correspond and conference with S. Burian, J.
                                                  Feintuch, J. Sussberg, B. Sandler re sale
                                                  process.
09/25/19 Nir Levin                           1.70 Review and analyze precedent for asset sale
                                                  motion.
09/25/19 Steve Toth                          3.50 Analyze letters of intent and revise APA draft
                                                  (2.5); participate in telephone conference with
                                                  Company, HL and K&E team re letters on
                                                  intent (1.0).
09/25/19 W. Benjamin Winger                  2.10 Review, revise form of APA (1.0); research,
                                                  analyze sale matters, diligence re same (.7);
                                                  conferences with S. Toth, K&E team, other
                                                  stakeholders re same (.4).
09/26/19 Chad J. Husnick, P.C.               0.80 Correspond and conference with S. Burian, J.
                                                  Feintuch, J. Sussberg, S. Lovett, B. Sandler re
                                                  sale process.
09/26/19 Josh Sussberg, P.C.                 0.70 Correspond with stakeholders re letter of
                                                  intent status and next steps (.2); telephone
                                                  conference with C. Husnick re same (.3);
                                                  telephone conference with M. Meighji re
                                                  same (.2).
09/26/19 Steve Toth                          1.30 Analyze and revise APA (.8); analyze and
                                                  respond to correspondence re APA and status
                                                  and revise and distribute APA (.5).
09/27/19 Steve Toth                          0.30 Participate in telephone conference with B.
                                                  Riley, Houlihan and K&E team re potential
                                                  buyer transaction and process.
09/30/19 Chad J. Husnick, P.C.               1.20 Correspond and conference with K&E team,
                                                  Company, other advisors re sale process and
                                                  next steps.

                                                  4
        19-36300-cgm    Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36         Main Document
                                                Pg 207 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:            1050018628
Barneys New York, Inc.                                         Matter Number:               13699-5
Asset Sales and Disposition

Date       Name                             Hours        Description
09/30/19   Dilen Kumar                       1.50        Review and analyze draft APA.
09/30/19   Tiffany T. Mason                  0.70        Draft disclosure schedule shells.
09/30/19   Josh Sussberg, P.C.               0.20        Correspond with K&E team re sale process
                                                         status.

Total                                        39.80




                                                     5
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 208 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 14, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018627
                                                                              Client Matter: 13699-6

In the Matter of Automatic Stay Issues




For legal services rendered through September 30, 2019
(see attached Description of Legal Services for detail)                                                       $ 13,264.50
Total legal services rendered                                                                                 $ 13,264.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm        Doc 534    Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 209 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018627
Barneys New York, Inc.                                         Matter Number:         13699-6
Automatic Stay Issues




                                      Summary of Hours Billed

Name                                                       Hours     Rate            Amount
Pratik K. Ghosh                                             8.30 795.00              6,598.50
Kevin Scott McClelland                                      0.90 920.00                828.00
Kimberly Pageau                                             4.00 705.00              2,820.00
Andrew Polansky                                             0.90 705.00                634.50
W. Benjamin Winger                                          2.10 1,135.00            2,383.50

TOTALS                                                      16.20                 $ 13,264.50




                                                  2
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                Pg 210 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:        1050018627
Barneys New York, Inc.                                         Matter Number:           13699-6
Automatic Stay Issues



                                    Description of Legal Services

Date     Name                               Hours Description
09/04/19 Pratik K. Ghosh                     2.50 Research and analyze law re automatic stay
                                                  issues of criminal fines (2.0); summarize
                                                  analysis and correspond with bankruptcy team
                                                  re same (.5).
09/05/19 Kevin Scott McClelland              0.60 Review and revise lift stay motion (.4);
                                                  correspond with K&E team re same (.2).
09/05/19 Kimberly Pageau                     2.00 Draft stay relief stipulation (.9); review and
                                                  revise re same (1.1).
09/05/19 W. Benjamin Winger                  0.40 Review, analyze automatic stay matter (.2);
                                                  conferences with K. McClelland, K&E team
                                                  re same (.2).
09/08/19 Pratik K. Ghosh                     1.50 Research and analyze litigation hold notice
                                                  issues (1.0); review relevant filings re same
                                                  (.5).
09/09/19 Pratik K. Ghosh                     1.50 Research and analyze litigation hold notice
                                                  issues (1.0); review relevant filings re same
                                                  (.5).
09/10/19 Pratik K. Ghosh                     0.50 Research and analyze litigation hold notice
                                                  issues (.3); review relevant filings re same
                                                  (.2).
09/10/19 Andrew Polansky                     0.80 Draft automatic stay letter re vendor action
                                                  (.6); correspond with K. McClelland re same
                                                  (.1); revise letter (.1).
09/11/19 Andrew Polansky                     0.10 Correspond with K&E, M-III teams re
                                                  automatic stay letter.
09/13/19 Kimberly Pageau                     0.80 Correspond with K&E team, plaintiff's
                                                  counsel re stay relief stipulation.
09/17/19 Pratik K. Ghosh                     0.80 Conference with Company re automatic stay
                                                  enforcement issues (.5); review related cease
                                                  and desist letters re same (.3).
09/17/19 Pratik K. Ghosh                     1.50 Research and analyze case law re automatic
                                                  stay enforcement of employee matters.
09/19/19 Kimberly Pageau                     0.20 Conference with Company re stay relief
                                                  stipulation (.1); correspond with K.
                                                  McClelland re same (.1).
09/20/19 Kimberly Pageau                     0.30 Correspond with Company, K&E team re stay
                                                  relief stipulation.
09/24/19 Kimberly Pageau                     0.40 Review and revise stay relief stipulation.


                                                  3
        19-36300-cgm   Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                Pg 211 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:         1050018627
Barneys New York, Inc.                                         Matter Number:            13699-6
Automatic Stay Issues

Date     Name                               Hours Description
09/26/19 W. Benjamin Winger                  1.70 Review, revise automatic stay letter (.6);
                                                  research, analyze diligence materials,
                                                  precedent, statutes re same (.7); conferences
                                                  with R. McLellarn re same (.4).
09/30/19 Kevin Scott McClelland              0.30 Review and analyze automatic stay motion.
09/30/19 Kimberly Pageau                     0.30 Review, revise stay relief stipulation (.2);
                                                  correspond with K&E team re same (.1).

Total                                        16.20




                                                     4
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 212 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 14, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018626
                                                                              Client Matter: 13699-7

In the Matter of Business Operations and Vendor Issues




For legal services rendered through September 30, 2019
(see attached Description of Legal Services for detail)                                                       $ 79,914.00
Total legal services rendered                                                                                 $ 79,914.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm        Doc 534    Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 213 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018626
Barneys New York, Inc.                                         Matter Number:         13699-7
Business Operations and Vendor Issues




                                      Summary of Hours Billed

Name                                                       Hours        Rate         Amount
Nitzan Halperin                                              2.90     705.00         2,044.50
Chad J. Husnick, P.C.                                        2.00   1,515.00         3,030.00
Emily K.S. Kehoe                                             6.50     920.00         5,980.00
Kevin Scott McClelland                                      16.60     920.00        15,272.00
Robert McLellarn                                            26.90     920.00        24,748.00
Robert Orren                                                 0.80     430.00           344.00
Kimberly Pageau                                              6.00     705.00         4,230.00
Andrew Polansky                                              6.00     705.00         4,230.00
Claudia Ray                                                  1.30   1,245.00         1,618.50
Laura Saal                                                   8.40     430.00         3,612.00
Josh Sussberg, P.C.                                          1.70   1,565.00         2,660.50
W. Benjamin Winger                                          10.70   1,135.00        12,144.50

TOTALS                                                      89.80                 $ 79,914.00




                                                  2
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                Pg 214 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:         1050018626
Barneys New York, Inc.                                         Matter Number:            13699-7
Business Operations and Vendor Issues



                                    Description of Legal Services

Date     Name                               Hours Description
09/01/19 Laura Saal                          1.60 Research re precedent re store
                                                  closing/consulting agreements.
09/02/19 Laura Saal                          4.70 Research re precedent re store
                                                  closing/consulting agreements (4.5);
                                                  correspond with N. Halperin re same (.2).
09/03/19 Kimberly Pageau                     1.10 Revise Goyard concession agreement.
09/04/19 Kevin Scott McClelland              2.10 Review and revise vendor agreements (.7):
                                                  correspond with multiple parties re same (.6);
                                                  analyze issues re same (.8).
09/04/19 Robert Orren                        0.80 Prepare for final vendor order to judge (.2);
                                                  submit same (.2); prepare customer program
                                                  order for submission (.2); submit same (.2).
09/04/19 Josh Sussberg, P.C.                 0.30 Telephone conference with Kering re vendor
                                                  issues.
09/05/19 Chad J. Husnick, P.C.               0.30 Conference with M. Meghji, J. Sussberg re
                                                  vendor issues.
09/05/19 Kevin Scott McClelland              6.40 Review and revise vendor agreements (3.4):
                                                  correspond with multiple parties re same
                                                  (1.4); analyze issues re same (1.1);
                                                  correspond with K&E team re creditor
                                                  inquiries (.5).
09/05/19 Josh Sussberg, P.C.                 1.00 Telephone conference with P. Basta re lease
                                                  (.5); telephone conference re consignment
                                                  issue (.5).
09/05/19 W. Benjamin Winger                  3.80 Review, revise commercial agreements (1.9);
                                                  conferences with vendors' counsel, Company
                                                  re same (1.2); research, analyze diligence
                                                  materials re same (.7).
09/06/19 Kevin Scott McClelland              4.40 Review and revise vendor agreements (2.2);
                                                  correspond with multiple parties re same
                                                  (1.1); analyze issues re same (.9); correspond
                                                  with K&E team re creditor inquiries (.2).
09/06/19 Kimberly Pageau                     2.80 Telephone conference with E. Kehoe and M.
                                                  Peguero Medrano re vendor inquiries (1.0);
                                                  respond to vendor inquiries and revise tracker
                                                  re same (1.8).
09/07/19 Kevin Scott McClelland              0.60 Review and revise Kering agreement (.4);
                                                  correspond with multiple parties re same (.2).



                                                  3
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                Pg 215 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:         1050018626
Barneys New York, Inc.                                         Matter Number:            13699-7
Business Operations and Vendor Issues

Date     Name                               Hours Description
09/09/19 Emily K.S. Kehoe                    2.00 Telephone conferences with Company re
                                                  vendor concerns and section 365 matters
                                                  (1.0); research precedent, case law re same
                                                  (.5); correspond with K&E team re same (.5).
09/09/19 Laura Saal                          1.80 Prepare store closing order for uploading (.3);
                                                  correspond with K. Pageau re same (.2);
                                                  review and revise uploading version (1.0);
                                                  upload order for entry on the docket (.3).
09/09/19 W. Benjamin Winger                  0.80 Review, analyze sale milestone matters (.2);
                                                  conferences with Company advisors re same
                                                  (.2); review, finalize vendor agreement (.2);
                                                  conferences with Company re same (.2).
09/10/19 Laura Saal                          0.30 Upload revised store closing order.
09/11/19 W. Benjamin Winger                  1.40 Review, revise vendor agreement, related
                                                  materials (.7); research, analyze diligence
                                                  materials re same (.4); conferences with M-
                                                  III, Company, vendors' counsel re same (.3).
09/12/19 Kevin Scott McClelland              3.10 Review and revise vendor agreements (1.1);
                                                  correspond with multiple parties re same
                                                  (1.3); analyze issues re same (.4); correspond
                                                  with K&E team re creditor inquiries (.3).
09/12/19 Kimberly Pageau                     1.80 Correspond with vendors re bankruptcy
                                                  inquiries (.5); correspond with K&E team re
                                                  vendor issues and inquiries (.7); correspond
                                                  with K&E team, HL, and MIII re NDAs (.6).
09/12/19 Andrew Polansky                     0.60 Correspond with K&E team re vendor request
                                                  (.4); correspond with vendor re same (.2).
09/12/19 Josh Sussberg, P.C.                 0.10 Correspond with company re severance
                                                  matters.
09/13/19 Emily K.S. Kehoe                    1.00 Correspond with Company, K&E team re
                                                  vendor concerns and section 365 matters.
09/16/19 Emily K.S. Kehoe                    1.00 Correspond with Company, K&E team re
                                                  vendor concerns and section 365 matters.
09/16/19 Robert McLellarn                    1.30 Review vendor trade agreements (1.0);
                                                  telephone conference with Company re same
                                                  (.3).
09/16/19 Kimberly Pageau                     0.20 Review postpetition trade agreement (.1);
                                                  correspond with K&E team, Company re
                                                  same (.1).
09/16/19 Andrew Polansky                     0.80 Correspond, conference with vendors, M-III,
                                                  K&E team re vendor issues.
09/17/19 Emily K.S. Kehoe                    1.00 Correspond with Company re vendor
                                                  concerns and Bankruptcy Code section 365.

                                                  4
     19-36300-cgm      Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                Pg 216 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:         1050018626
Barneys New York, Inc.                                         Matter Number:            13699-7
Business Operations and Vendor Issues

Date     Name                               Hours Description
09/17/19 Claudia Ray                         0.40 Review, analyze possible copyright issues
                                                  including reviewing and analyzing release
                                                  agreements (.2); correspond with M. Coleman
                                                  re same (.2).
09/18/19 Robert McLellarn                    0.50 Prepare for telephone conference with
                                                  Company and vendor's counsel re agency
                                                  matters.
09/18/19 Claudia Ray                         0.20 Correspond with M. Coleman and R.
                                                  McLellarn re copyright issues and next steps
                                                  re same.
09/19/19 Robert McLellarn                    3.30 Review, revise vendor trade agreements (2.0);
                                                  correspond with Company and K&E team re
                                                  same (.8); telephone conference with C. Ray
                                                  and Company re IP question re vendor (.5).
09/19/19 Andrew Polansky                     0.90 Conference with vendors re vendor issues
                                                  (.7); correspond with Company re vendor stay
                                                  issue (.1); correspond with M-III re same (.1).
09/19/19 Claudia Ray                         0.70 Conference with R. McLellarn and Company
                                                  re copyright matter.
09/19/19 W. Benjamin Winger                  0.20 Review, analyze vendor matters.
09/20/19 Nitzan Halperin                     2.90 Research re mechanic liens (1.5); telephone
                                                  conference with R. McLellan re same (1.4).
09/20/19 Robert McLellarn                    2.00 Telephone conference with N. Halperin re
                                                  mechanics lien matters (.3); research analyze
                                                  same (1.7).
09/20/19 Kimberly Pageau                     0.10 Correspond with vendors re inquiries re
                                                  bankruptcy proceeding and asset sale process.
09/20/19 Andrew Polansky                     0.20 Correspond with E. Kehoe, K&E team re
                                                  vendor matters.
09/22/19 Robert McLellarn                    2.00 Research re mechanics liens.
09/23/19 Robert McLellarn                    0.40 Telephone conference with landlord counsel
                                                  re San Francisco location (.2); correspond
                                                  with B. Winger re same (.2).
09/23/19 Robert McLellarn                    2.90 Review, revise vendor trade agreements (1.8);
                                                  correspond with K&E team and Company re
                                                  same (.3); telephone conference with
                                                  Company re same (.5); telephone conference
                                                  with landlord and Company re application of
                                                  automatic stay to certain proceedings (.3).
09/23/19 Robert McLellarn                    0.60 Correspond with Company re mechanics lien
                                                  questions.



                                                  5
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                Pg 217 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:          1050018626
Barneys New York, Inc.                                         Matter Number:             13699-7
Business Operations and Vendor Issues

Date     Name                               Hours Description
09/23/19 Andrew Polansky                     0.80 Conference with vendor re postpetition
                                                  performance (.5); correspond with vendor, M-
                                                  III re same (.3).
09/23/19 W. Benjamin Winger                  1.10 Review, analyze various vendor matters (.6);
                                                  review, revise materials re same (.2);
                                                  conferences with Company, K&E team re
                                                  same (.3).
09/24/19 Robert McLellarn                    3.00 Review, revise digital vendor agreements.
09/24/19 Andrew Polansky                     0.20 Conference with vendors re bankruptcy
                                                  process.
09/25/19 Chad J. Husnick, P.C.               0.40 Correspond and conference with S. Burian, D.
                                                  Vitale, M. Meghji, J. Sussberg, B. Winger, R.
                                                  McLellarn re vendors discussions.
09/25/19 Emily K.S. Kehoe                    0.50 Correspond with Company re vendor issues
                                                  and Bankruptcy Code section 365.
09/25/19 Robert McLellarn                    3.60 Correspond with Company and M-III re
                                                  vendor prepetition bills (.5); review foreign
                                                  vendor support re scheduled claim (.5);
                                                  correspond with foreign vendor re same (.6);
                                                  review, revise digital vendor agreements
                                                  (1.5); telephone conference with Company re
                                                  same (.5).
09/25/19 Andrew Polansky                     1.20 Correspond with multiple vendors, Company
                                                  re vendor issues, schedules.
09/25/19 W. Benjamin Winger                  1.10 Review, analyze vendor agreement matters
                                                  (.4); research diligence materials re same (.2);
                                                  conferences with DIP parties, other
                                                  stakeholders, Company re same (.2); review,
                                                  revise materials re same (.3).
09/26/19 Chad J. Husnick, P.C.               1.30 Correspond and conference with S. Burian, D.
                                                  Vitale, M. Meghji, J. Sussberg, B. Winger, R.
                                                  McLellarn re vendors discussions.
09/26/19 Emily K.S. Kehoe                    1.00 Correspond with Company, K&E team re
                                                  vendor issues and Bankruptcy Code section
                                                  365 and section 362.
09/26/19 Robert McLellarn                    3.20 Telephone conference with Company re
                                                  vendor matterst (.5); review, revise materials
                                                  re same (.5); draft response to software
                                                  vendor's letter (2.0); telephone conference
                                                  with DIP counsel re open vendor agreements
                                                  (.2).




                                                  6
        19-36300-cgm   Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36       Main Document
                                                Pg 218 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:           1050018626
Barneys New York, Inc.                                         Matter Number:              13699-7
Business Operations and Vendor Issues

Date     Name                               Hours Description
09/26/19 W. Benjamin Winger                  0.50 Review, analyze NDA matter (.1); conference
                                                  with Houlihan re same (.1); review, revise
                                                  talking points for vendor matter (.2);
                                                  conferences with Company re same (.1).
09/27/19 Robert McLellarn                    2.00 Revise response to software vendor re
                                                  automatic stay (1.0); telephone conference
                                                  with vendor re same (.5); correspond with
                                                  Company and K&E team re same (.5).
09/27/19 Andrew Polansky                     1.20 Conference, correspond with vendors, K&E
                                                  team re vendor relations, strategy.
09/27/19 Josh Sussberg, P.C.                 0.20 Correspond with K&E team re press.
09/27/19 W. Benjamin Winger                  1.20 Review, analyze communications matters
                                                  (.3); review, revise materials, talking points re
                                                  same (.2); conferences with Company's
                                                  advisors re same (.2); review, analyze vendor
                                                  matters (.3); conferences with Company re
                                                  same (.2).
09/30/19 Robert McLellarn                    2.10 Correspond with K&E team re vendor
                                                  services (.5); telephone conference with
                                                  Company re same (.2); correspond with K&E
                                                  team re vendor trade agreements (1.0);
                                                  review, revise trade agreement (.3); office
                                                  conference with B. Winger re same (.1).
09/30/19 Andrew Polansky                     0.10 Review, analyze vendor reclamation requests.
09/30/19 Josh Sussberg, P.C.                 0.10 Telephone conference with S. Levinson re
                                                  Kering vendor issues.
09/30/19 W. Benjamin Winger                  0.60 Review, analyze vendor agreement matters
                                                  (.2); research, analyze diligence materials re
                                                  same (.2); conferences with Company, M-III,
                                                  K&E team re same (.2).

Total                                        89.80




                                                     7
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 219 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 14, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018625
                                                                              Client Matter: 13699-8

In the Matter of Case Administration




For legal services rendered through September 30, 2019
(see attached Description of Legal Services for detail)                                                       $ 31,462.50
Total legal services rendered                                                                                 $ 31,462.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 220 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018625
Barneys New York, Inc.                                         Matter Number:         13699-8
Case Administration




                                      Summary of Hours Billed

Name                                                       Hours        Rate         Amount
Rebecca Blake Chaikin                                        2.20   1,045.00         2,299.00
Susan D. Golden                                              2.80   1,135.00         3,178.00
Nitzan Halperin                                              1.20     705.00           846.00
Katie Kane                                                  18.30     265.00         4,849.50
Emily K.S. Kehoe                                             2.90     920.00         2,668.00
Hannah Kupsky                                                1.80     325.00           585.00
Nir Levin                                                    6.90     595.00         4,105.50
Alex McCammon                                                0.50     805.00           402.50
Kevin Scott McClelland                                       1.30     920.00         1,196.00
Robert Orren                                                 0.60     430.00           258.00
Kimberly Pageau                                              2.70     705.00         1,903.50
Miriam A. Peguero Medrano                                    2.10     705.00         1,480.50
Andrew Polansky                                              0.50     705.00           352.50
Leo Rosenberg                                                4.40     265.00         1,166.00
Laura Saal                                                   5.60     430.00         2,408.00
Josh Sussberg, P.C.                                          1.30   1,565.00         2,034.50
W. Benjamin Winger                                           1.00   1,135.00         1,135.00
Simon James Wood                                             1.00     595.00           595.00

TOTALS                                                      57.10                 $ 31,462.50




                                                  2
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                Pg 221 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:        1050018625
Barneys New York, Inc.                                         Matter Number:           13699-8
Case Administration



                                    Description of Legal Services

Date     Name                               Hours Description
09/02/19 Hannah Kupsky                       1.30 Research re KEIP motions, declarations and
                                                  orders (1.0); correspond with N. Halperin re
                                                  same (.3).
09/02/19 Laura Saal                          2.60 Prepare pro hac vice application for K.
                                                  McClelland (.4); electronic filing of same
                                                  (.3); correspond with K. McClelland re same
                                                  (.2); prepare and upload order for entry on
                                                  docket (.2); prepare redlines re interim and
                                                  final orders for second day hearing (.9);
                                                  correspond with K&E team re logistics for
                                                  hearing (.2); coordinate transportation for
                                                  team to Poughkeepsie, NY for hearing (.4).
09/03/19 Rebecca Blake Chaikin               0.20 Telephonically attend conference with K&E
                                                  team re work in progress.
09/03/19 Susan D. Golden                     1.00 Telephone conference with K&E team re
                                                  work in progress (.3); correspond with R.
                                                  Chaikin re general logistics of case (.7).
09/03/19 Nitzan Halperin                     0.20 Telephone conference with K&E team re
                                                  work in process.
09/03/19 Katie Kane                          7.40 Prepare notice of revised agreement and file
                                                  (.6); telephone conference with K&E team re
                                                  works in progress (.3); file Revised DIP
                                                  Credit Agreement (.5); prepare for and file
                                                  Revised Bidding Procedures, Proposed Final
                                                  DIP Order, Supplemental Declaration ISO
                                                  DIP, and the Revised Agenda (6.0).
09/03/19 Kevin Scott McClelland              0.30 Telephone conference with K&E team re
                                                  priority workstreams.
09/04/19 Robert Orren                        0.40 Prepare case management order for
                                                  submission to Court (.2); submit same (.2).
09/04/19 Leo Rosenberg                       0.30 Prepare docket update.
09/05/19 Rebecca Blake Chaikin               0.90 Telephone conference with K&E team re
                                                  works in process (.7); telephone conference
                                                  with E. Kehoe re near term workstreams (.2).
09/05/19 Nitzan Halperin                     0.60 Telephone conference with K&E team re
                                                  work in process.
09/05/19 Katie Kane                          1.30 Draft notices for landlords re store closings
                                                  (.8); prepare PDF binders of SOFAs and
                                                  schedules (.5).


                                                  3
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                Pg 222 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:        1050018625
Barneys New York, Inc.                                         Matter Number:           13699-8
Case Administration

Date     Name                               Hours Description
09/05/19 Emily K.S. Kehoe                    1.20 Telephone conference with K&E team re
                                                  works in progress (.7); draft, revise works in
                                                  progress list (.5).
09/05/19 Hannah Kupsky                       0.30 Research precedent re debtors' reply to sale
                                                  incentive plan.
09/05/19 Kevin Scott McClelland              1.00 Telephone conference with K&E team re
                                                  priority workstreams (.6); prepare for same
                                                  (.4).
09/05/19 Robert Orren                        0.10 Prepare docket filing alerts for distribution.
09/05/19 Kimberly Pageau                     0.50 Telephone conference with K&E team re
                                                  works in progress.
09/05/19 Miriam A. Peguero Medrano           1.00 Telephone conference with K&E team re
                                                  work in progress.
09/05/19 Leo Rosenberg                       0.40 Prepare docket update.
09/06/19 Susan D. Golden                     0.50 Conference with A. Leonhard re creditor
                                                  matrix motion and upcoming hearings.
09/06/19 W. Benjamin Winger                  0.60 Conferences with S. Golden, K&E team re
                                                  case administration matters
09/09/19 Hannah Kupsky                       0.20 Prepare filing version re Utilities notice.
09/10/19 Susan D. Golden                     0.50 Correspond with R. Chaikin re adjournment
                                                  of Creditor Matrix Motion (.2); correspond
                                                  with A. Leonhard and S. Golden re request to
                                                  Judge Morris (.3).
09/10/19 Leo Rosenberg                       0.20 Prepare docket update.
09/10/19 Josh Sussberg, P.C.                 0.30 Correspond with K&E team re status and
                                                  incentive plan.
09/11/19 Katie Kane                          0.30 Assist with creating PDF binder.
09/11/19 Leo Rosenberg                       0.20 Prepare docket update.
09/11/19 Leo Rosenberg                       0.50 Prepare and organize documents to create a
                                                  digital binder.
09/11/19 Josh Sussberg, P.C.                 0.60 Correspond with K&E team re incentive plan
                                                  and status.
09/12/19 Rebecca Blake Chaikin               0.20 Telephone conference with K&E team re
                                                  work in progress.
09/12/19 Susan D. Golden                     0.80 Telephone conference with Chambers re
                                                  approval of request to adjourn creditor Matrix
                                                  Motion (.2); correspond with A. Leonhard re
                                                  same (.1); review and revise Notice of
                                                  Adjournment (.4); correspond with B. Winger
                                                  re same (.1).



                                                  4
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                Pg 223 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:         1050018625
Barneys New York, Inc.                                         Matter Number:            13699-8
Case Administration

Date     Name                               Hours Description
09/12/19 Nitzan Halperin                     0.20 Telephone conference with K&E team re
                                                  work in progress.
09/12/19 Katie Kane                          2.10 Telephone conference with K&E team re case
                                                  status (.3); assist with sending out hearing
                                                  calendar invites (.3); revise Bar Date notices
                                                  (.2); research KEIP precedent (1.3).
09/12/19 Emily K.S. Kehoe                    0.70 Telephone conference with K&E team re
                                                  works in process.
09/12/19 Kimberly Pageau                     0.40 Telephone conference with K&E team re
                                                  work in progress (.2); correspond with K&E
                                                  team re case administrative matters (.2).
09/12/19 Miriam A. Peguero Medrano           0.80 Telephone conference with K&E team re
                                                  work in progress.
09/12/19 Leo Rosenberg                       0.40 Prepare calendar invite (.2); correspond with
                                                  Company re same (.2).
09/12/19 Leo Rosenberg                       0.50 Retrieve retail industry precedents re
                                                  statement of financial affairs and schedules.
09/13/19 Katie Kane                          0.50 Send calendar invite (.2); assist with PacerPro
                                                  notifications (.3).
09/13/19 Robert Orren                        0.10 Revise recipient list for electronic case
                                                  notifications.
09/15/19 Josh Sussberg, P.C.                 0.20 Review order (.1); correspond with K&E
                                                  team re status (.1).
09/16/19 Rebecca Blake Chaikin               0.70 Telephone conference with Company and M-
                                                  III re open diligence needs.
09/16/19 Emily K.S. Kehoe                    1.00 Telephone conference with K&E team,
                                                  Company, M-III re works in process and
                                                  diligence.
09/16/19 Leo Rosenberg                       1.20 Prepare documents for upcoming hearing (.4);
                                                  research precedent documents related to
                                                  pleadings (.8).
09/16/19 Laura Saal                          2.30 Coordinate transportation to and from
                                                  Poughkeepsie, NY (.4); reserve and
                                                  coordinate additional hotel rooms (.4);
                                                  prepare pro hac vice motion for R. McLellarn
                                                  (.4); correspond with R. McLellarn re same
                                                  (.2); review and revise (.2); electronic filing
                                                  of same (.3); prepare order and upload for
                                                  entry by court (.4).
09/17/19 Nitzan Halperin                     0.20 Telephone conference with K&E team re
                                                  work in process.
09/17/19 Katie Kane                          0.30 Set up telephone conference hearing line.


                                                  5
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                Pg 224 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:          1050018625
Barneys New York, Inc.                                         Matter Number:             13699-8
Case Administration

Date     Name                               Hours Description
09/17/19 Alex McCammon                       0.20 Telephone conference with K&E team re
                                                  works-in-process.
09/17/19 Kimberly Pageau                     0.40 Conference with K&E team re works in
                                                  process.
09/17/19 Andrew Polansky                     0.50 Conference with B. Winger, K&E team re
                                                  works in progress, case status.
09/17/19 W. Benjamin Winger                  0.40 Participate in telephone conference with K&E
                                                  team work in progress.
09/18/19 Katie Kane                          0.20 Open telephonic hearing line.
09/19/19 Nir Levin                           2.50 Review pleadings and research materaisl re
                                                  status of case.
09/20/19 Nir Levin                           0.20 Correspond with K. Pageau re work in
                                                  progress document.
09/23/19 Nir Levin                           2.00 Office conference with K. Pageau re work in
                                                  progress chart (.5); revise work in progress
                                                  chart (.8); correspond with R. McLellarn, E.
                                                  Kehoe re work in progress chart (.2); review
                                                  research re discretionary severance payments
                                                  (.5).
09/23/19 Kimberly Pageau                     0.70 Correspond with N. Levin re work in process
                                                  documents and meetings (.5); review and
                                                  revise work in process chart (.2).
09/23/19 Laura Saal                          0.30 Electronic filing of Affidavit of Publication.
09/23/19 Simon James Wood                    0.50 Conference with R. McLellarn re case status.
09/24/19 Katie Kane                          2.30 Prepare for filing of Pricewaterhouse Cooper
                                                  Retention Application.
09/24/19 Nir Levin                           0.50 Conference with K. Pageau re work in
                                                  progress telephone conference (.3); revise
                                                  work in progress document (.2).
09/25/19 Rebecca Blake Chaikin               0.20 Telephone conference with K&E team re
                                                  work in progress.
09/25/19 Katie Kane                          2.40 Participate in conference with K&E team re
                                                  case status (.5); assist with notice preparation
                                                  and file notice (.7); file PwC Retention
                                                  Application (.4); research precedent re
                                                  settlements with Johnson Law (.8).
09/25/19 Nir Levin                           0.90 Telephone conference with K&E team re
                                                  work in progress (.5); conference with K.
                                                  Pageau re Asset Sale Motion and research
                                                  (.4).
09/25/19 Alex McCammon                       0.30 Telephone conference with K&E team re
                                                  works in process.

                                                  6
        19-36300-cgm   Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                Pg 225 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:          1050018625
Barneys New York, Inc.                                         Matter Number:             13699-8
Case Administration

Date     Name                               Hours Description
09/25/19 Kimberly Pageau                     0.40 Telephone conference with K&E team re
                                                  work in progress conference.
09/25/19 Miriam A. Peguero Medrano           0.30 Telephone conference with K&E team re
                                                  work in progress.
09/25/19 Leo Rosenberg                       0.20 Prepare docket update.
09/25/19 Leo Rosenberg                       0.50 Notate creditor inquiries log.
09/25/19 Laura Saal                          0.40 Participate in telephone conference with K&E
                                                  team re work in progress.
09/25/19 Josh Sussberg, P.C.                 0.20 Correspond with K&E team re letters of intent
                                                  and status.
09/25/19 Simon James Wood                    0.50 Conference with K&E team re works in
                                                  process.
09/26/19 Katie Kane                          1.10 Set up hearing line and send calendar invite
                                                  (.4); draft shell re sale motion and order (.7).
09/30/19 Katie Kane                          0.40 Send hearing calendar invite.
09/30/19 Nir Levin                           0.80 Revise work in progress document.
09/30/19 Kimberly Pageau                     0.30 Correspond with K&E team re works in
                                                  process charts and critical dates.

Total                                        57.10




                                                     7
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 226 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 14, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018624
                                                                              Client Matter: 13699-9

In the Matter of DIP Financing, Debt Finance Issues




For legal services rendered through September 30, 2019
(see attached Description of Legal Services for detail)                                                      $ 163,914.50
Total legal services rendered                                                                                $ 163,914.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 227 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018624
Barneys New York, Inc.                                         Matter Number:         13699-9
DIP Financing, Debt Finance Issues




                                      Summary of Hours Billed

Name                                                       Hours        Rate         Amount
Mark Adler                                                  15.00   1,090.00        16,350.00
Susan D. Golden                                              2.20   1,135.00         2,497.00
Nitzan Halperin                                             15.80     705.00        11,139.00
Paul Stephens Hendrickson                                    0.50     940.00           470.00
Chad J. Husnick, P.C.                                       20.30   1,515.00        30,754.50
Melissa J. Hutson, P.C.                                      3.00   1,545.00         4,635.00
Emily K.S. Kehoe                                             6.00     920.00         5,520.00
Library Factual Research                                     0.90     360.00           324.00
Kevin Scott McClelland                                      19.90     920.00        18,308.00
Robert McLellarn                                             4.80     920.00         4,416.00
Rohit Nafday                                                 0.20   1,155.00           231.00
Robert Orren                                                 0.70     430.00           301.00
Kimberly Pageau                                             52.80     705.00        37,224.00
Leo Rosenberg                                                0.70     265.00           185.50
Laura Saal                                                  16.40     430.00         7,052.00
Daryl L. Steiger                                             1.20     920.00         1,104.00
Josh Sussberg, P.C.                                          1.90   1,565.00         2,973.50
W. Benjamin Winger                                          18.00   1,135.00        20,430.00

TOTALS                                                    180.30                 $ 163,914.50




                                                  2
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                Pg 228 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:        1050018624
Barneys New York, Inc.                                         Matter Number:           13699-9
DIP Financing, Debt Finance Issues



                                    Description of Legal Services

Date     Name                               Hours Description
09/01/19 Nitzan Halperin                     7.80 Research re Creditors' Committee DIP expert
                                                  opinion (4.2); research re Creditors'
                                                  Committee objection to the consultant
                                                  agreement (3.6).
09/01/19 Chad J. Husnick, P.C.               2.30 Correspond and telephone conference with J.
                                                  Sussberg, S. Burian, J. Feintuch, S. Levinson,
                                                  B. Sandler re DIP issues (.4); review and
                                                  analyze Creditors' Committee objection re
                                                  same (.7); review and revise reply re same
                                                  (1.2).
09/01/19 Kevin Scott McClelland              7.30 Review and revise DIP reply (3.8); analyze
                                                  and research issues re same (3.5).
09/01/19 Kimberly Pageau                     7.30 Research DIP financing fee enhancement
                                                  precedent (1.1); review and revise DIP reply
                                                  (5.1); correspond with K&E team re same
                                                  (1.1).
09/01/19 Laura Saal                          1.20 Research re DIP interim orders precedent.
09/01/19 Laura Saal                          0.40 Prepare notice of filing re final cash
                                                  management order.
09/01/19 Josh Sussberg, P.C.                 0.40 Correspond with K&E team re DIP and
                                                  status.
09/02/19 Mark Adler                          1.00 Review, analyze Creditors' Committee deal.
09/02/19 Nitzan Halperin                     5.10 Research, review and summarize cases from
                                                  U.S. Trustee's objection to the store closing
                                                  motion (4.2); review, analyze precedents of
                                                  DIP motions, DIP orders, store closing
                                                  motions and research re connection between
                                                  DIP lender and consultant (.9).
09/02/19 Chad J. Husnick, P.C.               1.40 Correspond and conference with J. Sussberg,
                                                  S. Burian, J. Feintuch, S. Levinson, B.
                                                  Sandler re DIP issues (.6); review and revise
                                                  reply re same (.8).
09/02/19 Library Factual Research            0.90 Provide fee letters re DIP agreements.
09/02/19 Kevin Scott McClelland              7.30 Review and revise DIP reply (5.1); analyze
                                                  issues re same (1.6); correspond with multiple
                                                  parties re same (.6).




                                                  3
     19-36300-cgm      Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36       Main Document
                                                Pg 229 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:           1050018624
Barneys New York, Inc.                                         Matter Number:              13699-9
DIP Financing, Debt Finance Issues

Date     Name                               Hours Description
09/02/19 Kimberly Pageau                     10.00 Review and analyze fee letter precedent and
                                                   precedent case transcripts (1.5); review and
                                                   analyze cases cited in Creditors' Committee
                                                   objection (2.4); review and analyze cases
                                                   cited in U.S. Trustee objection (.8); review
                                                   and revise DIP reply (3.9); correspond with
                                                   K&E team re same (1.2); correspond with
                                                   Stretto team re same (.2).
09/02/19 Laura Saal                           1.00 Prepare notice of filing re final DIP order (.7);
                                                   electronic filing of reply re DIP and store
                                                   closing (.3).
09/02/19 Josh Sussberg, P.C.                  1.00 Conference with S. Levinson re DIP (.2);
                                                   conference with S. Burian re same (.2);
                                                   conference with M. Meghji re same (.2);
                                                   conference with C. Husnick re same (.2);
                                                   conference with B. Sandler re same (.2).
09/03/19 Mark Adler                           6.50 Review, analyze final order, A&R Note and
                                                   related matters.
09/03/19 Susan D. Golden                      0.70 Telephone conference with A. Leonhard re
                                                   DIP Reply and Committee objection (.4);
                                                   telephone conference with C. Husnick re
                                                   response to U.S. Trustee DIP objection (.3).
09/03/19 Nitzan Halperin                      2.90 Review precedent re DIP lender and DIP
                                                   consultant connections.
09/03/19 Paul Stephens Hendrickson            0.50 Correspond with deal team re DIP note (.1);
                                                   review and assess tax implications re same
                                                   (.3); correspond with A. Sexton re same (.1).
09/03/19 Chad J. Husnick, P.C.                4.30 Review and revise portions of DIP order (.8);
                                                   prepare for hearing re DIP (2.2); correspond
                                                   and conference with B. Winger, J. Sussberg,
                                                   S. Levinson, S. Fox, B. Sandler re same (1.3).
09/03/19 Melissa J. Hutson, P.C.              2.50 Review revise DIP Note (1.0); telephone
                                                   conferences with K&E team re same (1.5).
09/03/19 Emily K.S. Kehoe                     6.00 Draft, revise presentation re DIP financing
                                                   (3.0); review, analyze pleadings re same (2.0);
                                                   review, analyze term sheets, agreements re
                                                   same (.5); correspond with C. Husnick re
                                                   same (.5).
09/03/19 Kevin Scott McClelland               3.40 Review and revise DIP order (1.1);
                                                   correspond with multiple parties re same
                                                   (1.2); review and revise presentation re same
                                                   (.4); analyze issues re same (.7).



                                                  4
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36       Main Document
                                                Pg 230 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:           1050018624
Barneys New York, Inc.                                         Matter Number:              13699-9
DIP Financing, Debt Finance Issues

Date     Name                               Hours Description
09/03/19 Kimberly Pageau                     10.80 Prepare and file notice of revised credit
                                                   agreement (.7); correspond with K&E team re
                                                   revised final DIP order (.2); draft declaration
                                                   in support of final DIP Order (3.9); review
                                                   and revise DIP order (6.0).
09/03/19 Laura Saal                           3.70 Draft shell re supplemental declaration of S.
                                                   Burian (.6); correspond with K. Pageau re
                                                   same (.2); prepare for and assist with filing of
                                                   same (.9); review and revise Notice of Filing
                                                   Final DIP Order (.7); correspond with B.
                                                   Winger and K. McClelland re same (.4);
                                                   prepare for and assist with filing of Notice of
                                                   Revised Final DIP Order (.9).
09/03/19 Daryl L. Steiger                     0.50 Review and analyze second amended and
                                                   restated DIP term note (.3); correspond with
                                                   K&E team re the same (.1); correspond with
                                                   Library services re Bloomberg search (.1).
09/03/19 Josh Sussberg, P.C.                  0.50 Correspond with K&E team re DIP and
                                                   status.
09/03/19 W. Benjamin Winger                   5.20 Review, revise final DIP order, amended note
                                                   (2.9); research, analyze diligence materials re
                                                   same (1.2); conferences with M. Adler,
                                                   Creditors' Committee, prepetition secured
                                                   parties, DIP lenders re same (1.1).
09/04/19 Mark Adler                           5.50 Review, analyze A&R DIP Note and order.
09/04/19 Kevin Scott McClelland               1.50 Prepare DIP order for filing (.9); correspond
                                                   with multiple parties re same (.6).
09/04/19 Rohit Nafday                         0.20 Telephone conference with R. Chaikin re DIP
                                                   financing amendments.
09/04/19 Robert Orren                         0.70 Prepare for submission of cash management
                                                   order (.2); submit same (.2); correspond with
                                                   K&E team re submission of DIP order (.3).
09/04/19 Laura Saal                           2.00 Prepare for and upload Final DIP order (.9);
                                                   prepare and file notice of revised DIP credit
                                                   agreement (.6); prepare for and electronic
                                                   filing of notice of revised DIP credit
                                                   agreement (.3); coordinate service of same
                                                   (.2).
09/04/19 Daryl L. Steiger                     0.70 Review and analyze revised draft of second
                                                   amended and restated DIP term note (.2);
                                                   telephone conference with K&E team and
                                                   Jones Day team re same (.5).



                                                  5
     19-36300-cgm      Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                Pg 231 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:        1050018624
Barneys New York, Inc.                                         Matter Number:           13699-9
DIP Financing, Debt Finance Issues

Date     Name                               Hours Description
09/04/19 W. Benjamin Winger                  2.10 Review, finalize final DIP order, revised note
                                                  (1.4); conferences with Jones Day re same
                                                  (.7).
09/05/19 Mark Adler                          0.40 Review, analyze DIP matters.
09/05/19 Chad J. Husnick, P.C.               0.10 Conference with M. Meghji re DIP covenants
                                                  and related issues.
09/05/19 Melissa J. Hutson, P.C.             0.50 Address DIP questions.
09/06/19 Mark Adler                          0.40 Review, analyze DIP matters.
09/06/19 Chad J. Husnick, P.C.               0.20 Correspond and conference with J. Sussberg
                                                  re DIP issues.
09/09/19 Chad J. Husnick, P.C.               0.70 Correspond and conference with K&E team,
                                                  other advisors re DIP issues.
09/10/19 Mark Adler                          0.20 Review questions re fees.
09/10/19 W. Benjamin Winger                  1.40 Review, analyze budget, final DIP order
                                                  matters (.7); conferences with M-III, C.
                                                  Husnick, K&E team re same (.4); review,
                                                  revise materials re same (.3).
09/11/19 W. Benjamin Winger                  0.70 Review, analyze budget, final DIP order
                                                  matters (.4); conferences with C. Husnick,
                                                  K&E team, M-III re same (.3).
09/12/19 Mark Adler                          0.30 Review, analyze DIP matters.
09/12/19 Kevin Scott McClelland              0.40 Review and revise DIP Order and notice.
09/12/19 Kimberly Pageau                     2.50 Correspond with K&E team re amended DIP
                                                  order and notice (.4); review and revise re
                                                  same (2.1).
09/13/19 Mark Adler                          0.30 Review, analyze DIP milestones.
09/14/19 Chad J. Husnick, P.C.               1.30 Correspond and conference with S. Levinson,
                                                  B. Winger, J. Sussberg, B. Sandler, and M.
                                                  Meghji re DIP issues.
09/15/19 Chad J. Husnick, P.C.               1.20 Correspond and conference with S. Levinson,
                                                  B. Winger, J. Sussberg, B. Sandler, and M.
                                                  Meghji re DIP issues.
09/16/19 Mark Adler                          0.20 Review, analyze new milestone.
09/16/19 Susan D. Golden                     0.50 Correspond with K. Pageau and L. Saal re
                                                  amendment to DIP Order.
09/16/19 Chad J. Husnick, P.C.               1.30 Correspond and conference with B. Winger, J.
                                                  Sussberg, B. Sandler, S. Levinson, and M.
                                                  Meghji re DIP issues.




                                                  6
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                Pg 232 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:        1050018624
Barneys New York, Inc.                                         Matter Number:           13699-9
DIP Financing, Debt Finance Issues

Date     Name                               Hours Description
09/16/19 Kimberly Pageau                     3.50 Draft notice of order authorizing amendments
                                                  to DIP order and notice re same (2.4);
                                                  correspond with K&E team re same (.4);
                                                  review and revise same (.5); review DIP order
                                                  for process re payment of prepetition secured
                                                  lender fees (.2).
09/17/19 Chad J. Husnick, P.C.               0.70 Correspond and conference with B. Winger, J.
                                                  Sussberg, B. Sandler, S. Levinson, and M.
                                                  Meghji re DIP issues (.4); draft and revise
                                                  status update (.3).
09/17/19 Kimberly Pageau                     5.10 Review and revise order amending final DIP
                                                  order (1.1); review and revise notice re same
                                                  (1.1); correspond with K&E team re same
                                                  (.8); draft motion to seal re same (2.1).
09/17/19 Laura Saal                          1.90 Research precedent re motion to seal
                                                  proposed amendment to DIP order (.9);
                                                  correspond with K. Pageau re same (.2);
                                                  prepare draft shell of same (.8).
09/17/19 W. Benjamin Winger                  1.10 Review, revise DIP amendment, related
                                                  materials (.5); research, analyze diligence
                                                  materials re same (.3); conferences with Jones
                                                  Day, Company, C. Husnick re same (.3).
09/18/19 Mark Adler                          0.20 Review, analyze DIP Order amendment.
09/18/19 Chad J. Husnick, P.C.               0.70 Correspond with K&E team, Company,
                                                  opposing counsel re status update and DIP
                                                  amendment order.
09/18/19 Kimberly Pageau                     1.10 Review, revise order amending final DIP
                                                  Order (.6); correspond with B. Winger, M.
                                                  Adler re same (.3); correspond with K&E
                                                  team, Jones Day, U.S. Trustee, Creditors'
                                                  Committee re same (.2).
09/18/19 W. Benjamin Winger                  1.70 Review, revise DIP amendment, related
                                                  materials (.9); research, analyze diligence
                                                  materials re same (.6); conferences with
                                                  Company, Jones Day, C. Husnick re same
                                                  (.2).
09/19/19 Chad J. Husnick, P.C.               0.90 Review and revise DIP amendment order (.4);
                                                  correspond and conference with K&E team re
                                                  same (.5).
09/19/19 Kimberly Pageau                     0.50 Correspond with prepetition secured lenders,
                                                  K&E team re order amending DIP order.
09/20/19 Chad J. Husnick, P.C.               0.70 Correspond and conference with K&E team
                                                  re DIP amendment order.


                                                  7
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                Pg 233 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:          1050018624
Barneys New York, Inc.                                         Matter Number:             13699-9
DIP Financing, Debt Finance Issues

Date     Name                               Hours Description
09/20/19 Kimberly Pageau                     5.30 Correspond with K&E team, DIP Parties,
                                                  Stretto re DIP Amendment Order (1.8);
                                                  correspond with S. Golden re same (.4);
                                                  review, revise notice re DIP Amendment
                                                  Order and compile re same (1.9); correspond
                                                  with B. Winger re same (.6); prepare and file
                                                  notice and DIP Amendment Order (.6).
09/20/19 Laura Saal                          5.20 Prepare notice of amended DIP order (.7);
                                                  prepare for and electronic filing of same (4.3);
                                                  coordinate service of same (.2).
09/20/19 W. Benjamin Winger                  1.20 Review, revise DIP order, related notice (.6);
                                                  research, analyze diligence materials,
                                                  precedent re same (.3); conferences with K.
                                                  Pageau, other stakeholders re same (.3).
09/23/19 Chad J. Husnick, P.C.               0.80 Correspond and conference with K&E team
                                                  re DIP issues.
09/23/19 Kimberly Pageau                     0.80 Draft notice of DIP status conference (.5);
                                                  correspond with K&E team re same (.3).
09/23/19 W. Benjamin Winger                  0.40 Review, revise DIP materials (.2);
                                                  conferences with K. Pageau re same (.2).
09/24/19 Susan D. Golden                     0.50 Correspond with E. Kehoe and K. Pageau re
                                                  DIP milestone hearing.
09/24/19 Chad J. Husnick, P.C.               0.30 Correspond and conference with K&E team,
                                                  Company, other advisors re DIP issues.
09/24/19 Kimberly Pageau                     2.20 Review and revise notice of DIP status
                                                  conference (1.2); correspond with K&E team
                                                  re status conference logistics (1.0).
09/25/19 Susan D. Golden                     0.50 Office conference with E. Kehoe re DIP
                                                  milestones (.3); telephone conference with A.
                                                  Leonhard re consent to telephonic hearing
                                                  (.2).
09/25/19 Chad J. Husnick, P.C.               0.70 Correspond and conference with B. Winger, J.
                                                  Sussberg re DIP loan issues.
09/25/19 Kimberly Pageau                     0.40 Review, revise notice of DIP status
                                                  conference (.3); correspond with K&E team
                                                  re same (.1).
09/25/19 W. Benjamin Winger                  0.90 Review, revise DIP order (.4); conferences
                                                  with DIP parties, C. Husnick, K&E team re
                                                  same (.3); research, analyze diligence
                                                  materials re same (.2).
09/26/19 Chad J. Husnick, P.C.               0.40 Correspond and conference with B. Winger, J.
                                                  Sussberg re DIP loan issues.


                                                  8
        19-36300-cgm   Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 234 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:       1050018624
Barneys New York, Inc.                                         Matter Number:          13699-9
DIP Financing, Debt Finance Issues

Date     Name                               Hours Description
09/27/19 Chad J. Husnick, P.C.               1.50 Correspond and conference with K&E team,
                                                  Company, opposing counsel, other advisors re
                                                  DIP issues.
09/27/19 Kimberly Pageau                     2.50 Correspond with B. Winger re second order
                                                  amending DIP (.3); draft notice and order re
                                                  same (1.1); review and revise re same (.7);
                                                  correspond with K&E team, DIP Parties, U.S.
                                                  Trustee re same (.4).
09/27/19 Laura Saal                          0.20 Correspond with K. Pageau re potential filing
                                                  of Amended DIP Order.
09/27/19 W. Benjamin Winger                  1.90 Review, revise amendment to DIP order (.4);
                                                  research, analyze diligence materials,
                                                  precedent re same (1.1); conferences with
                                                  Company, stakeholders, C. Husnick re same
                                                  (.4).
09/29/19 Chad J. Husnick, P.C.               0.40 Correspond and conference with K&E team,
                                                  Company re DIP issues.
09/30/19 Chad J. Husnick, P.C.               0.40 Correspond and conference with K&E team
                                                  re DIP order.
09/30/19 Robert McLellarn                    4.80 Conference with B. Winger re DIP hearing
                                                  and related pleadings (.3); review, draft
                                                  motion to enforce DIP order (3.0); draft
                                                  declaration re same (1.5).
09/30/19 Kimberly Pageau                     0.80 Draft notice of DIP status conference.
09/30/19 Leo Rosenberg                       0.70 Research and pull precedent DIP orders.
09/30/19 Laura Saal                          0.80 Prepare draft shell of motion to enforce the
                                                  DIP order.
09/30/19 W. Benjamin Winger                  1.40 Review, analyze DIP matters (.7); review,
                                                  revise materials re same (.3); research,
                                                  analyze diligence materials re same (.2);
                                                  conferences with C. Husnick, K&E team re
                                                  same (.2).

Total                                       180.30




                                                     9
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 235 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 14, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018623
                                                                              Client Matter: 13699-10

In the Matter of Claims Administration and Objections




For legal services rendered through September 30, 2019
(see attached Description of Legal Services for detail)                                                         $ 4,020.50
Total legal services rendered                                                                                   $ 4,020.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 236 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018623
Barneys New York, Inc.                                         Matter Number:        13699-10
Claims Administration and Objections




                                      Summary of Hours Billed

Name                                                       Hours     Rate            Amount
Rebecca Blake Chaikin                                       1.30 1,045.00            1,358.50
Susan D. Golden                                             1.20 1,135.00            1,362.00
Kimberly Pageau                                             1.60 705.00              1,128.00
Laura Saal                                                  0.40 430.00                172.00

TOTALS                                                       4.50                  $ 4,020.50




                                                  2
        19-36300-cgm   Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                Pg 237 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:          1050018623
Barneys New York, Inc.                                         Matter Number:            13699-10
Claims Administration and Objections



                                    Description of Legal Services

Date     Name                               Hours Description
09/01/19 Laura Saal                          0.40 Draft notice of filing re final bar date order.
09/12/19 Susan D. Golden                     1.00 Conference and correspond with K. Pageau
                                                  and R. Chaikin re publication of bar date
                                                  order (.5); correspond and conference with A.
                                                  Levin re deadlines for publication of bar date
                                                  order (.3); review proposed notice for
                                                  publication (.2).
09/12/19 Kimberly Pageau                     0.40 Review and revise bar date notices and
                                                  correspond with S. Golden re same.
09/16/19 Rebecca Blake Chaikin               0.10 Review revised bar date notice.
09/16/19 Kimberly Pageau                     0.30 Correspond with K&E team, Stretto re bar
                                                  date notice.
09/17/19 Rebecca Blake Chaikin               0.30 Correspond with K. Pageau, S. Golden re bar
                                                  date and publication notices.
09/17/19 Susan D. Golden                     0.20 Correspond with R. Chaikin re publication of
                                                  bar date notice.
09/17/19 Kimberly Pageau                     0.60 Correspond with R. Chaikin, S. Golden,
                                                  Stretto re bar date notice and publication
                                                  notice (.3); review finalized publication notice
                                                  (.3).
09/19/19 Rebecca Blake Chaikin               0.40 Revise cover letter to certain vendors (.2);
                                                  correspond with Stretto re same (.1);
                                                  correspond with K&E team re bar date notice
                                                  (.1).
09/19/19 Kimberly Pageau                     0.30 Correspond with K&E team and Stretto re
                                                  service of bar date order, retention orders.
09/27/19 Rebecca Blake Chaikin               0.50 Telephone conference with Company, S.
                                                  McGuire, R. McLellarn re bar date notice and
                                                  claims.

Total                                         4.50




                                                     3
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 238 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 14, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018622
                                                                              Client Matter: 13699-11

In the Matter of Corporate and Securities Issues




For legal services rendered through September 30, 2019
(see attached Description of Legal Services for detail)                                                           $ 303.00
Total legal services rendered                                                                                     $ 303.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 239 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018622
Barneys New York, Inc.                                         Matter Number:        13699-11
Corporate and Securities Issues




                                      Summary of Hours Billed

Name                                                       Hours     Rate            Amount
Chad J. Husnick, P.C.                                       0.20 1,515.00             303.00

TOTALS                                                       0.20                    $ 303.00




                                                  2
        19-36300-cgm   Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 240 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018622
Barneys New York, Inc.                                         Matter Number:        13699-11
Corporate and Securities Issues



                                    Description of Legal Services

Date     Name                               Hours Description
09/06/19 Chad J. Husnick, P.C.               0.20 Review and revise board minutes (.1);
                                                  correspond with G. Fu, B. Winger re same
                                                  (.1).

Total                                         0.20




                                                     3
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 241 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 14, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018621
                                                                              Client Matter: 13699-12

In the Matter of Creditor and Stakeholder Communications




For legal services rendered through September 30, 2019
(see attached Description of Legal Services for detail)                                                         $ 7,245.50
Total legal services rendered                                                                                   $ 7,245.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 242 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018621
Barneys New York, Inc.                                         Matter Number:        13699-12
Creditor and Stakeholder Communications




                                      Summary of Hours Billed

Name                                                       Hours      Rate           Amount
Emily K.S. Kehoe                                            5.00    920.00           4,600.00
Robert McLellarn                                            0.50    920.00             460.00
Miriam A. Peguero Medrano                                   3.10    705.00           2,185.50

TOTALS                                                       8.60                  $ 7,245.50




                                                  2
        19-36300-cgm   Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 243 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:        1050018621
Barneys New York, Inc.                                         Matter Number:          13699-12
Creditor and Stakeholder Communications



                                     Description of Legal Services

Date     Name                               Hours Description
09/05/19 Emily K.S. Kehoe                    0.50 Correspond with K&E team re vendor and
                                                  creditor communications.
09/06/19 Emily K.S. Kehoe                    4.50 Telephone conferences with K. Pageau, M.
                                                  Peguero Medrano, N. Halperin re creditor
                                                  telephone conferences (1.0); correspond with
                                                  K&E team re same (.5); telephone conference
                                                  with creditors re Bankruptcy Code inquiries
                                                  (1.5); correspond with Company re same
                                                  (1.5).
09/06/19 Miriam A. Peguero Medrano           3.10 Telephone conference with E. Kehoe and K.
                                                  Pageau re creditor communications (1.0);
                                                  correspond with K. Pageau re same (.3);
                                                  correspond with creditors re inquiries (1.5);
                                                  revise creditor escalation log (.3).
09/10/19 Robert McLellarn                    0.50 Telephone conference with B. Winger and
                                                  Company's PR team re case status.

Total                                         8.60




                                                     3
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 244 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 14, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018620
                                                                              Client Matter: 13699-13

In the Matter of Creditors' Committee Issues




For legal services rendered through September 30, 2019
(see attached Description of Legal Services for detail)                                                         $ 7,710.00
Total legal services rendered                                                                                   $ 7,710.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 245 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018620
Barneys New York, Inc.                                         Matter Number:        13699-13
Creditors' Committee Issues




                                      Summary of Hours Billed

Name                                                       Hours     Rate            Amount
Rebecca Blake Chaikin                                       2.20 1,045.00            2,299.00
Emily K.S. Kehoe                                            3.50 920.00              3,220.00
Josh Sussberg, P.C.                                         1.40 1,565.00            2,191.00

TOTALS                                                       7.10                  $ 7,710.00




                                                  2
        19-36300-cgm   Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 246 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018620
Barneys New York, Inc.                                         Matter Number:        13699-13
Creditors' Committee Issues



                                    Description of Legal Services

Date     Name                               Hours Description
09/04/19 Emily K.S. Kehoe                    2.50 Prepare for Creditors' Committee meeting
                                                  (.5); correspond with S. Golden, K&E team,
                                                  M-III team, U.S. Trustee re same (2.0).
09/05/19 Rebecca Blake Chaikin               2.20 Correspond with K&E team re conference
                                                  with Creditors' Committee (.2); attend same
                                                  (2.0).
09/05/19 Emily K.S. Kehoe                    1.00 Prepare for and attend Creditors Committee
                                                  meeting re Company and chapter 11 case
                                                  status update.
09/05/19 Josh Sussberg, P.C.                 1.40 Attend Creditors' Committee meeting (.9);
                                                  follow-up with Creditors' Committee re same
                                                  (.5).

Total                                         7.10




                                                     3
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 247 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 14, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018619
                                                                              Client Matter: 13699-15

In the Matter of Employee Issues




For legal services rendered through September 30, 2019
(see attached Description of Legal Services for detail)                                                      $ 301,800.50
Total legal services rendered                                                                                $ 301,800.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 248 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018619
Barneys New York, Inc.                                         Matter Number:        13699-15
Employee Issues




                                      Summary of Hours Billed

Name                                                       Hours        Rate         Amount
Rebecca Blake Chaikin                                       54.70   1,045.00        57,161.50
Susan D. Golden                                             14.30   1,135.00        16,230.50
Nitzan Halperin                                              0.80     705.00           564.00
Chad J. Husnick, P.C.                                       10.60   1,515.00        16,059.00
Tatum Ji                                                     0.30     995.00           298.50
Katie Kane                                                   1.30     265.00           344.50
Emily K.S. Kehoe                                            69.00     920.00        63,480.00
R.D. Kohut                                                   0.50   1,120.00           560.00
Hannah Kupsky                                                1.30     325.00           422.50
Nir Levin                                                   26.30     595.00        15,648.50
Robert McLellarn                                             0.60     920.00           552.00
Rohit Nafday                                                 6.50   1,155.00         7,507.50
Kimberly Pageau                                             25.30     705.00        17,836.50
Miriam A. Peguero Medrano                                   74.10     705.00        52,240.50
Andrew Polansky                                             48.30     705.00        34,051.50
Laura Saal                                                   5.90     430.00         2,537.00
Josh Sussberg, P.C.                                          4.40   1,565.00         6,886.00
W. Benjamin Winger                                           8.30   1,135.00         9,420.50

TOTALS                                                    352.50                 $ 301,800.50




                                                  2
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                Pg 249 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:        1050018619
Barneys New York, Inc.                                         Matter Number:          13699-15
Employee Issues



                                    Description of Legal Services

Date     Name                               Hours Description
09/01/19 Rebecca Blake Chaikin               4.90 Revise incentive plan motion (4.2); telephone
                                                  conference with S. Golden re same (.6); office
                                                  conference with N. Halperin re same and next
                                                  steps (.1).
09/01/19 Nitzan Halperin                     0.40 Revise board presentation re sale incentive
                                                  plan.
09/01/19 Rohit Nafday                        0.60 Review and revise sale incentive plan
                                                  declaration.
09/01/19 W. Benjamin Winger                  0.90 Review, analyze sale incentive plan matters
                                                  (.5); conferences with M-III, Company re
                                                  same (.2); research, analyze diligence
                                                  materials re same (.2).
09/02/19 Rebecca Blake Chaikin               0.70 Revise incentive plan declaration and motion
                                                  (.4); correspond with M-III and R. Nafday re
                                                  same (.3).
09/02/19 Susan D. Golden                     0.50 Telephone conference with R. Chaikin re
                                                  incentive plan questions.
09/02/19   Rohit Nafday                      0.70 Review and revise sale incentive plan motion.
09/02/19   Kimberly Pageau                   1.10 Review and revise KEIP motion.
09/02/19   Josh Sussberg, P.C.               0.10 Correspond with K&E team re incentive plan.
09/03/19   Rebecca Blake Chaikin             4.60 Revise incentive plan motion (2.2); telephone
                                                  conference with R. Nafday re same (.3);
                                                  telephone conferences with C. Good re same
                                                  (.7); office conferences with S. Golden re
                                                  same and applicable rules (.6); correspond
                                                  with K&E, M-III, and Houlihan teams re
                                                  same (.7); telephone conference with L. Saal
                                                  re service requirements for same (.1).
09/03/19 Susan D. Golden                     1.50 Review and revise KEIP motion and
                                                  declaration (1.0); correspond with R. Chaikin
                                                  and K&E team re questions re same (.5).
09/03/19 Nitzan Halperin                     0.40 Correspond with B. Winger and K&E team re
                                                  KEIP motion.
09/03/19 Rohit Nafday                        0.40 Review and revise sales incentive plan motion
                                                  (.3); correspond with R. Chaikin re same (.1).
09/03/19 W. Benjamin Winger                  2.40 Review, revise sale incentive plan motion
                                                  (1.8); research, analyze diligence materials,
                                                  precedent re same (.4); conferences with R.
                                                  Chaikin, K&E team re same (.2).

                                                  3
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                Pg 250 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:         1050018619
Barneys New York, Inc.                                         Matter Number:           13699-15
Employee Issues

Date     Name                               Hours Description
09/04/19 Rebecca Blake Chaikin               5.10 Revise incentive plan motion and declaration
                                                  (4.7); correspond with Company, Lenders,
                                                  Creditors' Committee re same (.2); telephone
                                                  conference with M. Meghji re same (.2).
09/04/19 Susan D. Golden                     1.30 Review several iterations of sale incentive
                                                  plan motion (1.0); correspond with R. Chaikin
                                                  re same (.3).
09/04/19 Chad J. Husnick, P.C.               0.40 Correspond and conference with J. Sussberg
                                                  re employment agreement issues (.2); review
                                                  and analyze employment agreement (.2).
09/04/19 Rohit Nafday                        0.20 Review and revise sales incentive plan for
                                                  filing.
09/04/19 Laura Saal                          1.50 Prepare filing versions of sale incentive
                                                  motion and declaration in support of (.3);
                                                  correspond with R. Chaikin re filing and
                                                  service (.3); telephone conference with Stretto
                                                  re same (.2); prepare for and electronic filing
                                                  of motion and declaration (.7).
09/04/19 Laura Saal                          0.40 Research re KEIP precedent.
09/04/19 Josh Sussberg, P.C.                 2.30 Review employee reimbursable expense
                                                  matter and correspond with K&E team re
                                                  same (.5); telephone conferences with C.
                                                  Husnick re same and hearing (.5); telephone
                                                  conference with M. Meghji, D. Vitale re same
                                                  (.5); review and revise KEIP motion (.5);
                                                  correspond with R. Chaikin re same (.3).
09/04/19 W. Benjamin Winger                  1.80 Review, analyze sale incentive plan matters
                                                  (.6); review, revise motion re same (.4);
                                                  conferences with U.S. Trustee, Creditors'
                                                  Committee, other stakeholders re same (.8).
09/05/19 Emily K.S. Kehoe                    1.00 Correspond with R. Chaikin, K&E team re
                                                  key employee incentives and motion re same.
09/06/19 Chad J. Husnick, P.C.               0.50 Correspond with G. Fu, B. Winger, J.
                                                  Sussberg re employment agreement issues.
09/06/19 Katie Kane                          1.30 Research KEIP presentation and talking point
                                                  precedent (.6); research KEIP motions,
                                                  objections, and replies across SDNY cases
                                                  (.7).
09/06/19 Hannah Kupsky                       0.50 Prepare shell re reply to incentive plan.




                                                  4
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                Pg 251 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:          1050018619
Barneys New York, Inc.                                         Matter Number:            13699-15
Employee Issues

Date     Name                               Hours Description
09/06/19 Miriam A. Peguero Medrano           8.30 Correspond with N. Halperin re sale incentive
                                                  plan motion (.1); correspond with K. Kane re
                                                  KIEP reply precedent (.2); review KEIP
                                                  precedent (2.0); review Barney KIEP motion
                                                  (1.0); draft chart re KEIP U.S. Trustee
                                                  objections (1.2); draft KEIP reply (3.0);
                                                  research KEIP presentations (.8).
09/07/19 Emily K.S. Kehoe                    2.00 Review, revise KEIP reply (1.0); review,
                                                  revise KEIP hearing presentation (1.0).
09/07/19 Miriam A. Peguero Medrano           6.50 Review KEIP hearing presentation precedent
                                                  (1.6); draft hearing presentation for KEIP
                                                  (2.5); correspond with E. Kehoe re same (.1);
                                                  revise same (2.3).
09/09/19 Rebecca Blake Chaikin               0.20 Correspond with K&E team re conferring
                                                  with U.S. Trustee re Incentive Plan.
09/10/19 Rebecca Blake Chaikin               0.20 Correspond with M. Meghji, R. Nafday re
                                                  telephone conference with U.S. Trustee re
                                                  Incentive Plan.
09/10/19 Hannah Kupsky                       0.80 Draft shell re supplemental KEIP declaration
                                                  (.3); pull precedent re same (.5).
09/10/19 Rohit Nafday                        0.30 Telephone conference with R. Chaikin re
                                                  incentive plan.
09/10/19 W. Benjamin Winger                  0.60 Review, analyze sale incentive plan matters
                                                  (.3); research diligence materials re same (.2);
                                                  conferences with Creditors' Committee, R.
                                                  Chaikin re same (.1).
09/11/19 Rebecca Blake Chaikin               0.60 Telephone conference with A. Leonhard, S.
                                                  Golden re incentive plan (.2); correspond with
                                                  K&E team and M. Meghji re same (.4).
09/11/19 Susan D. Golden                     1.00 Telephone conference with R. Chaikin and M.
                                                  Meghji re preliminary U.S. Trustee comments
                                                  to incentive plan (.5); telephone conference
                                                  with R. Chaikin and A. Leonhard re U.S.
                                                  Trustee comments to Incentive Plan (.5).
09/11/19 Emily K.S. Kehoe                    4.50 Review, revise incentive plan supplemental
                                                  declaration (2.5); review, revise reply re same
                                                  (1.5); correspond with K&E team re same
                                                  (.5).
09/11/19 Emily K.S. Kehoe                    2.00 Telephone conference with U.S. Trustee re
                                                  incentive plan motion (.5); correspond with
                                                  K&E team re objection to same (.5); review,
                                                  analyze precedent re same (1.0).



                                                  5
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                Pg 252 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:         1050018619
Barneys New York, Inc.                                         Matter Number:           13699-15
Employee Issues

Date     Name                               Hours Description
09/11/19 Rohit Nafday                        0.20 Telephone conference with R. Chaikin re
                                                  incentive plan.
09/11/19 Miriam A. Peguero Medrano           6.70 Research KEIP declaration precedent (.5);
                                                  review KEIP declaration precedent (1.5);
                                                  draft supplemental declaration for Incentive
                                                  Plan (1.5); correspond with E. Kehoe re same
                                                  (.5); review case precedent for market
                                                  comparables (2.0); revise market comparables
                                                  chart (.4); revise KEIP declarations (.3).
09/12/19 Rebecca Blake Chaikin               0.60 Correspond with K&E team re Incentive Plan
                                                  reply, declaration, and deadlines (.5);
                                                  correspond with L. Saal re filing re same (.1).
09/12/19 Susan D. Golden                     3.80 Correspond with E. Kehoe re supplemental
                                                  declaration in support of incentive plan (.3);
                                                  correspond with E. Kehoe, R. Chaikin, M-III
                                                  and Houlihan teams re same (1.0); review and
                                                  revise supplemental declaration in support of
                                                  incentive plan (2.0); telephone conference
                                                  with A. Leonhard re same (.2); telephone
                                                  conference and correspond with C. Husnick re
                                                  procedure to extend objection deadline (.2);
                                                  telephone conference with Chambers re
                                                  procedure to extend objection deadline (.1).
09/12/19 Emily K.S. Kehoe                    9.50 Review, revise draft reply to KEIP (1.0);
                                                  correspond with K&E team re same (1.0);
                                                  review, revise supplemental declaration to
                                                  reply (3.0); correspond with S. Golden, R.
                                                  Chaikin, K&E team re same (2.0); correspond
                                                  with M-III team re same (1.0); review,
                                                  analyze precedent re same (1.5).
09/12/19 Miriam A. Peguero Medrano           4.40 Correspond with E. Kehoe re KEIP
                                                  declaration (.2); telephone conference with K.
                                                  Kane re KEIP precedent (.2); correspond with
                                                  A. Polansky re same (.2); review KEIP
                                                  precedent (2.0); revise KEIP market
                                                  comparables chart (.5); correspond with E.
                                                  Kehoe re same (.3); review KEIP precedent
                                                  (.5); revise KEIP chart (.5).
09/12/19 Andrew Polansky                     7.90 Review, analyze precedent KEIPs re KEIP
                                                  Reply (4.4); draft summary re same (1.2);
                                                  review, analyze case law re DIP Reply (1.7);
                                                  correspond with B. Winger re same (.6).
09/12/19 Laura Saal                          1.90 Research precedent re KEIP declarations.



                                                  6
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36       Main Document
                                                Pg 253 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:          1050018619
Barneys New York, Inc.                                         Matter Number:            13699-15
Employee Issues

Date     Name                               Hours Description
09/12/19 Josh Sussberg, P.C.                  0.20 Telephone conference with R. Feinstein re
                                                   KEIP.
09/12/19 W. Benjamin Winger                   0.90 Review, analyze employee matters, including
                                                   severance (.4); research statutes, diligence
                                                   materials re same (.3); conferences with
                                                   Company re same (.2).
09/13/19 Rebecca Blake Chaikin                7.10 Revise supplemental declaration (.7); office
                                                   conference with S. Golden re same (.3); office
                                                   conference with J. Sussberg re same and
                                                   hearing planning (.1); correspond with K&E
                                                   team re objections (.4); analyze same (1.8);
                                                   revise summary chart of same (1.9); telephone
                                                   conference with Y. French re declaration (.1);
                                                   telephone conference with R. Nafday and E.
                                                   Kehoe re incentive plan (.6); office
                                                   conferences with E. Kehoe re same (.4); draft
                                                   notes for reply (.8).
09/13/19 Susan D. Golden                      2.50 Office conference with R. Chaikin re
                                                   incentive plan supplemental declaration (.3);
                                                   telephone conference with B. Winger re same
                                                   (.1); telephone conference and correspond
                                                   with E. Kehoe re same (.2); review and
                                                   analyze objections to incentive plan (1.5);
                                                   correspond with E. Kehoe, R. Chaikin,
                                                   Houlihan and M-III teams re objections to
                                                   incentive plan and information for
                                                   supplemental declaration (.4).
09/13/19 Chad J. Husnick, P.C.                0.50 Correspond and conference with B. Winger, J.
                                                   Sussberg re sale incentive plan issues.
09/13/19 Emily K.S. Kehoe                    10.00 Review, analyze objections to KEIP motion
                                                   (2.0); draft findings, objection tracker re same
                                                   (1.0); correspond with K&E team re same
                                                   (1.0); review, revise reply to KEIP (1.0);
                                                   correspond with K&E team re same (1.0);
                                                   review, revise supplemental declaration to
                                                   reply (3.0); correspond with K&E team re
                                                   same (1.0).
09/13/19 Rohit Nafday                         0.50 Telephone conference with R. Chaikin and E.
                                                   Kehoe re KEIP objections.
09/13/19 Kimberly Pageau                      3.10 Research case law on postpetition payments
                                                   made to temporary staffing agency (2.9);
                                                   correspond with E. Kehoe re same (.2).




                                                  7
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36       Main Document
                                                Pg 254 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:           1050018619
Barneys New York, Inc.                                         Matter Number:             13699-15
Employee Issues

Date     Name                               Hours Description
09/13/19 Miriam A. Peguero Medrano            7.20 Correspond with K&E team re KEIP Reply
                                                   (.5); correspond with K. Kane re ECF
                                                   notifications (.2); review KEIP objections
                                                   (2.3); revise objection tracker re same (1.6);
                                                   correspond with E. Kehoe and A. Polansky re
                                                   same (.5); correspond with A. Polansky re
                                                   same (.3); revise objection tracker (.8); revise
                                                   declaration re KEIP (1.0).
09/13/19 Andrew Polansky                      4.40 Conference with R. Chaikin re KEIP Reply
                                                   (.3); draft graphic re KEIP Reply (1.2);
                                                   correspond with B. Winger re KEIP Reply
                                                   (.3); review, analyze case law re same (2.6).
09/13/19 Josh Sussberg, P.C.                  0.70 Telephone conferences with B. Sandler, C.
                                                   Husnick, R. Chaikin re incentive plan.
09/13/19 W. Benjamin Winger                   0.90 Review, analyze sale incentive plan matters
                                                   (.4); research, analyze diligence materials re
                                                   same (.3); conferences with E. Kehoe, K&E
                                                   team re same (.2).
09/14/19 Rebecca Blake Chaikin                8.20 Revise supplemental declaration (6.1);
                                                   analyze objections (.7); correspond with K&E
                                                   team re reply (.3); revise graphic re bonus
                                                   pool (.5); review precedent for incentive plan
                                                   replies (.6).
09/14/19 Susan D. Golden                      1.00 Correspond with R. Chaikin, E. Kehoe,
                                                   Houlihan and M-III teams re supplemental
                                                   disclosure and response to objections to
                                                   incentive plan.
09/14/19 Emily K.S. Kehoe                    13.00 Correspond with M. Peguero Medrano, K&E
                                                   team re KEIP reply (3.0); review, revise draft
                                                   of same (4.0); review, analyze precedent,
                                                   related materials re same (2.0); correspond
                                                   with M-III team, Company re same (1.0);
                                                   correspond with K&E team re supplemental
                                                   declaration in support of KEIP reply (1.5);
                                                   review, revise same (1.5).
09/14/19 Rohit Nafday                         0.20 Review and analyze Creditors' Committee
                                                   proposed changes to incentive plan.
09/14/19 Kimberly Pageau                      8.20 Correspond with K&E team re KEIP reply
                                                   (.6); research KEIP reply precedent (2.5);
                                                   review and revise KEIP reply (5.1).




                                                  8
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                Pg 255 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:          1050018619
Barneys New York, Inc.                                         Matter Number:            13699-15
Employee Issues

Date     Name                               Hours Description
09/14/19 Miriam A. Peguero Medrano           15.60 Research re KEIP reply (1.2); telephone
                                                   conference with E. Kehoe, A. Polansky, K.
                                                   Pageau re same (.3); research KEIP precedent
                                                   (1.4); correspond with E. Kehoe re
                                                   Committee Resolution (.5); draft KEIP reply
                                                   (4.0); revise comparables chart in reply (1.2);
                                                   review KEIP precedent re KEIP term sheets
                                                   (.6); correspond with E. Kehoe re comments
                                                   to Reply (.5); revise reply (2.5); correspond
                                                   with K. Pageau, A. Polansky re same (.2);
                                                   further revisions to reply (3.2).
09/14/19 Andrew Polansky                     10.50 Review, analyze case law re KEIP Reply
                                                   (3.7); correspond with B. Winger re same
                                                   (.2); conferences with M. Peguero Medrano re
                                                   KEIP Reply (.7); revise KEIP Reply (3.3);
                                                   review, analyze case cites re same (1.4);
                                                   revise graphic re same (1.2).
09/14/19 Josh Sussberg, P.C.                  0.60 Correspond with K&E team re incentive plan
                                                   order and status (.3); telephone conference
                                                   with C. Husnick re same (.3).
09/15/19 Rebecca Blake Chaikin                9.30 Revise incentive plan reply (5.9); revise
                                                   supplemental declaration (1.2); review first
                                                   day declaration and Company materials re
                                                   same (.6); correspond re Creditors' Committee
                                                   agreement (.2); correspond with K&E team re
                                                   pleadings (1.4).
09/15/19 Susan D. Golden                      2.20 Review and revise supplemental Dec in
                                                   support of incentive plan (.5); telephone
                                                   conference with R. Chaikin re same (.1);
                                                   review comments of B. Winger to
                                                   Supplemental Declaration (.4); correspond
                                                   with R. Chaikin re same (.1); review and
                                                   revise omnibus reply to incentive plan
                                                   objections (1.1).
09/15/19 Emily K.S. Kehoe                     4.00 Review, revise KEIP supplemental
                                                   declaration (3.5); correspond with K&E team
                                                   re KEIP reply and supplemental declaration
                                                   (.5).
09/15/19 Rohit Nafday                         1.60 Review and revise supplemental declaration
                                                   (.5); review and revise incentive plan re
                                                   comments from Creditor's Committee (1.1).
09/15/19 Kimberly Pageau                      8.50 Review and analyze KEIP precedent re U.S.
                                                   Trustee objections (3.3); review and revise
                                                   KEIP reply (3.9); correspond with K&E team
                                                   re same (1.3).

                                                  9
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                Pg 256 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:          1050018619
Barneys New York, Inc.                                         Matter Number:            13699-15
Employee Issues

Date     Name                               Hours Description
09/15/19 Miriam A. Peguero Medrano           11.00 Research KEIP motions, objection, and
                                                   transcripts re U.S. Trustee modifications to
                                                   KEIP (2.3); correspond with K. Pageau and
                                                   A. Polansky re same (.5); review same re
                                                   same (2.3); revise chart re same (1.2); revise
                                                   reply and declaration (3.9); correspond with
                                                   E. Kehoe and A. Polansky and K. Pageau re
                                                   same (.8).
09/15/19 Andrew Polansky                      6.00 Revise KEIP Reply (.9); review, analyze
                                                   precedent re KEIP Reply (3.4); draft summary
                                                   re same (.7); correspond, conference with M.
                                                   Peguero Medrano, K. Pageau re KEIP Reply
                                                   (.6); review, analyze KEIP Reply (.4).
09/16/19 Rebecca Blake Chaikin                4.10 Correspond with Creditors' Committee
                                                   counsel re incentive plan (.2); review notice
                                                   of revised proposed order (.2); correspond
                                                   with K&E team, M-III, HL re reply (.3);
                                                   revise proposed order and incentive plan (.2);
                                                   correspond with J. Sussberg re same (.2);
                                                   correspond with K&E team re reply,
                                                   supplemental declaration, revised order (1.4);
                                                   telephone conferences with B. Winger and
                                                   counsel to objecting parties re incentive plan
                                                   (.8); office conferences with E. Kehoe re
                                                   reply and hearing prep (.4); coordinate filing
                                                   of incentive plan reply pleadings (.4).
09/16/19 Susan D. Golden                      0.50 Review final reply to incentive plan
                                                   objections.
09/16/19 Chad J. Husnick, P.C.                2.40 Prepare for hearing re KEIP (1.7); correspond
                                                   and conference with B. Winger, J. Sussberg,
                                                   R. Chaikin, and M. Meghji re same (.7).
09/16/19 Tatum Ji                             0.30 Discuss upcoming hearing and attendance
                                                   internally.
09/16/19 Emily K.S. Kehoe                    13.00 Correspond with K&E team re key employee
                                                   incentive plan reply (1.0); review, revise same
                                                   (2.0); correspond with M. Peguero Medrano,
                                                   K&E team re hearing presentation key
                                                   employee incentive plan (4.0); review, revise
                                                   same (3.0); correspond with K&E team, M-III
                                                   team re declaration to same (3.0).
09/16/19 R.D. Kohut                           0.10 Conference with labor team and B. Winger re
                                                   labor hearing issues.




                                                  10
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                Pg 257 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:          1050018619
Barneys New York, Inc.                                         Matter Number:            13699-15
Employee Issues

Date     Name                               Hours Description
09/16/19 Rohit Nafday                         0.80 Telephone conference with R. Chaikin re
                                                   incentive compensation plan comments (.1);
                                                   review and revise incentive plan (.7).
09/16/19 Miriam A. Peguero Medrano           12.10 Revise KEIP hearing presentation (2.3);
                                                   correspond with A. Polansky re same (.5);
                                                   further revisions of same (2.9); telephone
                                                   conference with E. Kehoe and A. Polansky re
                                                   same (.5); further revisions re same (3.3);
                                                   telephone conference with E. Kehoe re same
                                                   (.5); revise same (2.1).
09/16/19 Andrew Polansky                      7.40 Draft talking points re key employee
                                                   incentive plan (3.2); correspond with R.
                                                   Chaikin re same (.4); revise presentation re
                                                   same (2.9); correspond with M. Peguero
                                                   Medrano, R. Chaikin re same (.9).
09/16/19 Laura Saal                           0.80 Electronic filing of Sale Incentive Reply (.3);
                                                   electronic filing of Declaration in Support
                                                   (.3); coordinate service of same (.2).
09/16/19 Josh Sussberg, P.C.                  0.20 Correspond re incentive plan status and
                                                   telephone conference with C. Husnick re
                                                   same.
09/17/19 Rebecca Blake Chaikin                6.40 Revise incentive plan hearing presentation
                                                   (1.8); telephone conferences with K&E team
                                                   re same (.3); office conference with K&E
                                                   team re same (1.1); prepare for hearing (1.2);
                                                   correspond with K&E team re hearing
                                                   materials (.2); revise demonstrative (.3);
                                                   comment on direct outline re same (.4);
                                                   telephone conferences with R. Nafday, Y.
                                                   French re same (.4); telephone conference
                                                   with C. Husnick re objections and plan
                                                   mechanics (.2); correspond with K&E team re
                                                   same (.2); revise incentive plan hearing
                                                   talking points (.3).
09/17/19 Chad J. Husnick, P.C.                3.90 Prepare for hearing re KEIP (2.3); correspond
                                                   and conference with B. Winger, J. Sussberg,
                                                   R. Chaikin, M. Meghji, Y. French and B.
                                                   Sandler re same (1.6).
09/17/19 Emily K.S. Kehoe                    10.00 Review, revise hearing presentation re key
                                                   employee incentive plan (4.0); correspond
                                                   with M. Peguero Medrano, K&E team re
                                                   same (4.0); review, analyze materials re same
                                                   (2.0).



                                                  11
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                Pg 258 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:          1050018619
Barneys New York, Inc.                                         Matter Number:            13699-15
Employee Issues

Date     Name                               Hours Description
09/17/19 Rohit Nafday                        0.30 Telephone conference with Y. French and R.
                                                  Chaikin re Meghji demonstrative.
09/17/19 Miriam A. Peguero Medrano           2.30 Revise presentation re KEIP (.5); correspond
                                                  with R. Chaikin re same (.2); further revise
                                                  presentation (1.6).
09/17/19 Andrew Polansky                     9.80 Draft talking points re key employee
                                                  incentive plan (2.7); draft presentation re
                                                  same (3.9); correspond with E. Kehoe, R.
                                                  Chaikin re same (.7); revise presentation re
                                                  same (2.5).
09/18/19 Rebecca Blake Chaikin               2.70 Prepare for hearing re incentive plan (1.3);
                                                  revise incentive plan and proposed order re
                                                  resolution at hearing (.3); correspond K&E
                                                  team, objecting parties re same (.7);
                                                  correspond with L. Saal re filing of same (.2);
                                                  review notice re same (.2).
09/18/19 Chad J. Husnick, P.C.               2.40 Prepare for hearing re KEIP (1.6); correspond
                                                  and conference with K&E team, Company re
                                                  same (.8).
09/18/19 Rohit Nafday                        0.70 Review and revise incentive plan (.4);
                                                  conference with R. Chaikin re same (.2);
                                                  telephone conference with B. Winger re same
                                                  (.1).
09/18/19 Andrew Polansky                     2.30 Revise presentation re key employee
                                                  incentive plan (1.6); conferences with C.
                                                  Husnick, E. Kehoe, M. Peguero Medrano re
                                                  same (.7).
09/18/19 Laura Saal                          1.30 Prepare notice of filing revised incentive plan
                                                  order (.6); compile filing version of same (.2);
                                                  electronic filing of same (.3); coordinate
                                                  service of same (.2);.
09/18/19 Josh Sussberg, P.C.                 0.30 Telephone conferences with C. Husnick re
                                                  incentive plan hearing.
09/18/19 W. Benjamin Winger                  0.80 Review, analyze severance matters (.2);
                                                  conferences with Company re same (.2);
                                                  review, revise sale incentive plan (.2);
                                                  conference with R. Nafday re same (.2).
09/20/19 Nir Levin                           5.80 Research, analyze case law, statutes re
                                                  severance matters (5.0); office conference
                                                  with E. Kehoe re same (.8).
09/20/19 Robert McLellarn                    0.20 Correspond with D. Al-Qattan re proof of
                                                  claim letter to employees.



                                                  12
        19-36300-cgm   Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                Pg 259 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:        1050018619
Barneys New York, Inc.                                         Matter Number:          13699-15
Employee Issues

Date     Name                               Hours Description
09/21/19 Chad J. Husnick, P.C.               0.50 Correspond and conference with K&E team,
                                                  other advisors re sale process issues.
09/21/19 Nir Levin                           4.20 Research, analyze case law, statutes re
                                                  severance matters.
09/23/19 Robert McLellarn                    0.40 Review proof of claim letter (.3); correspond
                                                  with K&E team re same (.1).
09/25/19 Nir Levin                           3.30 Revise findings re severance research matters.
09/25/19 Kimberly Pageau                     1.70 Correspond with E. Kehoe re research on
                                                  severance obligations (.4); review, analyze
                                                  research re same (.9); correspond with N.
                                                  Levin re same (.4).
09/26/19 Nir Levin                           4.50 Review, revise materials re severance matters.
09/26/19 Kimberly Pageau                     1.90 Review, analyze research re severance
                                                  obligations (1.5); correspond with N. Levin re
                                                  same (.4).
09/27/19 Nir Levin                           8.50 Revise findings re severance matters under
                                                  collective bargaining agreement.
09/27/19 Kimberly Pageau                     0.80 Review severance research (.6); correspond
                                                  with N. Levin re same (.2).
09/30/19 R.D. Kohut                          0.40 Conference with B. Winger and Company re
                                                  CBA issues.

Total                                       352.50




                                                 13
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 260 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 14, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018618
                                                                              Client Matter: 13699-16

In the Matter of Executory Contracts and Unexpired Leases




For legal services rendered through September 30, 2019
(see attached Description of Legal Services for detail)                                                         $ 6,230.50
Total legal services rendered                                                                                   $ 6,230.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 261 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018618
Barneys New York, Inc.                                         Matter Number:        13699-16
Executory Contracts and Unexpired Leases




                                      Summary of Hours Billed

Name                                                       Hours     Rate            Amount
Nitzan Halperin                                             0.30 705.00                211.50
Matthew Lovell, P.C.                                        0.50 1,295.00              647.50
Kevin Scott McClelland                                      0.90 920.00                828.00
Robert Orren                                                3.90 430.00              1,677.00
Kimberly Pageau                                             0.70 705.00                493.50
Miriam A. Peguero Medrano                                   2.40 705.00              1,692.00
W. Benjamin Winger                                          0.60 1,135.00              681.00

TOTALS                                                       9.30                  $ 6,230.50




                                                  2
        19-36300-cgm    Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                Pg 262 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:         1050018618
Barneys New York, Inc.                                         Matter Number:           13699-16
Executory Contracts and Unexpired Leases



                                     Description of Legal Services

Date     Name                               Hours Description
09/03/19 Nitzan Halperin                     0.30 Revise assumption and rejection procedures
                                                  order.
09/04/19 Kevin Scott McClelland              0.20 Correspond with multiple parties re rejection
                                                  list.
09/04/19 Robert Orren                        0.80 Prepare for submission of assumption and
                                                  rejection procedures order (.2); submit same
                                                  (.2); prepare for submission of lease rejection
                                                  order (.2); submit same (.2).
09/05/19 Kevin Scott McClelland              0.70 Review and revise rejection procedures (.3);
                                                  correspond with K&E team re same (.2);
                                                  correspond with Company re same (.2).
09/05/19 Robert Orren                        2.50 Prepare for filing of notice of rejection of
                                                  certain contracts (1.8); file same (.4);
                                                  correspond with K&E team and Stretto re
                                                  same (.3).
09/05/19 Kimberly Pageau                     0.70 Draft contract rejection notice pursuant to
                                                  assumption and rejection order.
09/07/19 Miriam A. Peguero Medrano           2.40 Correspond with E. Kehoe re intellectual
                                                  property contract (.4); research Bankruptcy
                                                  Code, case law re same (2.0).
09/09/19 W. Benjamin Winger                  0.60 Review, analyze lease rejection matters (.3);
                                                  conferences with landlords' counsel re same
                                                  (.3).
09/10/19 Robert Orren                        0.60 Revise amended final store closing order (.4);
                                                  correspond with K&E team re same (.2).
09/17/19 Matthew Lovell, P.C.                0.50 Review underlying agreements for models
                                                  (.2); correspond with K&E team re potential
                                                  copyright exposure (.3).

Total                                         9.30




                                                     3
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 263 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 14, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018617
                                                                              Client Matter: 13699-17

In the Matter of Hearings




For legal services rendered through September 30, 2019
(see attached Description of Legal Services for detail)                                                      $ 133,644.00
Total legal services rendered                                                                                $ 133,644.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 264 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018617
Barneys New York, Inc.                                         Matter Number:        13699-17
Hearings




                                      Summary of Hours Billed

Name                                                       Hours        Rate         Amount
Rebecca Blake Chaikin                                        2.60   1,045.00         2,717.00
Matthew Colman                                               0.60   1,090.00           654.00
Yates French                                                10.00   1,120.00        11,200.00
Susan D. Golden                                              1.50   1,135.00         1,702.50
Nitzan Halperin                                              4.80     705.00         3,384.00
Chad J. Husnick, P.C.                                        8.60   1,515.00        13,029.00
Katie Kane                                                   5.90     265.00         1,563.50
Emily K.S. Kehoe                                            19.00     920.00        17,480.00
Alex McCammon                                                1.00     805.00           805.00
Kevin Scott McClelland                                       8.30     920.00         7,636.00
Robert McLellarn                                            13.00     920.00        11,960.00
Robert Orren                                                 0.40     430.00           172.00
Kimberly Pageau                                             12.90     705.00         9,094.50
Miriam A. Peguero Medrano                                   10.00     705.00         7,050.00
Andrew Polansky                                              4.00     705.00         2,820.00
Leo Rosenberg                                               32.70     265.00         8,665.50
Laura Saal                                                  39.00     430.00        16,770.00
Daryl L. Steiger                                             2.00     920.00         1,840.00
Josh Sussberg, P.C.                                          0.60   1,565.00           939.00
Josh Urban                                                   3.00     375.00         1,125.00
W. Benjamin Winger                                          10.70   1,135.00        12,144.50
Simon James Wood                                             1.50     595.00           892.50

TOTALS                                                    192.10                 $ 133,644.00




                                                  2
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36       Main Document
                                                Pg 265 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:           1050018617
Barneys New York, Inc.                                         Matter Number:             13699-17
Hearings



                                    Description of Legal Services

Date     Name                               Hours Description
09/02/19 Kevin Scott McClelland               1.60 Prepare and revise first day orders for filing.
09/02/19 Kimberly Pageau                      1.10 Correspond with K&E team and prepare
                                                   notices for revised final orders in preparation
                                                   for September 4 hearing.
09/02/19 Laura Saal                           6.20 Prepare omnibus notice of filing re revised
                                                   final orders for matters scheduled to be heard
                                                   at the second day hearing (1.1); review and
                                                   revise same (.8); compile filing versions of
                                                   same (1.2); prepare for and electronic filing of
                                                   same (.9); review and revise agenda (.4);
                                                   electronic filing of same (.3); compile
                                                   pleadings for second day hearing and
                                                   coordinate copying of same (.9); update
                                                   binders and coordinate copying of same (.6).
09/03/19 Susan D. Golden                      0.50 Office conference with L. Saal and L.
                                                   Rosenberg re logistics for September 4
                                                   hearing.
09/03/19 Nitzan Halperin                      1.40 Review, revise first day interim and final
                                                   orders (.8); draft second day hearing talking
                                                   points (.6).
09/03/19 Emily K.S. Kehoe                     2.50 Prepare presentation materials for hearing
                                                   (1.5); correspond with K&E team re same
                                                   (1.0).
09/03/19 Kimberly Pageau                      0.90 Review final orders in preparation for
                                                   hearing.
09/03/19 Leo Rosenberg                       12.00 Prepare materials for September 4 hearing,
                                                   and create and deliver docket binders to
                                                   chambers and U.S. Trustee.
09/03/19 Laura Saal                           6.10 Review and organize hearing materials (.9);
                                                   print and organize additional pleadings (1.8);
                                                   prepare amended agenda (.5); review and
                                                   revise same (.7); correspond with K.
                                                   McClelland re same (.3); prepare for and
                                                   assist K. Kane with filing of same (.9); review
                                                   and revise hearing binders re additional
                                                   filings (1.0).
09/03/19 Josh Urban                           3.00 Coordinate equipment and setup for second
                                                   day hearing.
09/04/19 Yates French                         6.00 Prepare for and attend contested DIP and
                                                   second day hearing.

                                                  3
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                Pg 266 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:         1050018617
Barneys New York, Inc.                                         Matter Number:           13699-17
Hearings

Date     Name                               Hours Description
09/04/19 Nitzan Halperin                     2.00 Attend second day hearing.
09/04/19 Nitzan Halperin                     1.40 Revise final first day orders for submission
                                                  (.7); prepare for second day hearing (.7).
09/04/19 Chad J. Husnick, P.C.               2.30 Attend hearing re final DIP and store closing
                                                  motion.
09/04/19 Chad J. Husnick, P.C.               2.20 Prepare for hearing re final DIP (1.6);
                                                  correspond and conference with J. Sussberg,
                                                  B. Winger, D. Vitale re same (.6).
09/04/19 Katie Kane                          5.00 Prepare for and assist with hearing.
09/04/19 Emily K.S. Kehoe                    6.50 Attend and participate in second day hearing
                                                  (3.0); prepare orders, talking points and
                                                  related materials re same (2.0); correspond
                                                  with K. McClelland, K&E team re
                                                  preparation of same (1.5).
09/04/19 Kevin Scott McClelland              5.50 Prepare for and participate in second day
                                                  hearing.
09/04/19 Kevin Scott McClelland              1.20 Prepare orders for submission (.8);
                                                  correspond with multiple parties re same (.4).
09/04/19 Robert Orren                        0.40 Prepare final wages order for submission to
                                                  court (.2); submit same (.2).
09/04/19 Kimberly Pageau                     6.50 Review orders for second day hearing (1.6);
                                                  prepare for second day hearing (3.9); attend
                                                  second day hearing (1.0).
09/04/19 Leo Rosenberg                       5.00 Prepare materials for September 4 hearing
                                                  (2.5); attend hearing (2.5).
09/04/19 Laura Saal                          5.50 Prepare additional hearing materials (1.1);
                                                  organize same (.5); attend hearing in order to
                                                  assist with hearing materials (3.9).
09/04/19 Daryl L. Steiger                    2.00 Telephonically attend Final Hearing on 1st
                                                  Days.
09/04/19 W. Benjamin Winger                  4.70 Prepare for contested second day hearing
                                                  (1.8); review, revise materials re same (.6);
                                                  participate in second day hearing (1.2);
                                                  review, revise various second day orders
                                                  following second day hearing (1.1).
09/10/19 Laura Saal                          1.20 Prepare draft agenda for September 18
                                                  hearing.




                                                  4
     19-36300-cgm      Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                Pg 267 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:         1050018617
Barneys New York, Inc.                                         Matter Number:           13699-17
Hearings

Date     Name                               Hours Description
09/12/19 Laura Saal                          1.90 Research precedent re notices of adjournment
                                                  (.6); prepare notice of adjournment (.4);
                                                  review and revise (.3); correspond with S.
                                                  Golden re same (.2); electronic filing of
                                                  notice of adjournment (.2); coordinate service
                                                  of same (.2).
09/16/19 Susan D. Golden                     0.50 Office conference with L. Saal, R. Chaikin,
                                                  K. Pageau re hearing logistics for September
                                                  18 hearing.
09/16/19 Laura Saal                          5.10 Review and revise agenda (.7); electronic
                                                  filing of same (.3); coordinate service of same
                                                  (.2); prepare hearing binders for September 18
                                                  hearing (2.3); prepare and organize loose
                                                  copies of redlines (1.6).
09/17/19 Matthew Colman                      0.40 Correspond with R. McLellarn, M. Lovell,
                                                  and C. Ray re hearing.
09/17/19 Robert McLellarn                    8.00 Review M-III and Houlihan retention
                                                  applications in preparation for final hearing
                                                  (4.0); review, revise talking points re same
                                                  (4.0).
09/17/19 Miriam A. Peguero Medrano           5.00 Prepare for hearing re incentive plan.
09/17/19 Leo Rosenberg                       8.60 Assist attorneys with various tasks and
                                                  prepare materials in preparation for hearing.
09/17/19 Leo Rosenberg                       2.20 Prepare materials for hearing.
09/17/19 Laura Saal                          5.10 Correspond with L. Rosenberg re hearing
                                                  materials (.2); review and revise hearing
                                                  binders (.6); prepare and organize loose
                                                  copies of pleadings related to hearing (1.9);
                                                  assist with additional hearing preparation
                                                  (2.4).
09/18/19   Rebecca Blake Chaikin             2.60 Attend hearing re Incentive Plan.
09/18/19   Matthew Colman                    0.20 Correspond with R. McLellarn re hearing.
09/18/19   Yates French                      4.00 Prepare for and attend hearing.
09/18/19   Chad J. Husnick, P.C.             3.30 Attend Sale Incentive Plan hearing.
09/18/19   Emily K.S. Kehoe                  7.50 Prepare and attend September 18 hearing
                                                  (5.5); revise, prepare orders for submission to
                                                  chambers re same (2.0).
09/18/19 Alex McCammon                       1.00 Telephonically attend hearing re retention
                                                  applications and sale incentive plan.
09/18/19 Robert McLellarn                    5.00 Prepare for and attend hearing re retention
                                                  applications and sale maximizing incentive
                                                  plan.


                                                  5
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                Pg 268 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:          1050018617
Barneys New York, Inc.                                         Matter Number:            13699-17
Hearings

Date     Name                               Hours Description
09/18/19 Kimberly Pageau                     4.10 Prepare for and attend hearing on Sale
                                                  Incentive Plan, retention applications.
09/18/19 Miriam A. Peguero Medrano           5.00 Prepare for and attend hearing.
09/18/19 Andrew Polansky                     4.00 Prepare for, attend hearing.
09/18/19 Leo Rosenberg                       4.90 Assist attorneys and prepare hearing materials
                                                  (1.7); attend hearing and assist attorneys with
                                                  hearing materials (3.2).
09/18/19 Laura Saal                          5.70 Prepare copies of final presentation (1.5);
                                                  attend hearing and assist with hearing
                                                  materials (4.2).
09/18/19 W. Benjamin Winger                  3.90 Prepare for contested hearing re sale incentive
                                                  plan, other retention matters (1.2); participate
                                                  in hearing re same (2.7).
09/23/19 Laura Saal                          0.80 Prepare notice of status conference (.6);
                                                  correspond with K. Pageau re same (.2).
09/23/19 Simon James Wood                    1.50 Review first day declaration.
09/25/19 Emily K.S. Kehoe                    2.50 Telephone conference with U.S. Trustee re
                                                  telephone hearing (.5); correspond with S.
                                                  Golden, B. Winger, K. Pageau, K&E team re
                                                  same (2.0).
09/25/19 Laura Saal                          1.10 Review and revise notice of status conference
                                                  (.3); correspond with K. Pageau and E. Kehoe
                                                  re telephonic appearances (.3); electronic
                                                  filing of notice of status conference (.3);
                                                  coordinate service of same (.2).
09/27/19 Susan D. Golden                     0.50 Attend telephonic status conference (.4);
                                                  telephone conference with A. Leonhard re
                                                  same (.1).
09/27/19 Chad J. Husnick, P.C.               0.80 Prepare for telephonic status hearing (.4);
                                                  attend telephonic status hearing (.4).
09/27/19 Katie Kane                          0.90 Prepare logistics for telephonic hearing (.7);
                                                  open hearing line (.2).
09/27/19 Kimberly Pageau                     0.30 Attend telephonic status conference.
09/27/19 Laura Saal                          0.30 Assist with coordinating a telephonic
                                                  appearance.
09/27/19 Josh Sussberg, P.C.                 0.60 Telephone conference with C. Husnick re
                                                  status conference (.2); correspond with K&E
                                                  team re status conference and talking points
                                                  for court (.4).




                                                  6
        19-36300-cgm   Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                Pg 269 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:         1050018617
Barneys New York, Inc.                                         Matter Number:           13699-17
Hearings

Date     Name                               Hours Description
09/27/19 W. Benjamin Winger                  2.10 Prepare for status conference hearing re DIP
                                                  matters (.7); review, revise materials re same
                                                  (.5); conferences with Company,
                                                  stakeholders, C. Husnick re same (.5);
                                                  participate in same (.4).

Total                                       192.10




                                                     7
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 270 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 14, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018616
                                                                              Client Matter: 13699-18

In the Matter of Insurance and Surety Matters




For legal services rendered through September 30, 2019
(see attached Description of Legal Services for detail)                                                         $ 5,907.00
Total legal services rendered                                                                                   $ 5,907.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 271 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018616
Barneys New York, Inc.                                         Matter Number:        13699-18
Insurance and Surety Matters




                                      Summary of Hours Billed

Name                                                       Hours     Rate            Amount
Chad J. Husnick, P.C.                                       0.90 1,515.00            1,363.50
Robert Orren                                                0.40 430.00                172.00
Laura Saal                                                  0.40 430.00                172.00
W. Benjamin Winger                                          3.70 1,135.00            4,199.50

TOTALS                                                       5.40                  $ 5,907.00




                                                  2
        19-36300-cgm    Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                Pg 272 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:        1050018616
Barneys New York, Inc.                                         Matter Number:          13699-18
Insurance and Surety Matters



                                    Description of Legal Services

Date     Name                               Hours Description
09/01/19 Laura Saal                          0.40 Prepare notice of filing re final insurance
                                                  order.
09/04/19 Robert Orren                        0.40 Prepare insurance order for submission to
                                                  Court (.2); submit same (.2).
09/27/19 W. Benjamin Winger                  0.60 Review, analyze insurance matter (.3);
                                                  conferences with M-III, Company re same
                                                  (.3).
09/29/19 Chad J. Husnick, P.C.               0.70 Correspond and conference with K&E team,
                                                  Company, other advisors re workers
                                                  compensation and general liability insurance.
09/29/19 W. Benjamin Winger                  1.40 Review, analyze insurance matters (.4);
                                                  conferences with Company, M-III, C.
                                                  Husnick re same (.6); review, revise
                                                  amendment to final insurance order re same
                                                  (.4).
09/30/19 Chad J. Husnick, P.C.               0.20 Correspond and conference with K&E team,
                                                  Company re workers compensation and
                                                  general liability insurance.
09/30/19 W. Benjamin Winger                  1.70 Review, revise amendment to final insurance
                                                  order (.8); research, analyze precedent,
                                                  diligence materials re same (.4); conferences
                                                  with Company, K. McClelland, insurance
                                                  counsel re same (.5).

Total                                         5.40




                                                     3
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 273 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 14, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018615
                                                                              Client Matter: 13699-19

In the Matter of K&E Retention & Fee Applications




For legal services rendered through September 30, 2019
(see attached Description of Legal Services for detail)                                                       $ 37,697.00
Total legal services rendered                                                                                 $ 37,697.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 274 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018615
Barneys New York, Inc.                                         Matter Number:        13699-19
K&E Retention & Fee Applications




                                      Summary of Hours Billed

Name                                                       Hours      Rate           Amount
Susan D. Golden                                              1.60 1,135.00           1,816.00
Nitzan Halperin                                              9.10 705.00             6,415.50
Emily K.S. Kehoe                                             3.00 920.00             2,760.00
Alex McCammon                                                0.60 805.00               483.00
Robert McLellarn                                             3.10 920.00             2,852.00
Kimberly Pageau                                             18.50 705.00            13,042.50
Miriam A. Peguero Medrano                                    8.00 705.00             5,640.00
Andrew Polansky                                              2.90 705.00             2,044.50
Laura Saal                                                   4.30 430.00             1,849.00
W. Benjamin Winger                                           0.70 1,135.00             794.50

TOTALS                                                      51.80                 $ 37,697.00




                                                  2
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 275 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:       1050018615
Barneys New York, Inc.                                         Matter Number:         13699-19
K&E Retention & Fee Applications



                                     Description of Legal Services

Date     Name                               Hours Description
09/09/19 Miriam A. Peguero Medrano           2.00 Review and revise K&E invoices for privilege
                                                  and confidentiality and compliance with U.S.
                                                  Trustee guidelines and SDNY local rules.
09/09/19 Laura Saal                          0.20 Correspond with E. Kehoe re objection
                                                  deadline for K&E retention application.
09/10/19 Nitzan Halperin                     1.10 Review K&E invoices for privilege and
                                                  confidentiality and compliance with U.S.
                                                  Trustee guidelines and SDNY local rules.
09/11/19 Susan D. Golden                     0.20 Correspond with A. Leonhard re U.S. Trustee
                                                  comments to Kirkland retention application
                                                  (.1); correspond with B. Winger and C.
                                                  Husnick (.1).
09/11/19 Nitzan Halperin                     3.10 Review and revise K&E invoices for privilege
                                                  and confidentiality and compliance with U.S.
                                                  Trustee guidelines and SDNY local rules.
09/11/19 Kimberly Pageau                     4.10 Review and revise K&E invoices for privilege
                                                  and confidentiality and compliance with U.S.
                                                  Trustee guidelines and SDNY local rules.
09/12/19 Susan D. Golden                     0.40 Office conference E. Kehoe re review of
                                                  expenses for fee applications (.2); office
                                                  conference R. McLellarn re review of
                                                  invoices for fee applications (.2).
09/13/19 Miriam A. Peguero Medrano           1.60 Review and revise K&E invoices for privilege
                                                  and confidentiality and compliance with U.S.
                                                  Trustee guidelines and SDNY local rules
                                                  (1.5); correspond S. Otero, E. Kehoe re same
                                                  (.1).
09/13/19 Laura Saal                          0.30 Re-file K&E retention application as
                                                  requested by chambers re filing event.
09/16/19 Nitzan Halperin                     1.50 Review and revise K&E invoices for privilege
                                                  and confidentiality and compliance with U.S.
                                                  Trustee guidelines and SDNY local rules.
09/16/19 Kimberly Pageau                     3.60 Review and revise K&E invoices for privilege
                                                  and confidentiality and compliance with U.S.
                                                  Trustee guidelines and SDNY local rules
                                                  (2.9); correspond with E. Kehoe and K&E
                                                  team re same (.7).




                                                  3
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                Pg 276 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:         1050018615
Barneys New York, Inc.                                         Matter Number:           13699-19
K&E Retention & Fee Applications

Date     Name                               Hours Description
09/17/19 Susan D. Golden                     0.40 Telephone conference with A. Leonhard re
                                                  approval of K&E retention application (.2);
                                                  review final order for upload to Court for
                                                  approval (.2).
09/17/19 Nitzan Halperin                     3.40 Review invoices per U.S. Trustee guidelines.
09/17/19 Kimberly Pageau                     0.90 Review and revise K&E invoices for privilege
                                                  and confidentiality and compliance with U.S.
                                                  Trustee guidelines and SDNY local rules (.6);
                                                  correspond with K&E team re same (.3).
09/17/19 Miriam A. Peguero Medrano           0.80 Review and revise K&E invoices for privilege
                                                  and confidentiality and compliance with U.S.
                                                  Trustee guidelines and SDNY local rules.
09/17/19 Laura Saal                          1.10 Correspond with S. Golden re K&E retention
                                                  order (.3); review and revise order re U.S.
                                                  Trustee approval (.4); revise same (.2); upload
                                                  order for entry by the court (.2).
09/18/19 Kimberly Pageau                     3.10 Review and revise K&E invoices for privilege
                                                  and confidentiality and compliance with U.S.
                                                  Trustee guidelines and SDNY local rules.
09/18/19 Miriam A. Peguero Medrano           3.60 Review and revise K&E invoices for privilege
                                                  and confidentiality and compliance with U.S.
                                                  Trustee guidelines and SDNY local rules.
09/18/19 Andrew Polansky                     1.70 Review and revise K&E invoices for privilege
                                                  and confidentiality and compliance with U.S.
                                                  Trustee guidelines and SDNY local rules.
09/18/19 Laura Saal                          0.60 Prepare Interim Compensation order for
                                                  uploading (.4); upload order for entry by court
                                                  (.2).
09/19/19 Emily K.S. Kehoe                    3.00 Review and revise K&E invoices for privilege
                                                  and confidentiality and compliance with U.S.
                                                  Trustee guidelines and SDNY local rules
                                                  (2.0); correspond with K. Pageau re same
                                                  (1.0).
09/19/19 Alex McCammon                       0.60 Review and revise K&E invoice for privilege
                                                  and confidentiality and compliance with U.S.
                                                  Trustee guidelines and SDNY local rules.
09/19/19 Kimberly Pageau                     1.70 Review and revise K&E invoices for privilege
                                                  and confidentiality and compliance with U.S.
                                                  Trustee guidelines and SDNY local rules
                                                  (1.2); correspond with K&E team re same
                                                  (.5).




                                                  4
        19-36300-cgm   Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                Pg 277 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:        1050018615
Barneys New York, Inc.                                         Matter Number:          13699-19
K&E Retention & Fee Applications

Date     Name                               Hours Description
09/19/19 Andrew Polansky                     1.20 Review and revise K&E invoices for privilege
                                                  and confidentiality and compliance with U.S.
                                                  Trustee guidelines and SDNY local rules.
09/19/19 Laura Saal                          2.10 Prepare draft of first monthly fee application
                                                  (1.9); correspond with billing department re
                                                  same (.2).
09/20/19 Kimberly Pageau                     2.10 Correspond with E. Kehoe re invoice review
                                                  for U.S. Trustee guideline compliance (.4);
                                                  review and revise K&E invoices for privilege
                                                  and confidentiality and compliance with U.S.
                                                  Trustee guidelines and SDNY local rules
                                                  (1.7).
09/23/19 Susan D. Golden                     0.60 Review and revise invoices for compliance
                                                  with U.S. Trustee guidelines (.5); correspond
                                                  with K. Pageau re same (.1).
09/23/19 Robert McLellarn                    3.10 Review and revise K&E invoices for privilege
                                                  and confidentiality and compliance with U.S.
                                                  Trustee guidelines and SDNY local rules
                                                  (3.0); conference with B. Winger re same (.1).
09/23/19 Kimberly Pageau                     2.10 Review and revise K&E invoices for privilege
                                                  and confidentiality and compliance with U.S.
                                                  Trustee guidelines and SDNY local rules.
09/24/19 Kimberly Pageau                     0.50 Correspond with K&E team re August fee
                                                  statement.
09/26/19 Kimberly Pageau                     0.40 Correspond with K&E team re fee statement
                                                  and expenses.
09/26/19 W. Benjamin Winger                  0.70 Review, revise K&E fee materials for
                                                  compliance with U.S. Trustee guidelines and
                                                  privilege.

Total                                        51.80




                                                     5
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 278 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 14, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018614
                                                                              Client Matter: 13699-20

In the Matter of Non-K&E Retention & Fee Applications




For legal services rendered through September 30, 2019
(see attached Description of Legal Services for detail)                                                       $ 22,726.50
Total legal services rendered                                                                                 $ 22,726.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 279 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018614
Barneys New York, Inc.                                         Matter Number:        13699-20
Non-K&E Retention & Fee Applications




                                      Summary of Hours Billed

Name                                                       Hours      Rate           Amount
Susan D. Golden                                              2.60 1,135.00           2,951.00
Chad J. Husnick, P.C.                                        3.30 1,515.00           4,999.50
Alex McCammon                                                5.90 805.00             4,749.50
Robert McLellarn                                             2.60 920.00             2,392.00
Robert Orren                                                 0.20 430.00                86.00
Miriam A. Peguero Medrano                                    0.60 705.00               423.00
Andrew Polansky                                              1.10 705.00               775.50
Laura Saal                                                  11.60 430.00             4,988.00
W. Benjamin Winger                                           1.20 1,135.00           1,362.00

TOTALS                                                      29.10                 $ 22,726.50




                                                  2
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                Pg 280 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:          1050018614
Barneys New York, Inc.                                         Matter Number:            13699-20
Non-K&E Retention & Fee Applications



                                    Description of Legal Services

Date     Name                               Hours Description
09/03/19 Susan D. Golden                     0.40 Telephone conference and correspond with A.
                                                  Leonhard re ordinary course professionals
                                                  motion (.2); correspond with C. Husnick and
                                                  K&E team re same (.2).
09/05/19 Robert Orren                        0.20 Distribute to K. Pageau M-III retention
                                                  application.
09/10/19 Susan D. Golden                     1.00 Telephone conference with A. Leonhard re
                                                  U.S. Trustee comments to ordinary course
                                                  professionals retention (.5); office conference
                                                  with C. Husnick and B. Winger re U.S.
                                                  Trustee comments to ordinary course
                                                  professionals retention (.3); conference with
                                                  E. Kehoe re ordinary course professionals
                                                  revisions (.2).
09/10/19 Alex McCammon                       0.20 Correspond with W. Winger, K. McClelland,
                                                  and R. McLellarn re Houlihan retention
                                                  application and research precedent re same.
09/11/19 Alex McCammon                       1.00 Prepare draft amended Houlihan retention
                                                  application (.9); correspond with S. Cho re
                                                  revisions to proposed order re Houlihan
                                                  retention (.1).
09/11/19 W. Benjamin Winger                  0.40 Review, analyze HL retention matters (.2);
                                                  conferences with HL, A. McCammon re same
                                                  (.2).
09/13/19 Alex McCammon                       1.20 Correspond with Company re amended
                                                  Houlihan retention application and proposed
                                                  order (.1); prepare filing version of same (.6);
                                                  correspond with Company re same (.1);
                                                  correspond with C. Husnick and W. Winger
                                                  re same (.2); correspond with W. Winger and
                                                  L. Saal re same (.2).
09/13/19 Laura Saal                          5.00 Distribute objections to team re sales
                                                  incentive plan (.4); prepare for filing of
                                                  amended Houlihan Lokey retention (4.6).
09/14/19 Alex McCammon                       0.80 Draft notice of revised proposed order re
                                                  Houlihan retention.
09/15/19 Alex McCammon                       0.50 Prepare filing version of notice of revised
                                                  proposed order re Houlihan retention (.3);
                                                  correspond with W. Winger and L. Saal re
                                                  same (.2).

                                                  3
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                Pg 281 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:          1050018614
Barneys New York, Inc.                                         Matter Number:            13699-20
Non-K&E Retention & Fee Applications

Date     Name                               Hours Description
09/15/19 Laura Saal                          0.50 Prepare for and electronic filing of revised
                                                  Houlihan retention order (.3); coordinate
                                                  service of same (.2).
09/16/19 Alex McCammon                       0.10 Office conference with E. Kehoe re Houlihan
                                                  retention application.
09/16/19 Miriam A. Peguero Medrano           0.60 Revise ordinary course professionals order;
                                                  correspond with E. Kehoe re same.
09/16/19 Laura Saal                          2.10 Prepare notice of filing revised sale incentive
                                                  plan (.6); compile filing version (.2); prepare
                                                  notice of filing re revised ordinary course
                                                  professionals order (.6); compile filing
                                                  version of same (.2); file revised ordinary
                                                  course professionals order (.3); coordinate
                                                  service of same (.2).
09/17/19 Susan D. Golden                     0.50 Office conference with R. McLellarn re
                                                  preparation for Houlihan retention oral
                                                  argument.
09/17/19 Alex McCammon                       2.10 Draft talking points re Houlihan retention
                                                  application (.6); correspond with R.
                                                  McLellarn re same (.1); research law re
                                                  section 328 standard (.6); revise talking points
                                                  re same (.8).
09/17/19 Andrew Polansky                     1.10 Draft talking points re M-III retention
                                                  application.
09/17/19 Laura Saal                          1.30 Correspond with S. Golden re Stretto and
                                                  Katten retention orders (.3); review and revise
                                                  Stretto retention order re U.S. Trustee
                                                  approval (.3); review and revise Katten order
                                                  re U.S. Trustee approval (.3); upload Stretto
                                                  order for entry by court (.2); upload Katten
                                                  order for entry by the court (.2).
09/18/19 Laura Saal                          2.10 Prepare ordinary course professionals order
                                                  for uploading (.4); upload order for entry by
                                                  the court (.2); prepare M-III retention order
                                                  for uploading (.4); upload order for entry by
                                                  the court (.2); prepare Houlihan order for
                                                  uploading (.7); upload order for court to enter
                                                  (.2).
09/19/19 Chad J. Husnick, P.C.               1.50 Correspond and conference with K&E team,
                                                  Company, other advisors re sale process
                                                  issues.
09/20/19 Chad J. Husnick, P.C.               1.80 Correspond and conference with K&E team,
                                                  Company, other advisors re sale process
                                                  issues.

                                                  4
        19-36300-cgm   Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 282 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:       1050018614
Barneys New York, Inc.                                         Matter Number:         13699-20
Non-K&E Retention & Fee Applications

Date     Name                               Hours Description
09/24/19 Susan D. Golden                     0.70 Review and revise PwC retention application
                                                  (.6); correspond with R. McLellarn re
                                                  comments to same (.1).
09/24/19 Robert McLellarn                    1.60 Revise PwC retention application (1.0);
                                                  telephone conference with PwC re same (.2);
                                                  correspond with K&E team re same (.4).
09/24/19 Laura Saal                          0.30 Correspond with R. McLellarn re potential
                                                  filing of PwC Retention Application.
09/24/19 W. Benjamin Winger                  0.40 Review, analyze PwC retention matters (.2);
                                                  conferences with R. McLellarn re same (.2).
09/25/19 Robert McLellarn                    1.00 Coordinate filing of PwC retention
                                                  application.
09/25/19 Laura Saal                          0.30 Assist with filing and service of PwC
                                                  retention application.
09/25/19 W. Benjamin Winger                  0.40 Review, analyze PwC retention matters (.2);
                                                  conferences with K&E team re same (.2).

Total                                        29.10




                                                     5
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 283 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 14, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018613
                                                                              Client Matter: 13699-21

In the Matter of SOFAs and Schedules




For legal services rendered through September 30, 2019
(see attached Description of Legal Services for detail)                                                       $ 90,713.00
Total legal services rendered                                                                                 $ 90,713.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 284 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018613
Barneys New York, Inc.                                         Matter Number:        13699-21
SOFAs and Schedules




                                      Summary of Hours Billed

Name                                                       Hours        Rate         Amount
Rebecca Blake Chaikin                                       20.60   1,045.00        21,527.00
Julia R. Foster                                              0.30     325.00            97.50
Susan D. Golden                                              0.70   1,135.00           794.50
Nitzan Halperin                                              0.90     705.00           634.50
Emily K.S. Kehoe                                            13.20     920.00        12,144.00
Robert McLellarn                                            34.20     920.00        31,464.00
Robert Orren                                                 1.00     430.00           430.00
Kimberly Pageau                                              6.40     705.00         4,512.00
Laura Saal                                                   2.50     430.00         1,075.00
Josh Sussberg, P.C.                                          0.50   1,565.00           782.50
W. Benjamin Winger                                          15.20   1,135.00        17,252.00

TOTALS                                                      95.50                 $ 90,713.00




                                                  2
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                Pg 285 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:        1050018613
Barneys New York, Inc.                                         Matter Number:          13699-21
SOFAs and Schedules



                                    Description of Legal Services

Date     Name                               Hours Description
09/04/19 Rebecca Blake Chaikin               0.20 Correspond with K&E team re global notes
                                                  and Company questions re schedules and
                                                  statements.
09/04/19 Susan D. Golden                     0.50 Correspond and telephone conference with E.
                                                  Kehoe re SOFA questions.
09/04/19 Emily K.S. Kehoe                    4.00 Review and revise global notes (2.0);
                                                  correspond with R. Chaikin, K&E team re
                                                  same (.5); research, analyze precedent re
                                                  statement questions and analysis (.5); draft
                                                  conclusions re same (.5); correspond with
                                                  K&E team re same (.5).
09/05/19 Rebecca Blake Chaikin               0.90 Telephone conference with Stretto, M-III re
                                                  schedules and statements data.
09/05/19 Nitzan Halperin                     0.90 Telephone conference with R. Chaikin, K&E
                                                  team, Stretto and MIII re SOFA and
                                                  Schedules.
09/05/19 Emily K.S. Kehoe                    2.00 Telephone conference with R. Chaikin, K&E
                                                  team, M-III team, Stretto team re schedules
                                                  and statements (1.0); review materials re same
                                                  (.5); correspond with K&E team, Company,
                                                  M-III team re same (.5).
09/05/19 Kimberly Pageau                     2.80 Conference with K&E team, Stretto re SOFAs
                                                  and Schedules.
09/06/19 Emily K.S. Kehoe                    4.00 Review, revise schedules and statements
                                                  (1.0); telephone conference with R. Chaikin,
                                                  Stretto team, M-III team re same (1.0);
                                                  research Bankruptcy Code re privacy issues
                                                  (1.0); correspond with K&E team re same
                                                  (1.0).
09/06/19 Kimberly Pageau                     2.00 Research case law re redacting schedules and
                                                  statements.
09/08/19 Emily K.S. Kehoe                    1.00 Review, analyze global notes (.5); correspond
                                                  with N. Halperin re same (.5).
09/09/19 Rebecca Blake Chaikin               0.20 Correspond with E. Kehoe re Company
                                                  questions re schedules and statements.
09/09/19 Kimberly Pageau                     1.10 Review case law re redaction of SOFAs and
                                                  Schedules.
09/10/19 Kimberly Pageau                     0.50 Correspond with K&E team and Stretto
                                                  regarding notice of bar date order.

                                                  3
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                Pg 286 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:          1050018613
Barneys New York, Inc.                                         Matter Number:            13699-21
SOFAs and Schedules

Date     Name                               Hours Description
09/10/19 W. Benjamin Winger                  2.20 Review, revise schedules and statements (.8);
                                                  research, analyze diligence materials re same
                                                  (.9); conferences with Company, R. Chaikin,
                                                  K&E team re same (.5).
09/11/19 Rebecca Blake Chaikin               7.90 Revise global notes (1.4); correspond with
                                                  K&E team re same (1.4); review draft
                                                  schedules and statements (3.1); telephone
                                                  conference with Stretto and M-III re same
                                                  (.7); office conferences with R. McLellarn re
                                                  same (.7); review precedent re specific
                                                  disclosures (.6).
09/11/19 Julia R. Foster                     0.30 Research precedent re global notes.
09/11/19 Susan D. Golden                     0.20 Correspond with R. Chaikin and R.
                                                  McLellarn re global notes to Schedules and
                                                  SOFAs.
09/11/19 Emily K.S. Kehoe                    2.20 Correspond with K&E team re schedules and
                                                  statements and revisions to same (.5); review,
                                                  analyze global notes (.7); correspond with
                                                  K&E team re same (1.0).
09/11/19 Robert McLellarn                    7.50 Draft global notes (4.0); office conference
                                                  with R. Chaikin re same (.5); review drafts of
                                                  schedules and statements (3.0).
09/12/19 Rebecca Blake Chaikin               2.70 Office conference with R. McLellarn re
                                                  schedules and statements (.4); correspond
                                                  with R. McLellarn re same (.1); telephone
                                                  conference with G. Fu re insider schedule
                                                  (.2); analyze issues re same (1.8); correspond
                                                  with C. Husnick. J. Sussberg, B. Winger re
                                                  same (.2).
09/12/19 Robert McLellarn                    9.20 Review drafts of schedules and statements
                                                  (5.0); revise global notes (2.20); conferences
                                                  with R. Chaikin re same (1.0); telephone
                                                  conferences with Stretto and M-III teams
                                                  (1.0).
09/12/19 Josh Sussberg, P.C.                 0.50 Correspond with company re schedules and
                                                  statements (.1); telephone conference with C.
                                                  Husnick re same (.2); telephone conference
                                                  with M. Meghji re same (.2).
09/12/19 W. Benjamin Winger                  2.90 Review, revise schedules, statements, and
                                                  related notes (1.4); research, analyze diligence
                                                  materials re same (.9); multiple conferences
                                                  with Company, C. Husnick, K&E team re
                                                  same (.6).


                                                  4
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                Pg 287 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:        1050018613
Barneys New York, Inc.                                         Matter Number:          13699-21
SOFAs and Schedules

Date     Name                               Hours Description
09/13/19 Rebecca Blake Chaikin               4.90 Review revised global notes (.3); review
                                                  revised drafts of schedules and statements
                                                  (1.8); correspond with G. Fu, advisors, K&E
                                                  re same (1.1); telephone conferences with
                                                  Stretto re same (.4); telephone conferences
                                                  with G. Fu re schedules (.3); telephone
                                                  conferences with M-III re schedules and
                                                  statements (.4); correspond with R. McLellarn
                                                  re same (.6).
09/13/19 Robert McLellarn                    4.50 Revise global notes (2.0); review, revise
                                                  schedules and statements (2.0); conferences
                                                  with R. Chaikin and B. Winger re same (.5).
09/13/19 Laura Saal                          2.00 Prepare cover sheets for SOFAs and
                                                  schedules (.5); retrieve precedent schedules
                                                  and forward to R. McLellarn (.8); research
                                                  precedent re global notes (.7).
09/13/19 W. Benjamin Winger                  5.90 Review, revise schedules and statements
                                                  (3.8); research, analyze diligence materials,
                                                  precedent re same (1.7); conferences with
                                                  Company, R. Chaikin re same (.4).
09/16/19 Rebecca Blake Chaikin               2.50 Telephone conference with G. Fu, R.
                                                  McLellarn, Stretto, M-III re schedules and
                                                  statements (.6); analyze same (.2); correspond
                                                  with G. Fu, R. McLellarn re same (.9); review
                                                  global notes (.8).
09/16/19 Robert McLellarn                    6.20 Review draft SOFAs and schedules (3.0);
                                                  revise global notes re same (1.0); prepare for
                                                  and attend telephone conference with K&E
                                                  team, Stretto, M-III, and Company re same
                                                  (1.0); correspond with K&E team and Stretto
                                                  re same (1.2).
09/16/19 W. Benjamin Winger                  1.60 Review, revise schedules and statements (.9);
                                                  research, analyze diligence materials re same
                                                  (.4); conferences with R. McLellarn re same
                                                  (.3).
09/17/19 Rebecca Blake Chaikin               1.30 Revise global notes (.2); review proposed
                                                  final schedules and statements (.6);
                                                  correspond with L. Saal, R. McLellarn,
                                                  Stretto re filing of same (.5).
09/17/19 Robert McLellarn                    6.00 Review SOFA and Schedule drafts (3.0);
                                                  review and revise global notes (2.0);
                                                  telephone conferences with K&E team,
                                                  Stretto, and M-III re same (1.0).
09/17/19 Robert Orren                        1.00 File SOFAs and schedules.

                                                  5
        19-36300-cgm   Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                Pg 288 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:        1050018613
Barneys New York, Inc.                                         Matter Number:          13699-21
SOFAs and Schedules

Date     Name                               Hours Description
09/17/19 Laura Saal                          0.50 Finalize cover sheets for SOFAs and
                                                  Schedules.
09/17/19 W. Benjamin Winger                  1.70 Review, finalize schedules and statements
                                                  (1.4); conferences with Company, R.
                                                  McLellarn re same (.3).
09/20/19 W. Benjamin Winger                  0.90 Review, revise monthly operating report (.5);
                                                  research, analyze diligence materials re same
                                                  (.2); conferences with E. Kehoe re same (.2).
09/27/19 Robert McLellarn                    0.80 Prepare for and attend telephone conference
                                                  with Stretto, R. Chaikin, and Company re
                                                  scheduled claims and proofs of claim.

Total                                        95.50




                                                     6
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 289 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 14, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018612
                                                                              Client Matter: 13699-22

In the Matter of Tax Issues




For legal services rendered through September 30, 2019
(see attached Description of Legal Services for detail)                                                         $ 2,489.00
Total legal services rendered                                                                                   $ 2,489.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 290 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018612
Barneys New York, Inc.                                         Matter Number:        13699-22
Tax Issues




                                      Summary of Hours Billed

Name                                                       Hours     Rate            Amount
Paul Stephens Hendrickson                                   0.70 940.00                658.00
Robert Orren                                                0.40 430.00                172.00
Anthony Vincenzo Sexton                                     1.40 1,185.00            1,659.00

TOTALS                                                       2.50                  $ 2,489.00




                                                  2
        19-36300-cgm    Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                Pg 291 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:        1050018612
Barneys New York, Inc.                                         Matter Number:          13699-22
Tax Issues



                                     Description of Legal Services

Date     Name                               Hours Description
09/03/19 Anthony Vincenzo Sexton             0.30 Review and revise DIP modifications re tax
                                                  matters.
09/04/19 Robert Orren                        0.40 Prepare taxes order for submission to judge
                                                  (.2); submit same (.2).
09/19/19 Anthony Vincenzo Sexton             0.30 Review PwC tax diligence materials.
09/20/19 Paul Stephens Hendrickson           0.60 Review materials sent by Company’s
                                                  accountants re tax basis and attributes (.3);
                                                  prepare for and hold telephone conference
                                                  with Company and accountants re tax basis
                                                  and attributes (.3).
09/20/19 Anthony Vincenzo Sexton             0.60 Telephone conference with PwC and
                                                  Company re tax diligence (.4); review and
                                                  analyze materials re same (.2).
09/30/19 Paul Stephens Hendrickson           0.10 Correspond with K&E team re Company
                                                  valuation and tax analysis.
09/30/19 Anthony Vincenzo Sexton             0.20 Correspond with K&E team and PwC re deal
                                                  status and tax analysis.

Total                                         2.50




                                                     3
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 292 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 14, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018611
                                                                              Client Matter: 13699-23

In the Matter of Travel




For legal services rendered through September 30, 2019
(see attached Description of Legal Services for detail)                                                       $ 55,800.00
Total legal services rendered                                                                                 $ 55,800.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 293 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018611
Barneys New York, Inc.                                         Matter Number:        13699-23
Travel




                                      Summary of Hours Billed

Name                                                       Hours        Rate         Amount
Rebecca Blake Chaikin                                        2.40   1,045.00         2,508.00
Yates French                                                11.80   1,120.00        13,216.00
Nitzan Halperin                                              1.20     705.00           846.00
Chad J. Husnick, P.C.                                        7.60   1,515.00        11,514.00
Emily K.S. Kehoe                                             2.50     920.00         2,300.00
Kevin Scott McClelland                                       3.90     920.00         3,588.00
Robert McLellarn                                             8.60     920.00         7,912.00
Kimberly Pageau                                              4.00     705.00         2,820.00
Miriam A. Peguero Medrano                                    2.30     705.00         1,621.50
Andrew Polansky                                              3.50     705.00         2,467.50
Leo Rosenberg                                                4.70     265.00         1,245.50
Laura Saal                                                   5.40     430.00         2,322.00
Josh Urban                                                   1.00     375.00           375.00
W. Benjamin Winger                                           2.70   1,135.00         3,064.50

TOTALS                                                      61.60                 $ 55,800.00




                                                  2
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                Pg 294 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:         1050018611
Barneys New York, Inc.                                         Matter Number:           13699-23
Travel



                                    Description of Legal Services

Date     Name                               Hours Description
09/01/19 Yates French                        1.00 Travel from Chicago, IL to New York, NY
                                                  for hearing preparation (billed at half time).
09/03/19 Yates French                        1.00 Travel from New York, NY to Poughkeepsie,
                                                  NY for hearing (billed at half time).
09/03/19 Chad J. Husnick, P.C.               1.80 Travel from Chicago, IL to Poughkeepsie,
                                                  NY re DIP hearing (billed at half time).
09/03/19 Emily K.S. Kehoe                    0.50 Travel from New York, NY to Poughkeepsie,
                                                  NY re second day hearing (billed at half
                                                  time).
09/03/19 Kevin Scott McClelland              2.00 Travel from Chicago, IL to Poughkeepsie,
                                                  NY re second day hearing (billed at half
                                                  time).
09/03/19 Kimberly Pageau                     1.00 Travel from New York, New York to
                                                  Poughkeepsie, New York re second day
                                                  hearing (billed at half time).
09/03/19 Leo Rosenberg                       1.00 Travel from New York, NY to Poughkeepsie,
                                                  NY re September 3 hearing (billed at half
                                                  time).
09/03/19 Laura Saal                          1.20 Travel from New York, NY to Poughkeepsie,
                                                  NY re second day hearing (billed at half
                                                  time).
09/03/19 Josh Urban                          1.00 Travel from Chicago, IL to Chicago, IL
                                                  airport (billed at half time).
09/03/19 W. Benjamin Winger                  0.60 Travel from Chicago, IL to New York, NY re
                                                  second day hearing (billed at half time).
09/04/19 Yates French                        1.00 Travel from Poughkeepsie, NY to New York,
                                                  NY (billed at half time).
09/04/19 Nitzan Halperin                     1.20 Travel from Poughkeepsie, NY to New York,
                                                  NY re second day hearing (billed at half
                                                  time).
09/04/19 Chad J. Husnick, P.C.               2.10 Travel from Poughkeepsie, NY to Chicago,
                                                  IL re DIP hearing (billed at half time).
09/04/19 Emily K.S. Kehoe                    0.20 Travel from New York, NY to Poughkeepsie,
                                                  NY (.1) (billed at half time); travel from
                                                  Poughkeepsie, NY to New York, NY re
                                                  second day hearing (.1) (billed at half time).
09/04/19 Kevin Scott McClelland              1.90 Travel from New York, NY to Chicago, IL re
                                                  second day hearing (billed at half time).


                                                  3
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 295 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:       1050018611
Barneys New York, Inc.                                         Matter Number:         13699-23
Travel

Date     Name                               Hours Description
09/04/19 Kimberly Pageau                     1.00 Travel from Poughkeepsie, New York to New
                                                  York, New York re second day hearing
                                                  (billed at half time).
09/04/19 Leo Rosenberg                       0.90 Travel from Poughkeepsie, NY to New York,
                                                  NY hearing back to office (billed at half
                                                  time).
09/04/19 Laura Saal                          1.30 Travel from Poughkeepsie, NY to New York,
                                                  NY re second day hearing (billed at half
                                                  time).
09/04/19 W. Benjamin Winger                  0.70 Travel from New York, NY to Chicago, IL re
                                                  second day hearing (billed at half time).
09/05/19 Yates French                        2.50 Travel to Chicago, IL from New York, NY re
                                                  second day hearing (billed at half time).
09/13/19 Robert McLellarn                    2.00 Travel from New York, NY to Chicago, IL
                                                  (billed at half time).
09/16/19 Yates French                        1.20 Travel to NY for witness prep meeting (billed
                                                  at half time).
09/16/19 Robert McLellarn                    2.30 Travel from Chicago, IL to New York, New
                                                  York re retention application hearing (billed
                                                  at half time).
09/17/19 Rebecca Blake Chaikin               1.10 Travel from New York, NY to Poughkeepsie,
                                                  NY re Incentive Plan hearing (billed at half
                                                  time).
09/17/19 Yates French                        1.30 Travel from New York, NY to Poughkeepsie,
                                                  NY for hearing (billed at half time).
09/17/19 Chad J. Husnick, P.C.               1.00 Travel from New York, NY to Poughkeepsie,
                                                  NY re KEIP hearing (billed at half time).
09/17/19 Emily K.S. Kehoe                    1.00 Travel from New York, NY to Poughkeepsie,
                                                  NY re 9/18 hearing (billed at half time).
09/17/19 Robert McLellarn                    1.30 Travel from New York, NY to Poughkeepsie,
                                                  NY for hearing re retention applications and
                                                  sale incentive plan (billed at half time).
09/17/19 Kimberly Pageau                     0.80 Travel from New York, NY to Poughkeepsie,
                                                  NY re hearing 9/18/19 (billed at half time).
09/17/19 Miriam A. Peguero Medrano           1.30 Travel from New York, NY to Poughkeepsie,
                                                  NY for hearing (billed at half time).
09/17/19 Andrew Polansky                     1.70 Travel from Chicago, IL to Poughkeepsie,
                                                  NY re hearing 09/18/19 (billed at half time).
09/17/19 Leo Rosenberg                       1.50 Travel from New York, NY to Poughkeepsie,
                                                  NY re hearing (billed at half time).
09/17/19 Laura Saal                          1.60 Travel from New York, NY to Poughkeepsie,
                                                  NY re hearing (billed at half time).

                                                  4
        19-36300-cgm    Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                Pg 296 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:         1050018611
Barneys New York, Inc.                                         Matter Number:           13699-23
Travel

Date     Name                               Hours Description
09/17/19 W. Benjamin Winger                  0.60 Travel from Chicago, IL to Poughkeepsie,
                                                  NY re Sept 18 contested hearing (billed at
                                                  half time).
09/18/19 Rebecca Blake Chaikin               1.30 Travel from Poughkeepsie, NY to New York,
                                                  NY re Incentive Plan hearing (billed at half
                                                  time).
09/18/19 Yates French                        1.30 Travel from Poughkeepsie, NY to New York,
                                                  NY re hearing (billed at half time).
09/18/19 Chad J. Husnick, P.C.               2.70 Travel from Poughkeepsie, NY to New York,
                                                  NY re KEIP hearing (billed at half time).
09/18/19 Emily K.S. Kehoe                    0.80 Travel from Poughkeepsie, NY to New York,
                                                  NY re 9/18 hearing (billed at half time).
09/18/19 Robert McLellarn                    3.00 Travel from Poughkeepsie, New York to
                                                  Chicago, Illinois after hearing re retention
                                                  applications and sale incentive plan (billed at
                                                  half time).
09/18/19 Kimberly Pageau                     1.20 Travel from Poughkeepsie, NY to New York,
                                                  NY for 9/18/19 hearing (billed at half time).
09/18/19 Miriam A. Peguero Medrano           1.00 Travel from New York, NY to Pughkeepsie,
                                                  NY re 9/18 hearing (billed at half time).
09/18/19 Andrew Polansky                     1.80 Travel from Poughkeepsie, NY to Chicago,
                                                  IL re hearing (billed at half time).
09/18/19 Leo Rosenberg                       1.30 Travel from Poughkeepsie, NY to NYC, NY
                                                  re hearing (billed at half time).
09/18/19 Laura Saal                          1.30 Travel from Poughkeepsie, NY to New York,
                                                  NY re hearing (billed at half time).
09/18/19 W. Benjamin Winger                  0.80 Travel from New York, NY to Chicago, IL re
                                                  Sept 18 hearing (billed at half time).
09/19/19 Yates French                        2.50 Travel from New York, NY to Chicago, IL re
                                                  hearing (billed at half time).

Total                                        61.60




                                                     5
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 297 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 14, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018610
                                                                              Client Matter: 13699-24

In the Matter of U.S. Trustee Issues




For legal services rendered through September 30, 2019
(see attached Description of Legal Services for detail)                                                       $ 11,788.00
Total legal services rendered                                                                                 $ 11,788.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 298 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018610
Barneys New York, Inc.                                         Matter Number:        13699-24
U.S. Trustee Issues




                                      Summary of Hours Billed

Name                                                       Hours     Rate            Amount
Rebecca Blake Chaikin                                       0.50 1,045.00              522.50
Susan D. Golden                                             3.10 1,135.00            3,518.50
Emily K.S. Kehoe                                            8.00 920.00              7,360.00
Laura Saal                                                  0.90 430.00                387.00

TOTALS                                                      12.50                 $ 11,788.00




                                                  2
        19-36300-cgm   Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                Pg 299 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:        1050018610
Barneys New York, Inc.                                         Matter Number:          13699-24
U.S. Trustee Issues



                                    Description of Legal Services

Date     Name                               Hours Description
09/04/19 Susan D. Golden                     1.10 Telephone conference with E. Kehoe re IDI
                                                  documents and preparation (.7); telephone
                                                  conference with A. Leonhard re IDI checklist
                                                  and MORs (.4).
09/05/19 Rebecca Blake Chaikin               0.50 Telephone conference with U.S. Trustee, S.
                                                  Golden re creditor matrix, incentive plan,
                                                  other open issues.
09/05/19 Susan D. Golden                     1.00 Telephone conference with R. Chaikin and A.
                                                  Leonhard re Creditor Matrix Motion, KEIP,
                                                  and OCP concerns (.5); participate in IDI with
                                                  Debtor representatives and J. Devlin (.5).
09/19/19 Emily K.S. Kehoe                    1.00 Correspond with M-III, K&E team re MOR.
09/20/19 Susan D. Golden                     1.00 Review August MOR.
09/20/19 Emily K.S. Kehoe                    7.00 Correspond with M-III team re MOR (2.0);
                                                  correspond with K&E team re same (2.0);
                                                  review, analyze same (3.0).
09/20/19 Laura Saal                          0.70 Prepare for and electronic filing of August
                                                  MOR (.5); coordinate service of same (.2).
09/26/19 Laura Saal                          0.20 Correspond with S. Golden re 341 meeting.

Total                                        12.50




                                                     3
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 300 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 14, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018609
                                                                              Client Matter: 13699-25

In the Matter of Utilities




For legal services rendered through September 30, 2019
(see attached Description of Legal Services for detail)                                                       $ 23,145.00
Total legal services rendered                                                                                 $ 23,145.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 301 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018609
Barneys New York, Inc.                                         Matter Number:        13699-25
Utilities




                                      Summary of Hours Billed

Name                                                       Hours      Rate           Amount
Emily K.S. Kehoe                                            16.50 920.00            15,180.00
Robert McLellarn                                             1.80 920.00             1,656.00
Miriam A. Peguero Medrano                                    8.00 705.00             5,640.00
Laura Saal                                                   0.50 430.00               215.00
W. Benjamin Winger                                           0.40 1,135.00             454.00

TOTALS                                                      27.20                 $ 23,145.00




                                                  2
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                Pg 302 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:          1050018609
Barneys New York, Inc.                                         Matter Number:            13699-25
Utilities



                                     Description of Legal Services

Date     Name                               Hours Description
09/04/19 Emily K.S. Kehoe                    1.00 Correspond with M-III team, Company re
                                                  utility providers (.5); review, analyze, revise
                                                  supplemental notice and exhibit re same (.5).
09/05/19 Emily K.S. Kehoe                    3.50 Telephone conference with utility providers re
                                                  adequate assurance procedures (.5);
                                                  correspond with K&E team re same (.5);
                                                  draft, revise letters re same (1.0); review,
                                                  analyze precedent re same (.5); correspond
                                                  with Company re utility provider list (.7);
                                                  review, revise supplemental list and notice re
                                                  same (.3).
09/05/19 W. Benjamin Winger                  0.40 Review, analyze utilities matter (.2);
                                                  conferences with E. Kehoe, K&E team re
                                                  same (.2).
09/09/19 Emily K.S. Kehoe                    3.00 Correspond with Company, M-III team re
                                                  notice of additional utility providers (.5);
                                                  review, analyze materials re same (1.0);
                                                  prepare notice of filing re same (1.0);
                                                  correspond with K&E team re filing of same
                                                  (.5).
09/09/19 Laura Saal                          0.50 Electronic filing of revised list of utility
                                                  providers (.3); coordinate service of same (.2).
09/10/19 Emily K.S. Kehoe                    3.00 Telephone conferences with Company, K&E
                                                  team re supplemental utility providers list
                                                  (1.0); correspond with utility provider re
                                                  adequate assurance (.5); review, analyze
                                                  materials re same (.5); draft letter agreement
                                                  re same (.5); correspond with Company re
                                                  same (.5).
09/20/19 Miriam A. Peguero Medrano           1.80 Draft letter to utilities (.6); telephone
                                                  conference with E. Kehoe re same (.2); revise
                                                  draft letter (.8); correspond with E. Kehoe re
                                                  same (.2).
09/23/19 Robert McLellarn                    0.60 Review utilities letter (.3); correspond with
                                                  M. Peguero re next steps (.3).
09/23/19 Miriam A. Peguero Medrano           1.80 Correspond with R. McLellarn re utilities
                                                  letter (.3); revise same (1.0); correspond with
                                                  utilities re same (.3); correspond with E.
                                                  Kehoe re same (.2).



                                                  3
        19-36300-cgm   Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 303 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:        1050018609
Barneys New York, Inc.                                         Matter Number:          13699-25
Utilities

Date     Name                               Hours Description
09/24/19 Emily K.S. Kehoe                    1.00 Correspond with R. McLellarn, K&E team re
                                                  adequate assurance requests.
09/24/19 Robert McLellarn                    1.20 Review utility adequate assurance letter from
                                                  counsel (.5); telephone conference with
                                                  counsel re same (.5); correspond with K&E
                                                  team re same (.2).
09/24/19 Miriam A. Peguero Medrano           2.20 Correspond with R. McLellarn, E. Kehoe re
                                                  adequate assurance letter (.5); revise same
                                                  (1.7).
09/25/19 Emily K.S. Kehoe                    3.00 Correspond with utility providers re adequate
                                                  assurance requests (.5); correspond with K&E
                                                  team re same (1.0); review, analyze materials
                                                  re same (1.0); correspond with Company re
                                                  same (.5).
09/26/19 Emily K.S. Kehoe                    2.00 Correspond with utility provider re adequate
                                                  assurance request (.5); correspond with B.
                                                  Winger, K&E team re same (1.5).
09/26/19 Miriam A. Peguero Medrano           2.20 Correspond with E. Kehoe re utilities
                                                  adequate assurance letter (.5); revise same
                                                  (1.7).

Total                                        27.20




                                                     4
19-36300-cgm   Doc 534   Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                     Pg 304 of 365


                                     Exhibit J

                 Detailed Description of Expenses and Disbursements
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 305 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 2, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018154
                                                                              Client Matter: 13699-26

In the Matter of Expenses


For expenses incurred through August 31, 2019
(see attached Description of Expenses for detail)                                                             $ 70,266.49
Total expenses incurred                                                                                       $ 70,266.49




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm      Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 306 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018154
Barneys New York, Inc.                                          Matter Number:        13699-26
Expenses




                                       Description of Expenses

Description                                                                           Amount
Third Party Telephone Charges                                                           288.14
Standard Copies or Prints                                                             5,381.30
Color Copies or Prints                                                               12,997.05
Postage                                                                                   1.45
Outside Messenger Services                                                               57.20
Local Transportation                                                                  5,251.57
Travel Expense                                                                        7,116.76
Airfare                                                                               6,544.72
Transportation to/from airport                                                          987.47
Travel Meals                                                                          1,052.66
Other Travel Expenses                                                                15,650.72
Court Reporter Fee/Deposition                                                         1,294.70
Filing Fees                                                                           9,185.00
Computer Database Research                                                            1,457.00
Overtime Transportation                                                                 246.61
Rental Expenses                                                                       2,673.51
Miscellaneous Office Expenses                                                            70.00
Overnight Delivery - Hard                                                                10.63

                                                       Total                       $ 70,266.49




                                                   2
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 307 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018154
Barneys New York, Inc.                                          Matter Number:        13699-26
Expenses




                                       Description of Expenses

Third Party Telephone Charges

Date         Description                                                              Amount
08/06/19     Carrie Therese Oppenheim - Carrie Oppenheim, Teleconference,               70.00
             Barneys hearing on 8/6/19 08/06/2019
08/14/19     Carrie Therese Oppenheim - Carrie Oppenheim, Teleconference,               70.00
             Barneys hearing on 8/14/19 08/14/2019
08/15/19     W. Benjamin Winger - W. Winger, Internet, Hearing 08/15/2019               12.99
08/21/19     Chad J. Husnick, P.C. - Chad Husnick, Internet, Restructuring              14.00
             08/21/2019
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 95.02
             Telephone conferences.
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                  0.41
             Teleconference.
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                  2.07
             Teleconference.
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                  0.94
             Teleconference.
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                  1.43
             Teleconference.
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                  4.23
             Teleconference.
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                  1.98
             Teleconference.
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                  0.92
             Teleconference.
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                  0.03
             Teleconference.
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                  1.46
             Teleconference.
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 12.66
             Teleconferences
             Total                                                                     288.14




                                                   3
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 308 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018154
Barneys New York, Inc.                                          Matter Number:        13699-26
Expenses


Standard Copies or Prints

Date         Description                                                              Amount
08/06/19     Standard Copies or Prints                                                 735.10
08/06/19     Standard Copies or Prints                                                   1.60
08/06/19     Standard Copies or Prints                                                  12.10
08/06/19     Standard Copies or Prints                                                   0.10
08/06/19     Standard Copies or Prints                                                  35.50
08/06/19     Standard Copies or Prints                                                 280.40
08/06/19     Standard Copies or Prints                                                   1.20
08/06/19     Standard Copies or Prints                                                 139.80
08/06/19     Standard Copies or Prints                                                 919.80
08/06/19     Standard Copies or Prints                                                 535.90
08/06/19     Standard Copies or Prints                                                   0.90
08/06/19     Standard Copies or Prints                                                  65.00
08/06/19     Standard Copies or Prints                                                   0.20
08/07/19     Standard Copies or Prints                                                   1.10
08/07/19     Standard Copies or Prints                                                   3.50
08/08/19     Standard Copies or Prints                                                   0.60
08/08/19     Standard Copies or Prints                                                   0.20
08/08/19     Standard Copies or Prints                                                 255.60
08/09/19     Standard Copies or Prints                                                   0.50
08/09/19     Standard Copies or Prints                                                   0.20
08/09/19     Standard Copies or Prints                                                   0.30
08/11/19     Standard Copies or Prints                                                   1.90
08/12/19     Standard Copies or Prints                                                  17.30
08/12/19     Standard Copies or Prints                                                   0.30
08/12/19     Standard Copies or Prints                                                   0.60
08/12/19     Standard Copies or Prints                                                   1.60
08/12/19     Standard Copies or Prints                                                   0.50
08/12/19     Standard Copies or Prints                                                   0.10
08/12/19     Standard Copies or Prints                                                   0.70
08/12/19     Standard Copies or Prints                                                   2.20
08/12/19     Standard Copies or Prints                                                   0.20
08/12/19     Standard Copies or Prints                                                   0.70
08/13/19     Standard Copies or Prints                                                   0.20
08/13/19     Standard Copies or Prints                                                 608.80

                                                   4
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 309 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018154
Barneys New York, Inc.                                          Matter Number:        13699-26
Expenses

08/13/19     Standard Copies or Prints                                                   4.10
08/13/19     Standard Copies or Prints                                                   3.00
08/14/19     Standard Copies or Prints                                                  33.50
08/14/19     Standard Copies or Prints                                                  56.00
08/14/19     Standard Copies or Prints                                                 285.30
08/14/19     Standard Copies or Prints                                                   0.20
08/14/19     Standard Copies or Prints                                                   2.40
08/14/19     Standard Copies or Prints                                                 125.00
08/14/19     Standard Copies or Prints                                                   1.80
08/14/19     Standard Copies or Prints                                                  92.80
08/14/19     Standard Copies or Prints                                                   0.50
08/15/19     Standard Copies or Prints                                                   3.00
08/15/19     Standard Copies or Prints                                                  11.50
08/15/19     Standard Copies or Prints                                                   1.00
08/16/19     Standard Copies or Prints                                                   0.20
08/16/19     Standard Copies or Prints                                                   0.20
08/16/19     Standard Copies or Prints                                                   5.60
08/18/19     Standard Copies or Prints                                                   0.20
08/19/19     Standard Copies or Prints                                                   1.80
08/19/19     Standard Copies or Prints                                                   0.30
08/19/19     Standard Copies or Prints                                                   0.30
08/20/19     Standard Copies or Prints                                                   3.50
08/20/19     Standard Copies or Prints                                                   0.70
08/20/19     Standard Copies or Prints                                                   4.40
08/20/19     Standard Copies or Prints                                                   1.10
08/20/19     Standard Copies or Prints                                                   5.40
08/20/19     Standard Copies or Prints                                                  70.80
08/21/19     Standard Copies or Prints                                                   5.50
08/21/19     Standard Copies or Prints                                                   5.40
08/21/19     Standard Copies or Prints                                                  16.10
08/21/19     Standard Copies or Prints                                                  24.40
08/22/19     Standard Copies or Prints                                                   1.80
08/23/19     Standard Copies or Prints                                                   3.70
08/24/19     Standard Copies or Prints                                                  30.40
08/25/19     Standard Copies or Prints                                                   2.00
08/26/19     Standard Copies or Prints                                                  50.60
08/26/19     Standard Copies or Prints                                                   4.20

                                                   5
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 310 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018154
Barneys New York, Inc.                                          Matter Number:        13699-26
Expenses

08/26/19     Standard Copies or Prints                                                   10.80
08/27/19     Standard Copies or Prints                                                    2.80
08/27/19     Standard Copies or Prints                                                    5.70
08/27/19     Standard Copies or Prints                                                   11.60
08/27/19     Standard Copies or Prints                                                    0.10
08/27/19     Standard Copies or Prints                                                    1.00
08/27/19     Standard Copies or Prints                                                    1.70
08/27/19     Standard Copies or Prints                                                  125.60
08/27/19     Standard Copies or Prints                                                   18.60
08/28/19     Standard Copies or Prints                                                   71.00
08/28/19     Standard Copies or Prints                                                   17.40
08/28/19     Standard Copies or Prints                                                    0.90
08/28/19     Standard Copies or Prints                                                   13.80
08/29/19     Standard Copies or Prints                                                    0.30
08/29/19     Standard Copies or Prints                                                    4.00
08/29/19     Standard Copies or Prints                                                    1.60
08/29/19     Standard Copies or Prints                                                   13.60
08/30/19     Standard Copies or Prints                                                    0.20
08/30/19     Standard Copies or Prints                                                  350.40
08/30/19     Standard Copies or Prints                                                   13.90
08/31/19     Standard Copies or Prints                                                    3.80
08/31/19     Standard Copies or Prints                                                    1.10
08/31/19     Standard Copies or Prints                                                  228.00
             Total                                                                    5,381.30




                                                   6
     19-36300-cgm        Doc 534    Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 311 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018154
Barneys New York, Inc.                                          Matter Number:        13699-26
Expenses


Color Copies or Prints

Date         Description                                                              Amount
08/06/19     Color Copies or Prints                                                     356.40
08/06/19     Color Copies or Prints                                                       4.40
08/06/19     Color Copies or Prints                                                      14.30
08/06/19     Color Copies or Prints                                                       8.25
08/06/19     Color Copies or Prints                                                     635.25
08/07/19     Color Copies or Prints                                                      30.80
08/12/19     Color Copies or Prints                                                      33.55
08/12/19     Color Copies or Prints                                                       1.10
08/12/19     Color Copies or Prints                                                      28.60
08/13/19     Color Copies or Prints                                                      34.10
08/13/19     Color Copies or Prints                                                     309.65
08/14/19     Color Copies or Prints                                                   1,623.60
08/14/19     Color Copies or Prints                                                       5.50
08/14/19     Color Copies or Prints                                                   2,701.05
08/14/19     Color Copies or Prints                                                   1,193.50
08/14/19     Color Copies or Prints                                                      78.10
08/15/19     Color Copies or Prints                                                       2.20
08/16/19     Color Copies or Prints                                                     455.95
08/20/19     Color Copies or Prints                                                      33.00
08/20/19     Color Copies or Prints                                                      16.50
08/20/19     Color Copies or Prints                                                       7.15
08/20/19     Color Copies or Prints                                                      11.00
08/21/19     Color Copies or Prints                                                      63.25
08/21/19     Color Copies or Prints                                                      25.30
08/23/19     Color Copies or Prints                                                      14.30
08/23/19     Color Copies or Prints                                                     402.60
08/25/19     Color Copies or Prints                                                      35.20
08/26/19     Color Copies or Prints                                                      55.00
08/27/19     Color Copies or Prints                                                      35.75
08/27/19     Color Copies or Prints                                                     138.05
08/27/19     Color Copies or Prints                                                       2.20
08/27/19     Color Copies or Prints                                                       4.40
08/28/19     Color Copies or Prints                                                      21.45
08/28/19     Color Copies or Prints                                                   4,481.40

                                                   7
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 312 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018154
Barneys New York, Inc.                                          Matter Number:        13699-26
Expenses

08/29/19     Color Copies or Prints                                                       4.40
08/30/19     Color Copies or Prints                                                      99.55
08/31/19     Color Copies or Prints                                                      30.25
             Total                                                                   12,997.05




                                                   8
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 313 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018154
Barneys New York, Inc.                                          Matter Number:        13699-26
Expenses


Postage

Date         Description                                                              Amount
08/15/19     Postage                                                                    1.45
             Total                                                                      1.45




                                                   9
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 314 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018154
Barneys New York, Inc.                                          Matter Number:        13699-26
Expenses


Outside Messenger Services

Date         Description                                                              Amount
08/25/19     CROWN DELIVERY & LOGISTICS - Courier Deliveries                            57.20
             Total                                                                      57.20




                                                  10
     19-36300-cgm      Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 315 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018154
Barneys New York, Inc.                                          Matter Number:        13699-26
Expenses


Local Transportation

Date         Description                                                              Amount
08/06/19     Logan Taylor Wiggins - Logan Wiggins, Taxi, First Day Hearing              11.16
             08/06/2019
08/06/19     Emily K.S. Kehoe - Emily Kehoe, Taxi, Drop off documents.                  17.75
             08/06/2019
08/06/19     Emily K.S. Kehoe - Emily Kehoe, Taxi, Drop off documents.                  19.26
             08/06/2019
08/06/19     Madeleine C. Parish - Madeleine Parish, Taxi, Hearing 08/06/2019           31.69
08/06/19     Yates French - Yates French, Taxi, meeting 08/06/2019                      13.74
08/06/19     Chad J. Husnick, P.C. - Chad Husnick, Taxi, Restructuring                 346.10
             08/06/2019
08/07/19     Yates French - Yates French, Taxi, meeting 08/07/2019                     138.41
08/08/19     Chad J. Husnick, P.C. - Chad Husnick, Taxi, Restructuring                 429.87
             08/08/2019
08/08/19     Chad J. Husnick, P.C. - Chad Husnick, Taxi, Restructuring                  27.86
             08/08/2019
08/11/19     Joshua A Sussberg Transportation to/from residence, hearing               708.36
             8/6/2019
08/11/19     Joshua A Sussberg Transportation to/from residence, Lender                380.29
             Meetings, 8/5/2019
08/13/19     Chad J. Husnick, P.C. - Chad Husnick, Taxi, Restructuring                  18.02
             08/13/2019
08/15/19     Laura Saal, transportation to/from Hearing 08/06/2019                    1,016.11
08/15/19     Madeline C. Parish, Transportation to/from hearing 8/6/2019                223.23
08/15/19     Kimberly Pageau, Transportation to/from hearing 8/6/2019                   967.80
08/15/19     Gene Goldmintz, Transportation to/from hearing, 8/6/2019                   112.99
08/15/19     Chad J. Husnick, P.C. - Chad Husnick, Taxi, Restructuring                  130.61
             08/15/2019
08/16/19     Joshua A Sussberg pickup at 601 Lexington Ave, NY dropoff at              528.99
             residence.
08/26/19     Logan Taylor Wiggins - Logan Wiggins, Taxi, Attend depositions.            24.20
             08/26/2019
08/26/19     Logan Taylor Wiggins - Logan Wiggins, Taxi, Attend depositions.            20.76
             08/26/2019
08/27/19     Logan Taylor Wiggins - Logan Wiggins, Taxi, Attend depositions.            21.42
             08/27/2019
08/27/19     Logan Taylor Wiggins - Logan Wiggins, Taxi, Attend depositions.            21.25
             08/27/2019


                                                   11
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 316 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018154
Barneys New York, Inc.                                          Matter Number:        13699-26
Expenses

08/28/19     Logan Taylor Wiggins - Logan Wiggins, Taxi, Attend depositions.            23.19
             08/28/2019
08/28/19     Logan Taylor Wiggins - Logan Wiggins, Taxi, Attend depositions.            18.51
             08/28/2019
             Total                                                                    5,251.57




                                                  12
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 317 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018154
Barneys New York, Inc.                                          Matter Number:        13699-26
Expenses


Travel Expense

Date         Description                                                              Amount
08/07/19     Logan Taylor Wiggins - Logan Wiggins, Lodging, New York, NY               500.00
             08/06/2019 to 08/06/2019, First Day Hearing
08/07/19     Chad J. Husnick, P.C. - Chad Husnick, Lodging, New York, NY               500.00
             08/06/2019 to 08/07/2019, Hearing 08/06/2019
08/08/19     Yates French - Yates French, Lodging, NYC 08/08/2019, First Day          2,000.00
             hearing in NYC 08/08/2019
08/08/19     Chad J. Husnick, P.C. - Chad Husnick, Lodging, Norwalk, CT                228.85
             08/07/2019 to 08/08/2019, Hearing 08/06/2019
08/12/19     W. Benjamin Winger - W. Winger, Lodging, New York, NY                     500.00
             08/14/2019 to 08/15/2019, Hearing
08/12/19     Yates French - Yates French, Lodging, NYC 08/08/2019 to                   500.00
             08/09/2019, hearing, 08/14/2019
08/14/19     Casey James McGushin - Casey McGushin, Lodging, New York,                 500.00
             New York 08/13/2019 to 08/14/2019, Hearing 08/14/2019
08/22/19     Chad J. Husnick, P.C. - Chad Husnick, Lodging, New York, NY               387.91
             08/21/2019 to 08/22/2019, hearing 08/21/2019
08/22/19     Chad J. Husnick, P.C. - Chad Husnick, Lodging, New York, NY               500.00
             08/21/2019 to 08/22/2019, hearing 08/21/2019
08/29/19     Logan Taylor Wiggins - Logan Wiggins, Lodging, New York, NY               500.00
             08/26/2019 to 08/27/2019, Attend depositions. 08/29/2019
08/29/19     Logan Taylor Wiggins - Logan Wiggins, Lodging, New York, NY               500.00
             08/28/2019 to 08/29/2019, Attend depositions. 08/29/2019
08/29/19     Logan Taylor Wiggins - Logan Wiggins, Lodging, New York, NY               500.00
             08/25/2019 to 08/26/2019, Attend depositions. 08/29/2019
             Total                                                                    7,116.76




                                                  13
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 318 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018154
Barneys New York, Inc.                                          Matter Number:        13699-26
Expenses


Airfare

Date         Description                                                              Amount
08/05/19     Chad J. Husnick, P.C. - Chad Husnick, Economy Airfare, New                348.30
             York, NY 08/06/2019 to 08/07/2019, Hearing
08/06/19     W. Benjamin Winger - W. Winger, Economy Airfare, Chicago, IL             (293.20)
             08/06/2019 to 08/06/2019, Hearing 08/06/2019
08/06/19     W. Benjamin Winger - W. Winger, Agency Fee, Hearing                        58.00
             08/06/2019
08/06/19     W. Benjamin Winger - W. Winger, Economy, Airfare, Chicago, IL             646.80
             08/06/2019, Hearing 08/06/2019
08/07/19     Yates French - Yates French, Agency Fee, Barney's hearing in               58.00
             NYC 08/07/2019
08/07/19     Yates French - Yates French, Economy, Airfare, NYC to Chicago             781.55
             08/09/2019 to 08/09/2019, Barney's hearing in NYC
08/08/19     Chad J. Husnick, P.C. - Chad Husnick, Agency Fee, Hearing                  58.00
             08/06/2019
08/08/19     Chad J. Husnick, P.C. - Chad Husnick, Economy, Airfare,                   646.80
             Chicago, IL 08/07/2019 to 08/08/2019, hearing 08/06/2019
08/12/19     Casey James McGushin - Casey McGushin, Agency Fee, Court                   35.00
             Hearing 08/12/2019
08/12/19     Casey James McGushin - Casey McGushin,Economy Airfare, New                477.98
             York, New York 08/13/2019 to 08/13/2019, Court Hearing
             08/12/2019
08/12/19     W. Benjamin Winger - W. Winger, Economy Airfare, New York,                707.20
             NY 08/14/2019 to 08/15/2019, Hearing
08/12/19     W. Benjamin Winger - W. Winger, Agency Fee, Hearing                        58.00
             08/12/2019
08/13/19     Casey James McGushin - Casey McGushin, Economy Airfare,                   477.98
             Chicago, Illinois 08/14/2019 to 08/14/2019, Court Hearing
             08/13/2019
08/13/19     Chad J. Husnick, P.C. - Chad Husnick, Economy Airfare, Chicago,           353.60
             IL 08/14/2019 to 08/14/2019, Hearing 08/14/2019
08/13/19     Chad J. Husnick, P.C. - Chad Husnick, Agency Fee, Hearing                  58.00
             08/14/2019
08/13/19     Chad J. Husnick, P.C. - Chad Husnick, Economy Airfare, New                353.60
             York, NY 08/14/2019 to 08/14/2019, Hearing 08/14/2019
08/14/19     Casey James McGushin - Casey McGushin, Agency Fee, Court                   35.00
             Hearing 08/14/2019
08/20/19     Chad J. Husnick, P.C. - Chad Husnick, Economy Airfare, New                351.66
             York, NY 08/21/2019 to 08/22/2019, Hearing 08/14/2019


                                                  14
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 319 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018154
Barneys New York, Inc.                                          Matter Number:        13699-26
Expenses

08/20/19     Chad J. Husnick, P.C. - Chad Husnick, Agency Fee, Restructuring            58.00
             08/20/2019
08/22/19     Chad J. Husnick, P.C. - Chad Husnick, Economy Airfare, Chicago,           403.30
             IL 08/21/2019 to 08/22/2019, Hearing 08/14/2019
08/22/19     Chad J. Husnick, P.C. - Chad Husnick, Agency Fee, hearing                  58.00
             08/14/2019
08/23/19     Logan Taylor Wiggins - Logan Wiggins, Agency Fee, Attend                   58.00
             depositions. 08/23/2019
08/23/19     Logan Taylor Wiggins - Logan Wiggins, Economy Airfare, New                352.73
             York, NY 08/26/2019 to 08/26/2019, Attend depositions.
             08/23/2019
08/28/19     Logan Taylor Wiggins - Logan Wiggins, Agency Fee, Attend                   21.00
             depositions. 08/28/2019
08/28/19     Logan Taylor Wiggins - Logan Wiggins, Economy Airfare,                    381.42
             Chicago, IL 08/29/2019 to 08/29/2019, Attend depositions.
             08/28/2019
             Total                                                                    6,544.72




                                                  15
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 320 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018154
Barneys New York, Inc.                                          Matter Number:        13699-26
Expenses


Transportation to/from airport

Date         Description                                                              Amount
08/08/19     Yates French - Yates French, Transportation To/From Airport,               64.23
             Hearing 08/08/2019
08/09/19     Yates French - Yates French, Transportation To/From Airport,               79.76
             Meeting 08/09/2019
08/11/19     BOSTON COACH CORPORATION - Car Service Charges                            186.91
08/11/19     LOGAN TAYLOR WIGGINS Transportation to/from Airport,                      161.50
             Meeting 8/11/2019
08/11/19     LOGAN TAYLOR WIGGINS TransportationTo/From Airport,                       184.14
             Meeting 8/11/19
08/14/19     Chad J. Husnick, P.C. - Chad Husnick, Transportation To/From              125.75
             Airport, Hearing 08/14/2019
08/15/19     Casey James McGushin Transportation to/from Airport, Hearing               78.35
             8/14/2019
08/22/19     Chad J. Husnick, P.C. - Chad Husnick, Transportation To/From              106.83
             Airport, Hearing 08/21/2019
             Total                                                                     987.47




                                                  16
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 321 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018154
Barneys New York, Inc.                                          Matter Number:        13699-26
Expenses


Travel Meals

Date           Description                                                            Amount
08/06/19       Logan Taylor Wiggins - Logan Wiggins, Travel Meals, New York,            87.57
               NY Prepare for bankruptcy filing 08/06/2019, Dinner
08/06/19       Logan Taylor Wiggins - Logan Wiggins, Travel Meals, New York,             9.47
               NY Prepare for bankruptcy filing, 08/06/2019, Lunch
08/06/19       Leo Rosenberg - Leo Rosenberg, Travel Meals, Poughkeepsie, NY            27.79
               Travel Meal - Leo Rosenberg 08/06/2019, dinner
08/06/19       Logan Taylor Wiggins - Logan Wiggins, Travel Meals, New York,             6.31
               NY Prepare for bankruptcy filing 08/06/2019, Breakfast
08/06/19       Leo Rosenberg - Leo Rosenberg, Travel Meals, Poughkeepsie                11.01
               Travel Meal - Leo Rosenberg 08/06/2019, lunch
08/06/19       Leo Rosenberg - Leo Rosenberg, Travel Meals, Poughkeepsie, NY             7.28
               Travel Meal - Leo Rosenberg 08/06/2019, breakfast
08/06/19       Leo Rosenberg - Leo Rosenberg, Travel Meals, Poughkeepsie, NY            20.49
               Travel Meal - Leo Rosenberg 08/06/2019, breakfast
08/06/19       Yates French - Yates French, Travel Meals, NYC Barney's hearing         107.09
               trip to NYC Yates French 08/06/2019, Dinner
08/06/19       Chad J. Husnick, P.C. - Chad Husnick, Hotel - Travel Meals, New           9.02
               York, NY Hearing 08/06/2019, Dinner
08/07/19       Logan Taylor Wiggins - Logan Wiggins, Travel Meals, New York,             9.41
               NY Prepare for bankruptcy filing 08/07/2019
08/08/19       Yates French - Yates French, Hotel - Travel Meals, NYC Barney's          40.00
               meeting in NYC Yates French 08/08/2019, Breakfast
08/08/19       Yates French - Yates French, Travel Meals, NYC Barney's                  73.32
               meeting in NYC Yates French 08/08/2019, Lunch
08/08/19       Yates French - Yates French, Travel Meals, NYC Barney's                  50.00
               meeting in NYC Yates French 08/08/2019, Lunch
08/08/19       Chad J. Husnick, P.C. - Chad Husnick, Hotel - Travel Meals,               5.32
               Norwalk, CT hearing 08/06/2019
08/12/19       Yates French - Yates French, Hotel - Travel Meals, NYC Barney's          46.04
               hearing in NYC Yates French 08/14/2019, Lunch
08/13/19       Casey James McGushin - Casey McGushin, Travel Meals, New                  3.26
               York, New York Court Hearing Casey McGushin 08/14/2019,
               Breakfast
08/13/19       Casey James McGushin - Casey McGushin, Travel Meals, New                 20.52
               York, New York Court Hearing Casey McGushin 08/14/2019,
               Lunch
08/13/19       Casey James McGushin - Casey McGushin, Travel Meals,                     10.44
               Chicago, airport Hearing 08/14/2019, Breakfast


                                                    17
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 322 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018154
Barneys New York, Inc.                                          Matter Number:        13699-26
Expenses

08/13/19     Casey James McGushin - Casey McGushin, Hotel - Travel Meals,               45.69
             New York, New York Court Hearing Casey McGushin
             08/14/2019, Dinner
08/14/19     Casey James McGushin - Casey McGushin, Travel Meals, New                   12.99
             York, New York Court Hearing Casey McGushin 08/14/2019,
             Dinner
08/14/19     Casey James McGushin - Casey McGushin, Travel Meals, New                   11.43
             York, New York Court Hearing Casey McGushin 08/14/2019,
             Lunch
08/14/19     Casey James McGushin - Casey McGushin, Travel Meals, New                   67.73
             York, New York airport Court Hearing Casey McGushin
             08/14/2019, Dinner
08/22/19     Chad J. Husnick, P.C. - Chad Husnick, Hotel - Travel Meals, New             4.00
             York, NY hearing 08/21/2019
08/25/19     Logan Taylor Wiggins - Logan Wiggins, Travel Meals, Chicago,               47.03
             IL Attend depositions. Logan Wiggins 08/25/2019, Dinner
08/25/19     Logan Taylor Wiggins - Logan Wiggins, Travel Meals, Chicago,               10.77
             IL Attend depositions. Logan Wiggins 08/25/2019, Dinner
08/26/19     Logan Taylor Wiggins - Logan Wiggins, Travel Meals, New York,              14.00
             NY Attend depositions. Logan Wiggins 08/26/2019, Lunch
08/26/19     Logan Taylor Wiggins - Logan Wiggins, Travel Meals, New York,               2.40
             NY Attend depositions. Logan Wiggins 08/26/2019, Breakfast
08/26/19     Logan Taylor Wiggins - Logan Wiggins, Travel Meals, New York,              56.08
             NY Attend depositions. Logan Wiggins 08/26/2019, Dinner
08/27/19     Logan Taylor Wiggins - Logan Wiggins, Travel Meals, New York,              92.91
             NY Attend depositions. Logan Wiggins 08/27/2019, Dinner
08/27/19     Logan Taylor Wiggins - Logan Wiggins, Travel Meals, New York,              17.22
             NY Attend depositions. Logan Wiggins 08/27/2019, Lunch
08/27/19     Logan Taylor Wiggins - Logan Wiggins, Travel Meals, New York,               4.90
             NY Attend depositions. Logan Wiggins 08/27/2019, Breakfast
08/28/19     Logan Taylor Wiggins - Logan Wiggins, Travel Meals, New York,              13.36
             NY Attend depositions. Logan Wiggins 08/28/2019, Lunch
08/28/19     Logan Taylor Wiggins - Logan Wiggins, Travel Meals, New York,               2.40
             NY Attend depositions. Logan Wiggins 08/28/2019, Breakfast
08/28/19     Logan Taylor Wiggins - Logan Wiggins, Hotel - Travel Meals,                64.83
             New York, NY Attend depositions. Logan Wiggins 08/28/2019,
             Dinner
08/28/19     Logan Taylor Wiggins - Logan Wiggins, Travel Meals, New York,               6.75
             NY Attend depositions. Logan Wiggins 08/28/2019, Breakfast
08/29/19     Logan Taylor Wiggins - Logan Wiggins, Travel Meals, New York,               7.21
             NY Attend depositions. Logan Wiggins 08/29/2019, Breakfast



                                                  18
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 323 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018154
Barneys New York, Inc.                                          Matter Number:        13699-26
Expenses

08/29/19     Logan Taylor Wiggins - Logan Wiggins, Travel Meals, New York,               4.65
             NY Attend depositions. Logan Wiggins 08/29/2019, Lunch
08/29/19     Logan Taylor Wiggins - Logan Wiggins, Travel Meals, New York,               7.93
             NY Attend depositions. Logan Wiggins 08/29/2019, Lunch
08/29/19     Logan Taylor Wiggins - Logan Wiggins, Travel Meals, New York,              14.04
             NY Attend depositions. Logan Wiggins 08/29/2019, Lunch
             Total                                                                    1,052.66




                                                  19
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 324 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018154
Barneys New York, Inc.                                          Matter Number:        13699-26
Expenses


Other Travel Expenses

Date         Description                                                              Amount
08/12/19     Katrina Miani - Katrina Miani, Meeting Room, Organizational              3,787.56
             meeting for In re Barneys 08/12/2019
08/12/19     Laura Saal - Laura Saal, Meeting Room, Organizational meeting            3,878.56
             for In re Barneys 08/12/2019
08/12/19     Hannah Kupsky - Hannah Kupsky, Meeting Room, Barneys                     3,878.55
             Committee Formation Meeting 08/12/2019
08/15/19     Casey James McGushin - Casey McGushin, Parking, Chicago,                   80.00
             Illinois Court Hearing 08/15/2019
08/15/19     W. Benjamin Winger - W. Winger, Parking, Chicago, IL Hearing               80.00
             08/15/2019
08/15/19     Robert Orren - Robert Orren, Meeting Room, Meeting space for             3,878.55
             client meeting 08/15/2019
08/19/19     Katrina Miani - Katrina Miani, Meeting Room, Organizational                67.50
             meeting for In re Barneys 08/19/2019
             Total                                                                   15,650.72




                                                  20
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 325 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018154
Barneys New York, Inc.                                          Matter Number:        13699-26
Expenses


Court Reporter Fee/Deposition

Date         Description                                                              Amount
08/08/19     VERITEXT - Transcript                                                      955.90
08/19/19     VERITEXT - Transcript                                                      338.80
             Total                                                                    1,294.70




                                                  21
     19-36300-cgm      Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 326 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018154
Barneys New York, Inc.                                          Matter Number:        13699-26
Expenses


Filing Fees

Date          Description                                                             Amount
08/06/19      Hannah Kupsky - Hannah Kupsky, Filing Fees, Filing Fee - New             200.00
              York Southern Bankruptcy Court 08/06/2019
08/06/19      Laura Saal - Laura Saal, Filing Fees, Filing fee payment                 200.00
              08/06/2019
08/06/19      Robert Orren - Robert Orren, Filing Fees, Filing fees for five          8,585.00
              debtor entities 08/06/2019
08/12/19      Laura Saal - Laura Saal, Filing Fees, SDNY Filing fee 08/12/2019          200.00
              Total                                                                   9,185.00




                                                    22
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 327 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018154
Barneys New York, Inc.                                          Matter Number:        13699-26
Expenses


Computer Database Research

Date         Description                                                              Amount
08/13/19     RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                            43.00
             Usage by Laura Saal on 7/10/2019
08/13/19     RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                           132.00
             Usage by Katie Kane on 7/29/2019
08/13/19     RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                           139.00
             Usage by Laura Saal on 7/16/2019
08/13/19     RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                            45.00
             Usage by Katie Kane on 7/26/2019
08/13/19     RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                            92.00
             Usage by Laura Saal on 7/25/2019
08/13/19     RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                            43.00
             Usage by Hannah Kupsky on 7/28/2019
08/13/19     RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                            20.00
             Usage by Laura Saal on 7/24/2019
08/13/19     RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                            99.00
             Usage by Laura Saal on 7/9/2019
08/13/19     RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                            61.00
             Usage by Laura Saal on 7/18/2019
08/13/19     RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                            20.00
             Usage by Kyle Unice on 7/8/2019
08/13/19     RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                            31.00
             Usage by Laura Saal on 7/28/2019
08/13/19     RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                            46.00
             Usage by Laura Saal on 7/8/2019
08/13/19     RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                           240.00
             Usage by Ryan Besaw on 7/31/2019
08/13/19     RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                            48.00
             Usage by Laura Saal on 7/29/2019
08/13/19     RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                            85.00
             Usage by Katie Kane on 7/9/2019
08/13/19     RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                           105.00
             Usage by Katie Kane on 7/30/2019
08/13/19     RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                             8.00
             Usage by Emily Kehoe on 7/29/2019
08/13/19     RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                            58.00
             Usage by Laura Saal on 7/2/2019
08/13/19     RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                            23.00
             Usage by Laura Saal on 7/11/2019

                                                  23
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 328 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018154
Barneys New York, Inc.                                          Matter Number:        13699-26
Expenses

08/13/19     RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                            64.00
             Usage by Hannah Kupsky on 7/29/2019
08/13/19     RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                            20.00
             Usage by Emily Kehoe on 7/28/2019
08/13/19     RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                            35.00
             Usage by Katie Kane on 7/10/2019
             Total                                                                    1,457.00




                                                  24
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 329 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018154
Barneys New York, Inc.                                          Matter Number:        13699-26
Expenses


Overtime Transportation

Date         Description                                                              Amount
08/06/19     Kimberly Pageau - Kimberly Pageau, Taxi, Overtime                          12.36
             transportation, office to home 08/06/2019
08/06/19     Gene S. Goldmintz - Gene Goldmintz, Taxi, Overtime                         13.56
             Transportation, office to home 08/06/2019
08/08/19     Emily K.S. Kehoe - Emily Kehoe, Taxi, Overtime transportation,             15.36
             office to home 08/08/2019
08/08/19     Gene S. Goldmintz - Gene Goldmintz, Taxi, Overtime                         12.36
             Transportation, office to home 08/08/2019
08/09/19     Gene S. Goldmintz - Gene Goldmintz, Taxi, Overtime                          8.76
             Transportation, office to home 08/09/2019
08/12/19     Emily K.S. Kehoe - Emily Kehoe, Taxi, Overtime Transportation,             15.95
             office to home 08/12/2019
08/13/19     Mark Adler - Mark Adler, Taxi, Overtime Transportation, office to         110.40
             home 08/13/2019
08/14/19     Emily K.S. Kehoe - Emily Kehoe, Taxi, Overtime Transportation,             16.55
             office to home 08/14/2019
08/15/19     Emily K.S. Kehoe - Emily Kehoe, Taxi, Overtime Transportation,             20.76
             office to home 08/15/2019
08/22/19     Andrew Polansky - Andrew Polansky, Taxi, Overtime                          12.06
             Transportation, office to home 08/22/2019
08/29/19     Andrew Polansky - Andrew Polansky, Taxi, Overtime                           8.49
             Transportation, office to home 08/29/2019
             Total                                                                     246.61




                                                   25
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 330 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018154
Barneys New York, Inc.                                          Matter Number:        13699-26
Expenses


Rental Expenses

Date         Description                                                              Amount
08/12/19     AQUIPT INC - RENTAL EXPENSES                                             2,673.51
             Total                                                                    2,673.51




                                                  26
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 331 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018154
Barneys New York, Inc.                                          Matter Number:        13699-26
Expenses


Miscellaneous Office Expenses

Date         Description                                                              Amount
08/21/19     Carrie Therese Oppenheim - Carrie Oppenheim, Teleconference,               70.00
             Susan Golden telephonic appearance paid by C. Oppenheim
             08/21/2019
             Total                                                                      70.00




                                                  27
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                 Pg 332 of 365
Legal Services for the Period Ending August 31, 2019           Invoice Number:      1050018154
Barneys New York, Inc.                                          Matter Number:        13699-26
Expenses


Overnight Delivery - Hard

Date         Description                                                              Amount
08/19/19     FEDERAL EXPRESS - 775958760469                                             10.63
             Total                                                                      10.63

TOTAL EXPENSES                                                                     $ 70,266.49




                                                  28
      19-36300-cgm          Doc 534        Filed 11/18/19 Entered 11/18/19 18:39:36                     Main Document
                                                       Pg 333 of 365


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




October 14, 2019

Barneys New York, Inc.
Barneys New York
575 Fifth Avenue, 11th FL
New York, NY 10017

Attn: Sandro Risi

                                                                            Invoice Number: 1050018608
                                                                              Client Matter: 13699-26

In the Matter of Expenses


For expenses incurred through September 30, 2019
(see attached Description of Expenses for detail)                                                             $ 98,203.38
Total expenses incurred                                                                                       $ 98,203.38




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 334 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018608
Barneys New York, Inc.                                         Matter Number:        13699-26
Expenses




                                       Description of Expenses

Description                                                                          Amount
Third Party Telephone Charges                                                          626.80
Standard Copies or Prints                                                            1,009.80
Color Copies or Prints                                                               2,768.70
Scanned Images                                                                           0.10
Local Transportation                                                                   231.40
Travel Expense                                                                      10,559.55
Airfare                                                                             11,158.00
Transportation to/from airport                                                       8,679.60
Travel Meals                                                                         2,611.31
Other Travel Expenses                                                                4,263.24
Court Reporter Fee/Deposition                                                        5,324.19
Filing Fees                                                                         35,371.58
Calendar/Court Services                                                                 50.00
Outside Printing Services                                                            8,803.24
Computer Database Research                                                              11.60
Westlaw Research                                                                     1,290.04
Overtime Transportation                                                                335.91
Overtime Meals - Attorney                                                              157.71
Rental Expenses                                                                      4,492.86
Overnight Delivery - Hard                                                              104.65
Computer Database Research - Soft                                                      353.10

                                                      Total                       $ 98,203.38




                                                  2
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 335 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018608
Barneys New York, Inc.                                         Matter Number:        13699-26
Expenses




                                       Description of Expenses

Third Party Telephone Charges

Date         Description                                                             Amount
07/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                0.99
             Teleconferences
07/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 3.31
             Teleconferences
07/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 1.97
             Teleconferences
07/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 1.77
             Teleconferences
07/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 0.58
             Teleconferences
07/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 1.11
             Teleconferences
07/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 9.70
             Teleconference Calls
07/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 2.38
             Teleconferences
07/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 0.05
             Teleconferences
07/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 0.28
             Teleconferences
07/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 3.32
             Teleconferences
07/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 9.02
             Teleconferences
07/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 1.25
             Teleconferences
07/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 1.49
             Teleconferences
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 1.09
             Teleconferences
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 8.56
             Teleconference
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 1.98
             Teleconferences


                                                  3
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 336 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018608
Barneys New York, Inc.                                         Matter Number:        13699-26
Expenses

08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 0.22
             Teleconferences
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 1.48
             Teleconferences
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 2.92
             Telephone conferences.
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 2.45
             Conference calls
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 4.67
             Conference calls
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                30.60
             Teleconference calls
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                51.81
             Conference calls.
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 5.23
             Teleconference services.
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                81.67
             Teleconference services
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 1.36
             Teleconference calls.
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 4.74
             teleconference
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                13.70
             Teleconference
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 2.19
             Teleconferences
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 0.31
             Teleconferences
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 1.15
             Teleconferences
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 0.02
             Teleconferences
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 4.17
             Teleconferences
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 1.23
             Teleconferences
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 3.45
             Teleconferences
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 2.14
             Teleconferences
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 3.73
             Teleconferences

                                                  4
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 337 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018608
Barneys New York, Inc.                                         Matter Number:        13699-26
Expenses

08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 0.05
             Teleconferences
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 1.86
             teleconference
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 1.27
             Teleconferences
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 2.58
             Teleconferences
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 9.89
             Teleconferences
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 0.01
             Teleconferences
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 0.01
             Teleconferences
08/31/19     WEST UNIFIED COMMUNICATIONS SERVICES INC -                                 1.47
             Teleconferences
09/02/19     Yates French - Yates French - Telephone conference, Hearing               16.66
             09/04/2019
09/04/19     W. Benjamin Winger - W. Winger, Internet, Hearing 09/04/2019              18.99
09/04/19     Carrie Therese Oppenheim - Carrie Oppenheim, Teleconference               70.00
             09/04/2019
09/04/19     Kevin Scott McClelland - Kevin McClelland, Internet, Hearing.             14.00
             09/04/2019
09/04/19     Chad J. Husnick, P.C. - Chad Husnick, Internet, Restructuring             14.00
             Hearing 09/04/2019
09/13/19     Robert McLellarn - Robert McLellarn, Internet, Hearings.                   9.99
             09/13/2019
09/17/19     W. Benjamin Winger - W. Winger, Internet, Hearing 09/17/2019              18.99
09/18/19     Robert McLellarn - Robert McLellarn, Internet, Attend hearing.            18.99
             09/18/2019
09/18/19     Susan D. Golden - Susan Golden, Teleconference, Hearing                   70.00
             9/18/2019
09/19/19     Yates French - Yates French, Internet, Hearing 09/18/2019                 19.95
09/27/19     Susan D. Golden - Susan Golden, Teleconference, Hearing                   70.00
             09/27/2019
             Total                                                                    626.80




                                                   5
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 338 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018608
Barneys New York, Inc.                                         Matter Number:        13699-26
Expenses


Standard Copies or Prints

Date         Description                                                             Amount
09/01/19     Standard Copies or Prints                                                 10.70
09/02/19     Standard Copies or Prints                                                 18.90
09/02/19     Standard Copies or Prints                                                  4.00
09/03/19     Standard Copies or Prints                                                  0.40
09/03/19     Standard Copies or Prints                                                 92.00
09/03/19     Standard Copies or Prints                                                  4.40
09/03/19     Standard Copies or Prints                                                 25.60
09/03/19     Standard Copies or Prints                                                  0.10
09/03/19     Standard Copies or Prints                                                  1.20
09/03/19     Standard Copies or Prints                                                 42.80
09/03/19     Standard Copies or Prints                                                  0.80
09/03/19     Standard Copies or Prints                                                  0.20
09/03/19     Standard Copies or Prints                                                  7.50
09/03/19     Standard Copies or Prints                                                  1.10
09/04/19     Standard Copies or Prints                                                  3.40
09/04/19     Standard Copies or Prints                                                  0.20
09/04/19     Standard Copies or Prints                                                  2.00
09/04/19     Standard Copies or Prints                                                  0.10
09/04/19     Standard Copies or Prints                                                  1.00
09/05/19     Standard Copies or Prints                                                  1.80
09/05/19     Standard Copies or Prints                                                  1.40
09/05/19     Standard Copies or Prints                                                  3.20
09/11/19     Standard Copies or Prints                                                  1.10
09/11/19     Standard Copies or Prints                                                  0.10
09/11/19     Standard Copies or Prints                                                  0.50
09/12/19     Standard Copies or Prints                                                  4.10
09/12/19     Standard Copies or Prints                                                  1.50
09/12/19     Standard Copies or Prints                                                  0.80
09/13/19     Standard Copies or Prints                                                  5.20
09/13/19     Standard Copies or Prints                                                  1.20
09/13/19     Standard Copies or Prints                                                  7.50
09/13/19     Standard Copies or Prints                                                  0.10
09/14/19     Standard Copies or Prints                                                  6.50
09/15/19     Standard Copies or Prints                                                  3.00

                                                  6
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 339 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018608
Barneys New York, Inc.                                         Matter Number:        13699-26
Expenses

09/16/19     Standard Copies or Prints                                                   6.90
09/16/19     Standard Copies or Prints                                                  31.50
09/16/19     Standard Copies or Prints                                                   3.00
09/16/19     Standard Copies or Prints                                                 300.20
09/16/19     Standard Copies or Prints                                                   0.20
09/16/19     Standard Copies or Prints                                                   1.00
09/17/19     Standard Copies or Prints                                                 111.60
09/17/19     Standard Copies or Prints                                                   0.20
09/17/19     Standard Copies or Prints                                                 169.60
09/17/19     Standard Copies or Prints                                                  34.50
09/17/19     Standard Copies or Prints                                                  36.90
09/17/19     Standard Copies or Prints                                                   0.60
09/18/19     Standard Copies or Prints                                                  50.90
09/18/19     Standard Copies or Prints                                                   0.80
09/19/19     Standard Copies or Prints                                                   0.60
09/20/19     Standard Copies or Prints                                                   0.40
09/24/19     Standard Copies or Prints                                                   0.10
09/24/19     Standard Copies or Prints                                                   0.60
09/24/19     Standard Copies or Prints                                                   4.60
09/25/19     Standard Copies or Prints                                                   0.10
09/26/19     Standard Copies or Prints                                                   0.20
09/26/19     Standard Copies or Prints                                                   0.40
09/27/19     Standard Copies or Prints                                                   0.20
09/27/19     Standard Copies or Prints                                                   0.10
09/27/19     Standard Copies or Prints                                                   0.20
             Total                                                                   1,009.80




                                                  7
     19-36300-cgm        Doc 534    Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 340 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018608
Barneys New York, Inc.                                         Matter Number:        13699-26
Expenses


Color Copies or Prints

Date         Description                                                             Amount
09/03/19     Color Copies or Prints                                                     41.80
09/03/19     Color Copies or Prints                                                      9.35
09/03/19     Color Copies or Prints                                                     31.90
09/03/19     Color Copies or Prints                                                    462.00
09/03/19     Color Copies or Prints                                                     61.60
09/03/19     Color Copies or Prints                                                     12.10
09/03/19     Color Copies or Prints                                                    136.40
09/04/19     Color Copies or Prints                                                      7.15
09/04/19     Color Copies or Prints                                                      0.55
09/04/19     Color Copies or Prints                                                      2.20
09/05/19     Color Copies or Prints                                                     18.15
09/05/19     Color Copies or Prints                                                     12.10
09/11/19     Color Copies or Prints                                                     48.40
09/12/19     Color Copies or Prints                                                      0.55
09/12/19     Color Copies or Prints                                                    309.65
09/13/19     Color Copies or Prints                                                      1.10
09/15/19     Color Copies or Prints                                                      1.10
09/16/19     Color Copies or Prints                                                      4.95
09/16/19     Color Copies or Prints                                                    481.80
09/16/19     Color Copies or Prints                                                      1.65
09/16/19     Color Copies or Prints                                                     99.00
09/17/19     Color Copies or Prints                                                    308.00
09/17/19     Color Copies or Prints                                                     25.85
09/17/19     Color Copies or Prints                                                     11.00
09/17/19     Color Copies or Prints                                                     62.15
09/19/19     Color Copies or Prints                                                      2.20
09/24/19     Color Copies or Prints                                                     26.95
09/25/19     Color Copies or Prints                                                    589.05
             Total                                                                   2,768.70




                                                  8
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 341 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018608
Barneys New York, Inc.                                         Matter Number:        13699-26
Expenses


Scanned Images

Date         Description                                                             Amount
09/13/19     Scanned Images                                                            0.10
             Total                                                                     0.10




                                                  9
     19-36300-cgm      Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 342 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018608
Barneys New York, Inc.                                         Matter Number:        13699-26
Expenses


Local Transportation

Date         Description                                                             Amount
08/21/19     Kevin Scott McClelland - Kevin McClelland, Taxi, Meeting                  49.10
             08/21/2019
08/21/19     Kevin Scott McClelland - Kevin McClelland, Taxi, Meeting                  34.30
             08/21/2019
08/28/19     Yates French - Yates French, Taxi, meetings 08/28/2019                    25.77
08/29/19     Yates French - Yates French, Taxi, meetings 08/29/2019                    25.89
09/03/19     Yates French - Yates French, Taxi, preparation for hearing                 9.33
             09/03/2019
09/03/19     Yates French - Yates French, Taxi, preparation for hearing                13.32
             09/03/2019
09/03/19     Emily K.S. Kehoe - Emily Kehoe, Taxi, Preparation for hearing.            18.66
             09/03/2019
09/04/19     Yates French - Yates French, Taxi, Preparation for hearing                14.11
             09/04/2019
09/16/19     Robert McLellarn - Robert McLellarn, Taxi, hearing. 09/16/2019            13.00
09/17/19     Yates French - Yates French, Taxi, Hearing 09/17/2019                     27.92
             Total                                                                    231.40




                                                   10
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 343 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018608
Barneys New York, Inc.                                         Matter Number:        13699-26
Expenses


Travel Expense

Date         Description                                                             Amount
08/20/19     Kevin Scott McClelland - Kevin McClelland, Lodging, New York,            428.93
             NY 08/20/2019 to 08/21/2019, Meeting with client 08/20/2019
08/20/19     W. Benjamin Winger - W. Winger, Lodging, New York, NY                    500.00
             08/19/2019 to 08/20/2019, Hearing 08/20/2019
08/29/19     Yates French - Yates French, Lodging, NYC 08/25/2019 to                 2,000.00
             08/29/2019, Hearing
08/29/19     Richard U. S. Howell - Richard Howell, Lodging, New York, NY             762.06
             08/27/2019 to 08/29/2019, Depositions
09/03/19     Logan Taylor Wiggins - Logan Wiggins, Lodging, New York, NY              459.00
             09/02/2019 to 09/03/2019, Hearing
09/03/19     Emily K.S. Kehoe - Emily Kehoe, Lodging, Poughkeepsie, NY                144.64
             09/03/2019 to 09/03/2019, Hearing
09/03/19     Kevin Scott McClelland - Kevin McClelland, Lodging,                      144.64
             Poughkeepsie, NY 09/03/2019 to 09/04/2019, Hearing
09/04/19     Yates French - Yates French, Lodging, Poughkeepsie NY                    167.07
             09/03/2019 to 09/04/2019, Hearing 09/04/2019
09/04/19     Katie Kane - Katie Kane, Lodging, Poughkeepsie, NY 09/03/2019            144.64
             to 09/04/2019, Hearing
09/04/19     Laura Saal - Laura Saal, Lodging, Poughkeepsie, NY 09/03/2019            144.64
             to 09/04/2019, Hearing
09/04/19     Laura Saal - Laura Saal, Lodging, Poghkeepsie, NY 09/03/2019 to          144.64
             09/04/2019, Hearing cancellation fee
09/04/19     Chad J. Husnick, P.C. - Chad Husnick, Lodging, Poughkeepsie,             144.64
             NY 09/03/2019 to 09/04/2019 Hearing 09/04/2019
09/04/19     W. Benjamin Winger - W. Winger, Lodging, Poughkeepsie, NY                144.64
             09/03/2019 to 09/04/2019, Hearing 09/04/2019
09/11/19     Josh Urban - Josh Urban, Lodging, Poughkeepsie, NY 09/03/2019            167.07
             to 09/11/201 Cancellation fee
09/12/19     Robert McLellarn - Robert McLellarn, Lodging, New York, NY               500.00
             09/11/2019 to 09/12/2019, meetings 09/12/2019
09/13/19     Robert McLellarn - Robert McLellarn, Lodging, New York, NY               500.00
             09/12/2019 to 09/13/2019, Hearing 09/13/2019
09/17/19     Robert McLellarn - Robert McLellarn, Lodging, New York, NY               500.00
             09/16/2019 to 09/17/2019, Hearing 09/18/2019
09/17/19     Yates French - Yates French, Lodging, New York, NY 09/16/2019            500.00
             to 09/17/2019, Hearing 09/18/2019
09/17/19     W. Benjamin Winger - W. Winger, Lodging, Poughkeepsie, NY                144.64
             09/16/2019 to 09/17/2019, Hearing 09/18/2019

                                                  11
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 344 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018608
Barneys New York, Inc.                                         Matter Number:        13699-26
Expenses

09/18/19     Andrew Polansky - Andrew Polansky, Lodging, Poughkeepsie, NY             144.64
             09/17/2019 to 09/18/2019, Hearing. 09/18/2019
09/18/19     Robert McLellarn - Robert McLellarn, Lodging, Poughkeepsie,              144.64
             NY 09/17/2019 to 09/18/2019, Hearing 09/18/2019
09/18/19     Yates French - Yates French, Lodging, 09/04/2019 to 09/05/2019,          500.00
             Hearing 09/04/2019
09/18/19     Yates French - Yates French, Lodging, NYC 09/01/2019 to                 1,000.00
             09/03/2019, Hearing 09/4/2019
09/18/19     Chad J. Husnick, P.C. - Chad Husnick, Lodging, Poughkeepsie,             155.85
             NY 09/17/2019 to 09/18/2019, Hearing 09/18/2019
09/18/19     Emily K.S. Kehoe - Emily Kehoe, Lodging, Poughkeepsie, NY                144.64
             09/17/2019 to 09/18/2019, Hearing 09/18/2019
09/18/19     Yates French - Yates French, Lodging, NY 09/17/2019 to                   183.89
             09/18/2019, Hearing 09/18/2019
09/18/19     Laura Saal - Laura Saal, Lodging, Poughkeepsie, NY 09/17/2019            144.64
             to 09/18/2019, Hearing 09/18/2019
09/19/19     Yates French - Yates French, Lodging, NYC 09/18/2019 to                  500.00
             09/19/2019, Hearing 09/19/2019
             Total                                                                  10,559.55




                                                  12
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 345 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018608
Barneys New York, Inc.                                         Matter Number:        13699-26
Expenses


Airfare

Date         Description                                                             Amount
08/19/19     W. Benjamin Winger - W. Winger, Airfare, New York, NY                    352.73
             08/20/2019 to 08/20/2019, Hearing 08/19/2019
08/19/19     W. Benjamin Winger - W. Winger, Agency Fee, Hearing                       58.00
             08/19/2019
08/20/19     Kevin Scott McClelland - Kevin McClelland, Economy Airfare,              705.46
             New York, NY 08/20/2019 to 08/21/2019, 08/20/2019
08/20/19     Kevin Scott McClelland - Kevin McClelland, Agency Fee, Hearing            58.00
             08/21/2019
08/25/19     Yates French - Yates French, Economy Airfare, Chicago, IL                477.98
             08/25/2019 to 08/25/2019, Barney's meetings 08/25/2019
08/26/19     Richard U. S. Howell - Richard U. S. Howell, Airfare, New York,          725.46
             NY 08/27/2019 to 08/29/2019, Depositions 08/26/2019
08/26/19     Richard U. S. Howell - Richard Howell, Agency Fee, Depositions            21.00
             08/26/2019
08/28/19     Yates French - Yates French, EconomyAirfare, NYC to Chicago              562.90
             08/29/2019 to 08/29/2019, Barney's meetings 08/28/2019
08/31/19     Yates French - Yates French, Economy Airfare, Chicago to NYC             477.98
             09/01/2019 to 09/01/2019, Hearing preparation 08/31/2019
09/01/19     Kevin Scott McClelland - Kevin McClelland, Agency Fee,                    58.00
             Hearing. 09/04/2019
09/01/19     Kevin Scott McClelland - Kevin McClelland, Economy Airfare,              720.71
             New York, NY 09/03/2019 to 09/04/2019, Hearing. 09/04/2019
09/02/19     W. Benjamin Winger - W. Winger, Agency Fee, Hearing                       58.00
             09/02/2019
09/02/19     W. Benjamin Winger - W. Winger, Economy Airfare, New York,               705.46
             NY 09/03/2019 to 09/04/2019, Hearing 09/02/2019
09/03/19     Chad J. Husnick, P.C. - Chad Husnick, Agency Fee, Hearing                 58.00
             09/04/2019
09/03/19     Chad J. Husnick, P.C. - Chad Husnick, Economy Airfare, White             645.71
             Plains, NY 09/03/2019 to 09/04/2019, Hearing 09/04/2019
09/04/19     Chad J. Husnick, P.C. - Chad Husnick, Economy Airfare, Chicago,          360.35
             IL 09/03/2019 to 09/04/2019, Hearing 09/04/2019
09/05/19     Yates French - Yates French, Economy Airfare, New York, NY               477.98
             09/05/2019 to 09/05/2019, Hearing 09/04/2019
09/12/19     Robert McLellarn - Robert McLellarn, Agency Fee, Meetings                 58.00
             09/12/2019
09/12/19     Robert McLellarn - Robert McLellarn, Economy Airfare, Chicago,           357.07
             IL 09/13/2019 to 09/13/2019, Meetings 09/12/2019

                                                  13
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 346 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018608
Barneys New York, Inc.                                         Matter Number:        13699-26
Expenses

09/16/19     Andrew Polansky - Andrew Polansky, Agency Fee, Hearing                    58.00
             09/18/2019
09/16/19     Andrew Polansky - Andrew Polansky, Economy Airfare, New                  714.15
             York, NY 09/17/2019 to 09/18/2019, Hearing 09/18/2019
09/16/19     Robert McLellarn - Robert McLellarn, Economy Airfare, New               1,040.60
             York, NY 09/16/2019 to 09/18/2019, Hearing 09/18/2019
09/16/19     Yates French - Yates French, Economy Airfare, Chicago IL                 477.98
             09/19/2019 to 09/19/2019, Hearing 09/18/2019
09/16/19     W. Benjamin Winger - W. Winger, Agency Fee, Hearing                       58.00
             09/18/2019
09/16/19     W. Benjamin Winger - W. Winger, Economy Airfare, New York,               714.15
             NY 09/17/2019 to 09/18/2019, Hearing 09/18/2019
09/17/19     Chad J. Husnick, P.C. - Chad Husnick, Agency Fee, Hearing                 58.00
             09/18/2019
09/17/19     Chad J. Husnick, P.C. - Chad Husnick, Agency Fee, Hearing                 58.00
             09/18/2019
09/17/19     Chad J. Husnick, P.C. - Chad Husnick, Rail, Poughkeepsie, NY             341.00
             09/17/2019 to 09/17/2019, Hearing 09/18/2019
09/17/19     Chad J. Husnick, P.C. - Chad Husnick, Rail, New York, NY                (139.00)
             09/17/2019 to 09/17/2019, Hearing 09/18/2019
09/17/19     Chad J. Husnick, P.C. - Chad Husnick, Economy Airfare, Chicago,          360.35
             IL 09/18/2019 to 09/18/2019, Hearing 09/18/2019
09/19/19     Yates French - Yates French, Airfare, Chicago IL 09/19/2019 to           477.98
             09/19/2019, Barney's Hearing 09/19/2019
             Total                                                                  11,158.00




                                                  14
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 347 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018608
Barneys New York, Inc.                                         Matter Number:        13699-26
Expenses


Transportation to/from airport

Date         Description                                                             Amount
08/14/19     W. Benjamin Winger - W. Winger, Transportation To/From                    46.07
             Airport, Hearing 08/14/2019
08/14/19     W. Benjamin Winger - W. Winger, Transportation To/From                    29.76
             Airport, Hearing 08/14/2019
08/15/19     W. Benjamin Winger - W. Winger, Transportation To/From                    44.30
             Airport, Hearing 08/14/2019
08/21/19     Kevin Scott McClelland - Kevin McClelland, Transportation                 41.90
             To/From Airport, Meeting 08/21/2019
08/21/19     W. Benjamin Winger - W. Winger, Transportation To/From                    35.27
             Airport, Hearing 08/21/2019
08/21/19     W. Benjamin Winger - W. Winger, Transportation To/From                    57.42
             Airport, Hearing 08/21/2019
08/21/19     W. Benjamin Winger - W. Winger, Transportation To/From                    31.55
             Airport, Hearing 08/21/2019
08/22/19     Kevin Scott McClelland - Kevin McClelland, Transportation                 57.60
             To/From Airport, Hearing 08/22/2019
08/23/19     WINDY CITY LIMOUSINE -Logan Taylor Wiggins,                              130.00
             Transportation To/From Airport, Hearing 08/06/2019
08/23/19     WINDY CITY LIMOUSINE -Chad Husnick, Transportation                        72.25
             To/From Airport, Hearing 08/14/2019
08/23/19     WINDY CITY LIMOUSINE - Yates French 9/1/019                               64.90
08/23/19     WINDY CITY LIMOUSINE - Chad Husnick, Transportation                       68.25
             To/From Airport, Hearing 08/14/2019
08/25/19     Yates French - Yates French, Transportation To/From Airport,             134.97
             Barney's meetings 08/25/2019
08/25/19     Yates French - Yates French, Transportation To/From Airport,              72.49
             Barney's meetings 08/25/2019
08/29/19     Yates French - Yates French, Transportation To/From Airport,             114.96
             Barney's meetings 08/29/2019
08/30/19     BOSTON COACH CORPORATION - Logan Taylor Wiggins,                         173.26
             Transportation To/From Airport, Hearing 8/24/2019
08/30/19     BOSTON COACH CORPORATION - Logan Taylor Wiggins,                         140.81
             Transportation To/From Airport, Hearing 8/24/2019
08/31/19     WINDY CITY LIMOUSINE - Yates French 08/29/2019                            64.90
08/31/19     WINDY CITY LIMOUSINE - LOGAN TAYLOR WIGGINS                               82.75
             08/29/2019
08/31/19     WINDY CITY LIMOUSINE - Yates French 08/28/2019                            64.90


                                                  15
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 348 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018608
Barneys New York, Inc.                                         Matter Number:        13699-26
Expenses

08/31/19     WINDY CITY LIMOUSINE - RICHARD UPDIKE SHERMAN                             81.25
             JR HOWELL f 08/29/2019
08/31/19     WINDY CITY LIMOUSINE - RICHARD UPDIKE SHERMAN                             77.25
             JR HOWELL 08/27/2019
09/01/19     Yates French - Yates French, Transportation To/From Airport,              71.56
             Hearing 09/04/2019
09/01/19     Yates French - Yates French, Transportation To/From Airport,             144.10
             Barney's preparations and hearing 09/04/2019 09/01/2019
09/03/19     Josh Urban - Josh Urban, Transportation To/From Airport                    7.25
             09/03/2019
09/04/19     ALL ABOUT CHARTER INC -Chad Husnick, Transportation                      193.02
             To/From Airport, Hearing 08/14/2019
09/04/19     W. Benjamin Winger - W. Winger, Transportation To/From                    51.75
             Airport, Hearing 09/04/2019
09/04/19     Kevin Scott McClelland - Kevin McClelland, Transportation                 57.90
             To/From Airport, Hearing 09/04/2019
09/05/19     Yates French - Yates French, Transportation To/From Airport,             117.06
             Hearing 09/04/2019
09/06/19     BOSTON COACH CORPORATION - Yates French,                                 530.38
             Transportation To/From Hearing 9/04/2019
09/06/19     BOSTON COACH CORPORATION - Walter Benjamin Winger,                       390.02
             Transportation To/From Airport, Hearing
09/06/19     BOSTON COACH CORPORATION - Yates French,                                 685.92
             Transportation To/From Hearing, Hearing 09/04/2019
09/06/19     BOSTON COACH CORPORATION - Kevin Scott McClelland,                       395.19
             Transportation To/From Airport, Hearing
09/09/19     Crown Car & Limousines Inc - Yates French, Transportation                 90.15
             To/From Airport, Hearing 09/05/2019
09/11/19     Robert McLellarn - Robert McLellarn, Transportation To/From               49.90
             Airport, Meetings 09/11/2019
09/13/19     Robert McLellarn - Robert McLellarn, Transportation To/From               66.83
             Airport, Attend hearings
09/13/19     Robert McLellarn - Robert McLellarn, Transportation To/From               63.59
             Airport, hearings.
09/15/19     SUNNY'S WORLDWIDE - Emily Kehoe, Transportation                          485.52
             To/From Hearing 09/04/2019
09/15/19     SUNNY'S WORLDWIDE - Leo Rosenberg, Transportation                        485.52
             To/From Hearing 09/04/2019
09/15/19     SUNNY'S WORLDWIDE - Kimberly Pageau, Transportation                      685.37
             To/From Hearing 09/04/2019
09/15/19     SUNNY'S WORLDWIDE - Katie Kane, Transportation To/From                   532.56
             Hearing 09/04/2019

                                                 16
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 349 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018608
Barneys New York, Inc.                                         Matter Number:        13699-26
Expenses

09/15/19     SUNNY'S WORLDWIDE - Laura Saal, Transportation To/From                   570.15
             Hearing 09/04/2019
09/15/19     SUNNY'S WORLDWIDE - Laura Saal, Transportation To/From                   564.55
             Hearing 09/04/2019
09/16/19     Robert McLellarn - Robert McLellarn, Transportation To/From               73.77
             Airport, Hearing 09/18/2019
09/16/19     Yates French - Yates French, Transportation To/From Airport,              75.00
             Barney's Hearing 09/16/2019
09/16/19     Yates French - Yates French, Transportation To/From Airport,             140.38
             Hearing 09/18/2019
09/17/19     Andrew Polansky - Andrew Polansky, Transportation To/From                 57.97
             Airport, Hearing 09/18/2019
09/17/19     Andrew Polansky - Andrew Polansky, Transportation To/From                 94.12
             Airport, Hearing 09/18/2019
09/18/19     Andrew Polansky - Andrew Polansky, Transportation To/From                 82.69
             Airport, Hearing 09/18/2019
09/18/19     Robert McLellarn - Robert McLellarn, Transportation To/From               98.08
             Airport, Hearing 09/18/2019
09/19/19     Yates French - Yates French, Transportation To/From Airport,             132.49
             Hearing 09/18/2019
             Total                                                                   8,679.60




                                                 17
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36     Main Document
                                                Pg 350 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:       1050018608
Barneys New York, Inc.                                         Matter Number:         13699-26
Expenses


Travel Meals

Date           Description                                                            Amount
08/03/19       Kimberly Pageau - Kimberly Pageau, Travel Meals, Poughkeepsie,           16.81
               NY Hearing Kimberly Pageau 08/03/2019, Dinner
08/04/19       Kimberly Pageau - Kimberly Pageau, Travel Meals, Poughkeepsie,            7.99
               NY Kimberly Pageau 08/04/2019, Breakfast
08/14/19       W. Benjamin Winger - W. Winger, Travel Meals, Chicago, IL                 7.97
               Hearing W. Winger 08/14/2019, Breakfast
08/20/19       Kevin Scott McClelland - Kevin McClelland, Travel Meals,                 19.06
               Chicago, IL Hearing, 8/21/2019 Kevin McClelland, Dinner
08/20/19       W. Benjamin Winger - W. Winger, Travel Meals, New York, NY               20.67
               Hearing, 8/21/2019, W. Winger 08/20/2019, Dinner
08/21/19       Kevin Scott McClelland - Kevin McClelland, Hotel - Travel                17.42
               Meals, New York, NY Hearing, Kevin McClelland 08/21/2019,
               Breakfast
08/25/19       Yates French - Yates French, Travel Meals, New York, NY                 115.65
               meetings Yates French 08/25/2019, Dinner
08/25/19       Yates French - Yates French, Travel Meals, Chicago IL Barney's           50.00
               meetings Yates French 08/25/2019, Lunch
08/26/19       Yates French - Yates French, Hotel - Travel Meals, NYC Barney's          50.00
               meetings. Yates French 08/26/2019, Lunch
08/26/19       Yates French - Yates French, Hotel - Travel Meals, NYC Barney's          61.09
               meetings. Yates French 08/26/2019, Dinner
08/27/19       Yates French - Yates French, Hotel - Travel Meals, NYC Barney's         118.18
               meetings. Yates French 08/27/2019, Dinner
08/27/19       Richard U. S. Howell - Richard Howell, Travel Meals, New York,            8.71
               NY Depositions. Richard Howell 08/27/2019, Dinner
08/27/19       Richard U. S. Howell - Richard Howell, Travel Meals, New York,            8.71
               NY Depositions. Richard Howell 08/27/2019, Dinner
08/27/19       Richard U. S. Howell - Richard Howell, Hotel - Travel Meals,              9.80
               New York, NY Depositions. Richard Howell 08/27/2019, Dinner
08/28/19       Yates French - Yates French, Hotel - Travel Meals, New York, NY          50.00
               meetings/hearing. Yates French 08/28/2019, Lunch
08/28/19       Richard U. S. Howell - Richard Howell, Travel Meals, New York,            6.53
               NY Depositions. Richard Howell 08/28/2019, Breakfast
08/28/19       Richard U. S. Howell - Richard Howell, Hotel - Travel Meals,              9.80
               New York, NY Travel to attend Depositions. Richard Howell
               08/28/2019, Breakfast
08/28/19       Yates French - Yates French, Travel Meals, NYC Barney's                 118.18
               meetings. Yates French 08/28/2019, Dinner


                                                    18
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 351 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018608
Barneys New York, Inc.                                         Matter Number:        13699-26
Expenses

08/29/19     Yates French - Yates French, Hotel - Travel Meals, NYC Barney's           32.16
             meetings/hearing. Yates French 08/29/2019, Breakfast
08/29/19     Richard U. S. Howell - Richard Howell, Hotel - Travel Meals,               9.80
             New York, NY Depositions, Richard Howell 08/29/2019,
             Breakfast
08/29/19     Yates French - Yates French, Travel Meals, New York, NY                   57.67
             Barney's meetings/hearing. Yates French 08/29/2019
09/01/19     Yates French - Yates French, Travel Meals, Chicago IL Barney's            50.00
             prep and hearing Yates French 09/01/2019, Lunch
09/01/19     Yates French - Yates French, Hotel - Travel Meals, NYC Barney's           69.97
             prep and hearing Yates French 09/01/2019, Dinner
09/02/19     Yates French - Yates French, Hotel - Travel Meals, NYC Barney's          105.68
             prep and hearing Yates French 09/02/2019, Dinner
09/02/19     Yates French - Yates French, Hotel - Travel Meals, NYC Barney's           40.00
             prep and hearing Yates French 09/02/2019, Breakfast
09/02/19     Yates French - Yates French, Hotel - Travel Meals, NYC Barney's           50.00
             prep and hearing Yates French 09/02/2019, Lunch
09/03/19     Kevin Scott McClelland - Kevin McClelland, Travel Meals,                  57.50
             Chicago, IL Hearing 09/04/2019 Kevin McClelland 09/03/2019,
             Dinner
09/03/19     Yates French - Yates French, Hotel - Travel Meals, NYC Hearing            66.16
             09/04/2019 Yates French 09/03/2019, Dinner
09/03/19     Yates French - Yates French, Travel Meals, Poughkeepsie NY                38.05
             Hearing 09/04/2019 Yates French 09/03/2019, Breakfast
09/03/19     Yates French - Yates French, Travel Meals, Poughkeepsie NY                41.63
             Barney's prep and hearing Yates French 09/03/2019, Lunch
09/03/19     Emily K.S. Kehoe - Emily Kehoe, Hotel - Travel Meals,                     54.55
             Poughkeepsie, NY Hearing 09/04/2019, Emily Kehoe 09/03/2019,
             Dinner
09/03/19     Kevin Scott McClelland - Kevin McClelland, Travel Meals,                  59.05
             Chicago, IL, Hearing 09/04/2019Kevin McClelland 09/03/2019,
             Dinner
09/03/19     Katie Kane - Katie Kane, Travel Meals, New York, NY Barneys               37.79
             Hearing 09/04/2019 Katie Kane 09/03/2019, Dinner
09/03/19     Chad J. Husnick, P.C. - Chad Husnick, Travel Meals, Chicago, IL           35.76
             Hearing 09/04/2019 Chad Husnick 09/03/2019, Dinner
09/04/19     Yates French - Yates French, Travel Meals, NYC Barney's prep             112.54
             and hearing Yates French 09/04/2019, Dinner
09/04/19     Katie Kane - Katie Kane, Travel Meals, Poughkeepsie, NY                   29.87
             Barneys Hearing - Second day hearing, Katie Kane 09/04/2019,
             Dinner



                                                  19
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 352 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018608
Barneys New York, Inc.                                         Matter Number:        13699-26
Expenses

09/04/19     Chad J. Husnick, P.C. - Chad Husnick, Travel Meals, New York,             16.07
             NY Hearing 09/04/2019 Chad Husnick 09/04/2019, Lunch
09/11/19     Robert McLellarn - Robert McLellarn, Hotel - Travel Meals, New           104.40
             York, NY Meetings, Robert McLellarn 09/11/2019, Dinner
09/12/19     Robert McLellarn - Robert McLellarn, Travel Meals, New York,              21.72
             NY, Meetings, Robert McLellarn 09/12/2019, Dinner
09/12/19     Robert McLellarn - Robert McLellarn, Travel Meals, New York,              16.31
             NY Meetings, Robert McLellarn 09/12/2019, Breakfast
09/12/19     Robert McLellarn - Robert McLellarn, Travel Meals, New York,               9.79
             NY Meetings, Robert McLellarn 09/12/2019
09/13/19     Robert McLellarn - Robert McLellarn, Travel Meals, New York,              16.31
             NY, Meetings Robert McLellarn 09/13/2019, Breakfast
09/16/19     Yates French - Yates French, Travel Meals, Chicago, IL Barney's           42.67
             Hearing 9/18/2019, Yates French 09/16/2019, Lunch
09/16/19     Yates French - Yates French, Hotel - Travel Meals, New York, NY           68.14
             Barney's Hearing 9/18/2019, Yates French 09/16/2019, Dinner
09/17/19     Andrew Polansky - Andrew Polansky, Travel Meals, New York,                16.71
             NY Attend hearing. Andrew Polansky 09/17/2019
09/17/19     Andrew Polansky - Andrew Polansky, Travel Meals, New York,                88.00
             NY Attend hearing. Andrew Polansky 09/17/2019, Dinner
09/17/19     Andrew Polansky - Andrew Polansky, Travel Meals, New York,                 6.70
             NY Hearing 9/18/2019, Andrew Polansky 09/17/2019, Lunch
09/17/19     Robert McLellarn - Robert McLellarn, Travel Meals, New York,              16.60
             NY, Hearing 9/18/2019, Robert McLellarn 09/17/2019, Lunch
09/17/19     Robert McLellarn - Robert McLellarn, Travel Meals, New York,              33.58
             NY, Hearing 9/18/2019,Robert McLellarn 09/17/2019, Dinner
09/17/19     Robert McLellarn - Robert McLellarn, Hotel - Travel Meals, New            22.21
             York, NY, Hearing 9/18/2019, Robert McLellarn 09/17/2019,
             Breakfast
09/17/19     Yates French - Yates French, Hotel - Travel Meals, New York, NY           50.00
             Barney's Hearing 9/18/2018, Yates French 09/17/2019, Lunch
09/17/19     Yates French - Yates French, Travel Meals, New York, NY                  100.00
             Hearing 9/182019, Yates French 09/17/2019, Dinner
09/17/19     Robert McLellarn - Robert McLellarn, Travel Meals,                        28.12
             Poughkeepsie, NY Hearing 9/18/2019 Robert McLellarn
             09/17/2019, Dinner
09/18/19     Andrew Polansky - Andrew Polansky, Travel Meals, New York,                20.88
             NY LGA Airport, Hearing 9/18/2019,Andrew Polansky
             09/18/2019, Lunch
09/18/19     Andrew Polansky - Andrew Polansky, Travel Meals, New York,                 7.07
             NY LGA Airport, Hearing 9/18/2019,Andrew Polansky
             09/18/2019


                                                  20
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 353 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018608
Barneys New York, Inc.                                         Matter Number:        13699-26
Expenses

09/18/19     Yates French - Yates French, Hotel - Travel Meals, New York, NY           33.38
             Hearing 9/18/2019, Yates French 09/18/2019, Breakfast
09/18/19     Chad J. Husnick, P.C. - Chad Husnick, Travel Meals, New York,             16.07
             NY Hearing Chad Husnick 09/18/2019, Lunch
09/19/19     Yates French - Yates French, Hotel - Travel Meals, New York, NY           50.00
             Barney's Hearing 9/18/2019, Yates French 09/19/2019, Lunch
09/19/19     Yates French - Yates French, Travel Meals, New York, NY                   66.18
             Hearing 9/18/2019, Yates French 09/19/2019, Dinner
09/19/19     Yates French - Yates French, Hotel - Travel Meals, New York, NY          115.65
             Barney's Hearing 9/18/2019, Yates French 09/19/2019, Dinner
             Total                                                                   2,611.31




                                                  21
     19-36300-cgm       Doc 534     Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 354 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018608
Barneys New York, Inc.                                         Matter Number:        13699-26
Expenses


Other Travel Expenses

Date         Description                                                             Amount
08/06/19     W. Benjamin Winger - W. Winger, Parking, Chicago, IL Hearing              80.00
             08/06/2019
09/01/19     Laura Saal - Laura Saal, Meeting Room, Hearing preparation               400.00
             09/01/2019
09/04/19     Laura Saal - Laura Saal, Meeting Room, Hearing preparation              1,667.62
             09/04/2019
09/16/19     Laura Saal - Laura Saal, Meeting Room, Hearing preparation               400.00
             09/16/2019
09/17/19     W. Benjamin Winger - W. Winger, Parking, Chicago, IL Hearing              48.00
             09/17/2019
09/18/19     Laura Saal - Laura Saal, Meeting Room, Hearing preparation              1,667.62
             09/18/2019
             Total                                                                   4,263.24




                                                 22
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 355 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018608
Barneys New York, Inc.                                         Matter Number:        13699-26
Expenses


Court Reporter Fee/Deposition

Date         Description                                                             Amount
09/10/19     VERITEXT - Transcript                                                     707.85
09/13/19     Phipps Reporting Inc - Barney's Deposition Invoice                      3,799.59
09/23/19     VERITEXT - Transcript                                                     816.75
             Total                                                                   5,324.19




                                                   23
     19-36300-cgm      Doc 534      Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 356 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018608
Barneys New York, Inc.                                         Matter Number:        13699-26
Expenses


Filing Fees

Date          Description                                                            Amount
09/02/19      Laura Saal - Laura Saal, Filing Fees, 09/02/2019                         200.00
09/16/19      Laura Saal - Laura Saal, Filing Fees, 09/16/2019                         200.00
09/27/19      Rebecca Blake Chaikin - Rebecca Chaikin, Filing Fees,                 26,971.58
              09/27/2019
09/27/19      Susan D. Golden - Susan Golden, Filing Fees, 09/27/2019                8,000.00
              Total                                                                 35,371.58




                                                   24
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36      Main Document
                                                Pg 357 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:        1050018608
Barneys New York, Inc.                                         Matter Number:          13699-26
Expenses


Calendar/Court Services

Date         Description                                                               Amount
09/06/19     Make arrangements with CourtXpress to pull archives case filings.;          25.00
             USBC, District of Arizona
09/06/19     Make arrangements with CourtXpress to pull archives case filings.;          25.00
             USBC, District of Arizona
             Total                                                                       50.00




                                                    25
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 358 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018608
Barneys New York, Inc.                                         Matter Number:        13699-26
Expenses


Outside Printing Services

Date         Description                                                             Amount
08/31/19     EMPIRE DISCOVERY LLC - Outside printing, Hearing.                       2,656.22
08/31/19     EMPIRE DISCOVERY LLC - Outside printing, Hearing.                       2,656.22
08/31/19     EMPIRE DISCOVERY LLC - Outside printing, Hearing.                       3,490.80
             Total                                                                   8,803.24




                                                 26
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 359 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018608
Barneys New York, Inc.                                         Matter Number:        13699-26
Expenses


Computer Database Research

Date         Description                                                             Amount
09/04/19     BUREAU OF NATIONAL AFFAIRS INC - Bloomberg Dockets                        11.60
             Usage for 08/2019 by Pascariu Gianina Rodica
             Total                                                                     11.60




                                                 27
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 360 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018608
Barneys New York, Inc.                                         Matter Number:        13699-26
Expenses


Westlaw Research

Date         Description                                                             Amount
08/15/19     THOMSON REUTERS - WEST PUBLISHING CORP -                                 228.79
             WESTLAW, Research Charges, Ghosh, Pratik, 8/15/2019
08/16/19     THOMSON REUTERS - WEST PUBLISHING CORP -                                  57.20
             WESTLAW, Research Charges, Ghosh, Pratik, 8/16/2019
08/16/19     THOMSON REUTERS - WEST PUBLISHING CORP -                                  38.18
             WESTLAW, Research Charges, Polansky, Andrew, 8/16/2019
08/18/19     THOMSON REUTERS - WEST PUBLISHING CORP -                                  19.09
             WESTLAW, Research Charges, Polansky, Andrew, 8/18/2019
08/19/19     THOMSON REUTERS - WEST PUBLISHING CORP -                                  95.33
             WESTLAW, Research Charges, Ghosh, Pratik, 8/19/2019
08/21/19     THOMSON REUTERS - WEST PUBLISHING CORP -                                  19.07
             WESTLAW, Research Charges, Halperin, Nitzan, 8/21/2019
08/21/19     THOMSON REUTERS - WEST PUBLISHING CORP -                                 128.00
             WESTLAW, Research Charges, Ghosh, Pratik, 8/21/2019
08/22/19     THOMSON REUTERS - WEST PUBLISHING CORP -                                  95.44
             WESTLAW, Research Charges, Polansky, Andrew, 8/22/2019
08/22/19     THOMSON REUTERS - WEST PUBLISHING CORP -                                  38.18
             WESTLAW, Research Charges, McClelland, Kevin, 8/22/2019
08/23/19     THOMSON REUTERS - WEST PUBLISHING CORP -                                  19.09
             WESTLAW, Research Charges, Polansky, Andrew, 8/23/2019
08/23/19     THOMSON REUTERS - WEST PUBLISHING CORP -                                  19.09
             WESTLAW, Research Charges, McClelland, Kevin, 8/23/2019
08/23/19     THOMSON REUTERS - WEST PUBLISHING CORP -                                 176.66
             WESTLAW, Research Charges, Pascariu, Gianina, 8/23/2019
08/25/19     THOMSON REUTERS - WEST PUBLISHING CORP -                                 179.19
             WESTLAW, Research Charges, Ghosh, Pratik, 8/25/2019
08/28/19     THOMSON REUTERS - WEST PUBLISHING CORP -                                  19.09
             WESTLAW, Research Charges, Polansky, Andrew, 8/28/2019
08/29/19     THOMSON REUTERS - WEST PUBLISHING CORP -                                 157.64
             WESTLAW, Research Charges, Wiggins, Logan, 8/29/2019
             Total                                                                   1,290.04




                                                 28
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 361 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018608
Barneys New York, Inc.                                         Matter Number:        13699-26
Expenses


Overtime Transportation

Date         Description                                                             Amount
08/12/19     Gene S. Goldmintz - Gene Goldmintz, Taxi, Overtime                        13.56
             transportation, office to home 08/12/2019
08/12/19     W. Benjamin Winger - W. Winger, Taxi, Overtime Transportation,            13.00
             office to home 08/12/2019
08/13/19     W. Benjamin Winger - W. Winger, Taxi, Overtime Transportation,            13.25
             office to home 08/13/2019
08/19/19     Emily K.S. Kehoe - Emily Kehoe, Taxi, Overtime transportation,            15.95
             office to home 08/19/2019
08/22/19     Emily K.S. Kehoe - Emily Kehoe, Taxi, Overtime transportation,            14.30
             office to home 08/22/2019
08/27/19     Emily K.S. Kehoe - Emily Kehoe, Taxi, Overtime transportation,            15.96
             office to home 08/27/2019
08/28/19     Emily K.S. Kehoe - Emily Kehoe, Taxi, Overtime transportation,            16.55
             office to home 08/28/2019
08/31/19     Rebecca Blake Chaikin - Rebecca Chaikin, Taxi, Overtime                   29.15
             transportation, office to home 08/31/2019
08/31/19     Rebecca Blake Chaikin - Rebecca Chaikin, Taxi, Overtime                   33.36
             transportation, office to home 08/31/2019
09/01/19     Rebecca Blake Chaikin - Rebecca Chaikin, Taxi, Overtime                   33.36
             transportation, office to home 09/01/2019
09/01/19     Rebecca Blake Chaikin - Rebecca Chaikin, Taxi, Overtime                   29.08
             transportation, office to home 09/01/2019
09/05/19     Emily K.S. Kehoe - Emily Kehoe, Taxi, Overtime transportation,            17.80
             office to home 09/05/2019
09/13/19     Emily K.S. Kehoe - Emily Kehoe, Taxi, Overtime transportation,            16.56
             offiec to home 09/13/2019
09/16/19     Andrew Polansky - Andrew Polansky, Taxi, Overtime                          8.99
             Transportation, office to home 09/16/2019
09/16/19     Emily K.S. Kehoe - Emily Kehoe, Taxi, Overtime transportation,            16.56
             office to home 09/16/2019
09/22/19     Robert McLellarn - Robert McLellarn, Taxi, Overtime                       19.88
             transportation, office to home 09/22/2019
09/23/19     Robert McLellarn - Robert McLellarn, Taxi, Overtime                       18.60
             transportation, office to home 09/23/2019
09/24/19     Robert McLellarn - Robert McLellarn, Taxi, Overtime                       10.00
             transportation, office to home 09/24/2019
             Total                                                                    335.91



                                                 29
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 362 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018608
Barneys New York, Inc.                                         Matter Number:        13699-26
Expenses


Overtime Meals - Attorney

Date         Description                                                             Amount
08/24/19     SEAMLESS NORTH AMERICA LLC - Andrew Polansky,                             20.00
             Overtime Meal 08/22/2019
08/31/19     SEAMLESS NORTH AMERICA LLC - Andrew Polansky,                             20.00
             Overtime Meal 08/29/2019
08/31/19     SEAMLESS NORTH AMERICA LLC - Andrew Polansky,                             20.00
             Overtime Meal 08/26/2019
09/14/19     Andrew Polansky - Andrew Polansky, Overtime Meal 9/14/2019                17.71
09/14/19     SEAMLESS NORTH AMERICA LLC - Andrew Polansky,                             20.00
             Overtime Meal 09/14/2019
09/22/19     Robert McLellarn - Robert McLellarn, Overtime Meal 09/22/2019             20.00
09/23/19     Robert McLellarn - Robert McLellarn, Overtime Meal 09/23/2019             20.00
09/24/19     Robert McLellarn - Robert McLellarn, Overtime Meal 09/24/2019             20.00
             Total                                                                    157.71




                                                 30
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 363 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018608
Barneys New York, Inc.                                         Matter Number:        13699-26
Expenses


Rental Expenses

Date         Description                                                             Amount
09/10/19     AQUIPT INC - RENTAL EXPENSES                                            4,492.86
             Total                                                                   4,492.86




                                                 31
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 364 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018608
Barneys New York, Inc.                                         Matter Number:        13699-26
Expenses


Overnight Delivery - Hard

Date         Description                                                             Amount
08/26/19     FEDERAL EXPRESS - 525003878977                                              8.16
08/26/19     FEDERAL EXPRESS - 525003878955                                              8.16
08/26/19     FEDERAL EXPRESS - 525003878966                                              8.16
09/02/19     FEDERAL EXPRESS - 776117998267                                            10.20
09/02/19     FEDERAL EXPRESS - 776118058770                                            10.20
09/02/19     FEDERAL EXPRESS - 776118037473                                              9.59
09/23/19     FEDERAL EXPRESS - 776255248094                                            58.34
09/25/19     FEDEX REFUND                                                              (8.16)
             Total                                                                    104.65




                                                 32
     19-36300-cgm     Doc 534       Filed 11/18/19 Entered 11/18/19 18:39:36    Main Document
                                                Pg 365 of 365
Legal Services for the Period Ending September 30, 2019       Invoice Number:      1050018608
Barneys New York, Inc.                                         Matter Number:        13699-26
Expenses


Computer Database Research - Soft

Date         Description                                                             Amount
08/01/19     PACER Usage for 08/2019                                                   41.20
08/01/19     PACER Usage for 08/2019                                                   11.00
08/01/19     PACER Usage for 08/2019                                                   26.70
08/01/19     PACER Usage for 08/2019                                                  227.30
08/01/19     PACER Usage for 08/2019                                                    4.30
08/01/19     PACER Usage for 08/2019                                                    3.00
08/01/19     PACER Usage for 08/2019                                                   17.80
08/01/19     PACER Usage for 08/2019                                                    1.10
08/01/19     PACER Usage for 08/2019                                                   20.70
             Total                                                                    353.10

TOTAL EXPENSES                                                                    $ 98,203.38




                                                 33
